Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 1 of 358 PageID:
                                  48778




                               Exhibit AA
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 2 of 358 PageID:
                                  48779
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 1

                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY
                              CIVIL ACTION NO. 2:11-cv-01754-JLL-JAD

               KIMBERLEE WILLIAMS, et al.,
                            Plaintiffs,
                              vs.
               BASF CATALYSTS, LLC, et al.,
                            Defendants.

                                                ------------
                                         Friday, February 23, 2018
                                                ------------

                            Stenographic Transcript of Special
               Master Conference, taken at the law offices of
               Ballard Spahr, 1735 Market Street, 48th Floor,
               Philadelphia, PA, before Robert J. Boccolini,
               Certified Court Reporter, on the above date,
               commencing at 10:05 a.m., there being present:

                              BALLARD SPAHR, LLP
                              Woodland Falls Corporate Park
                              210 Lake Drive East, Suite 200
                              Cherry Hill, NJ 08002
                              BY: ROBERTO RIVERA-SOTO, ESQ.
                                   SPECIAL MASTER
                                   WILLIAM P. REILEY, ESQ.




                                                      - - - - - -
                                              TATE & TATE
                                      Certified Court Reporters
                                         The Ironstone Village
                                       520 Stokes Road, Suite C-1
                                       Medford, New Jersey 08055
                                     (856) 983-8484 - (800) 636-8283
                                           www.tate-tate.com

    (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 3 of 358 PageID:
                                  48780
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 2

       1       APPEARANCES CONTINUED:
       2
                              COHEN, PLACITELLA & ROTH, PC
       3                      Two Commerce Square, Suite 2900
                              2001 Market Street
       4                      Philadelphia, PA 19103
                              BY: CHRISTOPHER M. PLACITELLA, ESQ.
       5                           HARRY M. ROTH, ESQ.
                                   MICHAEL COREN, ESQ.
       6                           ROBERT PRATTER, ESQ.
                                   JARED M. PLACITELLA, ESQ.
       7                           ERIC S. PASTERNACK, ESQ.
                              Attorneys for Plaintiffs
       8
       9                      KIRKLAND & ELLIS, LLP
                              655 Fifteenth Street, N.W.
      10                      Washington, D.C. 20005-5793
                              BY: PETER A. FARRELL, ESQ.
      11                           EUGENE F. ASSAF, P.C.
                                   DANIEL A. BRESS, ESQ.
      12                           ELIZABETH DALMET, ESQ.
                                   RONALD ANGUAS, ESQ.
      13                      Attorneys for Defendant BASF Catalysts, LLC
      14
                              PEPPER HAMILTON, LLC
      15                      3000 Two Logan Square
                              18th and Arch Streets
      16                      Philadelphia, PA 19103
                              BY: BARRY H. BOISE, ESQ.
      17                           NINA M. GUSSACK, ESQ.
                                   ROBERT L. HICKOK, ESQ.
      18                      Attorneys for the Cahill Defendants
      19
                              CAHILL, GORDON & REINDEL, LLP
      20                      80 Pine Street, #17
                              New York, NY 10005
      21                      BY: THORN ROSENTHAL, ESQ.
      22
                              SNEHA DESAI, ESQ.
      23                      VINCENT J. MONTALTO, ESQ.
                              MATTHEW LEPORE, ESQ.
      24                      BASF Catalysts, LLC
      25

    (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 4 of 358 PageID:
                                  48781
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 3

       1       TELEPHONIC PARTICIPANTS:
       2
                              ROBINSON MILLER, LLC
       3                      One Newark Center, 19th Floor
                              Newark, NJ 07102
       4                      BY: JUSTIN T. QUINN, ESQ.
                              Attorneys for Defendant BASF Catalysts, LLC
       5
       6                      HEROLD LAW
                              25 Independence Boulevard
       7                      Warren, NJ 07059
                              BY: ERIC TUNIS, ESQ.
       8                      Attorneys for Defendant Thomas D. Halket
       9
                              MARINO, TORTORELLA & BOYLE, PC
      10                      437 Southern Boulevard
                              Chatham, NJ 07929
      11                      BY: JOHN A. BOYLE, ESQ.
                              Attorneys for Defendant Arthur A. Dornbusch
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


    (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 5 of 358 PageID:
                                  48782
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 4

       1                               SPECIAL MASTER:                Good morning, everyone.
       2       Let me welcome you all to the home of the Superbowl
       3       champion Philadelphia Eagles.                            If anybody has
       4       something bad to say about them, don't.
       5                               Let's get the appearances of counsel on
       6       the record, starting with the plaintiffs.
       7                               MR. PASTERNACK:                Eric Pasternack, Cohen,
       8       Placitella & Roth.
       9                               SPECIAL MASTER:                You're going to have to
      10       speak up.           The room is a little --
      11                               MR. PASTERNACK:                Eric Pasternack, Cohen,
      12       Placitella & Roth.
      13                               MR. PLACITELLA:                Chris Placitella.
      14                               MR. JARED PLACITELLA:                         Jared Placitella
      15       for plaintiffs.
      16                               MR. COREN:            Michael Coren for
      17       plaintiffs.
      18                               MR. ROTH:           Harry Roth.
      19                               MR. PRATTER:              Robert Pratter,
      20       P-R-A-T-T-E-R, for plaintiffs.
      21                               MR. ASSAF:            Gene Assaf for the
      22       defendant, BASF.
      23                               MR. BRESS:            Dan Bress for BASF.
      24                               MR. FARRELL:              Peter Farrell for BASF.
      25                               MS. DALMET:             Elizabeth Dalmet for BASF.


    (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 6 of 358 PageID:
                                  48783
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                      Page 5

       1                               MR. ANGUAS:             Ronald Anguas for BASF.
       2                               MR. LEPORE:             Matt Lepore, BASF.
       3                               MS. DESAI:            Sneha Desai, BASF.
       4                               MR. MONTALTO:               Vince Montalto, BASF.
       5                               MR. HICKOK:             Robert Hickok for Cahill.
       6                               MS. GUSSACK:              Nina Gussack for the
       7       Cahill defendants.
       8                               MR. BOISE:            Barry Boise for the Cahill
       9       defendants.
      10                               MR. ROSENTHAL:                Thorn Rosenthal from
      11       Cahill.
      12                               SPECIAL MASTER:                Okay.          And also
      13       present is Will Reiley from our firm, as you already
      14       know is the one who keeps me organized.                                   That is
      15       whenever Mr. Assaf allows him to do that, which
      16       segues into Mr. Assaf's letter of February 22nd --
      17                               MR. TUNIS:            I'm sorry, your Honor, there
      18       are also counsel on the phone.                             Eric Tunis on behalf
      19       of Tom Halket.
      20                               MR. BOYLE:            John Boyle from Marino,
      21       Tortorella & Boyle, on behalf of Arthur Dornbusch.
      22                               SPECIAL MASTER:                Anyone else?
      23                               MR. QUINN:            Jeffrey Quinn for BASF.
      24       Good morning, your Honor.
      25                               SPECIAL MASTER:                Good morning.          My


    (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 7 of 358 PageID:
                                  48784
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 6

       1       apologies.            I did not mean to forget you, but I did.
       2                               In any event, I assume everyone has seen
       3       Mr. Assaf's letter of yesterday where he lists the
       4       items that he thinks should be discussed, which are
       5       the four motions that are actually before me, and
       6       then he has a list of six other items that he thinks
       7       we should discuss.
       8                               I'm happy to do this in whatever order
       9       you want.           But I had proposed doing the motions,
      10       leaving the crime fraud slash Kozlov motion for last
      11       and at that point address the items that are in Mr.
      12       Assaf's letter of yesterday, if that's okay with
      13       everybody, the idea being that by the end of doing
      14       all the motions, everybody's going to be so tired
      15       they'll be more agreeable about the last items in the
      16       letter.          So if that's okay with everyone, why don't
      17       we do that.
      18                               Let us start with an easy one, which is
      19       plaintiffs' motion for leave to supplement the
      20       record.
      21                               On February 20th, 2018, under ECF number
      22       443, plaintiffs filed a motion for leave to
      23       supplement the record to add the April 16, 1983,
      24       deposition transcript of Peter N. Gale, G-A-L-E.
      25       They claim that the Gale deposition presents, one,


    (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 8 of 358 PageID:
                                  48785
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                                Page 7

       1       that Mr. Gale was the third Engelhard scientist
       2       saying that Engelhard and Cahill knew of evidence
       3       that the Emtal talc contained asbestos fibers;
       4       second, that it shows that the evidence existed when
       5       the Ashton affidavit attested that Johnson mine ore
       6       did not contain asbestos; third, it proves that BASF
       7       and Cahill sought to erase all record of Gale's
       8       testimony; fourth, proves BASF and Cahill attempted
       9       to destroy or suppress evidence; and five, it proved
      10       that BASF and Cahill have not produced the documents
      11       identified in the Gale deposition.
      12                               On February 21, 2018, under ECF number
      13       445, BASF filed its opposition.                              They first suggest
      14       that the motion to supplement the record is improper,
      15       that plaintiffs have had the Gale transcript for a
      16       long period of time, and also adds on for good
      17       measure that the reply brief that plaintiffs filed
      18       should be suppressed.
      19                               Mr. Placitella, who is going to speak to
      20       this?
      21                               MR. PLACITELLA:                I will, your Honor.
      22                               SPECIAL MASTER:                Thank you.
      23                               MR. PLACITELLA:                In our original brief
      24       to the Court that was filed in November and then in
      25       our supplemental brief we had indicated that it was


    (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 9 of 358 PageID:
                                  48786
    USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
    C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 8

       1       our understanding that the Gale deposition did not
       2       exist.         And after filing our supplemental brief, we
       3       discovered in the production of Johnson & Johnson,
       4       which was made I think on November 17th, which is
       5       after our initial brief was filed --
       6                               SPECIAL MASTER:                But before your reply
       7       brief was filed.
       8                               MR. PLACITELLA:                But before the reply
       9       brief was filed, that the deposition was there.
      10                               SPECIAL MASTER:                Well, answer me this
      11       then.          If you didn't have the Gale deposition in
      12       hand until 15 days after you filed your initial
      13       moving brief on the crime fraud exception, how do you
      14       account for the two separate references to the Gale
      15       deposition that appear in your brief?
      16                               MR. PLACITELLA:                Well, we believe that
      17       it was taken.               We just didn't have the brief itself
      18       and --
      19                               SPECIAL MASTER:                I'm sorry, you didn't
      20       have the transcript.
      21                               MR. PLACITELLA:                The transcript itself.
      22                               SPECIAL MASTER:                Well then how do you
      23       make a representation as to what the transcript stood
      24       for, which you did twice again on pages 11 and 16 of
      25       your initial brief?


    (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                     520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 10 of 358 PageID:
                                   48787
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                   Page 9

        1                               MR. PLACITELLA:                Well, he was deposed on
        2       two separate occasions inside the Westfall case.
        3       Once he was deposed because he was listed as an
        4       expert and there was a squabble between the
        5       plaintiffs' lawyers and Engelhard, so he was deposed
        6       then.        And then he was deposed a second time.
        7                               We knew -- or we believed he was deposed
        8       based upon documents where he was copied on things.
        9                               And if you look in the transcripts of
       10       Hemstock and Triglia, they talk about information
       11       that Mr. Gale had in his files.                                But we believed
       12       that deposition no longer existed.
       13                               In fact, when I took Mr. Steinmetz's
       14       deposition in August, he in fact indicated that BASF
       15       did not have a copy of the transcript.                                He questioned
       16       whether the transcript was ever --
       17                               SPECIAL MASTER:                Ordered.
       18                               MR. PLACITELLA:                -- whether the
       19       deposition was ever even taken based upon the
       20       information he had.                    He actually said that.
       21                               So frankly, we've been running pretty
       22       hard on this case trying to keep the schedule that
       23       the Court has allotted to us and that we've imposed
       24       on ourselves.
       25                               There's hundreds of thousands of pages


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 11 of 358 PageID:
                                   48788
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 10

        1       of production that were made on an ongoing basis.                                        In
        2       the perfect world, we would have seen it on November
        3       17th.        But it's not a perfect world.                            And we
        4       discovered it recently.
        5                               And frankly, we thought we had a duty of
        6       candor to the Court to tell you that we were wrong,
        7       because we were wrong.                        And we had made the
        8       allegation that the deposition no longer existed,
        9       when in fact it did exist.
       10                               It didn't exist in the files of BASF.
       11       It didn't exist in the files of Cahill.                                But it did
       12       exist in the files of Johnson & Johnson.
       13                               It's significant because in 1979, in the
       14       early part of the 1979, after getting a lot of
       15       information and lot of testing results, Engelhard
       16       decided to do a thorough assessment of its own mine.
       17       Mr. Gale traveled to the mine, along with Dr.
       18       Hemstock.           Dr. Hemstock says that it was at his
       19       insistence that they did that.                               They wanted to
       20       characterize what was in the mine.
       21                               And what happened then was they went up
       22       and they took rock samples from two levels of the
       23       mine that they were currently exploring.                                There were
       24       multiple levels of the mine.
       25                               They then brought those rock samples


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 12 of 358 PageID:
                                   48789
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 11

        1       back.        Mr. Gale then went to Georgia Tech, actually
        2       used their equipment because it was very
        3       sophisticated, and he made notes, he drew
        4       conclusions, he determined that there was in fact
        5       asbestos in the mine.
        6                               That's significant for a number of
        7       reasons, which we'll spend some more time on in crime
        8       fraud.
        9                               But there were representations made by
       10       Engelhard through Mr. Ashton and others that there
       11       was no evidence of asbestos in the mine.                              Yet we had
       12       Mr. Gale, the geologist and the head scientist,
       13       finding asbestos in the mine.
       14                               It's significant because -- and we'll
       15       talk about it a little more later -- in Ashton's
       16       affidavit he cites to a deposition transcript from
       17       the Westfall case.                     That is the deposition
       18       transcript of their expert, Chidester.
       19                               So clearly Engelhard and Ashton were
       20       referring to stuff that went on inside the Westfall
       21       proceedings.              They cited to Chidester's deposition
       22       and completely ignored or did not include depositions
       23       of their own scientists that came to opposite
       24       conclusions.
       25                               SPECIAL MASTER:                So to -- I don't mean


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 13 of 358 PageID:
                                   48790
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 12

        1       to short-circuit you, but I'm going to.
        2                               MR. PLACITELLA:                Please.
        3                               SPECIAL MASTER:                Your argument basically
        4       is the information is relevant and material.
        5                               MR. PLACITELLA:                Yes.
        6                               SPECIAL MASTER:                There are, if not
        7       necessarily exceptional circumstances, at least
        8       sufficient circumstances to justify the delay in
        9       presenting it as part of the application.
       10                               MR. PLACITELLA:                Yes.
       11                               SPECIAL MASTER:                And that it should be
       12       considered and given whatever weight is appropriate
       13       to it.
       14                               MR. PLACITELLA:                That's absolutely
       15       correct.            And Jared reminds me that we actually
       16       didn't locate it until after we filed the reply
       17       brief.         Whether we should have seen it sooner, that's
       18       on us.
       19                               Now, I do want to address a couple of
       20       things as relates to this.                          BASF in their
       21       reply indicated that --
       22                               SPECIAL MASTER:                You mean their
       23       opposition.
       24                               MR. PLACITELLA:                Their opposition
       25       indicated that, well, it kind of proves that the --


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 14 of 358 PageID:
                                   48791
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 13

        1       it goes against the plaintiffs' statements that
        2       spoliation and destruction of documents happened.
        3                               But actually, if you look at the
        4       transcript itself, it actually proves the point.
        5                               SPECIAL MASTER:                You're now going to the
        6       weight of the evidence.
        7                               MR. PLACITELLA:                I'm happy to stop
        8       there.           I was just responding --
        9                               SPECIAL MASTER:                I'm happy for you to
       10       stop there.
       11                               MR. PLACITELLA:                Okay.          And I won't
       12       respond to that unless Mr. Assaf addresses it.
       13                               MR. FARRELL:              Thank you, your Honor.
       14       Peter Farrell for BASF.
       15                               SPECIAL MASTER:                Good morning, Mr.
       16       Farrell.
       17                               MR. FARRELL:              Good morning.            So a
       18       couple of points in response.                              We obviously have no
       19       objection to the plaintiffs correcting the mistake in
       20       their brief.              And we appreciate the fact that they
       21       brought their mistake to the Court's attention.
       22                               Our concern is with the effort to
       23       supplement reply materials which were themselves
       24       improper.
       25                               SPECIAL MASTER:                Well, we're going to


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 15 of 358 PageID:
                                   48792
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 14

        1       get to that later.
        2                               MR. FARRELL:              I understand that.           But
        3       that was the real heart of our objection is that the
        4       reply itself was improper.                          And so an effort to
        5       supplement something that was improper is now into
        6       two layers of improper additions to the record in our
        7       view.
        8                               SPECIAL MASTER:                But isn't it fair to
        9       say, Mr. Farrell, that if they had had this
       10       information before they filed their crime fraud
       11       motion on November the 2nd of 2017, they would have
       12       included it?              Certainly given the amount of paper I
       13       have in front of me, no one felt shy about adding
       14       exhibits to this record.
       15                               MR. FARRELL:              It's not a function of
       16       adding exhibits to the record.                             Plaintiffs used
       17       exhibits in their opening brief.                               Maybe they would
       18       have used it if they had known about it at the time.
       19                               And BASF properly used exhibits in its
       20       opposition brief.
       21                               SPECIAL MASTER:                But I think you're
       22       conflating -- and maybe you need to.                                  But I think
       23       you're conflating two different issues.                                 One is the
       24       propriety of a motion for leave to supplement the
       25       record as opposed to your objection to the reply


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 16 of 358 PageID:
                                   48793
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 15

        1       brief in and of itself in whatever format, whether
        2       supplemented or unsupplemented.
        3                               MR. FARRELL:              I think that raises your
        4       Honor's point earlier about whether there's an
        5       explanation or excuse here that justifies the late
        6       notice of this transcript.
        7                               And on that score, I would note that the
        8       production from Johnson & Johnson still has not been
        9       produced to BASF by the plaintiffs.                                   If it had been
       10       produced by the plaintiffs to BASF on I believe
       11       November 17th was the date Mr. Placitella cited, we
       12       would have cited the Gale deposition in our
       13       opposition brief.
       14                               And I'm not certainly not suggesting
       15       that anything intentionally was withheld or done
       16       improperly.
       17                               But the point is we're now hearing
       18       there's an explanation that justifies supplementation
       19       after the reply brief when we were denied the
       20       opportunity to address materials that the plaintiffs
       21       had weeks before our opposition brief was due.
       22                               I also obviously disagree with Mr.
       23       Placitella on the import of the document.                                 And I
       24       don't want to get ahead of ourselves and start
       25       talking about the merits.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 17 of 358 PageID:
                                   48794
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                  Page 16

        1                               I would note that we did explain in our
        2       papers why we think that this deposition transcript
        3       certainly helps BASF in further proving that there
        4       was no improper spoliation.                           But I don't see how it
        5       carries any weight for the plaintiffs.                                And the one
        6       example we cited --
        7                               SPECIAL MASTER:                Well then why are you
        8       objecting to supplementing the record if you think it
        9       helps you and hurts them?                         I don't understand the
       10       logic of that.
       11                               MR. FARRELL:              The issue is the argument
       12       that is included in their supplementation papers and
       13       the fact that it is being packaged with the Appendix
       14       E and frankly the Appendix D that were included with
       15       plaintiffs' reply brief, both of which we thought
       16       were themselves improper.                           And that is really the
       17       heart of the objection that we have.
       18                               SPECIAL MASTER:                You're not alone in
       19       thinking that.                 But we'll get to that later.
       20                               MR. FARRELL:              Thank you, your Honor.
       21                               SPECIAL MASTER:                Anything else, Mr.
       22       Placitella?
       23                               MR. PLACITELLA:                No, your Honor.
       24                               SPECIAL MASTER:                I understand the
       25       procedural objections that BASF has propounded in


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 18 of 358 PageID:
                                   48795
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 17

        1       respect of this application.
        2                               However, as I've told counsel before, it
        3       seems to me that the determination of plaintiffs'
        4       crime fraud slash Kozlov exceptions motion is one
        5       that goes to the very core of this case, and that is
        6       going to be given a fair amount of attention.                               And
        7       anything that is out there that might be helpful to
        8       the determination of that motion is something I'm
        9       going to want to hear.
       10                               So I'm going to grant the motion to
       11       supplement the record.                      But that's it.            The record
       12       is now supplemented by it.                          You don't get to file
       13       another brief arguing what it says.
       14                               And while we're on the topic of briefs,
       15       I want every lawyer in this room to remind me the
       16       next time that somebody asks for leave to file an
       17       over-length brief that it's denied presumptively.
       18                               Having gone through all of these papers,
       19       and when my wife called last night at 11 o'clock
       20       wanting to know where I was, and I was still
       21       preparing for today, it doesn't help your cause.
       22                               I will remind you of Mark Twain's line
       23       where he said:                Please forgive the length of this
       24       letter.          I didn't have the time to write you a short
       25       one.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 19 of 358 PageID:
                                   48796
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 18

        1                               Find the time to write a shorter one,
        2       please.
        3                               So the motion for leave to supplement is
        4       granted limited solely to the acceptance of the Gale
        5       deposition, which is marked as Exhibit A to the
        6       moving papers.
        7                               MR. FARRELL:              Your Honor, if I could
        8       just raise one issue, I'd appreciate the Court's
        9       ruling.
       10                               SPECIAL MASTER:                Sure.
       11                               MR. FARRELL:              It would just would be if
       12       we could add to the Court's order that the materials
       13       that have in fact been produced by Johnson & Johnson
       14       or frankly any other party that's received a subpoena
       15       by the plaintiffs, that those documents be produced
       16       to the defendants as soon as possible.
       17                               SPECIAL MASTER:                This is the first I've
       18       heard of that.                 I don't think it should be necessary
       19       for me to remind the very good lawyers who are in
       20       this room that if you issue a third party subpoena
       21       and you get documents in response that it's your
       22       obligation to get copies of those documents to all
       23       the other parties in the case.
       24                               MR. FARRELL:              Thank you, your Honor.
       25                               SPECIAL MASTER:                That is not an


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 20 of 358 PageID:
                                   48797
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                   Page 19

        1       earth-shattering proposition.                              So if there is a
        2       problem with that, please bring it to my attention.
        3       But that's pretty much pretty standard fare, guys.
        4                               One down.           Three to go.              How about we
        5       turn to plaintiffs' motion for reconsideration.                                     Let
        6       me start that one by setting it up, as I normally do.
        7                               On October 27, 2017, under ECF number
        8       368, an order was entered that required the review of
        9       the transcript of the Wengerd deposition to ascertain
       10       what objections if any plaintiffs would continue to
       11       press at the continued deposition of representative
       12       plaintiff Wengerd that was ordered as part of the
       13       that order.
       14                               The order specifically provided that at
       15       least 10 days before the continued deposition that
       16       list of objections was to be provided to counsel for
       17       BASF and to me.
       18                               By an e-mail dated February the 9th,
       19       2017, from Mr. Roth, he enclosed a copy of the letter
       20       he had sent to Messrs. Assaf and Farrell listing 24
       21       objections that plaintiffs would continue to press in
       22       respect of the continued deposition of representative
       23       plaintiff Wengerd and also attached a copy of the
       24       transcript.
       25                               On February the 12th, 2017, BASF's


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 21 of 358 PageID:
                                   48798
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 20

        1       counsel e-mailed a letter objection to 18 of the 24
        2       assertions of privilege made by the plaintiffs.
        3                               On February the 14th, under ECF number
        4       434, an order was entered overruling plaintiffs'
        5       objections and ordering that representative plaintiff
        6       Wengerd answer all 18 questions and advising that,
        7       and I quote, any failure to abide by the terms of
        8       this order shall be punishable as contempt, unquote.
        9                               On February 16, 2017 -- I'm sorry.
       10       We're in 2018.                 All these dates starting with
       11       February 9th are in 2018.
       12                               Under ECF number 442, plaintiff filed
       13       this reconsideration motion raising four points.
       14       First, that questions about the Williams case and not
       15       the underlying case are subject of proper privilege.
       16       And those would be questions 1, 2, 4, 7, and 22.
       17       And the numbering is from Mr. Roth's original
       18       February 9, 2018, letter.
       19                               Second, that question 5 is moot, as Miss
       20       Wengerd actually answered it later on.
       21                               Third, the questions as to the mediation
       22       that had been in this case before, questions 15 and
       23       16, are privileged.
       24                               And fourth, that the questions as to
       25       damages, which are questions 8, 12, 20, 21, and 23,


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 22 of 358 PageID:
                                   48799
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 21

        1       also are privileged
        2                               That same day -- and I remind everyone
        3       that February the 16th was a Friday -- I sent an
        4       e-mail to everyone asking that any opposition to
        5       plaintiffs' reconsideration application be filed by
        6       February 21st, quote, so that it can be argued with
        7       the other pending motions on Friday, February 23,
        8       2018, unquote.
        9                               On February 17th, Mr. Roth impressed
       10       everyone by telling us he was working on a Saturday,
       11       and he requested that I, quote, modify the response
       12       schedule so we can have a ruling before plaintiff
       13       Wengerd's February 21, 2018, deposition.
       14                               I will note that that was the first time
       15       I was advised that the deposition was occurring on
       16       February 21.
       17                               MR. ROTH:           Actually, I hate to disagree
       18       with your Honor --
       19                               SPECIAL MASTER:                I know you want to
       20       disagree we me.                But I will tell you that I have with
       21       me your February 9 e-mail with your letter, neither
       22       of which says the deposition is occurring on February
       23       21.
       24                               MR. ROTH:           Your Honor e-mailed me back
       25       about 20 minutes later to ask when the deposition was


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 23 of 358 PageID:
                                   48800
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 22

        1       taking place.                 And I responded with an apology,
        2       saying I apologize for not mentioning it in my
        3       initial letter, the deposition is taking place on
        4       February 21st.
        5                               And that happened on February 9th, your
        6       Honor.
        7                               SPECIAL MASTER:                Okay.
        8                               MR. ROTH:           I think as we work our way
        9       through this, and I hope the blood is not showing,
       10       but there's been a lot that's happened since then.
       11                               SPECIAL MASTER:                You redeemed yourself
       12       later on, Mr. Roth.                      I'm getting there.
       13                               MR. ROTH:           Okay.
       14                               SPECIAL MASTER:                On that same day, I
       15       sent an e-mail to Mr. Roth denying the modification
       16       of the response schedule.
       17                               Again that same day Mr. Roth sent an
       18       e-mail saying that they would just simply reschedule
       19       the Wengerd deposition.
       20                               That evening Mr. Farrell sent an e-mail
       21       objecting to the rescheduling of the deposition of
       22       representative plaintiff Wengerd.
       23                               I note all of this is on a Saturday.
       24       And let me also say that in those e-mails everybody
       25       was apologizing for interfering with my weekend.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 24 of 358 PageID:
                                   48801
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 23

        1                               Let me repeat again what I've said
        2       before.           I am here to help you get to where you need
        3       to be.           And as you can tell, I do read your stuff in
        4       real time and I try to respond in real time.                            So you
        5       don't need to apologize for doing your job.
        6                               So in the future, just assume that I'm
        7       going to add words at the beginning of whatever
        8       communication you have that say I'm really sorry for
        9       being a pain and just skip that and just go on to the
       10       subject matter.
       11                               The next day I got an e-mail from Mr.
       12       Roth responding to Mr. Farrell's objections.
       13                               I then sent an e-mail to both Messrs.
       14       Roth and Farrell explaining the procedural posture of
       15       this matter.
       16                               On the 20th I received an e-mail from
       17       Mr. Roth advising that the parties have agreed to
       18       adjourn the Wengerd deposition.
       19                               Quite frankly, that's exactly what the
       20       parties should have done without any intervention.
       21                               That same day I sent an e-mail to Mr.
       22       Roth talking about what the limited issues were and
       23       discussing his proposal for a Federal Rule of
       24       Evidence 502(d) order.
       25                               On February 21, under ECF 444, BASF


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 25 of 358 PageID:
                                   48802
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 24

        1       filed its response, advising that the plaintiffs had
        2       agreed to withdraw most of their motion for
        3       reconsideration.                 The only issues that remained were
        4       questions 1 and 5 and 9 and 22.                                And basically
        5       BASF's objection is that plaintiffs had failed to
        6       meet the reconsideration standard that is in local
        7       Civil Rule 7.1(i).
        8                               Mr. Roth, are you going to be speaking
        9       to this?
       10                               MR. ROTH:           Yes, your Honor.           I was
       11       going to say Mr. Coren will, but we did that the last
       12       time.
       13                               SPECIAL MASTER:                He took a beating over
       14       this before.
       15                               MR. PLACITELLA:                I thought I took the
       16       beating.
       17                               SPECIAL MASTER:                You deserved the
       18       beating.          There's a difference.
       19                               MR. PLACITELLA:                Not the first time.
       20                               MR. ROTH:           I think your Honor's sized up
       21       where the parties are in you are e-mail of February
       22       22nd.
       23                               And to the extent there are issues with
       24       respect to privilege, it is regarding communications
       25       in the Williams case.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 26 of 358 PageID:
                                   48803
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 25

        1                               Mr. Assaf actually summarized where we
        2       were pretty well I think in his February 22nd letter.
        3       When Miss Wengerd's deposition was adjourned, we did
        4       take the deposition of another class
        5       representative --
        6                               SPECIAL MASTER:                Miss Holley.
        7                               MR. ROTH:           -- Miss Holley that
        8       continued.            Mr. Assaf and I had, without the Court's
        9       intervention and any e-mails over any long holiday
       10       weekends that I'm no longer apologizing to, although
       11       I thought my last e-mail apologized to everybody, not
       12       just your Honor, were able I think to navigate the
       13       issues of the privilege.
       14                               Our position is that any communication
       15       between a class representative and their lawyers in
       16       the Williams case, which would be Cohen, Placitella &
       17       Roth, or Jeff Pollock from Fox Rothschild, is
       18       privileged.
       19                               SPECIAL MASTER:                I got that.    But my
       20       problem is what about those instances where Mr. Bevan
       21       was also present?                  He's not acting as counsel.
       22       Doesn't that destroy the privilege?
       23                               MR. ROTH:           In our view it does not
       24       destroy the privilege.
       25                               SPECIAL MASTER:                Why not?


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 27 of 358 PageID:
                                   48804
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 26

        1                               MR. ROTH:           Because there's two -- I
        2       mean, he's still their counsel in certain ways, your
        3       Honor.         And the divide that Judge Linares recognized,
        4       the limited waiver, relates to communications with
        5       Mr. Bevan and his clients and the facts he was told,
        6       decisions and recommendations he made in the
        7       underlying cases.
        8                               We agree to the -- the issues -- or the
        9       conversations that have been put in issue is what he
       10       knew, what he told his clients, and what
       11       recommendations he made to his clients in the
       12       underlying cases.
       13                               SPECIAL MASTER:                In respect of the
       14       disclosure or non-disclosure of documents or
       15       information by BASF.
       16                               MR. ROTH:           At that point he would not
       17       have known whether things were not disclosed.
       18                               SPECIAL MASTER:                Right.         But he now
       19       does, since your client had put that matter at issue.
       20                               MR. ROTH:           Right.
       21                               SPECIAL MASTER:                Chief Judge Linares has
       22       said very clearly that because it is at issue, you
       23       cannot claim privilege.
       24                               So if you've got somebody in the room in
       25       respect of whom you cannot claim privilege, doesn't


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 28 of 358 PageID:
                                   48805
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                  Page 27

        1       he serve to destroy the privilege because he is an
        2       outsider?
        3                               MR. ROTH:           With respect to the
        4       underlying claims, we cannot prove privilege -- we
        5       cannot claim privilege.
        6                               With respect to counsel, he may have
        7       given them about -- you know, they say to him:                                 Mr.
        8       Bevan, you know, Placitella, Coren and Roth, you
        9       know, should I do something here?
       10                               That, your Honor, is privileged.
       11       That's legal advice that they are seeking.                               They
       12       still have a legal relationship with him.                                That is
       13       not --
       14                               SPECIAL MASTER:                I don't know how that's
       15       legal advice.               Should I do something with them?                     That
       16       doesn't help.
       17                               MR. ROTH:           Fair enough, your Honor.
       18       Should I go forward in a class action arising from
       19       what they describe occurred here?                                Mr. Bevan, how
       20       long will this case go?                       Mr. Bevan, is there -- you
       21       know, what do I do as a class representative?
       22                               I don't know that he's had any of those
       23       conversations.                But to the extent that he has had
       24       them, those are privileged and those are not waived.
       25                               SPECIAL MASTER:                I agree with you --


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 29 of 358 PageID:
                                   48806
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 28

        1                               MR. ROTH:           Right.
        2                               SPECIAL MASTER:                -- to a degree.             My
        3       problem is I'm dealing with a very truncated record,
        4       because I have a question, for example, question
        5       number 1, and the colloquy appears on the deposition
        6       transcript at page 12, lines 5 to 23.
        7                               Question:           And what was the nature of
        8       that communication?
        9                               That's subject matter.                         And
       10       attorney/client privilege was interposed.
       11                               Then the question became:                        Did you speak
       12       to Mr. Bevan on Tuesday about the Williams case or
       13       something else?
       14                               That's not privileged.                         Okay.    That's
       15       not asking for advice.                        Did you discuss a certain
       16       subject matter?                That's not privileged.
       17                               But you got an attorney/client
       18       privilege.
       19                               MR. ROTH:           Well, because what was the
       20       substance of that -- what was the nature of that
       21       conversation, your Honor, is a question that could
       22       yield an answer that is attorney/client privilege.
       23                               SPECIAL MASTER:                Only if you go further,
       24       because if the answer is we discussed the Williams
       25       case, then you've got a privilege.                                    But if the answer


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 30 of 358 PageID:
                                   48807
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 29

        1       is we discussed my original claim that I settled or
        2       otherwise disposed of based upon the information that
        3       I got, that's been waived.                            So I don't know enough.
        4                               MR. ROTH:           And I think this is why --
        5       one of the challenges in looking at the questions
        6       that are listed here and even in the letter attaching
        7       the appendix, there's ambiguity in terms of the way
        8       the questions are asked.                        There is agreement about
        9       the nature of information that can be revealed.
       10                               If my client is asked what was the
       11       nature of the communication, I think all of us know,
       12       it's not always clear what a client -- how a client
       13       is going to answer a question, in my view that risks
       14       revealing attorney/client communication.
       15                               Did you speak with Mr. Bevan on Tuesday
       16       about the Williams case or something else, you know,
       17       that question is not attorney/client privilege.
       18                               SPECIAL MASTER:                But an assertion was
       19       made.
       20                               MR. ROTH:           Well, I'm moving past these
       21       four questions, which I don't expect would be
       22       repeated in this way, your Honor.
       23                               And the example of the Holley deposition
       24       that we took on the 21st, you know, I think reflects
       25       the success of how we were able to work this out.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 31 of 358 PageID:
                                   48808
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                       Page 30

        1       The issue is not so much --
        2                               SPECIAL MASTER:                So let me just make
        3       sure I understand.
        4                               MR. ROTH:           Yeah.
        5                               SPECIAL MASTER:                What you're telling me
        6       is, without telling me, that if we get to the
        7       continued deposition of representative plaintiff
        8       Wengerd and a more artful question is presented on
        9       this subject matter, she will be allowed to answer
       10       it?
       11                               MR. ROTH:           Yes, your Honor.
       12                               SPECIAL MASTER:                Okay.
       13                               MR. ROTH:           We spent a fair amount of
       14       time on this, Mr. Assaf and I.                             And, you know, again,
       15       the questions which we've used here, because we had
       16       to identify 10 questions, really are a reflection.
       17       The issue is what's the --                          because there may be a
       18       question that we object to because it is inartful or
       19       we think it's --
       20                               SPECIAL MASTER:                Because it is what?
       21                               MR. ROTH:           Inartful or raises the
       22       prospect of revealing an attorney/client privilege.
       23       What we know and what we are not --                                   well --
       24                               SPECIAL MASTER:                Well then isn't it your
       25       objection an objection to the form of the question


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 32 of 358 PageID:
                                   48809
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 31

        1       instead of asserting the privilege?
        2                               MR. ROTH:           If the question is -- in my
        3       view, if the question is what was the nature of that
        4       communication, I'll object and say that raises the
        5       risk of attorney/client privilege.                                    If the question
        6       is did you speak to Mr. Bevan --
        7                               SPECIAL MASTER:                See, I don't agree with
        8       you on that.                I don't agree.               I even think that as
        9       open-ended a question as what was the nature of that
       10       communication is asking for the topic, not for what
       11       was discussed.
       12                               MR. ROTH:           To me that question is what
       13       did you talk about with Mr. Bevan.
       14                               SPECIAL MASTER:                What did you talk
       15       about, yeah.
       16                               MR. ROTH:           Well, so what did you talk
       17       about is --
       18                               SPECIAL MASTER:                We talked about the
       19       Williams case, period.
       20                               MR. ROTH:           Okay.
       21                               SPECIAL MASTER:                And at that point
       22       that's a hard stop.                      But if the answer is we talked
       23       about what happened in my prior case --
       24                               MR. ROTH:           There's no dispute about
       25       that.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 33 of 358 PageID:
                                   48810
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                       Page 32

        1                               SPECIAL MASTER:                How do we know that
        2       unless the witness is allowed to answer?
        3                               MR. ROTH:           So I'm agreeing with you,
        4       your Honor.
        5                               SPECIAL MASTER:                Okay.
        6                               MR. ROTH:           And I agree with Mr. Assaf
        7       about that.             And that's the substance of it.
        8                               I mean, the testimony that we --                          the
        9       questions that we would object to are those that
       10       impugn the attorney/client privilege that exists in
       11       the Williams case, period.
       12                               To the extent that it's the underlying
       13       case, to the extent it's conversations or why did you
       14       make a decision about -- you know, why did your
       15       mother make a decision to settle her underlying case,
       16       there is no objection.
       17                               When it was close, one of two things
       18       happened in the Holley deposition.                                    Mr. Assaf
       19       rephrased his question or I objected, advised the
       20       client that this is something I would not allow you
       21       to answer, and we agreed on a 502 -- that it would be
       22       under a 502 order if the issue had to be resolved.
       23                               So, you know, I think in large measure
       24       we have worked out --
       25                               SPECIAL MASTER:                We have detente here.


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 34 of 358 PageID:
                                   48811
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 33

        1       You've agreed on the rules on which you're going to
        2       proceed --
        3                               MR. ROTH:           I think we've agreed on the
        4       rules on the road, your Honor.
        5                               SPECIAL MASTER:                -- short of mutually
        6       assured destruction.
        7                               MR. ROTH:           Well, when you're sitting
        8       there with an order that tells you you're going to
        9       run the risk of contempt --
       10                               SPECIAL MASTER:                It does have a salutary
       11       effect, doesn't it?
       12                               MR. ROTH:           And I don't want to find
       13       myself in the middle of a deposition where I'm in
       14       good faith asserting an attorney/client privilege on
       15       Williams communication to come back and be told I've
       16       wasted their time and money going to Cleveland to
       17       take Miss Wengerd's deposition, I've wasted your
       18       Honor's time, and I'm writing all of these from
       19       some -- I don't know where you put people in civil
       20       contempt these days.
       21                               But I wanted to avoid all of that.                    So
       22       I think we've worked out the process.
       23                               With respect to the other questions,
       24       your Honor, there are questions about damages for
       25       which we will make our objection, we will not


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 35 of 358 PageID:
                                   48812
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                  Page 34

        1       instruct witnesses not to answer.                                Frankly, some of
        2       these just seem improper.
        3                               SPECIAL MASTER:                But I'm sure that if
        4       the question is improper because of form, you would
        5       say I object to the form, it's misleading, this is
        6       what I would suggest, because that's what good
        7       lawyers do.
        8                               MR. ROTH:           Right.
        9                               SPECIAL MASTER:                And the good lawyer on
       10       the other side is going to say thank you, let me ask
       11       that question.
       12                               And they're going to do it not
       13       necessarily because they agree with you, but because
       14       that moves the deposition along.
       15                               MR. ROTH:           Right.
       16                               SPECIAL MASTER:                It's practical.
       17                               MR. ROTH:           Well, I try not to make a
       18       speaking objection.                    And then they're going to ask
       19       the question that they want to ask.
       20                               And I think that we see the world
       21       differently on the propriety of these questions, your
       22       Honor, but some of them asking -- you know, the
       23       example I gave in the letter, what would your mother
       24       have been paid if there been an honest record,
       25       there's no purpose in my view to that.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 36 of 358 PageID:
                                   48813
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                                Page 35

        1                               SPECIAL MASTER:                I can see the purpose
        2       to it.           But an answer of I have no idea would be
        3       perfectly proper, too.
        4                               MR. ROTH:           Right.         But we're not seeking
        5       reconsideration on those.
        6                               SPECIAL MASTER:                Well, let me just give
        7       you a sense of where I'm coming from and maybe we can
        8       reach agreement on how to do this.
        9                               As you've said, discussions by any of
       10       the representative plaintiffs with Mr. Bevan about
       11       the original cases, those are fair game.                              That
       12       privilege has been waived.
       13                               Discussions with Mr. Bevan about this
       14       case are a little more problematical because Mr.
       15       Bevan is not representing those plaintiffs in this
       16       case.        So I don't know what the attorney/client
       17       relationship is in respect of this case.                              Somebody's
       18       going to have to flesh that out for me at some point
       19       if it becomes an issue.
       20                               Because of that, I'm troubled by
       21       discussions between the Cohen, Placitella & Roth firm
       22       and the representative plaintiffs where Mr. Bevan is
       23       also a party to those discussions, because he is not
       24       there to provide legal advice.                             Cohen, Placitella &
       25       Roth, counsel of record, are there to do that, which


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 37 of 358 PageID:
                                   48814
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 36

        1       means he's a stranger to that conversation, which in
        2       my book destroys the privilege, because you've
        3       allowed a third party in.
        4                               I'm just telling you where I'm coming
        5       from, okay, so that when you folks sit down and
        6       retake this deposition, you understand that if you
        7       get to a juncture where you reach an impasse and you
        8       say:       Well, let's call the Special Master and have
        9       him call the question, you understand where I'm going
       10       to be coming from.
       11                               MR. ROTH:           The issue that you're
       12       raising, your Honor, has not come up in the
       13       questions.            It hasn't been briefed.
       14                               Frankly, we would demonstrate to you
       15       that there's a common interest that applies here
       16       under New Jersey law.                       And when the time comes,
       17       we'll brief that.
       18                               SPECIAL MASTER:                Mr. Bevan has no common
       19       interest with anybody here.
       20                               MR. ROTH:           Well, I think that because
       21       you and -- you know, and I've read Mr. Assaf's papers
       22       where he is a fact witness in some regard --
       23                               MR. ASSAF:            A critical fact witness.
       24                               MR. ROTH:           Where he is, as Mr. Bevan
       25       says, a critical fact witness --


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 38 of 358 PageID:
                                   48815
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 37

        1                               SPECIAL MASTER:                Mr. Assaf says.
        2                               MR. ROTH:           As Mr. Assaf says.             And Mr.
        3       Bevan may say it too.
        4                               But that does not eliminate the fact
        5       that he also serves as their counsel in cases that
        6       are going forward here.                       And so --
        7                               SPECIAL MASTER:                I'm sorry, I need you
        8       to say that last little piece, in cases that are
        9       going forward.
       10                               MR. ROTH:           He is --
       11                               SPECIAL MASTER:                Is he the counsel of
       12       record for any cases on behalf of any of the
       13       representative plaintiffs that are still going
       14       forward?
       15                               MR. ROTH:           Yes, your Honor.
       16                               SPECIAL MASTER:                Which one?
       17                               MR. ROTH:           Miss Holley.
       18                               SPECIAL MASTER:                Miss Holley?
       19                               MR. ROTH:           Yeah.        And I'm not sure about
       20       others where there are bankruptcy claims that have
       21       been filed that --
       22                               SPECIAL MASTER:                Well, don't we need to
       23       know that?
       24                               MR. ROTH:           Sure.
       25                               SPECIAL MASTER:                Okay.          And I think


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 39 of 358 PageID:
                                   48816
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 38

        1       counsel for BASF is entitled to know that too in
        2       order that they could properly gauge what objections,
        3       if any, they can fight.
        4                               The net result of all of this -- and I
        5       honestly don't think this merits that long of a
        6       discussion.             And I don't think we really need to hear
        7       from BASF in respect of this.
        8                               You know where I'm coming from.                         I have
        9       no doubt that now that everyone kind of understands
       10       what the rules of game are, that you'll be able to
       11       work these things out in the continued deposition of
       12       Miss Wengerd and of anybody else, frankly, in this
       13       case who might have similar claims.
       14                               When is her continued deposition going
       15       to be taken?
       16                               MR. ROTH:           We've talked about March 6th.
       17       I have some dates for Mr. Assaf for some other
       18       clients.          But it's going to be lined up pretty
       19       promptly.
       20                               SPECIAL MASTER:                Okay.          Good.   Well,
       21       what I'm going to do is I'm going to deny the motion
       22       for reconsideration without prejudice based on what
       23       I've described here today.
       24                               But I fully expect counsel to work
       25       cooperatively to work out any privilege objections


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 40 of 358 PageID:
                                   48817
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 39

        1       that may still exist in respect of the continued
        2       deposition of representative plaintiff Wengerd.
        3                               If you get to an impasse, and I hope you
        4       don't, but if you do, you all have my phone number,
        5       so give me a call.                   And if you get the voicemail, one
        6       of the bad things about the year of our Lord 2018 is
        7       that we're not untethered anymore.                                    Our system sends
        8       me an e-mail that tells me I have a voicemail that I
        9       can listen to from wherever I am.                                So I can run from
       10       you, but I cannot hide.
       11                               And again, do not be shy.                        If you need
       12       help getting through something, call me.                                    And don't
       13       apologize for it.                    That's what I'm here for.
       14                               MR. ROTH:           Thank you, your Honor.                   As I
       15       said, I think the example of the Holley deposition
       16       proves that we can work this stuff out.
       17                               SPECIAL MASTER:                I have no doubt.              I
       18       have no doubt.                 You're all really fine lawyers.
       19       This can be an acrimonious case.                               But I'm hoping that
       20       most of the acrimony has been expended in the prior
       21       seven years and we can move on without it, since this
       22       case next month will be seven years old.
       23                               MR. ASSAF:            Your Honor, I appreciate
       24       your order.             And I'm not going to -- I've learned
       25       enough that I'm not going to say anything.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 41 of 358 PageID:
                                   48818
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 40

        1                               But I do want to put a marker down.                       I
        2       don't want you to think that the Bevan issues are
        3       going away.
        4                               I think the collateral issues that we've
        5       already identified, I think five of the six of them
        6       have to do with Mr. Bevan.                          And so I think we're
        7       going to come back to this issue because there are
        8       complex issues regarding Mr. Bevan, what he knows and
        9       when we're going to find it out.
       10                               SPECIAL MASTER:                I appreciate that, Mr.
       11       Assaf.         But I guess my hope is that if we get to that
       12       juncture, we get to it further down the pike, because
       13       the evolution of this application was 24 assertions
       14       of privilege, 18 objections, which meant that you
       15       conceded that six of those were proper or perhaps you
       16       didn't think they were worth the fight.                               But either
       17       way --
       18                               MR. ROTH:           I'll take the concessions,
       19       your Honor.
       20                               MR. ASSAF:            It's the latter, your Honor.
       21                               MR. ROTH:           I think it's the first one
       22       from Kirkland & Ellis.                      I'll take them right now.
       23                               MR. ASSAF:            The first one since 2011.
       24                               SPECIAL MASTER:                Cherish it.     I don't
       25       think you'll get many more.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 42 of 358 PageID:
                                   48819
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 41

        1                               But it went from 24 to 18.                       And it's now
        2       four and -- not really four.
        3                               So if you guys could work your way to
        4       that before you kind of throw your hands up and say,
        5       okay, we can't really resolve it among ourselves,
        6       that would be what I would be looking for.
        7                               MR. ASSAF:            Fair enough, your Honor.                 I
        8       appreciate that.                 And I think we're aligned.                   One of
        9       the points in the letter and one of the points that
       10       Mr. Roth and I discussed was actually getting a
       11       little more of a record so that your Honor has a full
       12       record and understands all the issues.
       13                               And so that's what we're trying to do.
       14       And I think we're all aligned on that.
       15                               SPECIAL MASTER:                Okay.          And as you know
       16       by now, if you send me something, I read it.
       17       Sometimes I actually understand it.                                   So I'm here to
       18       try to help you get there.
       19                               MR. ASSAF:            Thank you.
       20                               MR. ROTH:           Thank you, your Honor.
       21                               SPECIAL MASTER:                Two down.        Two to go.
       22                               Let's talk about plaintiffs' motion to
       23       compel.           I'm going start a little bit differently
       24       than the motion itself because this is a motion that
       25       really refers back to an order that was entered on


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 43 of 358 PageID:
                                   48820
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 42

        1       October 27, 2017, under ECF 365, where the
        2       application by plaintiffs seeking an order to compel
        3       BASF to produce, and I quote, any indemnification,
        4       forbearance, standstill, settlement, arbitration,
        5       joint defense, or like agreements related to this
        6       litigation or to this and similar litigations by and
        7       between BASF and any or all of BASF's codefendants
        8       was denied without prejudice, specifically because
        9       the application was made in the absence of a showing
       10       of particularized need.
       11                               Now, with that as backdrop, on January
       12       24, 2018, plaintiffs filed ECF 414, which was their
       13       motion to compel first a declaration by defendants as
       14       to whether they will seek allocation of fault at
       15       trial and the production of all documents regarding
       16       any settlement or other agreement among defendants
       17       that affect their liability to one another for claims
       18       arising from the case.
       19                               Plaintiffs recognize that there are no
       20       cross-claims asserted between the defendants.
       21                               They state that the denial in ECF 365
       22       was based on a lack of knowledge as to the existence
       23       of the agreements.
       24                               I'm not altogether sure that is correct.
       25       I just read what the order provides.                                  And it says


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 44 of 358 PageID:
                                   48821
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 43

        1       that it's in the absence of a showing of
        2       particularized need.
        3                               Plaintiffs ask that defendants be
        4       required to advise whether those agreements exist
        5       and, if so, to produce them.
        6                               They say the agreements are probative of
        7       bias or motive.                They claim that, quote, if
        8       defendants have reached a settlement between them
        9       where they have agreed they will not seek
       10       apportionment of fault at trial or will not point the
       11       finger at one another, plaintiffs have a right to
       12       know that, unquote.
       13                               Plaintiffs claim a particularized need,
       14       saying that the settlements among defendants, quote,
       15       could influence the record testimony being developed
       16       and must be disclosed, unquote.
       17                               They assert that the documents are
       18       needed for breach of duty claims.                                     I'm not sure what
       19       claims are referred to there.
       20                               Specifically, plaintiffs argue four
       21       separate things.
       22                               First, that the New Jersey Joint
       23       Tortfeasor Contribution Act gives, quote, plaintiffs
       24       the right to know whether defendants have agreed not
       25       to blame one another at trial for the torts alleged


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 45 of 358 PageID:
                                   48822
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 44

        1       or if they are not seeking contribution.
        2                               And in support thereof, the plaintiffs
        3       cite to Young versus Latta and Jones versus Morey's
        4       Pier, Inc.
        5                               Plaintiffs assert that, quote, BASF must
        6       disclose any settlement releases or similar covenants
        7       with its codefendants because plaintiffs have the
        8       right to know whether it will seek apportionment at
        9       trial, unquote.
       10                               Second, they argue that the production
       11       of settlement agreements should be compelled because
       12       they may prevent BASF from invoking attorney/client
       13       privilege and are probative of each defendant's bias.
       14       They claim that it may lead to abolishing the
       15       privilege under New Jersey Statute 2A:84A-20(2)(c).
       16                               For those of you not in the know, that
       17       is the New Jersey attorney/client privilege statute.
       18       We're going to talk a little bit more about that
       19       later.
       20                               They say that the settlement agreements
       21       are probative of bias and therefore there's a
       22       particularized need because of the bias or are
       23       necessary to establish some other material issue in
       24       the case and that at the very least the settlement
       25       agreements, if they exist, should be produced for in


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 46 of 358 PageID:
                                   48823
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 45

        1       camera inspection.
        2                               On January 24, 2018, under ECF 415, BASF
        3       filed a letter saying that the plaintiffs had failed
        4       to satisfy the requirements of local Civil Rule 37.1
        5       in respect of conducting a meet and confer.
        6                               And on February 5, 2018, under ECF 424,
        7       BASF filed its formal opposition to plaintiffs'
        8       motion to compel, asserting the following:                            First,
        9       plaintiffs' request was denied earlier and nothing
       10       had changed, that the motion is really nothing more
       11       than a request for reconsideration without satisfying
       12       the reconsideration standards, and there was no
       13       showing of particularized need.
       14                               Second, there is no waiver of the
       15       attorney/client privilege, and they say that the
       16       statute I just cited applies only in conflicts
       17       between lawyers and their clients, not third parties.
       18                               And it's probably helpful to
       19       specifically read that section into the record.                             And
       20       that is that the attorney/client privilege, quote,
       21       shall not extend to a communication relevant to an
       22       issue of breach of duty by the lawyer to his client
       23       or by the client to his lawyer.
       24                               Third, they argue that defendants are
       25       not required to disclose now whether they intend to


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 47 of 358 PageID:
                                   48824
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 46

        1       argue allocation of fault at trial.                                   They say that
        2       New Jersey Court Rule 4:7-5(c) on which plaintiffs
        3       relied does not apply in federal court.
        4                               Made me remember my first year of civil
        5       procedure class with Professor Schlesinger.
        6                               They also say that that Rule applies
        7       only to settlements between plaintiffs and
        8       defendants, not settlements among defendants, that
        9       plaintiffs identify no other requirement that BASF
       10       disclose any allocation of fault agreements now.
       11       Therefore, the application is premature and that
       12       allocation of fault does not equal waiver of the
       13       attorney/client privilege.
       14                               On February 5, 2018, under ECF number
       15       425, Cahill Gordon filed their opposition to
       16       plaintiffs' motion to compel.                            They state that
       17       plaintiffs' request is not required by law and in any
       18       event is premature, that plaintiffs again failed to
       19       make a showing of particularized need.
       20                               They distinguish Young versus Latta, one
       21       of the cases relied on by the plaintiffs, and that
       22       there should be no in camera review without a prior
       23       showing of particularized need.
       24                               On February 12 under ECF number 430,
       25       plaintiffs filed their reply, essentially saying that


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 48 of 358 PageID:
                                   48825
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 47

        1       the local Civil Rule 37.1 meet and confer requirement
        2       would have been futile under the circumstances, that
        3       it is not reconsideration because of the prior motion
        4       was denied without prejudice, so it's a brand new
        5       motion, that plaintiffs are entitled to know if
        6       defendants will seek apportionment at trial, that the
        7       Comparative Negligence Act, not the Joint Tortfeasor
        8       Act, allows disclosure, that the disclosure
        9       encourages settlement, that these agreements would be
       10       proof of bias, motive, or scienter, and they are
       11       probative of whether BASF waived the attorney/client
       12       privilege, finally, that the disclosure is required
       13       under Federal Rule of Civil Procedure 34(b)(2)(C),
       14       which requires disclosure of whether responsive
       15       documents to a request for production are being
       16       withheld.
       17                               And my final notation on this page is
       18       Groundhog Day.                 I'm referring not to the special
       19       event that happens in February in Punxsutawney,
       20       Pennsylvania, but to the movie of that title.
       21                               MR. COREN:            Your Honor, if you're asking
       22       who's going to be speaking to it on the plaintiffs'
       23       side, I'm going to speak.
       24                               SPECIAL MASTER:                I was waiting to see
       25       who was going to volunteer.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 49 of 358 PageID:
                                   48826
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 48

        1                               MR. COREN:            Me.
        2                               SPECIAL MASTER:                Good.          Mr. Coren, the
        3       floor is yours.
        4                               MR. COREN:            Thank you.              Your Honor, it's
        5       not groundhog's day.                     We're here because we're at a
        6       point where we're entering into discovery and, quite
        7       candidly, we have a right to know what positions are
        8       going to line up by the defendants amongst
        9       themselves.
       10                               SPECIAL MASTER:                What's the basis of
       11       that right?
       12                               MR. COREN:            The basis -- and, you know,
       13       we got chastised for citing a New Jersey Rule. I went
       14       back and looked at the section where we cite to that
       15       and actually we're citing to the rule, meaning the
       16       rule of law.                And that's the rule in Young versus
       17       Latta.
       18                               And that rule states, and I'm going to
       19       quote the Court:                 A plaintiff should know as early in
       20       the case as possible whether a defendant will seek to
       21       prove the fault of a codefendant.                                Plaintiff should
       22       conduct their discovery accordingly.
       23                               Now, your Honor, we got the answers.
       24       And the answers didn't have a cross-claim.
       25                               SPECIAL MASTER:                Doesn't that tell you


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 50 of 358 PageID:
                                   48827
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 49

        1       that they're not going to be seeking something
        2       against the other codefendants?
        3                               MR. COREN:            No, it doesn't, your Honor.
        4                               SPECIAL MASTER:                On what basis can they
        5       make that assertion if there's no cross-claim?
        6                               MR. COREN:            Well, your Honor, Young
        7       versus Latta said you don't need to file a
        8       cross-claim because down the road somebody could
        9       settle and that they could pursue their cross-claim.
       10                               That is what happened actually in Young
       11       versus Latta.
       12                               And then if we skip to the most recent
       13       decision, Morey --
       14                               SPECIAL MASTER:                But stay with me, okay.
       15       Let's stay with Young versus Latta, because in the
       16       Young versus Latta circumstance where you had an
       17       agreement --              well, you had a question of
       18       contribution between a non-settling defendant and a
       19       settling defendant.                    But that settling defendant
       20       settled with the plaintiff, not with the codefendant.
       21                               MR. COREN:            That is the fact pattern.
       22       But as from Young -- that was the first instance.
       23       But Young is the starting point of a series of cases
       24       from the 90s going up to as most recently 2017, your
       25       Honor.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 51 of 358 PageID:
                                   48828
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 50

        1                               SPECIAL MASTER:                Well, before we get to
        2       Morey's Pier, let's talk about Young versus Latta,
        3       because that is the starting point.                                   And doesn't
        4       Young versus Latta also say that a non-settling
        5       defendant is entitled to a credit for the settlement
        6       paid by the settling defendant equal to the
        7       allocation made by the jury?
        8                               MR. COREN:            Yes.
        9                               SPECIAL MASTER:                So it's a question of
       10       the non-settling defendant getting a credit for what
       11       the settling defendant paid to the plaintiff.
       12                               MR. COREN:            Yes.
       13                               SPECIAL MASTER:                And it's based upon the
       14       allocation that is made by the jury, who may or may
       15       not be told that the empty chair defendant settled
       16       with the plaintiff.
       17                               And in fact, under New Jersey law, when
       18       that jury verdict form is given to the jury, there is
       19       a list of every defendant and it's the jury's
       20       obligation to outline percentages of fault, because
       21       it may have an effect on whether the plaintiff
       22       recovers at all.                   Right?
       23                               MR. COREN:            Understood, your Honor.
       24                               SPECIAL MASTER:                Okay.
       25                               MR. COREN:            Okay.        But before there was


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 52 of 358 PageID:
                                   48829
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 51

        1       Young versus Latta, there were did two statutes, the
        2       Tortfeasors Contribution Act and the comparative,
        3       which gives us those percentages.                                     So there were the
        4       statutes.
        5                               SPECIAL MASTER:                Right.          The statutes
        6       have to be applied somehow.                           And I'm using the
        7       practical application.
        8                               MR. COREN:            Correct.           And Young versus
        9       Latta was the first foray.
       10                               And if we now jump to 2017 when they
       11       come back with Morey's Pier to revisit the issue,
       12       they cement the fact that these trials are going to
       13       have allocation issues.                         So before there's a
       14       settlement, there's an allocation issue.
       15                               So we have a right to know if these
       16       people are going to sit there and try to lay off the
       17       blame on each other, and then why, what evidence do
       18       you have, and go to delve into it, because when we
       19       look, for example, in the answer of BASF, they said:
       20       Well, it could be caused by the fault of other
       21       people.          But they don't identify the other people.
       22       That's paragraph 12 -- excuse me.                                Bear with me.
       23                               SPECIAL MASTER:                It should be an
       24       affirmative defense.
       25                               MR. COREN:            Yes, it was an affirmative


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 53 of 358 PageID:
                                   48830
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 52

        1       defense, your Honor.                     It's on their affirmative
        2       defense 14:             Plaintiffs' damages if any were
        3       proximately caused by the acts or omissions of other
        4       persons or things for which BASF Catalyst is not
        5       responsible and over which BASF Catalyst lacks
        6       control.
        7                               Well, who is that?                   Because all the
        8       other defendants in this case were BASF lawyers.
        9       And gosh-darn, BASF had control over their lawyers.
       10                               So who are we referring to?                         If they're
       11       going to sit there and make allocation arguments --
       12                               SPECIAL MASTER:                Well, you're arguing
       13       against yourself, because if you're saying that BASF
       14       had control over its lawyers, then that affirmative
       15       defense doesn't apply.
       16                               MR. COREN:            We agree.               But that's why
       17       we're saying they have never come forward and said
       18       whether they are going to make allocation arguments.
       19                               SPECIAL MASTER:                I understand that.
       20       They have not done that.
       21                               But what they have done is not assert a
       22       cross-claim against the only other set of defendants
       23       in this case, which are the lawyers.                                     That has not
       24       happened.           And the lawyers have not cross-claimed
       25       against BASF.                 There are no cross-claims here.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 54 of 358 PageID:
                                   48831
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 53

        1                               MR. COREN:            But in New Jersey, as your
        2       Honor knows, while we can never suggest a dollar
        3       amount, we can suggest allocations.                                   And if there's
        4       going to be suggestions of allocations that cut
        5       across the ones that we make, we have a right to do
        6       that.
        7                               And that's the lesson in -- that's why
        8       we get that language in Young versus Latta, the rule,
        9       that a plaintiff should know as early in the case as
       10       possible whether a defendant will seek to prove the
       11       fault of a codefendant.                       Plaintiff should conduct
       12       their discovery accordingly.
       13                               And that's why we came back to you, when
       14       we get now to the crime fraud exception, because now
       15       when we get to the crime fraud exception -- and I'm
       16       not trying to preview my colleagues' case, but it's
       17       going to pop up, that on page 12 of BASF's response
       18       to the crime fraud, they state the following:
       19       Starting in the late 1980s, Cahill served as
       20       Engelhard's national counsel in personal injury
       21       lawsuits alleging that Emtal talc was contaminated
       22       with asbestos.                 Cahill recommended to Engelhard
       23       long-range strategy and short-term tactics on an
       24       overall basis for all jurisdictions generally as well
       25       as in specific jurisdictions.                              While local counsel


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 55 of 358 PageID:
                                   48832
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 54

        1       always were consulted and provided input, all
        2       substantive recommendations to Engelhard as to how to
        3       respond to those lawsuits in both the long and
        4       short-term were made by Cahill.
        5                               So that language suggests now that they
        6       are saying all of the blame lies on Cahill.                              Sorry to
        7       point.         Okay.          So at this point --
        8                               SPECIAL MASTER:                Well, stop.      Stop.
        9       Assume all of that is true.                           Lawyers are only the
       10       agents of their principal.
       11                               So even if they were to say that, isn't
       12       BASF saying well, it was my agent who screwed up --
       13       if someone screwed up, it was my agent.                               Oh, by the
       14       way, I happen to be liable for the action of my
       15       agent?
       16                               How are you --                I don't get the logic.
       17                               MR. COREN:            Are they going to say that,
       18       your Honor?             Or are they going to say Cahill went
       19       rogue?         Are they going to say:                      Hey, we told Cahill
       20       everything that there was to know and Cahill told us
       21       to do this?
       22                               Well, that's a breach of the duty,
       23       because someone wasn't doing their job.
       24                               And that's why we want to see if there's
       25       any agreements out there to see if anyone happens to


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 56 of 358 PageID:
                                   48833
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 55

        1       be making a malpractice claim against anybody or --
        2       you know, in good faith, because at that point in
        3       time, your Honor under C has to take that under into
        4       account.
        5                               SPECIAL MASTER:                I don't agree.         I think
        6       you misread C.                I honestly think that C -- first of
        7       all, it's an exception to a rule.                                And the exceptions
        8       are to be considered very narrowly.                                   And I read that
        9       exception as saying it applies in an argument between
       10       the attorney and his client concerning a failure to
       11       satisfy a duty.                  I don't see (2)(C) as giving a
       12       third party any rights to try to pierce the
       13       privilege.              And I've been shown no case law that
       14       holds that.
       15                               And I think the reason there's no case
       16       law that holds it is because it just doesn't make any
       17       sense.
       18                               MR. COREN:            No, your Honor.            If Cahill
       19       has to defend themselves because all of a sudden BASF
       20       is now saying no, it was Cahill, we told them, we're
       21       exonerated, they went rogue, Cahill has the right to
       22       come back and say:                   Unh-unh, you knew what was going
       23       on, misery loves company.                         If anything, we're not all
       24       responsible.              You're not responsible.
       25                               We haven't heard Cahill -- one peep from


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 57 of 358 PageID:
                                   48834
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                   Page 56

        1       them saying no in response to that, it wasn't us or
        2       we were just doing our client's bidding faithfully.
        3       Okay.
        4                               And that statute was written broad.
        5       And, your Honor, with respect, I disagree with you.
        6       The statute, the exceptions -- the privilege is read
        7       narrowly, not the exceptions.                              Okay.      The
        8       legislature used broad language.                               They knew what a
        9       malpractice case was.                     They didn't limit it to a
       10       malpractice case.
       11                               SPECIAL MASTER:                I'll tell you candidly,
       12       I read your argument in respect of that, and I just
       13       don't agree with it.
       14                               MR. COREN:            Understood, your Honor.               You
       15       know, it's one of those things that -- hopefully you
       16       will agree that I can read it that way and it's a
       17       permissible reading, whether you agree with it or
       18       your reading is different.
       19                               SPECIAL MASTER:                I am a firm believer
       20       that everyone has the right to be wrong.                               And many
       21       people exercise that right quite freely.
       22                               So go ahead.
       23                               MR. COREN:            Also it ties in, your Honor,
       24       that, hey, we have to know who's doing what to whom
       25       and how in this case.


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 58 of 358 PageID:
                                   48835
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                    Page 57

        1                               SPECIAL MASTER:                Why do you care?         I
        2       don't get that.
        3                               MR. COREN:            Because if I want to settle
        4       this case with -- say I want to settle the case with
        5       Mr. Halket, who wants to go out.                               I need to know if
        6       there's any agreements or what are the claims and
        7       waive that in, because at a certain point in time I
        8       may find that Cahill and BASF are laying the blame if
        9       I settle with Mr. Halket on Mr. Halket.                               Okay.     They
       10       become liability syncs or like lightning rods.
       11                               SPECIAL MASTER:                So it's not litigation
       12       purposes but settlement purposes that you think
       13       entitles you to get this information?
       14                               MR. COREN:            It's one of the reasons
       15       we're entitled to it.                     And in fact --
       16                               SPECIAL MASTER:                Can you show me any
       17       authority under New Jersey substantive law that says
       18       that you have a right to discover information because
       19       it's going to help you in settlement, not in
       20       litigating the case?
       21                               MR. COREN:            No, it's not so much to help
       22       in settlement.                It helps you evaluate a settlement.
       23       Okay.        And that is legitimate.                       And quite candidly,
       24       courts foster those conditions.
       25                               The object is to sit there and to get


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 59 of 358 PageID:
                                   48836
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 58

        1       the facts out so people could weigh and people could
        2       assess it.              That is an impediment that is being put
        3       up.
        4                               Also, defendants at trial will seek to
        5       put the fault on whoever we do try to settle with or
        6       if we are successful.                     So we need to -- you know, at
        7       that time it has to come out.
        8                               But in a case like this, we don't have
        9       the luxury with a case approaching its seventh
       10       birthday to be redoing discovery.                                People have to
       11       know candidly who is doing what to whom and why in
       12       this case.              What are the positions?                       Are you going
       13       to --
       14                               SPECIAL MASTER:                You say that like
       15       that's black letter law.
       16                               MR. COREN:            It is.         Under Young versus
       17       Latta it is.
       18                               SPECIAL MASTER:                I disagree with you.             I
       19       don't think that's black letter law.                                  I don't think
       20       you have this absolute right, as you say, to get
       21       settlement agreements.
       22                               We argued that the last time around.
       23       And I ended up deciding that based on Third Circuit
       24       precedent, you only get a settlement agreement on a
       25       showing of particularized need.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 60 of 358 PageID:
                                   48837
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                   Page 59

        1                               So I'm sitting here saying to myself:
        2       Okay, where is the particularized need?
        3                               And I haven't heard anything yet that
        4       tells me, okay, this is the particularized need.
        5                               And I will tell you that saying I need
        6       it in order to settle the case, that doesn't cut it.
        7       And I don't mean to be rude about it.                                 But it just
        8       doesn't do it.
        9                               MR. COREN:            Your Honor, the whole
       10       purpose of discovery is to let the parties know what
       11       they're going to have to meet at trial.                                We all
       12       learned that at law school and that hasn't changed
       13       one iota, proportionality, any of these changes.
       14       That is the touchstone.
       15                               We have a right to know if they are
       16       going to do an allocation -- take a position on
       17       allocation, we have a right to know what facts
       18       they're going to adduce to prove their allocations,
       19       because at the end of the case, no matter whether
       20       they settle or not, the jury's going to be charged to
       21       put a percentage on BASF, Mr. Halket, Mr. Dornbusch,
       22       Mr. Sloane, Cahill in general, all of them.
       23                               So if they're going to sit there at
       24       trial and come forward affirmatively, fine, tell us
       25       now so we can take discovery on that basis.                                You


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 61 of 358 PageID:
                                   48838
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 60

        1       could, you know, set aside the allocations.                           But
        2       otherwise, we're going to wind up blind at trial.
        3       And that's what Young versus Latta says, no, at the
        4       earliest time.                And this --
        5                               SPECIAL MASTER:                Let me try to put it in
        6       a different setting for you.
        7                               Let's assume that you get to trial and
        8       the defendants have not told you that they are going
        9       to seek allocation.                      They haven't put you on notice
       10       so that you can't get discovery in respect of the
       11       allocation issues.                   And you get to trial.
       12                               Do you think the trial judge is going to
       13       allow allocation under those circumstances?
       14                               MR. COREN:            Under Morey I don't believe
       15       so, your Honor.
       16                               SPECIAL MASTER:                That's what I was
       17       getting to.
       18                               MR. COREN:            Under Morey, no.
       19                               SPECIAL MASTER:                So Morey's Pier tells
       20       me that the defendants have a choice to make.                              They
       21       can either put you on notice of allocation, which
       22       would then allow you to conduct some discovery hither
       23       or yon, or they don't.                      But if they don't, they run
       24       the risk of not being allowed to seek allocation at
       25       trial.         Right?


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 62 of 358 PageID:
                                   48839
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                               Page 61

        1                               MR. COREN:            Yes, your Honor.
        2                               SPECIAL MASTER:                So is that really your
        3       call to make is it theirs?                          They're the ones who are
        4       running the risk here, not you.
        5                               MR. COREN:            The problem is, your Honor,
        6       is they have now made the case unsettleable against
        7       any marginal player in this particular case.                            Okay.
        8                               And I think that that cuts against us,
        9       because part and parcel of getting the facts out is
       10       to be able to make these kind of decisions.
       11                               And once again, they're taking and
       12       they're chilling that right by not at least putting
       13       the cards on the table.                       And all we're --
       14                               SPECIAL MASTER:                We're going in -- we're
       15       arguing in circles here, because you say that it
       16       helps you settle the case.                            And I said to you
       17       helping you settle the case is not a particularized
       18       need.        And you need particularized need in order to
       19       get disclosure of a settlement agreement.                             So where
       20       are we?
       21                               MR. COREN:            Well, moving along, your
       22       Honor, also to the extent that you disagree with us
       23       whether it reaches -- you know, it violates or --
       24       excuse me, triggers is the word I was looking for --
       25                               SPECIAL MASTER:                That's okay.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 63 of 358 PageID:
                                   48840
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 62

        1                               MR. COREN:            -- triggers section C, okay,
        2       of the lawyer/client privilege statute.
        3                               SPECIAL MASTER:                The exception to the
        4       lawyer/client privilege statute.
        5                               MR. COREN:            Correct.                Or what I call
        6       the section C exception.                          We get to explore whether
        7       there are facts out there that will trigger that,
        8       okay, because you may disagree with me, but on appeal
        9       somebody may agree with me.
       10                               So let us at least get the facts out on
       11       the table.            Okay.        What harm is it going to be to
       12       find to -- look, if they don't want to give us the
       13       agreement because of some confidentiality or
       14       privilege, then they should give it to you in camera.
       15                               SPECIAL MASTER:                And what am I to do
       16       with it?
       17                               MR. COREN:            To see whether or not
       18       there's, for example, in the preambles or the
       19       recitals, there are any admissions or anything in
       20       there that bear upon the subject.                                We don't know.
       21                               Is there an indemnity in there, your
       22       Honor.         And at that point in time that indemnity
       23       creates a bias issue that we are entitled to and
       24       courts have time and time again -- time in and time
       25       out found was a particularized need, allowing the


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 64 of 358 PageID:
                                   48841
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 63

        1       settlement agreement to go.                            So it might very well
        2       be.
        3                               But sitting here -- first of all, one,
        4       are there agreements?                     Could we finally get on the
        5       record somewhere that there are settlement
        6       agreements?
        7                               SPECIAL MASTER:                I don't know that they
        8       need to disclose that to you yet.                                     I really don't.
        9                               I think you have the burden of making
       10       the initial showing of particularized need.                                   Once you
       11       do that, then I would look at it in camera ex parte
       12       and make determinations in respect of it.
       13                               But I don't get to my step until you've
       14       satisfied yours.                 Right?
       15                               MR. COREN:            Yes.       And I believe that we
       16       have, given the circumstances of this particular
       17       case.        We have people already starting to point the
       18       finger at the other side.                         We need to know -- you
       19       know, and it all bears upon -- if they're going to
       20       make an allocation, if those agreements affect
       21       whatever the allocation is or if they've given up an
       22       allocation right with an agreement, then we get to
       23       know that because the way these statutes run, it may
       24       affect it.
       25                               You're asking me to look what I don't


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 65 of 358 PageID:
                                   48842
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                      Page 64

        1       know what is in there to tell you anything more,
        2       other than the circumstances of this case justify
        3       them at least giving you that agreement.
        4                               SPECIAL MASTER:                Let me tell you what
        5       I'm having real trouble with.                              And that is your
        6       reliance on what BASF wrote about what happened in
        7       this matter 30 years ago in their opposition to your
        8       crime fraud motion.
        9                               I didn't see Cahill Gordon or any of the
       10       Cahill Gordon defendants take issue with that
       11       description.                There's nothing that was filed that
       12       said, oh, by the way, the way that BASF described it,
       13       that wasn't right, that's not how it happened.
       14                               MR. COREN:            And if there's a settlement
       15       agreement where Cahill's exonerated, that may be the
       16       reason why we're not seeing them say, oh, gosh-darn,
       17       that ain't what happened.
       18                               And that's one of the reasons why you
       19       need to see that agreement.
       20                               SPECIAL MASTER:                Okay.          Is there
       21       anything else?
       22                               MR. COREN:            No, sir.
       23                               SPECIAL MASTER:                On BASF's side, who
       24       will speak to this?
       25                               MR. ASSAF:            Mr. Bress.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 66 of 358 PageID:
                                   48843
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                                 Page 65

        1                               MR. BRESS:            Your Honor, Dan Bress for
        2       BASF.
        3                               Judging by your comments, I think I'm
        4       going to shorten what I have to say.
        5                               SPECIAL MASTER:                That's very wise.
        6                               MR. BRESS:            I'm happy to answer any
        7       questions.            But on the settlement agreement --
        8                               SPECIAL MASTER:                Don't follow Mr.
        9       Assaf's example of writing 14 notes and having to
       10       talk about each and every one.
       11                               MR. BRESS:            We've got a lot of notes
       12       here and they're all blank, your Honor.
       13                               I think with respect to this motion,
       14       your Honor, there are really two features of it.                                 One
       15       was the settlement agreements.                             Your Honor has
       16       already ruled on that.                      Nothing has changed.          There's
       17       no particularized need.
       18                               And with respect to the second piece of
       19       this, it essentially asks for an early disclosure
       20       about whether BASF intends to blame another party at
       21       trial.
       22                               Our position is that that request is
       23       vastly premature and that the New Jersey Rules and
       24       case law that are being cited don't apply in federal
       25       court and that we don't have an obligation at this


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 67 of 358 PageID:
                                   48844
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 66

        1       time before discovery has even begun in earnest and
        2       when there's no trial date to make the kind of
        3       disclosure that Mr. Coren is claiming needs to be
        4       made.
        5                               SPECIAL MASTER:                But you do accept the
        6       fact that if you are going to seek allocation at
        7       trial, you're going to have give the plaintiffs
        8       notice of that.
        9                               MR. BRESS:            But the question, your
       10       Honor, is when.                And I don't think --
       11                               SPECIAL MASTER:                Well, the case law says
       12       at the earliest practicable moment.
       13                               MR. BRESS:            Well, but that --
       14                               SPECIAL MASTER:                And so at some point or
       15       another, that cat's going to have to come out of the
       16       bag one way or the other, because the risk you run as
       17       a matter of New Jersey substantive law is you will
       18       not be allowed to seek allocation if you don't give
       19       them notice, because they are entitled to know
       20       whether you are going to.
       21                               Now, the question is here when are they
       22       entitled to know that?                      I'm not so sure that now is
       23       the right time.
       24                               But be that as it may, the choice is
       25       yours to make.                 And that is I'm going to disclose it


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 68 of 358 PageID:
                                   48845
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 67

        1       and therefore preserve the right to seek allocation
        2       at trial, or I'm not going disclose it, but I'm going
        3       to be foreclosed from seeking allocation at trial,
        4       because that's what Jones versus Morey's Pier, Inc.
        5       says.
        6                               MR. BRESS:            Yeah.        To me, your Honor,
        7       those cases involve a slightly different situation
        8       where the plaintiff is not actually prosecuting a
        9       claim against the defendant.                           You either have a
       10       settling defendant or an absent defendant.                              That's
       11       not the case here.
       12                               SPECIAL MASTER:                Well, in Jones versus
       13       Morey's Pier you had a defendant who was dismissed
       14       because they didn't -- it was a governmental agency
       15       against whom a timely Tort Claims Act notice had not
       16       been filed, and therefore you had no cause of action
       17       under New Jersey law.
       18                               But the Court did say that in those
       19       circumstances the defendant was entitled to make a
       20       third party claim against the dismissed defendant
       21       saying that they were negligent and that that
       22       negligence was the proximate cause of the plaintiff's
       23       damages.
       24                               So even though dismissed, they still say
       25       on the verdict sheet, because the jury could say yes,


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 69 of 358 PageID:
                                   48846
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 68

        1       we find the defendant liable, but the defendant's
        2       liability is based upon the third party defendant's
        3       liability, and there's no recourse against the third
        4       party defendant because they've been dismissed for
        5       failure to satisfy the Tort Claims Act.
        6                               MR. BRESS:            And that's all true, your
        7       Honor.           But the point that I would make is that when
        8       you're talking about an early disclosure obligation,
        9       the point of that is to put the plaintiffs on notice
       10       that some party not in the case may be blamed at
       11       trial that allows the plaintiff to take what's
       12       essentially third party discovery against either that
       13       settling defendant or that absent defendant.
       14                               That's not the case here.                        The
       15       plaintiffs have sued Cahill Gordon.                                   They've sued
       16       Arthur Dornbusch.                  They have an obligation in
       17       discovery and an incentive to prosecute those claims.
       18                               So I think it's quite different than
       19       Jones and Young, because in those cases, had the
       20       defendant not disclosed that there was some potential
       21       third party out there they were going to blame, the
       22       plaintiffs wouldn't have a reason to build up in
       23       discovery whatever responses they were going to make.
       24                               That's not true here.                         Here everybody
       25       is in the room and the plaintiffs have an obligation


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 70 of 358 PageID:
                                   48847
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 69

        1       having filed suit against everyone to build their
        2       claim against everyone.
        3                               SPECIAL MASTER:                I understand what the
        4       plaintiffs' obligation is.
        5                               But I want to go back to what I think is
        6       the core question in this application.                                And that is
        7       do you agree that if you do not give the plaintiffs
        8       notice of allocation, however that comes out, and
        9       that it's done in sufficient time for them to prepare
       10       for trial, you will not be able to seek allocation at
       11       trial?
       12                               MR. BRESS:            Your Honor --
       13                               SPECIAL MASTER:                The sine qua non of the
       14       latter is the former.
       15                               MR. BRESS:            Your Honor, I'm not aware of
       16       a requirement in federal court that would require
       17       that.          We haven't even seen the plaintiffs' case at
       18       trial and we're allowed to react to that.                               But I
       19       will say, your Honor --
       20                               SPECIAL MASTER:                You're in a New Jersey
       21       case, sitting in diversity, which Rudy Schlesinger
       22       would have said you use the federal procedure under
       23       Erie Railroad versus Tompkins, but you look at the
       24       substantive law of New Jersey.
       25                               The substantive law of New Jersey in


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 71 of 358 PageID:
                                   48848
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                                Page 70

        1       this aspect is the Comparative Negligence Act and the
        2       Joint Tortfeasor Contribution Act.
        3                               And when you read those together and you
        4       read the case law that interprets those two statutes,
        5       you come away with the conclusion, at least I do,
        6       that if you want to seek allocation at trial as a
        7       defendant, you need to notify the plaintiff at some
        8       point so that they can prepare to meet those
        9       allocations squarely.
       10                               It's no different than any other part of
       11       your case as a defendant.                           You have to let the other
       12       side know.            That's the way we work.
       13                               Now, the question is when do you need to
       14       do it?         That's a different issue.
       15                               My question to you is much more
       16       fundamental than that.                      And that is do you agree that
       17       as a condition precedent of being able to seek
       18       allocation at trial, it is your obligation to provide
       19       the plaintiffs notice?
       20                               MR. BRESS:            Your Honor, I don't think
       21       we're having a fundamental disagreement.                              We're
       22       having a --
       23                               SPECIAL MASTER:                Well, I'm looking for a
       24       really simple yes or no answer.                              So help me out.
       25                               MR. BRESS:            Your Honor, I think that at


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 72 of 358 PageID:
                                   48849
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                        Page 71

        1       some point in these proceedings we would make that
        2       kind of disclosure.
        3                               SPECIAL MASTER:                Okay.          Is that a yes?
        4                               MR. BRESS:            Yes, it's a yes.
        5                               SPECIAL MASTER:                Okay.          Thank you.    You
        6       can start with yes and then explain.                                    But I'd like
        7       an answer to my question.
        8                               And you're telling me yes, you have that
        9       obligation.             I appreciate that because, in candor, I
       10       don't think there's any question that you do.                                      So
       11       you're giving me the sleeves off your vest.                                    All
       12       right.
       13                               MR. BRESS:            Your Honor, our central
       14       point is just the obligation is not triggered now.
       15       And that's what the application asks us to disclose
       16       now.       We don't think we have that obligation at this
       17       time.
       18                               SPECIAL MASTER:                So your answer is not
       19       that I don't have the obligation, it's just not
       20       mature yet, it's not ripe?
       21                               MR. BRESS:            Correct, your Honor.
       22       There's been very few depositions even in the case.
       23                               SPECIAL MASTER:                Anything else, Mr.
       24       Bress.
       25                               MR. BRESS:            I do not, your Honor.                Thank


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 73 of 358 PageID:
                                   48850
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 72

        1       you.
        2                               SPECIAL MASTER:                Mr. Coren, you get the
        3       last word.
        4                               MR. COREN:            Thank you, your Honor.
        5                               SPECIAL MASTER:                I get the last word.
        6       You get before the last word.
        7                               MS. GUSSACK:              Your honor --
        8                               SPECIAL MASTER:                Oh, I'm sorry.    My
        9       apologies.            I'm so sorry.               You're over to the left
       10       and I didn't see you.                       But you did file --
       11                               MS. GUSSACK:              Yes, we do have -- Mr.
       12       Boise would like to address the Cahill response to
       13       the motion.
       14                               MR. BOISE:            Your Honor, just a point.
       15       We're certainly reserving the right as to what law to
       16       apply to a claim.
       17                               What ultimately you have here, we're
       18       still in the class certification stage of this and
       19       what the shape of trial will look like is uncertain,
       20       what the relief requested is uncertain.
       21                               And to make defendants decide on trial
       22       strategy, to make that decision and then describe
       23       that decision to plaintiffs before those events are
       24       also premature.
       25                               Those are the only two points I wanted


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 74 of 358 PageID:
                                   48851
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 73

        1       to make.
        2                               SPECIAL MASTER:                Okay.          But don't we
        3       have to start from the proposition that you have a
        4       diversity case venued in New Jersey, so that by
        5       definition -- or I shouldn't say by definition.                                      By
        6       default the substantive law of New Jersey would
        7       apply, unless at some point somebody comes in and
        8       says no, under choice of law principles the
        9       substantive law of someplace else applies.
       10                               Well, the choice of law principles you
       11       will be applying will be New Jersey's choice of law
       12       principles because that's where you default to first.
       13       The forum states substantive law.
       14                               No one's made a choice of law
       15       application in this case yet.                              It may be that you're
       16       giving me a heads-up that one may be coming soon.
       17                               And I see everybody over there is
       18       nodding your heads up and down, which I guess I
       19       should gird myself for.
       20                               But until now there has not been a
       21       choice of law application made.
       22                               So I'm presuming, as I think I'm not
       23       only entitled to but I'm required to, that the
       24       substantive law we're talking about is New Jersey
       25       law.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 75 of 358 PageID:
                                   48852
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 74

        1                               Under New Jersey law, we are where we
        2       are, which is if you want to make an allocation
        3       argument, you got to give notice.                                     I don't think
        4       that's real complicated.
        5                               And I know Mr. Bress fought me on it,
        6       but he eventually came to the side of the angels. So
        7       I guess I'm going to have to wait until I hear from
        8       you on a choice of law application.
        9                               But until then, I understand your
       10       argument about the ripeness of this application.                                       And
       11       I guess I'm going to have to abide the latter until I
       12       get a choice of law motion that we'll need to address
       13       one way or the other.
       14                               Did I cover your points?
       15                               MR. BOISE:            You did, your Honor.
       16                               SPECIAL MASTER:                Okay.
       17                               MR. COREN:            If I may, your Honor.
       18                               SPECIAL MASTER:                Yes, Mr. Coren.
       19                               MR. COREN:            Thank you.              First off all,
       20       the Third Circuit rule that New Jersey law applies
       21       because of the positions that were taken, Judge
       22       Linares also has held that New Jersey law applies in
       23       one of his opinions.                     We'll get you the citations for
       24       that, but it's 350 F.3rd, page 317 with respect to
       25       the Third Circuit.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 76 of 358 PageID:
                                   48853
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                      Page 75

        1                               The ship has sailed, your Honor, on the
        2       issue of choice of law.                         New Jersey law is the law
        3       of the case in this matter.
        4                               SPECIAL MASTER:                Well, was the --           I
        5       don't remember choice of law being argued.
        6                               MR. COREN:            Yes, it was argued.              And the
        7       Third Circuit actually addresses it in the opinion.
        8                               SPECIAL MASTER:                What page?
        9                               MR. COREN:            317.
       10                               SPECIAL MASTER:                Okay.
       11                               MR. COREN:            316-317, your Honor.
       12                               SPECIAL MASTER:                Okay.          Bear with me for
       13       one second.
       14                               Okay.        317.       Choice of law.              Actually
       15       the discussion starts at 316.
       16                               MR. COREN:            Correct, your Honor.              My
       17       apology.
       18                               SPECIAL MASTER:                That's okay.          What it
       19       says is that the parties did not litigate the choice
       20       of law question before the District Court.                                    The
       21       plaintiff claimed that it was under New Jersey law.
       22       Quote:         BASF and Cahill both agreed that New Jersey
       23       law applied and, moreover, the choice of law issues
       24       may be waived.                 Thus, to the extent the parties may
       25       have sought the application of other law to the tort


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 77 of 358 PageID:
                                   48854
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                        Page 76

        1       claims, they have waived their right to do so.
        2                               MR. COREN:            Yes, sir.               Judge Linares
        3       later will repeat that.
        4                               SPECIAL MASTER:                And as you can see,
        5       that was all previously highlighted.
        6                               MR. COREN:            Understood.               There's a lot
        7       of paper in front of your Honor.                               But I felt duty
        8       bound to call that to your attention.                                    I don't
        9       believe other --
       10                               SPECIAL MASTER:                You may bear that in
       11       mind, Mr. Boise.
       12                               MR. BOISE:            I understand that, your
       13       Honor.         We're preserving that issue.                             That was in the
       14       context of a motion to dismiss where facts were
       15       assumed to be true.
       16                               And it's our position going forward and
       17       at the time and now that that issue has not been
       18       waived beyond the motion to dismiss stage.
       19                               I understand plaintiffs' position.                             It's
       20       an issue that will I think be litigated in the
       21       future.          It's just another point of not acknowledging
       22       here in the face of a direct question whether New
       23       Jersey law necessarily applies to this particular
       24       issue of allocation.                     I want to make sure that I'm
       25       preserving the record for the very reason that Mr.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 78 of 358 PageID:
                                   48855
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 77

        1       Coren just raised.
        2                               SPECIAL MASTER:                Okay.          I understand
        3       that.          I just read Judge Fuentes' opinion where he
        4       clearly says it's been waived.
        5                               MR. BOISE:            Thank you, your Honor.
        6                               SPECIAL MASTER:                And he on the preceding
        7       page goes through the discussion of whether choice of
        8       law can in fact be waived.                            And he determines that
        9       in the Third Circuit it can and then says in fact it
       10       has been waived.
       11                               So you'll do what you think is
       12       appropriate in respect of representing your client.
       13       Nobody's going to hold that against you.
       14                               But I would suggest you might want to
       15       take a real hard look at pages 316 and 17 of the
       16       Third Circuit's opinion.
       17                               MR. BOISE:            I assure you we have, your
       18       Honor.
       19                               SPECIAL MASTER:                Okay.
       20                               MR. COREN:            Your Honor, if I may wrap
       21       up, as they said in Young, a plaintiff should know as
       22       early in the case as possible whether the defendant
       23       will seek proof of fault from a codefendant, which
       24       begets the question if not now, when?                                  Because the
       25       law says --


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 79 of 358 PageID:
                                   48856
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 78

        1                               SPECIAL MASTER:                If not us, who, if
        2       you're going to quote the Kennedys.
        3                               MR. COREN:            Plus, we're --
        4                               SPECIAL MASTER:                Mr. Placitella has
        5       sworn he will never play me in Trivial Pursuit.
        6                               MR. COREN:            Nor will I, your Honor.
        7       Once again --
        8                               MR. PLACITELLA:                Although sometimes it
        9       feels like we're playing here, but...
       10                               SPECIAL MASTER:                No slice of the pie for
       11       you today.
       12                               MR. COREN:            And, your Honor, we don't
       13       think that we're asking for the sun.                                  We may have
       14       asked for an awful lot of things on that first
       15       go-around.
       16                               But here we're coming in with a very,
       17       very narrow request.                      We want to know whether there
       18       are agreements.                If there are settlement agreements,
       19       we believe your Honor should see and review them,
       20       because if there's any factually in there that begets
       21       and helps illuminate the issues, then I think we're
       22       entitled to those under general discovery.
       23                               Thank you, your Honor.
       24                               SPECIAL MASTER:                Thank you.         Anybody
       25       else?        No.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 80 of 358 PageID:
                                   48857
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                                Page 79

        1                               My determination is informed principally
        2       by the procedural posture of this case.                               We have
        3       been moving along with the instruction I have been
        4       operating under that this case is to be made trial
        5       ready as soon as possible.
        6                               There were to me two large thresholds
        7       that needed to be addressed before we could get to
        8       that point.
        9                               One of them was the class certification
       10       motion, because that will define the scope and extent
       11       of factual and expert discovery that the case needs.
       12       And it seemed to me that people's efforts were better
       13       served focusing on that first.
       14                               And as a corollary to that, a
       15       determination of plaintiffs' assertion that the
       16       communications between BASF and its counsel at
       17       Cahill -- and BASF will forgive me, but I use BASF as
       18       a shorthand for Engelhard also -- but that the
       19       communications between BASF and its counsel at Cahill
       20       should be produced because the crime fraud exception
       21       or the Kozlov exception would vitiate the assertion
       22       of attorney/client privilege.
       23                               We're on our way to getting some
       24       illumination in respect of the second one of those.
       25       And we've at least started the process in respect of


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 81 of 358 PageID:
                                   48858
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 80

        1       the first, which is the class certification motion.
        2                               Given the position we are in, it seems
        3       to me that the request is premature, so I really
        4       don't have to reach the substance of it.
        5                               If I had to reach the substance of it, I
        6       still would have a little bit of trouble with the
        7       particularized need part that caused me to deny that
        8       same application back in October.
        9                               So I'm going to deny this motion.                   And
       10       again, it's without prejudice.                             The plaintiffs may
       11       bring it back.                It will not be a motion for
       12       reconsideration.                   So you don't have to do it within
       13       the next 10 days.                    Bring it back after we know a
       14       little bit more of where this case is headed, because
       15       candidly, I don't think that any of the concerns that
       16       plaintiffs have raised today or in their moving
       17       papers would still be in existence if class
       18       certification is denied.
       19                               So that would be a very different case
       20       than the case we have right now and also a very
       21       different case from a case if class certification is
       22       granted.
       23                               So it strikes me that everyone's efforts
       24       in this room are best directed towards dealing with
       25       the class certification issue, because I'm going off


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 82 of 358 PageID:
                                   48859
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                  Page 81

        1       the top of my head, but I think we're talking about
        2       having a class certification hearing in September.
        3                               MR. FARRELL:              October.
        4                               SPECIAL MASTER:                October.       That's seven
        5       months from now.                   You guys got a lot of things to
        6       do.      You've got fact discovery in respect of it.
        7       That ends in May?
        8                               MR. ASSAF:            May 21st.
        9                               SPECIAL MASTER:                And then you've got
       10       expert discovery that ends shortly after that.                                 You
       11       got a lot of stuff to do that I think is important
       12       that you do first before we go that route.
       13                               So I'm not saying you're never going to
       14       get it.          But I'm simply not in a position today to
       15       make that determination.                        But I'm likewise not in a
       16       position to say you should get it today.
       17                               So the motion is denied without
       18       prejudice.            Any reapplication will not be a motion
       19       for reconsideration.                      And we'll address it at a more
       20       timely date.
       21                               MR. COREN:            Thank you for hearing us,
       22       your Honor.
       23                               SPECIAL MASTER:                My pleasure.
       24                               MR. BRESS:            Thank you, your Honor.
       25                               SPECIAL MASTER:                Thank you.       We've been


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 83 of 358 PageID:
                                   48860
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                              Page 82

        1       at this now for close to two hours and we're about to
        2       get to the other than that, Mrs. Lincoln, how did you
        3       like the play motion, so why don't we take a short
        4       break.
        5                               (Break.)
        6                               SPECIAL MASTER:                The final formal motion
        7       that is before us is the plaintiffs' crime fraud
        8       slash Kozlov motion.
        9                               On November 2nd, 2017, by order and
       10       under docket number ECF number 370, plaintiff filed a
       11       motion to determine the applicability of the crime
       12       fraud and Kozlov exceptions to defendant's privilege
       13       claims.
       14                               By way of background, there are two
       15       claimed bases for disclosure.                            The first is the
       16       exception to the attorney/client privilege that's
       17       codified at New Jersey Statutes Annotated
       18       2A:84A-20(2)(a), that also appears as New Jersey Rule
       19       of Evidence 504(2)(a).
       20                               It states that the attorney/client,
       21       quote, privilege shall not extend to a communication
       22       in the course of legal services sought or obtained in
       23       aid of the commission of a crime or fraud, unquote.
       24                               The separate basis is In re: Kozlov,
       25       which is a Supreme Court of New Jersey decision at 29


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 84 of 358 PageID:
                                   48861
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 83

        1       N.J. 232, 1979, which sets forth a three-part test
        2       for the waiver of a privilege or for the exception to
        3       the privilege.
        4                               The first part is that there must be a
        5       legitimate need of the party to reach the evidence
        6       sought to be shielded; second, there must be a
        7       showing of relevance and materiality of that evidence
        8       to the issue before the Court; and C, it also must be
        9       shown to the satisfaction of the trial judge by a
       10       fair preponderance of the evidence, including all
       11       reasonable inferences, that the information could not
       12       be secured from any less intrusive source.
       13                               Plaintiffs assert two bases for saying
       14       that the communications between BASF and its counsel,
       15       Cahill, should be produced, arguing that the crime
       16       fraud exception applies and that plaintiffs should be
       17       allowed to participate in any evidentiary hearing
       18       concerning the specific documents.
       19                               I note that because, even though the
       20       title of the motion talks about the Kozlov exception,
       21       it appears in a footnote and only in a footnote in
       22       plaintiffs' opening brief, and that would be footnote
       23       22, page 37.
       24                               I'm not going to the say that the Kozlov
       25       exception has been waived, but it certainly did not


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 85 of 358 PageID:
                                   48862
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 84

        1       receive any kind of prominence like the exception to
        2       the attorney/client privilege was argued.
        3                               According to plaintiffs, this involves a
        4       two-step process.
        5                               First is an evaluation of the factual
        6       basis for a good faith belief that the exception
        7       should apply; in other words, a prima facie showing
        8       that the exception should apply.                               And if there has
        9       been that prima facie showing, then there's an ex
       10       parte in camera evaluation of the privilege by the
       11       Court.
       12                               In going through that process,
       13       plaintiffs explain that we apply a reasonable basis
       14       standard, and that is whether there is a reasonable
       15       basis to suspect that the privilege-holder was
       16       committing or intending to commit a crime or fraud
       17       and that the attorney/client communication or
       18       attorney work product were used in furtherance of the
       19       alleged crime or fraud.
       20                               Plaintiffs state that if the reasonable
       21       basis standard is met, an in camera review follows.
       22                               Plaintiffs argue that the exception does
       23       not need to fall within the definition of crime or
       24       fraud and provide a number of citations in support,
       25       but none of them are from the Third Circuit.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 86 of 358 PageID:
                                   48863
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 85

        1                               Plaintiffs presume that the destruction
        2       of evidence equates to spoliation once there's been
        3       proof of that, a point that is at issue.
        4                               Plaintiffs assert that spoliation is
        5       anathema to the privilege and that the crime fraud
        6       exception applies where a party makes untrue factual
        7       representations because that constitutes a fraud on
        8       the Court.
        9                               Plaintiffs assert that deliberate
       10       misrepresentations in this case warrant application
       11       of the exception.
       12                               Plaintiffs do concede that, quote,
       13       ordinarily crime fraud exception evidentiary hearings
       14       are conducted ex parte, but then claim that because
       15       they already are privy to the information from the
       16       state cases, they should be allowed to participate
       17       here and that the Samson record before Justice Stein
       18       serving as a special master should be simply produced
       19       here on en masse.
       20                               On January 16, 2018, under ECF number
       21       408, BASF notified the clerk that their opposition to
       22       plaintiffs' motion was being submitted directly to
       23       me.
       24                               And that opposition says that plaintiffs
       25       failed to make a prima facie case, they did not


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 87 of 358 PageID:
                                   48864
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 86

        1       identify any documents, that the documents must be
        2       shown to have been in furtherance of the fraud or
        3       crime, that plaintiffs failed to satisfy the
        4       preponderance of the evidence standard, that the
        5       privilege can only be overridden if it is the
        6       client's intent to misuse legal services, the
        7       plaintiffs failed to identify a single missing or
        8       destroyed document and therefore there has been no
        9       spoliation, and finally, that any in camera review
       10       must be ex parte.
       11                               They claim that the plaintiffs
       12       misconstrue the governing legal standards and that
       13       plaintiffs' claims are based on factually incorrect
       14       statements about the record, that there should be no
       15       disclosure under Kozlov, arguing that Kozlov has been
       16       since limited by State versus Mauti, M-A-U-T-I, which
       17       is at 208 N.J. 519, decided in 2012.
       18                               And specifically Mauti says that, quote,
       19       only in the most narrow of circumstances such as
       20       where a privilege is in conflict with a defendant's
       21       right to a constitutionality guaranteed fair trial
       22       would the need prong of the Kozlov test be satisfied,
       23       unquote.            That's at page 538.
       24                               And I note parenthetically that Appendix
       25       C to the defendant's opposition says that it's


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 88 of 358 PageID:
                                   48865
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                                Page 87

        1       federal cases in the title.                           It should say it's state
        2       cases discussing the in furtherance of standard.
        3       Both of them say federal cases.                              And C is actually
        4       state cases.                So I did read it.
        5                               On January 16, 2018, by ECF number 409,
        6       Cahill advised the clerk of the court that their
        7       opposition was submitted directly to the Special
        8       Master.          And that opposition essentially joins in
        9       BASF's arguments.
       10                               On January 17, 2018, under ECF number
       11       410 there is a letter submitted to the clerk of the
       12       court advising that defendant Halket would submit an
       13       opposition directly to the Special Master.                              And in
       14       the substance of his opposition, defendant Halket
       15       joins in the BASF arguments and says pointedly that
       16       plaintiffs' claims are focused on a period that is
       17       after Halket left Engelhard.
       18                               On February 2nd, 2018, under ECF number
       19       426, plaintiff filed a reply to the opposition to the
       20       motion to determine the applicability of the crime
       21       fraud and Kozlov exceptions to plaintiffs' privilege
       22       claims.
       23                               I'm going to take a moment and talk
       24       about that reply.                    The reply consisted of a 28 page
       25       brief, plus a five page certification of counsel, a


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 89 of 358 PageID:
                                   48866
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 88

        1       new Appendix C listing approximately 61 documents for
        2       proposed in camera review, and a new Appendix D
        3       consisting of nine pages of plaintiffs', quote,
        4       factual rebuttal of BASF's assertions, unquote, plus
        5       a new Appendix E, consisting of 44 pages of
        6       plaintiffs' spoliation appendix and new exhibits 24
        7       through 43.
        8                               I just want to note for the record that
        9       under our local rules, reply briefs are limited to 15
       10       pages.
       11                               Plaintiffs did ask for leave to file an
       12       over-length brief not to exceed 35 pages, plus two
       13       appendices.             Leave was granted, noting however that,
       14       quote, adding appendices must be for their proper
       15       purpose and not as a subterfuge to exceed the page
       16       limitation.             Please bear that notion in mind while
       17       submitting the reply.
       18                               I will note that plaintiffs since then
       19       submitted three appendices, not the two that they
       20       sought leave for, one of which again was a 44 page
       21       brief on the issue of spoliation.
       22                               I was largely tempted to not read it.
       23       But I did.              So you may argue it.                          However, what
       24       weight I give to it is left to be determined.
       25                               Plaintiffs claim in their reply that,


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 90 of 358 PageID:
                                   48867
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 89

        1       quote, not only they met but have exceeded their
        2       prima facie burden of proving New Jersey statutory
        3       crime fraud exception negates BASF's claim to the
        4       protection of attorney/client and work product
        5       privileges.
        6                               Plaintiffs claim that defendants now
        7       admit that for nearly 30 years they concealed from
        8       courts and litigants that Emtal talc contained
        9       asbestos and that this admission was long overdue,
       10       unquote.
       11                               Plaintiffs take the view that, quote,
       12       the only issue presently presented by plaintiffs'
       13       current motion is whether the crime fraud exception
       14       applies.
       15                               What is not before this Court at this
       16       stage is to determine which specific documents should
       17       be released under the crime fraud exception.
       18                               Plaintiffs repeat that the exception
       19       applies where there is a reasonable basis to suspect
       20       that the elements of the exception have been met.
       21                               They then argue seven different matters.
       22       One, that evidence of BASF's fraud is overwhelming;
       23       two, that the intent and impact of BASF's fraudulent
       24       defense was obvious and lethal; three, New Jersey's
       25       crime fraud exception does not require proof that use


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 91 of 358 PageID:
                                   48868
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 90

        1       of legal services was in furtherance of a crime or
        2       fraud; four, specific document review of all
        3       documents produced in the Samson case should start
        4       now, saying that the document designation does not
        5       start until a prima facie showing has been made;
        6       five, that plaintiffs are entitled to participate in
        7       the ex parte hearing, if one is ordered of course;
        8       six, suggest that we simply adopt the Samson record
        9       and rule from there.                      There are actually eight.                  I'm
       10       sorry.         Seven, that we should review the Dornbusch,
       11       Sloane, Dembrow, and Halket depositions; and finally
       12       that Kozlov, quote, compels production of the claimed
       13       privileged documents to.
       14                               In footnote 8, plaintiffs assert that
       15       BASF, quote, implicitly waived its privilege by
       16       claiming there is no reliable evidence demonstrating
       17       that the Emtal talc and the Johnson mine from which
       18       it came ever contained asbestos.
       19                               On February 7, 2018, under ECF 247, BASF
       20       objected to plaintiffs' reply brief.                                  BASF claims
       21       that the reply brief was improper by trying to
       22       correct deficiencies in plaintiffs' original motion
       23       that were highlighted in BASF's opposition.
       24                               BASF specifically objects to the 44 page
       25       Appendix E on spoliation.                         BASF wants a status


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 92 of 358 PageID:
                                   48869
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                  Page 91

        1       conference on how to deal with its reply, largely
        2       eschewing the opportunity of a sur-reply.                               And BASF
        3       suggests limited argument on the, quote, in
        4       furtherance of, unquote, element.                                BASF says that's
        5       the standard.               And plaintiffs say it is not.
        6                               There is one more item that needs to be
        7       added in the mix here.                      And that is on February 6,
        8       2018, and filed on February 9, 2018, the Supreme
        9       Court of New Jersey issued an order granting BASF's
       10       motion for leave to file an over-length brief and to
       11       impound the record pending the disposition of the
       12       appeal in the Appellate Division.                                This has to do
       13       with the review of the Samson documents.
       14                               It ordered that the motion for leave to
       15       appeal is granted and the matter is summarily
       16       remanded to the Superior Court Appellate Division to
       17       consider on the merits, denying the motion for leave
       18       to file a reply brief.                        Apparently that was not
       19       needed.
       20                               So the state of the record is now that
       21       the Samson matters are before the Appellate Division
       22       with an order of sealing from the Supreme Court of
       23       New Jersey.
       24                               So regardless of what anybody wants, I
       25       cannot see those papers and I will not see those


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 93 of 358 PageID:
                                   48870
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 92

        1       papers.
        2                               Mr. Placitella, you have the floor.
        3                               MR. PLACITELLA:                Thank you, your Honor.
        4                               So we start from the proposition of what
        5       are we here to decide?                      What must the Court decide to
        6       determine whether we have established our prima facie
        7       case?
        8                               And we say the standard is there is a
        9       reasonable basis to suspect that the privilege-holder
       10       was committing or intending to commit a crime or
       11       fraud in violation of N.J.S.A. 2A:84A-20(2).
       12                               Of course, what we're looking here at on
       13       the substantive law, and the law we submit is pretty
       14       clear, is the New Jersey substantive law on crime
       15       fraud, while the procedural law on how we're going to
       16       approach this is governed by procedure, federal
       17       procedure.
       18                               In fact, Judge Schwartz in the Newman
       19       case, which we attached to our papers, actually in a
       20       very similar case where fraudulent concealment was
       21       alleged, applied the federal procedural law and the
       22       New Jersey substantive law, specifically citing both
       23       the Fellerman case in her opinion and the Jedlowski
       24       case, which we say are applicable here.
       25                               SPECIAL MASTER:                Now, that was when


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 94 of 358 PageID:
                                   48871
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                 Page 93

        1       Judge Schwartz was a Magistrate Judge, correct?
        2                               MR. PLACITELLA:                Correct.
        3                               SPECIAL MASTER:                She's now serving on
        4       the Third Circuit Court of Appeals.
        5                               MR. PLACITELLA:                Correct.       So we then
        6       have to look at what's the standard that applies for
        7       crime fraud in New Jersey.                          And that's the statute.
        8       Your Honor referred to it before.
        9                               And it talked about privilege shall not
       10       extend to a communication in the course of legal
       11       services sought or obtained in aid of the commission
       12       of a crime or fraud.                      It does not statutorily use
       13       the words in furtherance of.
       14                               SPECIAL MASTER:                But it says in aid of
       15       the commission of.
       16                               MR. PLACITELLA:                Absolutely correct.
       17                               SPECIAL MASTER:                Doesn't that mean the
       18       same thing?
       19                               MR. PLACITELLA:                It does not mean the
       20       same thing.
       21                               SPECIAL MASTER:                Why not?
       22                               MR. PLACITELLA:                Because it talks about
       23       being sought or obtained.
       24                               SPECIAL MASTER:                In aid of.
       25                               MR. PLACITELLA:                In aid of.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 95 of 358 PageID:
                                   48872
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 94

        1                               SPECIAL MASTER:                Okay.          Doesn't that
        2       sound like in furtherance of?
        3                               MR. PLACITELLA:                Well, when you look
        4       at --
        5                               SPECIAL MASTER:                Wait --
        6                               MR. PLACITELLA:                Yes.
        7                               SPECIAL MASTER:                -- English is not my
        8       native language, so you need to help me on this.
        9                               MR. PLACITELLA:                  Right.
       10                               SPECIAL MASTER:                When I read in aid of,
       11       for me it's like saying in furtherance of.                                   So you
       12       need to tell me why that's wrong.
       13                               MR. PLACITELLA:                Because in furtherance
       14       of implies that it's only acts that are happening now
       15       going forward.
       16                               In aid of can go back, it can look in
       17       time as to the totality of the circumstances.                                     So,
       18       for example, let's say --
       19                               SPECIAL MASTER:                I don't understand
       20       that.        You got to explain that a little bit better.
       21                               MR. PLACITELLA:                Sure.          So under the
       22       New Jersey law, if you look at, for example, a case
       23       like Jedlowski, what happened in Jedlowski was that
       24       the lawyer certified answers to interrogatories with
       25       information that was false.                            And they knew that


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 96 of 358 PageID:
                                   48873
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 95

        1       information was false because of earlier information
        2       that was in the files of Owens Corning demonstrating
        3       the truth of the information.
        4                               So what the Court in Jedlowski, which
        5       has been cited in the New Jersey Court Rules, said
        6       that even though the truth of the information may
        7       have not been at the time in furtherance of a fraud,
        8       when you tie the two together, you can't have a lie
        9       without the truth.
       10                               So in aid of and in --                        so what the
       11       Court has done --
       12                               SPECIAL MASTER:                I'm sorry, but if I
       13       understand what you're arguing right now, you're
       14       saying that in aid of is actually a lot broader than
       15       in furtherance of.
       16                               MR. PLACITELLA:                That's correct.
       17                               SPECIAL MASTER:                How does that help you?
       18       Doesn't that hurt you?
       19                               MR. PLACITELLA:                No, it doesn't hurt us,
       20       because what it's saying is that we are permitted to
       21       look at the totality of all the circumstances.
       22                               And the rule of Fellerman is the statute
       23       is to be interpreted broadly.                              The rule of Jedlowski
       24       is that the statute is to be interpreted broadly.
       25                               SPECIAL MASTER:                But Jedlowski was a


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 97 of 358 PageID:
                                   48874
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 96

        1       little bit different, because Jedlowski involved an
        2       affidavit or a certification taken by a lawyer that
        3       recited facts.                 Well, the fact that it's a lawyer is
        4       irrelevant.               He's like any other factual witness at
        5       that point.             And that's what the Court was treating
        6       him as and saying:                   Well, you have shed your attorney
        7       mantel to take the role of a fact witness.                            As a fact
        8       witness, then all those facts then become
        9       discoverable.
       10                               MR. PLACITELLA:                Well, that's true.
       11                               SPECIAL MASTER:                But that's not what we
       12       have here.
       13                               MR. PLACITELLA:                We absolutely have that
       14       here.        And I'll explain to you why and I'll show you.
       15                               We have the BASF general counsel
       16       certifying answers --                     associate general counsel
       17       certifying answers to interrogatories that aren't
       18       true.        And the same general counsel office has
       19       information in its possession directly contrary to
       20       the answers to interrogatories that are being
       21       certified by the same office.                              That's Jedlowski.
       22       That's what happened.
       23                               So what Jedlowski says is you are
       24       allowed to look at the truth in order to expose the
       25       lie.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 98 of 358 PageID:
                                   48875
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                   Page 97

        1                               And that's why I say it's not just in
        2       furtherance of.                You are allowed to -- and the law is
        3       pretty clear.               Ocean Spray is the same thing.                    You
        4       can't have a lie -- you can't prove a lie without the
        5       truth.         So you have to link the two.
        6                               So what ends up happening under our law,
        7       instead of just the words --                           it's kind of part of
        8       the res gestae, your Honor, where --
        9                               SPECIAL MASTER:                I hate that term.
       10                               MR. PLACITELLA:                Where you have to look
       11       at the totality of the circumstances.                                 And that's why
       12       Fellerman says that you can't allow a Court or a
       13       litigant to operate under a misimpression of what the
       14       truth is.
       15                               So under New Jersey law it is pretty
       16       clear I would submit that you get to look at all of
       17       the circumstances in making your decision.
       18                               And if there is information in the files
       19       of either Cahill or BASF that contradicts what they
       20       told Courts and litigants, that information should
       21       come out regardless of whether at the time it was
       22       uttered it was at that point in furtherance of a
       23       crime.           It may not have been at that point in time.
       24       But it was used in furtherance of a crime because --
       25                               SPECIAL MASTER:                But isn't your argument


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 99 of 358 PageID:
                                   48876
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                   Page 98

        1       that every single step -- taking the argument that
        2       you advance, every single step taken here by BASF and
        3       Cahill was in furtherance of this coverup?
        4                               MR. PLACITELLA:                That's correct.
        5       That's our argument.
        6                               SPECIAL MASTER:                So why don't you stick
        7       with your facts?
        8                               MR. PLACITELLA:                And I'm going to lay
        9       the facts out.                But you asked me is it exactly the
       10       same.        And I'm saying that just because a statement
       11       is made at a time and it could be true and it might
       12       have been privileged at that time, if it turns out
       13       that that is part of the coverup, then it's in
       14       furtherance of the crime.                         So I think we're saying
       15       the same thing.
       16                               SPECIAL MASTER:                Well, but I guess --
       17       I'm still wondering why you're even arguing it.
       18       Because if your argument is that every single
       19       statement that was made was made in furtherance of
       20       the coverup --
       21                               MR. PLACITELLA:                Correct.
       22                               SPECIAL MASTER:                -- then why aren't you
       23       embracing the in furtherance of standard?
       24                               MR. PLACITELLA:                Well, I am not --
       25                               SPECIAL MASTER:                I'm sorry.     Mr.


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 100 of 358 PageID:
                                    48877
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                       Page 99

        1       Pratter?
        2                               MR. PRATTER:              Thank you, your Honor.                  If
        3       I may, the other side is arguing it's a more
        4       demanding standard.                    We're saying that the benchmark
        5       is as Mr. Placitella has said.                             And that describes
        6       the privilege to be interpreted broadly, not
        7       narrowly.
        8                               SPECIAL MASTER:                But if it satisfies --
        9                               MR. PRATTER:              So it may be, your Honor,
       10       that it meets both standard.                           But the point is if
       11       they're saying it's a narrower gate to go through,
       12       we're saying no, that's incorrect.
       13                               SPECIAL MASTER:                But aren't you also
       14       saying that regardless of how narrow that gate is, we
       15       get through it?
       16                               MR. PRATTER:              Yes.
       17                               SPECIAL MASTER:                Okay.          I just wanted
       18       to make sure that we're arguing about something
       19       that's worthwhile arguing about.
       20                               MR. ASSAF:            I'm sorry.              Did Mr.
       21       Placitella say that?
       22                               SPECIAL MASTER:                Well, it's just -- Mr.
       23       Assaf, you will have your moment.
       24                               MR. ASSAF:            Sorry.
       25                               SPECIAL MASTER:                Okay.          I just want to


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 101 of 358 PageID:
                                    48878
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 100

        1       make sure that the plaintiffs get the full
        2       opportunity to present whatever it is they want to
        3       present.
        4                               MR. PRATTER:              What I'm saying, your
        5       Honor, is we meet the standard.                              And if you choose to
        6       say where the standard fits, you may think it doesn't
        7       make a difference.                   They say it makes a difference.
        8       We don't agree.                We also don't agree that their
        9       standard applies at this stage of the case in any
       10       event.
       11                               SPECIAL MASTER:                But regardless, you say
       12       even assuming the standard advanced by the
       13       defendants, you satisfy it?
       14                               MR. PRATTER:              In the search of justice
       15       and truth and what this case is all about, we think
       16       we meet the standard.
       17                               SPECIAL MASTER:                Every case is about the
       18       search of justice and truth.
       19                               MR. PRATTER:              This one in particular.
       20                               SPECIAL MASTER:                Well, this is not
       21       special that way, not in my book.                                     They all are.
       22                               But I will tell what you makes this case
       23       special in my book.                      And that is that at issue is
       24       the behavior of a law firm that I would describe as
       25       venerable in the practice of law.                                And to me that's


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 102 of 358 PageID:
                                    48879
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 101

        1       important.
        2                               I've said to the people in this room,
        3       those who have been here before, my view of the legal
        4       profession and the high standard that I think it
        5       enjoys and should enjoy, so much so as I've actually
        6       joked, I married a lawyer, as you did.                                  Mine was 38
        7       years ago.
        8                               MR. PRATTER:              So was mine.
        9                               SPECIAL MASTER:                So I think we're about
       10       the same time.                 Mr. Pratter's wife and I actually
       11       did a case together about 25 years ago, representing
       12       separate defendants.
       13                               MR. PRATTER:              Venerable cuts both ways,
       14       your Honor.
       15                               SPECIAL MASTER:                Oh, it does.         But, you
       16       know, it's not every case that alleges that a
       17       venerable law firm engaged in a practice that, viewed
       18       independently, not in the context of this case, is
       19       one that would make everyone in this room cringe.
       20                               So to that extent this is a different
       21       case, at least in my book.
       22                               MR. PRATTER:              I agree, it makes it
       23       really different.
       24                               SPECIAL MASTER:                Okay.          Sorry, Mr.
       25       Placitella, we went off on a tangent.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 103 of 358 PageID:
                                    48880
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 102

        1                               MR. PLACITELLA:                Your Honor, to address
        2       your question directly, I believe contained within
        3       the New Jersey statute is the notion of in
        4       furtherance of.                But the New Jersey statute is
        5       broader.          They had the opportunity to adopt that
        6       language and they chose not to.                                It's purposefully
        7       been interpreted much more broadly than BASF would
        8       have the Court look at it.                          And that's my point.
        9                               And in term of what makes this
       10       different, this is not a case that is enjoyable for
       11       anybody, given the circumstances.
       12                               SPECIAL MASTER:                I should hope not.
       13                               MR. PLACITELLA:                But it's also about the
       14       integrity of our profession and what we do.                                And in
       15       that sense, you know, it's important.
       16                               And no one relishes these circumstances.
       17       No one relishes how we got here.                               But we're here and
       18       we have to work our way through it.
       19                               And the notion -- and I'll talk about it
       20       later -- that this was a rogue law firm and, you
       21       know, there was complicity here and the client still
       22       has a lot to say about what's happening here.                                 And
       23       this notion that somehow the Cahill firm, who
       24       deserves for all the good things they've done
       25       respect, was just acting on their own, the -- and


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 104 of 358 PageID:
                                    48881
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 103

        1       I'll show you that the facts don't bear that out.
        2       And I believe that --
        3                               SPECIAL MASTER:                Well, is that at all
        4       relevant to what is before me?
        5                               MR. PLACITELLA:                It is relevant in terms
        6       of the allegations by BASF that they and Engelhard --
        7       there was no client intent because the -- and they
        8       try to lay off client intent on Cahill Gordon.
        9                               But the facts show that there was in
       10       fact client intent.                    And we can talk about that.
       11                               SPECIAL MASTER:                Well, the argument
       12       about client intent is under exception (2)(c), not
       13       under (2)(a). You're talking about (2)(a).
       14                               MR. PLACITELLA:                Right.
       15                               SPECIAL MASTER:                And not to tip my hand
       16       too much, but I will tell you I don't find the
       17       argument on behalf of finding an exception under
       18       (2)(c) to be terribly persuasive.
       19                               MR. PLACITELLA:                I understand.        So we
       20       get back to -- so what's the standard?                                We're not
       21       required to prove that we can win the case.                               We're
       22       not required to prove under the Third Circuit law
       23       it's more likely than not.
       24                               I think it does matter or that you
       25       should consider that Superior Court Judges, an


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 105 of 358 PageID:
                                    48882
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 104

        1       Appellate Division Judge, and a former Supreme Court
        2       Justice have found a prima facie case.                                   Without
        3       getting to that record, it's just information in
        4       terms of --
        5                               SPECIAL MASTER:                None of which --
        6                               MR. PLACITELLA:                -- this not in a
        7       vacuum.
        8                               SPECIAL MASTER:                None of which is final.
        9       All of which is actually before the Appellate
       10       Division on a mandatory order from the Supreme Court
       11       that they consider it on an interlocutory basis.
       12                               So I don't know what I'm supposed to get
       13       from what you just said, except for the fact that
       14       this has been litigated, but the results are not
       15       final.
       16                               MR. PLACITELLA:                No.       Judge Litner
       17       looked at this on a prima facie basis in a different
       18       case and found just from looking -- you know, that
       19       there was a prima facie case.                            I'm not going to get
       20       into more that.
       21                               SPECIAL MASTER:                But where did that get
       22       anybody?          Because what happened with that case?
       23                               MR. PLACITELLA:                The case ultimately
       24       resolved.
       25                               SPECIAL MASTER:                Okay.          So we have a


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 106 of 358 PageID:
                                    48883
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                              Page 105

        1       retired Appellate Division Judge who sat as special
        2       master in a case, and there he is, who rendered a
        3       report and recommendation to a Superior Court Judge
        4       that went nowhere.
        5                               I don't know what I'm supposed to do
        6       with that.
        7                               MR. PLACITELLA:                You're here to make
        8       your own independent judgment, I understand that.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. PLACITELLA:                My point is that
       11       everyone who's looked at the records at least have
       12       found a prima facie case in New Jersey.
       13                               SPECIAL MASTER:                I will tell you a Judge
       14       Litner story parenthetically.                            Judge Litner, when he
       15       was on the Appellate Division, would do most of his
       16       writing at home.                 And he has two very small dogs.
       17       And he took great pride in the fact that he would
       18       write with the dogs on his lap because he claimed
       19       they helped him write his opinions and that they made
       20       the opinions better.
       21                               And when he explained that to someone,
       22       the response that he got was:                            You need more dogs.
       23                               So I don't know how many dogs that
       24       special master report applied, so I can't really
       25       judge it.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 107 of 358 PageID:
                                    48884
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                      Page 106

        1                               MR. PLACITELLA:                Well, I can tell you
        2       when I read it, I didn't see any evidence of Alpo or
        3       anything else.
        4                               SPECIAL MASTER:                Okay.
        5                               MR. PLACITELLA:                So I'm assuming that he
        6       took the time and came to his own conclusions.
        7                               SPECIAL MASTER:                He's an excellent
        8       judge.
        9                               MR. PLACITELLA:                Right.          I think it's
       10       worth pointing out that Judge Linares in this case
       11       found in fact that BASF had a duty to preserve the
       12       evidence.
       13                               SPECIAL MASTER:                Every party has a duty
       14       to preserve evidence.
       15                               MR. PLACITELLA:                Right.         Well, there was
       16       some debate as to that.                       But it's no longer a debate
       17       in this case.
       18                               SPECIAL MASTER:                Not as far as I'm
       19       concerned.
       20                               MR. PLACITELLA:                Okay.          Now, so BASF in
       21       its brief makes a number of points.                                   I want to
       22       address a couple of them early on and then I'll
       23       address the rest during the course of argument.
       24                               And essentially they make six points                             In
       25       their brief.


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 108 of 358 PageID:
                                    48885
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 107

        1                               One of the points they make, and it's a
        2       significant point in their brief, is they say that
        3       our papers were faulty because we did not identify --
        4                               SPECIAL MASTER:                Mr. Placitella, I don't
        5       want to cut you short, but I think, at least by my
        6       introduction to this, you know that I've read
        7       everybody's papers.                    I know what their arguments are.
        8                               MR. PLACITELLA:                Okay.
        9                               SPECIAL MASTER:                So can you guide
       10       yourself accordingly.
       11                               MR. PLACITELLA:                Sure.          Absolutely.
       12                               SPECIAL MASTER:                Thank you.
       13                               MR. PLACITELLA:                So the one issue is we
       14       believe that based on the public record itself that
       15       we have established a prima facie case of crime
       16       fraud.
       17                               The Court, however, under the law is
       18       still permitted if it so chooses to look at the
       19       withheld documents as part of its decision in making
       20       that determination.
       21                               SPECIAL MASTER:                But typically isn't it
       22       really a two step process?                          Isn't it first a
       23       determination by a preponderance of the evidence that
       24       in fact that there was a good faith belief that the
       25       exception would apply?                      And that's got to be by a


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 109 of 358 PageID:
                                    48886
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 108

        1       prima facie showing.                     And then it's only then that
        2       the in camera ex parte examination is to occur?
        3                               The obligation to disclose even on a
        4       limited basis solely to the Court does not ripen
        5       until there's been a showing by a preponderance of
        6       the evidence that there is a good faith belief that
        7       the exception applies.
        8                               That's language, by the way, from your
        9       brief.
       10                               MR. PLACITELLA:                Right.          I actually
       11       believe if the ultimate question is, is there a
       12       reasonable basis to believe -- to suspect that the
       13       privilege-holder -- and you've quoted that before --
       14                               SPECIAL MASTER:                Right.         But --
       15                               MR. PLACITELLA:                -- and then when the
       16       Court says --
       17                               SPECIAL MASTER:                -- you apply a
       18       reasonable basis to a burden of proof.                                   And the
       19       burden of proof is preponderance of the evidence.
       20                               MR. PLACITELLA:                Well, I don't think
       21       that's how --
       22                               SPECIAL MASTER:                The answer to that is
       23       yes.
       24                               MR. PLACITELLA:                Okay.          I don't believe
       25       that's how it's articulated in the cases.                                   But


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 110 of 358 PageID:
                                    48887
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 109

        1       doesn't sound like I'll dissuade you from that.
        2                               SPECIAL MASTER:                But a reasonable basis
        3       is not a burden of proof.                           Okay.             A burden of proof
        4       is either preponderance of the evidence, clear and
        5       convincing evidence, beyond a reasonable doubt.
        6       That's a burden of proof.
        7                               And everything that you prove has to
        8       satisfy a burden of proof.                            If what you have to
        9       prove is that there is a reasonable basis to believe,
       10       the question is how do you have to prove that?                                     To
       11       what level do you have to go?
       12                               And the answer to that is you're
       13       subjected to what I think is the lowest level of
       14       proof, which is a fair preponderance of the evidence,
       15       which means only that it's more likely than not.
       16                               MR. PLACITELLA:                Well, I believe that
       17       the cases articulate an even lower burden.                                   But
       18       taking --
       19                               SPECIAL MASTER:                There is no lower
       20       burden.
       21                               MR. PLACITELLA:                But even taking that
       22       burden, I believe that we've more than satisfied
       23       that.
       24                               SPECIAL MASTER:                Okay.
       25                               MR. PLACITELLA:                But what the case law


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 111 of 358 PageID:
                                    48888
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 110

        1       does say is that if the Court is not satisfied for
        2       some reason that the publicly available information
        3       establishes a prima facie case, you can actually look
        4       at the documents as part of making that
        5       determination.
        6                               SPECIAL MASTER:                So you can go to step
        7       two to determine whether step one is satisfied.
        8                               MR. PLACITELLA:                Yes.           It says -- and if
        9       you look at In re: Grand Jury, it says that a factual
       10       basis adequate to support a good faith belief by a
       11       reasonable person that an in camera review may reveal
       12       evidence.
       13                               So you can actually look at the
       14       documents if you so choose.                           We don't think you need
       15       to do that.               I'm just saying that the law will allow
       16       you to do that.
       17                               We believe that based upon the publicly
       18       available information we more than satisfy the prima
       19       facie case.
       20                               And so what is the crime or fraud that
       21       we believe?             And we've articulated it in detail in
       22       our brief, that there was a misrepresentation to
       23       courts and litigants that there was no asbestos in
       24       the Emtal talc, there was misrepresentations that
       25       there was ever any testimony to that effect to courts


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 112 of 358 PageID:
                                    48889
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 111

        1       and litigants.
        2                               And it's not insignificant, but that
        3       once dismissals were obtained, those dismissals were
        4       used to secure other dismissals as precedent.                             And
        5       courts were told about that.                           Courts that were in
        6       charge of administering justice were purposely
        7       misled.
        8                               Any one of those things I would submit
        9       to you is more than enough to satisfy our low burden.
       10       But we have a multiple level set of circumstances,
       11       any one of which justifies it.
       12                               And also, because I know we spent a
       13       couple minutes on it, the issue of destruction of
       14       documents.
       15                               The issue here today is not whether BASF
       16       has reconstructed a record from rocks that people
       17       never looked under to try to build up what was once
       18       destroyed.
       19                               One of the issues on crime fraud is was
       20       the evidence destroyed or secreted away with intent?
       21       That's crime fraud.
       22                               The whole issue of whether a spoliation
       23       claim survives at trial, that's a whole another
       24       inquiry.          And I'm not going to spend a lot of time on
       25       that.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 113 of 358 PageID:
                                    48890
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 112

        1                               In fact, I think the Court has actually
        2       invited BASF, if they believe that's the case, to
        3       file a motion for summary judgment.                                   And we'll meet
        4       it.
        5                               But the issue here is, for purposes of
        6       crime fraud, was evidence either destroyed or
        7       secreted away that would give rise to the crime fraud
        8       exception?            Not whether they've been able to
        9       reconstruct evidence many, many years later, which we
       10       take great issue with.                      They take great issue with us
       11       on that issue.                 We take great issue with them.
       12                               SPECIAL MASTER:                I'm surprised by that.
       13                               MR. PLACITELLA:                But you do not need to
       14       get there to make this determination.
       15                               SPECIAL MASTER:                Well, yes and no,
       16       because evidentiary determinations don't exist in a
       17       vacuum.           They have to have a context.
       18                               And the context for your request for the
       19       application of the exceptions to the attorney/client
       20       privilege is your underlying claim, which is one of
       21       fraudulent concealment.
       22                               And fraudulent concealment under New
       23       Jersey law is simply the cause of action for
       24       spoliation.               That's all it is.                  It doesn't mean what
       25       the two words would normally mean in regular


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 114 of 358 PageID:
                                    48891
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 113

        1       parlance.             It means spoliation.                     And if there's been
        2       no spoliation, then there is no cause of action.                                        And
        3       if there is no cause of action, then there's no basis
        4       for the admissibility of the evidence and therefore
        5       no reason to apply an exception.
        6                               MR. PLACITELLA:                Well, your Honor, I
        7       have to tell you that I think that that's a
        8       misreading of the law.
        9                               I think fraudulent concealment includes
       10       the issue of spoliation in terms of destruction.                                        But
       11       it also includes the issue of having evidence that
       12       you withhold.                 And that's what happened here.
       13                               SPECIAL MASTER:                Well, if you withhold
       14       and don't make it available, you've spoliated it.
       15                               MR. PLACITELLA:                Well, that's exactly
       16       right.
       17                               SPECIAL MASTER:                Okay.          So it's
       18       spoliation by another name.
       19                               MR. PLACITELLA:                That's exactly right.
       20                               SPECIAL MASTER:                Okay.          So we can quote,
       21       you know, Romeo and Juliet about a rose by any other
       22       name, but...
       23                               MR. PLACITELLA:                And you have to look at
       24       it at the time that the cause of action existed, not
       25       if they found it after the fraud was exposed.                                     You


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 115 of 358 PageID:
                                    48892
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                         Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                           February 23, 2018


                                                                                                       Page 114

        1       have to freeze it in time.
        2                               What happened in 1992?                        What was
        3       available to these plaintiffs?                             It was spoliated.
        4       The information did not exist.                               They said it did not
        5       exist.
        6                               So we have to also look at who was
        7       involved in the fraud.                        It was Engelhard, Cahill,
        8       and BASF.
        9                               SPECIAL MASTER:                Well, BASF because it
       10       acquired Engelhard, right?
       11                               MR. PLACITELLA:                Well, BASF because it
       12       not only acquired Engelhard but continued the exact
       13       same conduct after it acquired Engelhard.                                   And I
       14       will demonstrate that to you.
       15                               SPECIAL MASTER:                Remind me, when did
       16       they acquire Engelhard?
       17                               MR. PLACITELLA:                2006.
       18                               MR. COREN:            June 2006, your Honor, was
       19       the closing.
       20                               MR. PLACITELLA:                And the same thing
       21       occurred all the way up until 2009 when it was
       22       exposed in a New Jersey court.                               And had it not been
       23       exposed, it would still be going on.                                   And that was
       24       long after BASF took over Engelhard.
       25                               So we're going to talk about what


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 116 of 358 PageID:
                                    48893
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 115

        1       misrepresentations were made.                              The
        2       misrepresentations, and I think it's significant, did
        3       not start in litigation.                        And it goes to what the
        4       root of all this was and what the intent was.                                     The
        5       misrepresentations started soon after Engelhard took
        6       over the Johnson mine.
        7                               SPECIAL MASTER:                And that occurred when?
        8                               MR. PLACITELLA:                In early 1970s.
        9                               SPECIAL MASTER:                Okay.
       10                               MR. PLACITELLA:                So in 1967 they buy the
       11       mine.          From the 1970s into the 1980s, customers are
       12       telling them that they don't want asbestos in their
       13       talc.
       14                               SPECIAL MASTER:                Can you go back to the
       15       prior slide?
       16                               MR. PLACITELLA:                Sure.
       17                               SPECIAL MASTER:                What's the date of that
       18       letter?
       19                               MR. PLACITELLA:                1973.
       20                               SPECIAL MASTER:                Okay.          It's hard to
       21       tell.
       22                               MR. PLACITELLA:                1973.          And there are
       23       numerous examples of this.                          I just put up a few.              I'm
       24       happy to give them all to the Court if the Court
       25       wants it.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 117 of 358 PageID:
                                    48894
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 116

        1                               SPECIAL MASTER:                I thought you did.
        2                               MR. PLACITELLA:                Well, there's even more
        3       than that.              But we figured we were pressing our luck
        4       with what we gave you.
        5                               SPECIAL MASTER:                That's a kind way of
        6       putting it, yes.
        7                               MR. PLACITELLA:                So customers, whether
        8       they were General Electric, B. F. Goodrich, GAF,
        9       throughout this entire time period, because the
       10       dangers were known and publicized, were telling
       11       Engelhard:            We do not want asbestos in this talc.                          If
       12       you're going to sell it, we don't want it.                               We'll buy
       13       it from somebody else.
       14                               And Engelhard knew that.                      But what did
       15       they say?           They told the customers, because they knew
       16       what the demands were, that there is no asbestos in
       17       the talc.           Not only did they say there's no asbestos
       18       in the talc, they said there's not even a trace of
       19       asbestos in the talc by the most sophisticated
       20       scientific evidence available.
       21                               And they told, as I put up on the slide,
       22       entire industries that that was the case in order to
       23       secure that.
       24                               In fact, they told the federal
       25       government that.                   When they filled out their MSDS


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 118 of 358 PageID:
                                    48895
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 117

        1       sheets, they attached a technical data sheet that
        2       also said to the federal government and anybody who
        3       would buy their product there's no trace of asbestos
        4       in the talc.
        5                               MR. FARRELL:              Mr. Placitella, just to
        6       clarify, on that last slide, is that quotation from
        7       the document you're showing there.
        8                               MR. PLACITELLA:                That's from what's
        9       attached to the material safety data sheet.
       10                               MR. FARRELL:              So it's not from the
       11       document that's on the screen?
       12                               MR. PLACITELLA:                It is.         It's attached
       13       to material safety data sheet.
       14                               MR. FARRELL:              Okay.
       15                               MR. PLACITELLA:                Okay.          So in the face
       16       of all that, from the early 19 --
       17                               SPECIAL MASTER:                Can I just stop you
       18       there for a moment, because according to that prior,
       19       it's supposedly Exhibits 7 and 8, which I'd like to
       20       look at.
       21                               MR. COREN:            Is it 8 and 9?
       22                               SPECIAL MASTER:                That's what it says --
       23       I'm sorry.            8 and 9.           Based on Mr. Farrell's
       24       question, I want to take a little bit of a look at
       25       the material safety data sheet.                                Okay.      That is not


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 119 of 358 PageID:
                                    48896
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 118

        1       Exhibit 8.
        2                               Exhibit 9, Tab A is a technical data
        3       sheet.         Tab B is a technical data sheet.                       The MSDS is
        4       Tab C under Exhibit 9.                      And what you're citing from
        5       is the technical data that appears as the third page
        6       of the MSDS.              But when I look at the Bates numbers on
        7       the bottom, they don't seem to be sequential.                                I
        8       can't tell.             They're cut off.
        9                               MR. PLACITELLA:                They're cut off to me
       10       too.
       11                               MR. FARRELL:              I've looked at the MSDSs
       12       carefully, your Honor, and I don't remember ever
       13       seeing that quotation in the MSDS.
       14                               SPECIAL MASTER:                Do you have these
       15       exhibits handy?
       16                               MR. FARRELL:              We're checking it now
       17       and --
       18                               SPECIAL MASTER:                You're welcome to come
       19       over here and take a look, because I think this
       20       binder weighs more than you do.                              So it's easier for
       21       you to come here than for me to take it over there.
       22                               MR. FARRELL:              I'll take that as a
       23       compliment, your Honor.
       24                               SPECIAL MASTER:                Here's the MSDS front
       25       and back.             And then the next page is this.                   I can't


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 120 of 358 PageID:
                                    48897
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 119

        1       foot these --
        2                               MR. FARRELL:              They're not sequential.
        3                               SPECIAL MASTER:                Well, I don't know if
        4       they are.             But the language is in the second
        5       paragraph here.
        6                               MR. FARRELL:              That's correct.          But I
        7       have not seen a reference to the technical data sheet
        8       as an attachment to the MSDS document.
        9                               SPECIAL MASTER:                I will tell you I've
       10       done MSDSs and I've never attached a technical data
       11       sheet to one.               But I don't know what other people do.
       12                               MR. PLACITELLA:                It's possible, but I'll
       13       check, that I misspoke.                       But I know for a fact that
       14       what the customers would get would be the MSDS sheet
       15       along with the technical data sheet.                                  Whether it was
       16       actually attached or not, I'll have to double-check
       17       and let you know.
       18                               SPECIAL MASTER:                Okay.
       19                               MR. FARRELL:              I think the issue, your
       20       Honor, was that Mr. Placitella was saying the
       21       government received the technical data sheet.
       22                               And the point I was raising is that I
       23       don't believe that language is in the MSDS.                                 And I
       24       don't mean to interrupt his argument.
       25                               MR. PLACITELLA:                It's not in the MSDS


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 121 of 358 PageID:
                                    48898
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 120

        1       sheet itself.               Okay.        So during this period of
        2       time --
        3                               SPECIAL MASTER:                And I did not mean to
        4       be rude --
        5                               MR. PLACITELLA:                No, no.        It's a fair
        6       point.
        7                               SPECIAL MASTER:                -- this is a pretty big
        8       issue and I want to make sure I get it right.
        9                               MR. PLACITELLA:                Right.         So while the
       10       representations are being made to the customers that
       11       there's not even a trace of asbestos, there are --
       12       and I'm not going to go through all of it, but just
       13       to highlight examples, beginning in 1972 their
       14       insurance carriers are telling them that they find
       15       asbestos.
       16                               They find it in the waste rock in 1973.
       17       They find it in the air samples in 1977.                                  They find
       18       multiple forms of asbestos in the Emtal talc.                                  They
       19       find tremolite asbestos in 1972.
       20                               And, again it happens multiple --
       21       again, here's another example in 1977.                                   They find
       22       chrysotile asbestos.
       23                               It's significant that they start
       24       actually counting the number of fibers.                                  And they're
       25       not finding a few fibers.                         They're finding millions


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 122 of 358 PageID:
                                    48899
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 121

        1       of fibers.              And this is in the testing documents
        2       that are being generated.
        3                               And BASF in its papers constantly say:
        4       Well, they only found trace amounts.
        5                               But when you look at the data, that's
        6       just not -- that's not factual.                              What they found
        7       was --
        8                               SPECIAL MASTER:                How do I make that
        9       differentiation?                 Because all you're pointing out to
       10       me is the quintessential one man's floor is another
       11       man's ceiling.
       12                               I don't know, nor have I been given the
       13       type of expert information I would need in order to
       14       judge whether X number of fibers per million is a
       15       good thing or a bad thing or --
       16                               MR. PLACITELLA:                And you don't have to
       17       make that judgment.                    What I'm saying to you is --
       18                               SPECIAL MASTER:                Well, but if they're
       19       making a judgment -- if people who are experienced in
       20       the area are making the judgment that based upon what
       21       their results are, they can make the representation
       22       that there are only trace amounts or no discernible
       23       amounts of asbestos in it, I don't know what that
       24       means.
       25                               I will tell you I recently tried a case


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 123 of 358 PageID:
                                    48900
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 122

        1       where the expert testified at length that it was
        2       highly unlikely that things as alleged by the
        3       plaintiff could be so.
        4                               And of course, plaintiff's lawyer
        5       cross-examined this witness, who was a full professor
        6       at Texas Tech and the nation's leading expert on
        7       blood brain barrier matters, and said:                                    Whoa, you
        8       know, you said it was highly unlikely.                                    That doesn't
        9       mean it's impossible.
       10                               And she looked at him and said:                         No good
       11       scientist will ever say that anything is impossible.
       12       But when we say it's highly unlikely, that's really
       13       what it means.
       14                               So I don't know what they mean by that.
       15                               MR. PLACITELLA:                Yes.           And you're right.
       16       And we're not debating the science.
       17                               But what is in the files?                         The files
       18       don't say trace amounts.                          They don't say -- the
       19       files say trace to abundant.                           Right.
       20                               They only couched their argument in
       21       terms of trace.                The files that were withheld say
       22       trace to abundant.
       23                               SPECIAL MASTER:                But I don't know what
       24       abundant means.
       25                               MR. PLACITELLA:                It means more than


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 124 of 358 PageID:
                                    48901
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 123

        1       trace.           And we have Dr. Hemstock's testimony, who
        2       was the head scientist, explaining what that means.
        3                               But the point here is not that we need
        4       to engage in a scientific debate at this point.
        5                               They said there was none, not that there
        6       was trace amounts.                     They said that there were no
        7       tests --
        8                               SPECIAL MASTER:                But that's my point.
        9       My point is can they, consistent with the reports
       10       that they have, say, quote, there was none, unquote?
       11                               MR. PLACITELLA:                No, they can't.
       12                               SPECIAL MASTER:                Okay.          That's the
       13       gospel according to Mr. Placitella.
       14                               MR. PLACITELLA:                No, your Honor --
       15                               SPECIAL MASTER:                Tell me someone else,
       16       some other authority for that?
       17                               MR. PLACITELLA:                Their own scientist
       18       when I asked him in a deposition is this a true
       19       statement that there was no testing to show asbestos,
       20       he said no.
       21                               When the three scientists were
       22       questioned in the Westfall case, they all said they
       23       found asbestos in the talc, not below detection
       24       levels, not some debatable level.
       25                               The issue is did they have evidence?


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 125 of 358 PageID:
                                    48902
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 124

        1       They said there was no evidence, not that the
        2       evidence was unreliable, not that the evidence was
        3       sporadic.
        4                               They made representations to courts and
        5       litigants that there was, one, no asbestos in the
        6       talc, but even more importantly, two, no evidence of
        7       asbestos in the talc.
        8                               SPECIAL MASTER:                And I ask you these
        9       questions because -- and I'm presaging what
       10       defendants are going arguing --
       11                               MR. PLACITELLA:                Of course.
       12                               SPECIAL MASTER:                -- is that they're
       13       basically saying:                  Our representations were accurate,
       14       you know, within the bubble of things that could be
       15       said.
       16                               And I hear you to say that no, they were
       17       not accurate because they could never have been
       18       accurate given the facts.
       19                               MR. PLACITELLA:                Their representations
       20       could never have been accurate given the facts as
       21       they existed.
       22                               SPECIAL MASTER:                Okay.
       23                               MR. PLACITELLA:                If they would have
       24       said --
       25                               SPECIAL MASTER:                I thought that's what I


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 126 of 358 PageID:
                                    48903
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 125

        1       said.
        2                               MR. PLACITELLA:                If they would have
        3       said, you know, there are levels that are below
        4       detection but they're there, or there are levels --
        5                               SPECIAL MASTER:                Well, if they're below
        6       detection, how do they know that they're there?
        7                               MR. PLACITELLA:                Well, because it
        8       depends on the method you use.
        9                               If they would have said there are levels
       10       but it didn't matter, there weren't health
       11       consequences because they were so low, that might
       12       have been different.
       13                               But what they said was there were no
       14       results at all.                  No results at all.                   And that was
       15       not true.
       16                               SPECIAL MASTER:                Okay.
       17                               MR. PLACITELLA:                And you can't slice it
       18       any other way.                 When they say --
       19                               SPECIAL MASTER:                Well, Mr. Assaf is
       20       going to do a real hard effort at slicing it.                                 But
       21       that's for later.
       22                               MR. PLACITELLA:                And it wasn't that it
       23       was just Engelhard who did the tests.                                 They had
       24       outside laboratories.                     They had two and three
       25       laboratories at a time looking at the same stuff.


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 127 of 358 PageID:
                                    48904
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                             Page 126

        1       And they said:                We found asbestos in the talc.                And
        2       here they say from trace to abundant.
        3                               SPECIAL MASTER:                I still don't know what
        4       that means.
        5                               MR. PLACITELLA:                That's okay.   In 1979
        6       they had the same samples looked at by three separate
        7       laboratories.               And they found asbestos in every
        8       sample.
        9                               Now, so then we get to -- and we talked
       10       about this a little earlier.                             One of the significant
       11       misrepresentations in this case, and we'll get there
       12       in a second, is that there was never any evidence of
       13       asbestos in the mine, because if you could convince
       14       somebody that the mine didn't have any asbestos, then
       15       there was no reason to get to the product, because
       16       the product was the product of what came out of the
       17       mine.
       18                               SPECIAL MASTER:                There was no other
       19       place where asbestos could come into the
       20       manufacturing process?
       21                               MR. PLACITELLA:                Correct, unless they're
       22       going to say it was some contaminant during testing
       23       or something.
       24                               So what they did is they focused their
       25       affidavits and their efforts to say that there was no


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 128 of 358 PageID:
                                    48905
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 127

        1       asbestos in the mine.                       But they knew that was not
        2       true, because they went to the mine in 1979, the head
        3       researcher, Mr. Gale, and they took samples and they
        4       brought them back.
        5                               And what happened was that they wanted
        6       to make sure they had the most sophisticated test
        7       possible.           And what they did was they actually sent
        8       them down to Georgia Tech.                          And then Mr. Gale went to
        9       Georgia Tech to use their equipment to make sure he
       10       had the most sophisticated information.                               And they
       11       found asbestos in the talc -- in the mine, not in a
       12       production sample, but in the mine itself.
       13                               SPECIAL MASTER:                You mean in the ore
       14       from the mine.
       15                               MR. PLACITELLA:                In the ore.     In the
       16       ore.
       17                               And it's interesting, because when you
       18       look at -- and the documents tell us, what was the
       19       purpose of the study that they were conducting?
       20                               Well, they were actually thinking of at
       21       the time expanding the mining operation, building a
       22       new mill.           So they were down there as part of that
       23       process.
       24                               MR. ASSAF:            Excuse me, what slide number
       25       was that?


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 129 of 358 PageID:
                                    48906
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 128

        1                               MR. PLACITELLA:                5/17/79.
        2                               MR. FARRELL:              No, the slide, so I can --
        3                               SPECIAL MASTER:                They normally have a
        4       number on the bottom.
        5                               MR. PLACITELLA:                47.
        6                               MR. ROTH:           47.
        7                               MR. FARRELL:              Thank you.
        8                               SPECIAL MASTER:                Okay.
        9                               MR. PLACITELLA:                So when they came back,
       10       Peter Gale, now we know from his transcript, Glenn
       11       Hemstock, Georgia Tech, they all found asbestos in
       12       that ore.             They all did.
       13                               SPECIAL MASTER:                You don't mean those
       14       circles to be Venn diagrams, do you?
       15                               MR. PLACITELLA:                There you go.
       16                               SPECIAL MASTER:                Just asking.         I don't
       17       want to be literal.
       18                               MR. PLACITELLA:                So then they had a
       19       meeting.          It was right after these results came out
       20       in May of '79.                 And at the meeting they concluded
       21       asbestos fiber is present.
       22                               Now, BASF deposed Mr. Swanson, who was
       23       one of the people who worked in the laboratory.                                      And
       24       his daughter developed mesothelioma.                                  We discovered
       25       this at his deposition.                         I didn't even know it when


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 130 of 358 PageID:
                                    48907
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 129

        1       I was asking the questions, frankly.                                  BASF asked him
        2       the questions.
        3                               And he said:              Oh, yeah, there's
        4       asbestos -- there was asbestos in that talc.
        5                               And they said:                No, Mr. Swanson, I'm not
        6       talking about the other --                          I'm talking about the
        7       talc.
        8                               He says:          No.       I know.           It was the
        9       talc.
       10                               How do you know it was the talc?
       11                               I did -- you know, I was there.
       12                               And then they asked him:                      What happened?
       13                               And he said:              Well, once we found the
       14       asbestos in the talc, they closed up the mine, and we
       15       were told to put all of our stuff outside our door
       16       and I never saw it again.
       17                               And that's what happened.
       18                               SPECIAL MASTER:                Put all of our stuff,
       19       what does that mean?
       20                               MR. PLACITELLA:                All of our testing
       21       related to the Emtal talc outside of our door.                                   And
       22       it was picked up and we never saw the testing again.
       23                               SPECIAL MASTER:                Was that part of the
       24       March --
       25                               MR. PLACITELLA:                Correct.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 131 of 358 PageID:
                                    48908
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 130

        1                               SPECIAL MASTER:                -- 7, 1984, document
        2       retention and destruction memorandum?                                 Right.     And
        3       it's interesting because --
        4                               SPECIAL MASTER:                The one you call the
        5       purge memo?
        6                               MR. PLACITELLA:                Yeah.
        7                               SPECIAL MASTER:                I like that name.             It
        8       may not be accurate, but it's catchy.
        9                               MR. PLACITELLA:                It's interesting that
       10       when Mr. Swanson was asked questions, he did not know
       11       the exact date of the memo he got, but he
       12       recounted -- he said:                     I had a memo after we found
       13       the asbestos, and the memo told us what to do with
       14       the evidence.                 And I believe that the memo was sent
       15       by my boss, Glenn Hemstock, but it was authored by
       16       the legal department.
       17                               And it turns out he was pretty darn
       18       accurate that it was sent by his boss.                                And his boss
       19       actually testified under oath that it was authored by
       20       the legal department.
       21                               SPECIAL MASTER:                Was this the deposition
       22       that was taken back in the 80s --
       23                               MR. PLACITELLA:                No.
       24                               SPECIAL MASTER:                -- or is this the
       25       deposition more recently taken where Mr. Hemstock


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 132 of 358 PageID:
                                    48909
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 131

        1       himself was in his 80s --
        2                               MR. PLACITELLA:                Correct.
        3                               SPECIAL MASTER:                -- and at an assisted
        4       living facility?
        5                               MR. PLACITELLA:                No, he wasn't at an
        6       assisted living facility.                         He was at a hotel being
        7       represented.
        8                               SPECIAL MASTER:                He wasn't living in a
        9       hotel, was he?
       10                               MR. PLACITELLA:                No, your Honor.
       11                               SPECIAL MASTER:                Where was he living?
       12                               MR. PLACITELLA:                He was living with his
       13       wife.
       14                               SPECIAL MASTER:                In an assisted living
       15       facility, correct?
       16                               MR. PLACITELLA:                His health was fine.
       17       His wife's health was compromised.
       18                               MR. ASSAF:            You are correct, your Honor.
       19                               MR. PLACITELLA:                His health --
       20                               SPECIAL MASTER:                I did read everything.
       21                               MR. PLACITELLA:                He was living --
       22       because his wife needed extra care.                                   His health was
       23       fine.
       24                               SPECIAL MASTER:                Okay.
       25                               MR. PLACITELLA:                And if you look at his


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 133 of 358 PageID:
                                    48910
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                         Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                           February 23, 2018


                                                                                                       Page 132

        1       videotape, you will see that he was pretty spry.                                         He
        2       was very well under control.
        3                               SPECIAL MASTER:                I should look that
        4       good.        But I'd rather keep my hair too.
        5                               MR. PLACITELLA:                Yeah.           We went through
        6       with him all the testing.                         And we actually asked him,
        7       because he knows what the testing was, and we went
        8       through each document.                      We said:           Okay, was this
        9       reliable?           Did you rely upon this?                           Was this
       10       reliable?           Was it unreliable?                   We actually asked him
       11       to put it in three columns, positive, negative, and
       12       tests that he thought there were problems with.
       13                               They say he was pressured.                        So I went
       14       back and I asked him questions.                              And I cited to the
       15       transcript.             When you went through all these tests,
       16       and I went through every one all over again, did you
       17       feel pressure?
       18                               And you can look at his videotape if you
       19       so choose.
       20                               And he said:              No, you know, I'm good
       21       with what I testified with.
       22                               And I asked him:                 What did you mean --
       23       what did it mean by trace?                          What did that mean?
       24                               And he said:              Well, trace was in the
       25       order of a couple of percent or so.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 134 of 358 PageID:
                                    48911
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 133

        1                               So then I asked him:                     Well, what does
        2       that mean in the real world if it's just trace?
        3       Forget abundant.                 If it's just trace, what does that
        4       mean in the real world?                       And I said:             So, for
        5       example, you know, given the amount of Emtal talc
        6       that was sold to the Congoleum plant in Trenton, what
        7       did that mean?
        8                               And he said:              Well, you know, and I --
        9       using the two percent, it was about 1,000,800 pounds
       10       of asbestos over three years inside the talc.
       11                               SPECIAL MASTER:                So if the asbestos was
       12       one percent of the talc that was being sent out?
       13                               MR. PLACITELLA:                It would be half of
       14       that.
       15                               SPECIAL MASTER:                I'm sorry?
       16                               MR. PLACITELLA:                Then it would have been
       17       300,000 pounds.
       18                               SPECIAL MASTER:                So he used --
       19                               MR. PLACITELLA:                He used two percent --
       20                               SPECIAL MASTER:                He used two percent.
       21                               MR. PLACITELLA:                -- as a trace.
       22                               SPECIAL MASTER:                Okay.
       23                               MR. PLACITELLA:                And then he took the
       24       total poundage -- and I walked through him through
       25       this --


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 135 of 358 PageID:
                                    48912
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 134

        1                               SPECIAL MASTER:                Of the talc actually
        2       sold to Congoleum?
        3                               MR. PLACITELLA:                Correct.
        4                               SPECIAL MASTER:                And it's just simple
        5       arithmetic.
        6                               MR. PLACITELLA:                Exactly right.     Now, to
        7       be fair, I walked him through the calculations.                                But
        8       that's where we got -- just to give it context --
        9                               SPECIAL MASTER:                Take it back again.
       10       What's the relevance of the red box?
       11                               MR. PLACITELLA:                That's just the math.
       12       He said it was 1,800 pounds over three years.
       13                               SPECIAL MASTER:                It's one million eight.
       14                               MR. PLACITELLA:                Right, a million eight
       15       over three years.                  So one year would have been
       16       600,000.
       17                               SPECIAL MASTER:                Well, there's a
       18       difference between 600,000 pounds of asbestos and
       19       600,000 pounds of asbestiform material.
       20                               MR. PLACITELLA:                No.
       21                               SPECIAL MASTER:                No?
       22                               MR. PLACITELLA:                There's a difference --
       23                               SPECIAL MASTER:                The words have meaning.
       24                               MR. PLACITELLA:                There's a -- I'm not
       25       sure I'm getting --


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 136 of 358 PageID:
                                    48913
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 135

        1                               SPECIAL MASTER:                Asbestos is one thing.
        2       Asbestiform is something else.
        3                               MR. PLACITELLA:                I don't think that
        4       that's an accurate description of the science.
        5                               SPECIAL MASTER:                Okay.
        6                               MR. PLACITELLA:                But we don't have to --
        7                               SPECIAL MASTER:                Yeah, we do.        But
        8       that's all right.
        9                               MR. PLACITELLA:                Okay.          So what happens
       10       in the face of all this information?                                  A lawsuit is
       11       filed by Mr. Westfall.                      And Engelhard is not
       12       originally in the case.                       They're joined later.              But a
       13       lawsuit is filed in October of 1982.                                  Significantly,
       14       at the same time --
       15                               SPECIAL MASTER:                And this is the one in
       16       Rhode Island?
       17                               MR. PLACITELLA:                Correct.
       18       Significantly, at the same time there's -- or close
       19       in time there's another lawsuit filed in California
       20       called the Schwartz case.                         And the significance of
       21       that will become evident in a couple minutes.
       22                               In March of '83 Dr. Hemstock testifies
       23       that there were tests showing from trace to abundant
       24       fibers of asbestos in the talc depending on the test
       25       that you looked at.                      In April of --


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 137 of 358 PageID:
                                    48914
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 136

        1                               SPECIAL MASTER:                Don't go too far,
        2       because there's a little bit of confusion in respect
        3       of that.
        4                               I thought in your brief you referred to
        5       the Hemstock deposition as Exhibit 3.                                    And it's
        6       actually Exhibit 4.
        7                               MR. PLACITELLA:                Oh.
        8                               SPECIAL MASTER:                I just want to make
        9       sure that we're clear on that record.                                   It was in a
       10       footnote, if memory serves me.                               Oh, actually it's
       11       footnote 4 of your brief where you refer to Exhibit 4
       12       as the, quote, Cahill compilation.
       13                               MR. PLACITELLA:                That's different.
       14                               SPECIAL MASTER:                And in fact, Exhibit 4
       15       is the continued deposition of Glenn Hemstock.
       16                               MR. PLACITELLA:                Right.         The Cahill
       17       compilation is different.
       18                               SPECIAL MASTER:                Okay.          I thought so.
       19                               MR. PLACITELLA:                That's Exhibit 3.
       20                               SPECIAL MASTER:                And we're all going to
       21       blame your son for this mistake.                               You get a pass on
       22       that one.
       23                               MR. PLACITELLA:                So first Dr. Hemstock
       24       says that the testing showed trace to abundant
       25       asbestos, depending on the tests that were done and


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 138 of 358 PageID:
                                    48915
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 137

        1       when.          Dr. Triglia verifies.                       Dr. Gale we know
        2       now --
        3                               SPECIAL MASTER:                It's not Dr. Gale, it's
        4       just Mr. Gale, correct?
        5                               MR. PLACITELLA:                Mr. Gale.        He also
        6       says that they found chrysotile fibers.                                 So you have
        7       three different scientists all testifying.                                 Then the
        8       Westfall case settles.
        9                               SPECIAL MASTER:                They do that.
       10                               MR. PLACITELLA:                Right.         Good for Mr.
       11       Westfall.
       12                               So what happens?                 As a condition of
       13       settlement, all of the information that was
       14       accumulated during the case gets turned back over to
       15       Engelhard.
       16                               SPECIAL MASTER:                That's not unusual.
       17                               MR. PLACITELLA:                It's not unusual --
       18                               SPECIAL MASTER:                It's not unusual.
       19                               MR. PLACITELLA:                -- it's kind of unusual
       20       that the depositions get turned back over.                                 But it
       21       does happen.              And it happened in this case.
       22                               SPECIAL MASTER:                I will tell you it
       23       happens in pretty much every case I handle.                                 So
       24       that's not unusual to me.
       25                               MR. PLACITELLA:                All right.        So what


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 139 of 358 PageID:
                                    48916
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 138

        1       happened?           What's turned back over?                          What's turned
        2       back over is all of the scientific testing, all of
        3       the depositions, all of the exhibits to the
        4       depositions, and more than that, all of the evidence
        5       that the plaintiff had amassed independently, which
        6       is unusual.
        7                               So for example, they had a Dr. Glassley,
        8       who was a geologist.                     They hired him.               Dr. Glassley
        9       went up to the mine.
       10                               SPECIAL MASTER:                You mean Westfall did?
       11                               MR. PLACITELLA:                Correct.         Dr. Glassley
       12       went up to the mine.                      Dr. Glassley, because he
       13       couldn't get into the mine itself, took samples right
       14       out on the side of the mine, the waste samples, and
       15       he did testing.                  And he was prepared to testify that
       16       he found chrysotile asbestos in that mine.
       17                               And what he did is he had scientific
       18       data.        He took photographs under the microscope.                                He
       19       took notes.             He had samples.                That Westfall was
       20       forced to turn over to Engelhard.
       21                               SPECIAL MASTER:                Well, he wasn't forced
       22       to turn over.               He agreed to turn it over as part his
       23       settlement.             Nobody put a gun to his head, did they?
       24                               MR. PLACITELLA:                Well, okay.
       25                               SPECIAL MASTER:                He had the option to


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 140 of 358 PageID:
                                    48917
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 139

        1       say no.
        2                               MR. PLACITELLA:                He did have the option
        3       to say no.
        4                               SPECIAL MASTER:                Okay.
        5                               MR. PLACITELLA:                So what happened to Dr.
        6       Glassley's material?                     Right.          Dr. Glassley's
        7       evidence was destroyed.                         Right.         It wasn't preserved
        8       at this point in time.                        They destroyed his samples.
        9       They destroyed his notes.                         They destroyed all of his
       10       findings.
       11                               SPECIAL MASTER:                How do we know that?
       12                               MR. PLACITELLA:                Because they admitted
       13       it in their request for admissions.                                   And we know
       14       that they did that.                    And that's not usual.                Okay.
       15                               And the only thing that Dr. Glassley
       16       kept was he had a field notebook and some notes of
       17       his own because it pertained to other work that he
       18       did.
       19                               But the work that he turned over to
       20       Westfall was destroyed.
       21                               SPECIAL MASTER:                Pursuant to a
       22       stipulation.
       23                               MR. PLACITELLA:                Pursuant to their
       24       agreement.              Now, that becomes material because that
       25       same evidence in some other form surfaces 20 years


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 141 of 358 PageID:
                                    48918
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                         Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                           February 23, 2018


                                                                                                       Page 140

        1       later.         And we'll talk about that in a little bit.
        2       It becomes significant in terms of what happens here.
        3       So some months later --
        4                               SPECIAL MASTER:                I'm looking at my watch
        5       because you told me --
        6                               MR. PLACITELLA:                I know that.
        7                               SPECIAL MASTER:                -- you have a hard stop
        8       at 3:30.
        9                               MR. PLACITELLA:                I'm going to try move
       10       through this quickly now.
       11                               SPECIAL MASTER:                Okay.          And I apologize
       12       if I'm eating up your time.
       13                               MR. PLACITELLA:                That's okay.         Some
       14       months later -- it settles in the fall.                                   And some
       15       months later the purge memo is sent out over Dr.
       16       Hemstock's name.                 And that purge memo, calling for
       17       they say the return of the information, that whole
       18       process is going on and the Glassley evidence is
       19       destroyed.            It's material evidence.                         It shows
       20       asbestos in the mine.                     That all is going on while the
       21       Schwartz case is still pending.
       22                               So the process of gathering up the
       23       evidence, the process of destroying the Glassley
       24       samples and the Glassley notes, that all is happening
       25       while there's another case pending in California.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 142 of 358 PageID:
                                    48919
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 141

        1                               SPECIAL MASTER:                To be fair with you,
        2       because you are talking about the purge memo, I don't
        3       read it the way you do.                         I just want you to know
        4       that.
        5                               What I find most telling about the purge
        6       memo, and I'm using that term because that's what you
        7       called it, is the last full sentence in the substance
        8       of it, which says:                   Please understand that it is our
        9       intent to retain copies of those documents to be
       10       preserved from discontinued operations only in our
       11       central files and can be accessed there should the
       12       need arise.
       13                               MR. PLACITELLA:                Yes, that's what it
       14       says.        I absolutely agree.                    That's not what happened
       15       though.
       16                               SPECIAL MASTER:                Well, but it's not a
       17       purge memo.               It is a document retention memo.                    And
       18       no different than what any number of companies were
       19       doing in the early 1980s when all of a sudden there
       20       was this explosion of information and you simply
       21       couldn't keep the information any longer.                              Everybody
       22       started adopting document retention and destruction
       23       policies.
       24                               MR. PLACITELLA:                I understand.   But what
       25       we'll demonstrate to you happened -- and by the way,


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 143 of 358 PageID:
                                    48920
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                         Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                           February 23, 2018


                                                                                                       Page 142

        1       this only proves the point about fraudulent
        2       representation, because by their own memo they gather
        3       all of the information in one place.
        4                               So even if that's true, and we don't
        5       believe it was true, because we'll -- and I'll show
        6       you why.          But even if that was true and that's what
        7       they did, that only proves that they had the evidence
        8       in their possession at a time when they were making
        9       representations that the evidence did not exist.
       10                               So the purge memo is sent.                        Dr.
       11       Hemstock testifies in the Samson case that it went
       12       out under his name but it was authored by Mr.
       13       Dornbusch.
       14                               So now the Schwartz case settles in
       15       July.          And then some time passes.                             And then
       16       litigation starts anew.
       17                               And one of the things that happens --
       18       and I'm not going to go into this in great detail
       19       because you've read it.                       I just want to put some
       20       things in context.
       21                               They hire -- they get together with
       22       Johnson & Johnson and they construct this affidavit.
       23       And the affidavit says, one, there's no asbestos in
       24       Vermont, which we know is not true, but that the
       25       Johnson mine itself is free from contamination by


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 144 of 358 PageID:
                                    48921
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                  Page 143

        1       asbestos.
        2                               And what's significant here is that --
        3                               SPECIAL MASTER:                And that affidavit was
        4       submitted in which case?
        5                               MR. PLACITELLA:                It was submitted in
        6       hundreds, if not thousands of cases over and over and
        7       over.
        8                               And what's significant in that
        9       affidavit, and they do cite two articles that --
       10                               SPECIAL MASTER:                Just so that I know,
       11       your referring to the Ashton affidavit?
       12                               MR. PLACITELLA:                Correct.       The Ashton
       13       affidavit contains of a number of things.                                It
       14       contains published articles that do draw the
       15       conclusion that there was no asbestos in the mine.
       16                               If you look at -- we don't really have
       17       to go there, but if you actually look at the
       18       articles, you see the sampling that was done was done
       19       in the 40s and 50s when they're at a different level.
       20       But we don't have to go there.
       21                               But one of the significant pieces of the
       22       affidavit is they attach as proof that there was no
       23       asbestos in the mine the deposition testimony of Mr.
       24       Chidester, who was their expert in the Westfall case.
       25                               So they clearly, both Johnson & Johnson


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 145 of 358 PageID:
                                    48922
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 144

        1       and Engelhard, are referencing the Westfall case and
        2       they're attaching sworn testimony from the Westfall
        3       case.
        4                               SPECIAL MASTER:                They're referencing Dr.
        5       Chidester's testimony --
        6                               MR. PLACITELLA:                Correct.
        7                               SPECIAL MASTER:                -- that could have been
        8       given in any case.
        9                               MR. PLACITELLA:                No, your Honor.       They
       10       attached the Westfall transcript.
       11                               SPECIAL MASTER:                I understand that.        But
       12       it could have been in any case.                              I don't think that
       13       the plaintiff would have made any difference to what
       14       Dr. Chidester said, would it?
       15                               MR. PLACITELLA:                No, that's not my
       16       point.         My point is that they took the testimony from
       17       the Westfall case for Chidester knowing full well
       18       that their own scientists provided testimony that was
       19       exactly the opposite.                     And that was not part of the
       20       affidavit.
       21                               If the affidavit was going to be
       22       truthful, it would have said:                            This is my opinion,
       23       this is what Dr. Chidester said, and, oh, by the way,
       24       there were tests but they were either unreliable or
       25       they only showed trace, and by the way, our own


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 146 of 358 PageID:
                                    48923
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 145

        1       expert --           our own scientists also testified and you
        2       should look at that and then you make your
        3       determination what you're going do with that
        4       information.
        5                               They didn't do that.                          They knew it was
        6       there.
        7                               SPECIAL MASTER:                Wouldn't they have been
        8       entitled to decide what they wanted to rely upon on
        9       the basis of credibility?                         Maybe they thought Dr.
       10       Chidester was more credible than their own people.                                        I
       11       don't know that.
       12                               MR. PLACITELLA:                Well, they used Dr.
       13       Ashton's affidavit to say there was no evidence.                                       It
       14       did not contain asbestos.                         That just wasn't true.
       15       At most it was misleading.
       16                               In fact, I asked Dr. -- and I'll show
       17       you the testimony.                   I asked Dr. Hemstock himself
       18       whether the affidavit was truthful.                                   He said no.
       19                               SPECIAL MASTER:                Well, of course he's
       20       going to say no.                 At least that's consistent with
       21       what he had said before.                        Whether it's right or not
       22       is a different story.                     But it is consistent.
       23                               MR. PLACITELLA:                Then in order to
       24       buttress that claim, they go to Mr. Carter.                                     And
       25       they have Mr. Carter execute an affidavit.                                    And they


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 147 of 358 PageID:
                                    48924
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                       Page 146

        1       have Mr. Carter kind of seal the deal.
        2                               While Mr. Dr. Ashton talks about his
        3       opinions, Mr. Carter then comes forward and says:
        4       And there is nothing else to look at.                                    Right.        We
        5       don't have any other testing data.                                    That's his
        6       affidavit.
        7                               Now, if you take the purge memo at its
        8       face, of course they had the data.                                    If you take the
        9       Cahill compilation which they found in Mr.
       10       Dornbusch's own personal file, of course they had the
       11       data.
       12                               But they had Mr. Carter execute an
       13       affidavit saying that they don't have any testing
       14       data.
       15                               So they used both the Carter affidavit
       16       and the Dornbusch affidavit in conjunction the Ashton
       17       affidavit together to convince claimants, courts, and
       18       litigants that there was no merit to them going
       19       forward with their case.
       20                               And we put in our brief a few examples
       21       of the letters that were sent.                               We can give you all
       22       the examples if you really want to see them.                                    There
       23       are many, many, many examples.
       24                               SPECIAL MASTER:                Do I look like I want
       25       you to give me more paper?


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 148 of 358 PageID:
                                    48925
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 147

        1                               MR. PLACITELLA:                No.
        2                               SPECIAL MASTER:                Okay.
        3                               MR. PLACITELLA:                They did it in
        4       virtually every state from Michigan to Arkansas to
        5       Massachusetts.                They did it to me.                      In 2009 they
        6       sent us the same letter and they threatened us with
        7       sanctions.
        8                               SPECIAL MASTER:                Well, did they do it to
        9       you or to your wife?
       10                               MR. PLACITELLA:                Well, to my wife.              But
       11       I always take the brunt of it.
       12                               SPECIAL MASTER:                Well, as it should be.
       13                               MR. PLACITELLA:                As it should be.
       14                               SPECIAL MASTER:                But I recall reading
       15       that letter.              And it was not addressed to you.
       16                               MR. PLACITELLA:                Right.          It was
       17       addressed to her.                  But in my house we're the same.
       18       So I'm saying that on the record for points.
       19                               SPECIAL MASTER:                No, I'm going to use
       20       that to blackmail you, because in my house my wife
       21       and I are not the same.
       22                               MR. PLACITELLA:                So this is 2009, three
       23       years after BASF takes over Engelhard.
       24                               And they didn't just put it in letters,
       25       your Honor.               They put it in sworn answers to


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 149 of 358 PageID:
                                    48926
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 148

        1       interrogatories.                   They did it in the Chernick case,
        2       which is a representative of the plaintiffs in this
        3       case.        In the Chernick case, not only did they say
        4       that there was no asbestos in the talc, they said
        5       nobody ever testified, there was no prior testimony.
        6       That was just not true.
        7                               SPECIAL MASTER:                Correct me if I'm
        8       wrong, the Chernick case in New York is still going
        9       on?
       10                               MR. PLACITELLA:                Correct.       But Engelhard
       11       is out of it -- or BASF is out of it.
       12                               SPECIAL MASTER:                How is BASF out of it?
       13                               MR. PLACITELLA:                They were dismissed
       14       under the representation -- they filed a motion for
       15       summary judgment and it was not opposed.                                In the
       16       motion for summary judgment they said there was no
       17       asbestos in the talc.
       18                               MR. FARRELL:              And then withdrawn.
       19                               SPECIAL MASTER:                Have you filed a motion
       20       to vacate the summary judgment?
       21                               MR. FARRELL:              I do not represent Mrs.
       22       Chernick in that case.                      I represent Mrs. Chernick in
       23       this case, in the fraudulent concealment case.
       24                               SPECIAL MASTER:                Are you in
       25       communication with her counsel in that case?


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 150 of 358 PageID:
                                    48927
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 149

        1                               MR. PLACITELLA:                Yes, I am.
        2                               SPECIAL MASTER:                What's the status of
        3       the claim against BASF?                       Has it been reinstated?
        4                               MR. PLACITELLA:                To my knowledge no.
        5       To my knowledge no.
        6                               SPECIAL MASTER:                I'm sure you'll tell
        7       me.      You'll write it on one of your little note
        8       pieces and you'll tell me.
        9                               MR. PLACITELLA:                Somebody told me they
       10       thought the case was stayed.                           But we can check and
       11       let you know.
       12                               SPECIAL MASTER:                Okay.          Mr. Assaf is
       13       going to have a coronary if I don't let him speak,
       14       so...
       15                               MR. ASSAF:            I was going to say I think
       16       Mr. Placitella was mistaken.                           It is stayed.          I can
       17       get --
       18                               SPECIAL MASTER:                The case against BASF
       19       is stayed or the entire the case?
       20                               MR. ASSAF:            The insurance case is still
       21       pending in New York and it is stayed.
       22                               SPECIAL MASTER:                What's the status of
       23       BASF in that case as stayed?
       24                               MR. ASSAF:            We're --
       25                               SPECIAL MASTER:                Are you still a party


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 151 of 358 PageID:
                                    48928
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 150

        1       defendant?
        2                               MR. ASSAF:            Still a party defendant.
        3                               SPECIAL MASTER:                So you have not been
        4       dismissed?
        5                               MR. ASSAF:            Not to my knowledge, your
        6       Honor.           And I'll check that.                    If I'm wrong, I'll
        7       confirm with you on Monday.                           But to my knowledge
        8       we're still in it.                   Every once in a while we receive
        9       a communication from the Court.
       10                               SPECIAL MASTER:                Okay.
       11                               MR. PLACITELLA:                They filed
       12       interrogatory responses in the federal MDL saying the
       13       same thing.
       14                               SPECIAL MASTER:                That's the one before
       15       Judge Weiner?
       16                               MR. PLACITELLA:                Correct.       And that
       17       applied to every federal case across the United
       18       States.
       19                               They filed the same interrogatory
       20       answers or similar citing the Ashton affidavit in the
       21       Graham case here.                    They filed it in the Ohio
       22       interrogatory cases.                     There's a general set of
       23       interrogatories in Ohio.                        And they --
       24                               SPECIAL MASTER:                And that's five of the
       25       six representative plaintiffs in this case?


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 152 of 358 PageID:
                                    48929
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 151

        1                               MR. PLACITELLA:                Correct.          And then
        2       they made the representations not only to the
        3       litigants but to the Courts.                             They wrote a letter to
        4       Judge Weiner representing that there was no asbestos
        5       in the talc, citing to the Ashton affidavit.
        6                               MR. FARRELL:              Can you go back, please?
        7                               MR. PLACITELLA:                Sure.
        8                               MR. FARRELL:              Thank you.
        9                               MR. PLACITELLA:                Okay.          There were
       10       summary judgment motions filed in Ohio making the
       11       representation.                  There was a summary judgment motion
       12       filed in the Graham case making the representation.
       13       There were summary judgment motions filed in
       14       Massachusetts making the representation.
       15                               And then I asked the witnesses in
       16       deposition.               I said, for example to Dr. Hemstock,
       17       when I asked him about the Ashton affidavit:                                   From
       18       everything you know, is that accurate?
       19                               He said no.
       20                               I asked their corporate representative,
       21       Ellen Poole, about the Ashton affidavit:                                   Based on
       22       everything that we've gone through and all the tests
       23       you're aware of, is that a true statement?
       24                               And she said:               No, there were tests that
       25       showed there was asbestos.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 153 of 358 PageID:
                                    48930
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 152

        1                               SPECIAL MASTER:                She didn't say no.          She
        2       said there were tests that showed, right?
        3                               MR. PLACITELLA:                There were tests that
        4       showed there was contamination by asbestos.                               That's
        5       what it says.
        6                               When I asked him about the Carter
        7       affidavit, Dr. Hemstock, he said -- I asked him:                                   Is
        8       that a true statement?
        9                               And he said:              I don't know what was in
       10       Mr. Carter's mind at the time, but it appears not to
       11       be true on the surface of it, on the face of it.
       12                               And then there are numerous admissions
       13       by Engelhard and BASF that the lies they told
       14       actually worked.
       15                               And we have some examples.                    I didn't
       16       want to overburden the Court with all of the
       17       examples.           If you want them, we'll supply them to you
       18       for a complete record.
       19                               But there are many, many statements by
       20       counsel that clearly state that all the cases in this
       21       state were dismissed because of our representation,
       22       all the cases in that state were dismissed based on
       23       that representation.
       24                               They did it to Mr. Bevan.                     There's
       25       actually testimony where they admit Mr. Bevan


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 154 of 358 PageID:
                                    48931
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 153

        1       dismissed his cases based upon that representation.
        2                               They actually went so far in one Ohio
        3       case to say, when they were trying to convince the
        4       lawyer to dismiss his cases, he said:                                  Look, what are
        5       you doing?            Virtually everybody else who we've told
        6       this to has dismissed their cases.                                    And --
        7                               SPECIAL MASTER:                Before you go any
        8       further, Mr. Placitella, a couple of times you've
        9       said there's more that we could submit to you.
       10                               MR. PLACITELLA:                Right.
       11                               SPECIAL MASTER:                And I rather tongue in
       12       cheek said:             Do I look like I need more paper from
       13       you?
       14                               Actually that's not the standard.                            The
       15       standard is you should submit whatever you think you
       16       need to submit to advance your cause.                                  As you know, I
       17       will review everything that you submit.                                  It's a
       18       little late in the day to be doing that.
       19                               MR. PLACITELLA:                Right.
       20                               SPECIAL MASTER:                And if you do, it's
       21       going to trigger an opportunity by BASF to respond.
       22                               MR. PLACITELLA:                I understand.
       23                               SPECIAL MASTER:                So bear that in mind.
       24       Well, actually BASF and Cahill, because they both
       25       opposed your application.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 155 of 358 PageID:
                                    48932
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                                Page 154

        1                               MR. PLACITELLA:                Well, we put a lot in
        2       the record, your Honor.                       We believe you can make it
        3       based on what we've given you.                             We tried to be
        4       judicious in how much we were going to give you, but
        5       there's a lot more where that came from.                              And I'm
        6       making that representation because I've read it.                                   I
        7       asked the representative for BASF, the corporate
        8       representative --
        9                               SPECIAL MASTER:                What is Miss Poole's
       10       position with BASF?
       11                               MR. PLACITELLA:                She was the corporate
       12       representative.
       13                               SPECIAL MASTER:                I know she appeared at
       14       a deposition as a 30(b)(6) deponent.
       15                               MR. PLACITELLA:                She no longer works for
       16       them.
       17                               SPECIAL MASTER:                What was her position
       18       at BASF?
       19                               MR. PLACITELLA:                She no longer works for
       20       them.        As I understand it, she works -- she's not
       21       with them anymore.
       22                               SPECIAL MASTER:                At the time that her
       23       deposition was taken --
       24                               MR. PLACITELLA:                I think she worked in
       25       the accounting department.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 156 of 358 PageID:
                                    48933
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 155

        1                               SPECIAL MASTER:                Okay.          So she was not
        2       a lawyer?
        3                               MR. PLACITELLA:                Correct.
        4                               SPECIAL MASTER:                But she was designated
        5       by BASF as their 30(b)(6) representative?
        6                               MR. PLACITELLA:                That's correct.
        7                               SPECIAL MASTER:                Okay.          So her knowledge
        8       would be on the accounting side.                               She's not a
        9       scientist.
       10                               MR. PLACITELLA:                Right.         Her personal
       11       knowledge, that's correct.
       12                               And so we went through the documents and
       13       she admitted that, you know, those were the
       14       representations.                 And based on those representations,
       15       cases were dismissed all over the United States.
       16                               SPECIAL MASTER:                And that's you showing
       17       her documents and asking her:                            Is this what it says
       18       and what was the result of it?
       19                               MR. PLACITELLA:                Correct.         So then what
       20       happens, in 2004 to 2006 there's another case filed
       21       in Rhode Island.                 It's called the Martin case.                       And
       22       in the Martin case somehow the plaintiff's lawyer
       23       found out about the Westfall case.
       24                               Maybe they knew each other from town.
       25       Who knows?            We'll find out.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 157 of 358 PageID:
                                    48934
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 156

        1                               SPECIAL MASTER:                Rhode Island is a small
        2       place.
        3                               MR. PLACITELLA:                Rhode Island is a small
        4       place.         And I think the offices aren't far away from
        5       each other.
        6                               So what happens is that the lawyer,
        7       Elizabeth Quizone (phonetic), tracks down Mr.
        8       Glassley and she hires Dr. Glassley.                                  And somehow she
        9       gets her hands on some of the Hemstock -- I'm sorry,
       10       some of the Westfall --
       11                               SPECIAL MASTER:                Westfall.
       12                               MR. PLACITELLA:                -- evidence.        And he
       13       has some other notes of his own I believe.
       14                               So they piece things together with
       15       what's left.              And Glassley is going to testify about
       16       what he found when he went there.
       17                               And it's documented in answers to
       18       interrogatories.                 And his deposition was actually
       19       taken in a New Jersey state court case.                                 And he says:
       20       If I was asked in the Martin case, I would have
       21       testified that there was asbestos in the talc.
       22                               SPECIAL MASTER:                What happened to the
       23       Martin case that he didn't testify?
       24                               MR. PLACITELLA:                The Martin case -- once
       25       Dr. Glassley surfaced, the Martin case was settled.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 158 of 358 PageID:
                                    48935
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 157

        1                               But the interesting thing about the
        2       Martin case was that now the whole issue of the
        3       Westfall case resurfaces.
        4                               And you can even look on the privilege
        5       log where there's references to the Westfall case
        6       during the time that the Martin case is pending.                                         So
        7       the whole issue --
        8                               SPECIAL MASTER:                Help me foot this to
        9       the information you provided.                            I don't recall seeing
       10       anything in respect to the Martin case in your
       11       submissions.              Am I missing something?
       12                               MR. PLACITELLA:                Appendix E Jared says.
       13                               SPECIAL MASTER:                So the 44 page
       14       spoliation appendix.
       15                               MR. JARED PLACITELLA:                         Yes, your Honor.
       16                               SPECIAL MASTER:                No wonder I don't
       17       remember it.
       18                               MR. PLACITELLA:                So what happens here is
       19       that the case is settled.                         And what happened in
       20       Martin is Dr. Glassley actually authored a report and
       21       that was -- and as a condition of settlement that
       22       report was turned back over to Engelhard and to
       23       Cahill Gordon.
       24                               SPECIAL MASTER:                Well, by this point
       25       isn't it BASF?


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 159 of 358 PageID:
                                    48936
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 158

        1                               MR. PLACITELLA:                I think BASF is right
        2       in the crevice.                I don't think it's BASF quite yet.
        3                               SPECIAL MASTER:                Okay.
        4                               MR. PLACITELLA:                If I get the timing
        5       right.
        6                               SPECIAL MASTER:                Well, BASF acquired
        7       Engelhard in 2006.
        8                               MR. PLACITELLA:                2006.          But I think --
        9       I'm not positive on that issue.
       10                               But what's significant here is that the
       11       actual report now is in issue.
       12                               SPECIAL MASTER:                Apparently somebody has
       13       it, because --
       14                               MR. PLACITELLA:                Well, what happened to
       15       it?      What happened was BASF and Cahill Gordon put it
       16       on their privilege log.
       17                               So they took the plaintiff's expert
       18       report that found asbestos in the talc that had
       19       resurfaced in the Martin case, and then they put it
       20       on their privilege log and they called it work
       21       product.            And they described it on their privilege
       22       log as summary of activities related to services
       23       rendered.             Now, we only know that from everything
       24       that's transpired.
       25                               No plaintiff's lawyer or anybody else


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 160 of 358 PageID:
                                    48937
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                       Page 159

        1       who got that privilege log was ever going to know
        2       that summary of related services rendered was
        3       actually a plaintiff's expert report.
        4                               SPECIAL MASTER:                How did you know it?
        5       How did you know it?
        6                               MR. PLACITELLA:                I eventually found out.
        7                               SPECIAL MASTER:                How?
        8                               MR. JARED PLACITELLA:                         We got the
        9       report.
       10                               MR. PLACITELLA:                We eventually -- we now
       11       have the report.
       12                               SPECIAL MASTER:                Okay.            How?
       13                               MR. PLACITELLA:                They de-privileged it
       14       after a battle.
       15                               SPECIAL MASTER:                Okay.
       16                               MR. PLACITELLA:                I don't want to say
       17       more than that.                  It was de-privileged at some point
       18       in time.
       19                               SPECIAL MASTER:                You mean it was --
       20                               MR. PLACITELLA:                In 2009 --
       21                               SPECIAL MASTER:                -- taken off the
       22       privilege list by BASF --
       23                               MR. PLACITELLA:                Correct.
       24                               SPECIAL MASTER:                -- and handed to you?
       25                               MR. PLACITELLA:                Correct.


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 161 of 358 PageID:
                                    48938
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 160

        1                               SPECIAL MASTER:                Okay.
        2                               MR. PLACITELLA:                All right.           That was
        3       post-2009.              So between 2006 up until the Paduano
        4       case, even though they had a report from the
        5       plaintiff's expert saying there was asbestos in the
        6       talc, people were still being told there was no
        7       evidence of asbestos in the talc.                                People were still
        8       being told it appeared on a privilege log.
        9                               They had no right to put that on a
       10       privilege log as their work product.                                     That wasn't
       11       described accurately.
       12                               SPECIAL MASTER:                But you got it.           And
       13       you did get it before March of 2011.
       14                               MR. PLACITELLA:                We got it.
       15                               SPECIAL MASTER:                Before March of 2011.
       16                               MR. PLACITELLA:                Yes.           But in terms of
       17       fraud, this clearly demonstrates from our perspective
       18       ongoing fraud.                 They had it.              It was there.           It
       19       came up.          They settled the case.                       They buried the
       20       evidence and they put it on the privilege log.                                       And
       21       they put it on the privilege log so no one would ever
       22       figure it out.                And no one did figure it out.
       23                               SPECIAL MASTER:                How did you figure it
       24       out?
       25                               MR. FARRELL:              Would you like me to speak


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 162 of 358 PageID:
                                    48939
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 161

        1       to that?
        2                               MR. PLACITELLA:                I'm concerned about how
        3       much I'm allowed to say.
        4                               MR. FARRELL:              I'd be happy to address
        5       it, your Honor, because I don't think that --
        6                               SPECIAL MASTER:                Mr. Farrell, I'm dying
        7       to hear this answer.
        8                               MR. FARRELL:              Thank you, your Honor.
        9                               The privilege log that Mr. Placitella is
       10       showing you is a privilege log that was created in
       11       the Paduano case after the Littleton Joyce law firm
       12       went through the files of Cahill Gordon to try to
       13       identify documents that were responsive to the
       14       fraudulent concealment discovery Mr. Placitella was
       15       taking in that case.
       16                               They found in Cahill Gordon's files a
       17       copy of a document titled summary of activities
       18       related to a case, which they initially thought was a
       19       consulting expert or draft report prepared by an
       20       expert for the defense.                         So they put it on the
       21       privilege log believing it was a defense privileged
       22       item.          Once we learned --
       23                               SPECIAL MASTER:                Let me stop you right
       24       there.         The title of the document is exactly the
       25       language that appears in the privilege log?


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 163 of 358 PageID:
                                    48940
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                             Page 162

        1                               Can you put that back up, please?
        2                               MR. FARRELL:              It's longer than that.
        3                               MR. PLACITELLA:                That's the document.
        4                               SPECIAL MASTER:                Well, can you put up
        5       the privilege log, please?
        6                               The language that it says there, summary
        7       of activities related to services rendered, does that
        8       come from the title of the document itself?
        9                               MR. FARRELL:              I believe so, yes.
       10                               MR. PLACITELLA:                Here's the title, your
       11       Honor.
       12                               SPECIAL MASTER:                Well, I can't read
       13       that.
       14                               MR. PLACITELLA:                I'll read it to you.
       15                               SPECIAL MASTER:                Okay.
       16                               MR. PLACITELLA:                Summary of activities
       17       related to services rendered for Decof & Grimm in the
       18       case of David L. Westfall versus Whittaker, Clark &
       19       Daniels.
       20                               Anybody who would see Decof & Grimm,
       21       they would come to a different conclusion.                            That was
       22       left out.
       23                               SPECIAL MASTER:                Only if they know who
       24       Decof & Grimm are.                   And I don't.
       25                               MR. FARRELL:              That was exactly the point


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 164 of 358 PageID:
                                    48941
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 163

        1       I was going to make, your Honor.                               It was thought to
        2       be a report prepared for the defendants.                                   When we
        3       learned that Decof & Grimm and Mr. Glassley were
        4       actually the experts --
        5                               SPECIAL MASTER:                On the other side.
        6                               MR. FARRELL:              -- for the plaintiff, we
        7       took the document off of the privilege log and
        8       produced it to Mr. Placitella.
        9                               So any suggestion that this was a fraud
       10       or effort to conceal something is simply untrue.
       11                               SPECIAL MASTER:                Okay.          And in fact the
       12       designation on the privilege log is just verbatim the
       13       first X number of words in the title of the document.
       14                               MR. FARRELL:              That is correct.           And to
       15       the extent the argument is that this was done in
       16       multiple cases or something, I believe this is the
       17       only instance of it occurring.                             And since that time
       18       it has not appeared on any privilege log.
       19                               SPECIAL MASTER:                Okay.          All right.
       20       We've gotten to the bottom of that mystery.
       21                               MR. PLACITELLA:                Your Honor, all you
       22       have to do is read the report and you'll know -- you
       23       can't mistake that this was a defense report.                                      I'm
       24       happy for you to read the whole thing.
       25                               And Decof & Grimm was not Cahill Gordon.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 165 of 358 PageID:
                                    48942
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 164

        1       Decof & Grimm was not the local defense lawyer.                                This
        2       was no coincidence.
        3                               SPECIAL MASTER:                Well, I don't know
        4       that.        I know that because I've been told that today.
        5                               MR. PLACITELLA:                You can't read this
        6       report and come to the conclusion that it's a defense
        7       report.
        8                               SPECIAL MASTER:                I don't know what due
        9       diligence whoever it was did when they were preparing
       10       that privilege log.
       11                               I know that it was not Kirkland & Ellis.
       12       And frankly, I would expect better from Kirkland &
       13       Ellis.         And I'm glad that they actually went back and
       14       double-checked it and released the report, because it
       15       was not work product.
       16                               So I understand your concern.                 I'm not
       17       sure that it gets the credit that you want to give
       18       it.
       19                               MR. PLACITELLA:                It's not to point the
       20       finger at Kirkland & Ellis.                           I never intended to do
       21       that.        They weren't involved.
       22                               SPECIAL MASTER:                At least not in this
       23       instance.
       24                               MR. PLACITELLA:                No, no, no, no.
       25       Despite the acrimony, we get along fine.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 166 of 358 PageID:
                                    48943
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 165

        1                               And that wasn't my issue.                     They weren't
        2       in the case at this point.
        3                               My issue was that this was produced in
        4       2006.        The lawyers for Engelhard and BASF knew what
        5       this was.             And for the next three years summary
        6       judgment motions were still filed saying there was no
        7       evidence, letters were still written saying that
        8       there was no evidence, judges were still being told
        9       there was no evidence.
       10                               And there's no getting away from the
       11       fact that they had a report saying that there was
       12       evidence.
       13                               And this report raised the whole issue
       14       of the Westfall case all over again, because if you
       15       look on their -- and I'll show you later.                               If you
       16       look on the privilege log, there's all kinds of
       17       references to the Westfall case.
       18                               So in 2005-2006, even if everyone forgot
       19       and didn't know about the Westfall case, it was hot
       20       and heavy as part of what was going on here and the
       21       reason, I would submit to you, and you can infer,
       22       that this case was settled quietly and this report
       23       was buried.               It is a logical inference that it was
       24       ongoing.
       25                               And I don't know that it matters, if it


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 167 of 358 PageID:
                                    48944
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 166

        1       does not, I will skip it, but there are numerous
        2       examples to show that this was not just Cahill
        3       Gordon, that their in-house counsel was getting
        4       copied on the letters that were being sent out.
        5                               SPECIAL MASTER:                Well, Mr. Sloane is
        6       from Cahill Gordon.
        7                               MR. PLACITELLA:                Michael Hassett is
        8       Engelhard in-house counsel.
        9                               SPECIAL MASTER:                Okay.          But I'm just
       10       saying that because --
       11                               MR. PLACITELLA:                Yes.
       12                               SPECIAL MASTER:                -- that's a little
       13       misleading when you say Mr. Sloane and Michael
       14       Hassett and underneath it you're saying Engelhard
       15       in-house legal.
       16                               MR. PLACITELLA:                Yes.           Fair enough.
       17                               SPECIAL MASTER:                Only Mr. Hassett was
       18       Engelhard, correct?
       19                               MR. PLACITELLA:                Fair enough.         And I'm
       20       happy to -- Charles Carter was an Engelhard
       21       executive.              He answered and swore to interrogatories
       22       that were false, in addition to his affidavit.
       23                               Michael Hassett, who was the associate
       24       general counsel, actually answered the
       25       interrogatories and swore to them under oath.                                     Just


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 168 of 358 PageID:
                                    48945
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                         Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                           February 23, 2018


                                                                                                       Page 167

        1       like in Jedlowski.
        2                               I don't know that we need to spend --
        3       I'm happy to do it, but I want to take some guidance
        4       from the Court on spoliation.                            I will just give you a
        5       summary slide because a lot of it is already in the
        6       brief.
        7                               SPECIAL MASTER:                Which one?          The
        8       appendix?
        9                               MR. PLACITELLA:                The appendix.              What
       10       evidence is still missing today?                               All of the original
       11       testing reports with three exceptions are missing.
       12                               They have found copies of some of the
       13       reports.          But even the reports they've found are
       14       missing attachments.                     The attachments would be the
       15       scientific data -- not every time.                                    Some are complete
       16       to be fair.               Many of the reports are missing the
       17       scientific data.                   That would be important to
       18       interpret the reports, to verify what was in them.
       19       They're not there.
       20                               I took the deposition of the corporate
       21       representative.                There are only three original
       22       documents remaining.
       23                               SPECIAL MASTER:                Why is that even
       24       relevant --
       25                               MR. PLACITELLA:                It's relevant --


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 169 of 358 PageID:
                                    48946
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 168

        1                               SPECIAL MASTER:                -- that there's only
        2       three original documents left if everything else they
        3       have is copies?
        4                               MR. PLACITELLA:                Because the copies,
        5       they only have a portion of what was there.
        6                               SPECIAL MASTER:                Well, they have a
        7       portion.
        8                               MR. PLACITELLA:                Right.
        9                               SPECIAL MASTER:                And that goes to the
       10       weight of that document.                        It doesn't go to its
       11       admissibility.
       12                               MR. PLACITELLA:                No, no.        I'm
       13       misspeaking.              There are two issues.                       There is the
       14       entirety of what was the testing documents.                                 They
       15       have some portion of those, not all.                                  And out of
       16       that portion they have another that are incomplete.
       17                               So there are many documents, testing
       18       documents that they have not been able to find.
       19                               SPECIAL MASTER:                And these are documents
       20       that go back how far?
       21                               MR. PLACITELLA:                They go back all the
       22       way to the 70s.                  Okay.          And they don't have Dr.
       23       Hemstock's files.                  They don't have Dr. Oulton.                   Dr.
       24       Oulton was the scientist who was in charge of keeping
       25       all the raw data, all the backup data.                                 His files are


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 170 of 358 PageID:
                                    48947
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 169

        1       missing.
        2                               SPECIAL MASTER:                When did he stop
        3       working there?
        4                               MR. PLACITELLA:                He stopped there
        5       sometime in the early 80s.
        6                               SPECIAL MASTER:                So 30 years ago.
        7                               MR. PLACITELLA:                Correct.         All of the
        8       original Westfall depositions are missing.                                    The
        9       majority of the exhibits to those depositions are
       10       missing.            The results from the Engelhard study of
       11       the Johnson mine are missing.
       12                               I mean, I could go through this in great
       13       detail, and I'm happy to do it.                              But I'm trying to
       14       get through this presentation and get to the -- I'm
       15       happy to supplement it.
       16                               But I will -- and, you know, I went to
       17       the witnesses and I said, Ellen Poole, out of the 51
       18       documents at the Hemstock deposition, they only have
       19       10.      And I highlighted those.
       20                               MR. ASSAF:            Excuse me.              May I just see
       21       slide 133 for another second, the listing?                                   Sorry.
       22                               SPECIAL MASTER:                Go back one more.
       23                               MR. ASSAF:            The previous slide.              All
       24       original depositions?
       25                               MR. PLACITELLA:                Well, yes, that's what


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 171 of 358 PageID:
                                    48948
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                   Page 170

        1       I said, all original depositions.
        2                               MR. ASSAF:            Okay.
        3                               MR. PLACITELLA:                They have --
        4                               MR. ASSAF:            Sorry.         Okay.    That's
        5       what -- I thought he said all depositions.                                I was
        6       like, I --            okay.        Sorry.
        7                               SPECIAL MASTER:                I can read.
        8                               MR. PLACITELLA:                The slide says all
        9       original depositions.                     They have produced some
       10       depositions, not all.                       They've produced --
       11                               SPECIAL MASTER:                Out of a case that was
       12       originally filed in 1979.
       13                               MR. PLACITELLA:                Yes, your Honor.
       14                               SPECIAL MASTER:                Okay.
       15                               MR. PLACITELLA:                But they had a duty
       16       to --
       17                               SPECIAL MASTER:                Do you keep in your
       18       firm files from cases in 1979?
       19                               MR. PLACITELLA:                Your Honor, I am not a
       20       defendant being sued over and over.
       21                               SPECIAL MASTER:                It doesn't matter
       22       whether you are or not.
       23                               MR. PLACITELLA:                Yeah, we probably have
       24       it on archive somewhere.                        But there is a duty to --
       25                               SPECIAL MASTER:                I'd be stunned if you


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 172 of 358 PageID:
                                    48949
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 171

        1       did.       But that's a different story.
        2                               MR. PLACITELLA:                Well, I wasn't
        3       practicing then.
        4                               SPECIAL MASTER:                In '79?
        5                               MR. PLACITELLA:                The point is -- sorry.
        6                               SPECIAL MASTER:                Now you're making me
        7       feel old.
        8                               MR. PLACITELLA:                So the point is they
        9       were being sued and they were --
       10                               SPECIAL MASTER:                And you've insulted
       11       Miss Gussack I want you to know.
       12                               MR. PLACITELLA:                They had a duty to
       13       preserve this evidence, your Honor, that was imposed
       14       upon them.
       15                               They were being sued and they knew they
       16       were going to be sued in the future.                                  And Judge
       17       Linares had in fact ruled that they had a duty to
       18       preserve the evidence.
       19                               So we asked the witnesses, for example,
       20       Miss Poole, only 10 exhibits were left from the
       21       Hemstock deposition.                      I then went back --
       22                               SPECIAL MASTER:                Well, did somebody go
       23       back to the lawyers who actually were representing
       24       Engelhard back then and say:                           Do you have it in your
       25       files?


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 173 of 358 PageID:
                                    48950
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                     Page 172

        1                               MR. PLACITELLA:                Someone should ask
        2       them.        I'm assuming the answer is no, that they
        3       checked, because --
        4                               SPECIAL MASTER:                They said no, they
        5       didn't go back and check?
        6                               MR. PLACITELLA:                I'm assuming that they
        7       did.       They're good lawyers.                      I'm sure they did what
        8       they were obligated to do.
        9                               And so, for example, I went to Mr.
       10       Steinmetz in August and I asked him:                                  Let's go
       11       through what you have left.
       12                               Now, recall Mr. Steinmetz testified he
       13       didn't believe that Gale was even deposed.                                  Okay.
       14       So now we have Gale's deposition.
       15                               So what we did is we went back and
       16       looked at what they've been able to recreate and
       17       compared it to what was produced at the Gale
       18       deposition.             And we found that all of the exhibits in
       19       red that he was examined on, they don't exist.
       20                               Now, I saw the letter from --                      and some
       21       of that was important.                        Some of those exhibits,
       22       according to Mr. Gale's testimony, were notes he was
       23       taking while he was looking under the microscope
       24       saying what his findings were.
       25                               SPECIAL MASTER:                But he testified at his


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 174 of 358 PageID:
                                    48951
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 173

        1       deposition about the contents of those notes,
        2       correct?
        3                               MR. PLACITELLA:                He testified --
        4                               SPECIAL MASTER:                So even though --
        5       excuse me.            But even though the notes themselves may
        6       not be around anymore, there is testimony as to what
        7       the contents of the document were.
        8                               MR. PLACITELLA:                Not really.       They
        9       testified what his recollection was.                                  But his notes
       10       had to have been much more detailed, because his
       11       notes were detailing what he was seeing under the
       12       electron microscope.
       13                               When he was deposed, he was being asked
       14       what he recalled.                  And sometimes he said in his
       15       deposition I don't recollect this myself, but there
       16       it is in the document.                      I don't have an independent
       17       recollection.                 Right.
       18                               So what was in there is not
       19       insignificant.
       20                               They say in their brief:                      Well, he was
       21       asked about Exhibit 50, which was the big binder from
       22       the Hemstock deposition.                        And he said:          Well, yeah, I
       23       see in there, there are a couple of published reports
       24       that were out in the public domain.
       25                               But he also verifies in his deposition


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 175 of 358 PageID:
                                    48952
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 174

        1       that there were many other things in that binder that
        2       are never mentioned.
        3                               We don't know what was in that binder,
        4       frankly.            We do know that we have no final report at
        5       least in the public domain of what happened in that
        6       investigation.                 We would have had his notes, but
        7       they're gone.                 We have what's left of his testimony.
        8                               So we have a problem.                         There's a lot of
        9       evidence missing.                    And I'm happy to have a
       10       separate -- I don't want to spend all our time here
       11       on this.          I'm happy to separately address this and
       12       have you rule on it if you want to.                                   Or they can file
       13       their motion for summary judgment as you've invited
       14       them to do before.
       15                               But there is plenty of evidence on a
       16       prima facie basis that there is still evidence
       17       missing that they had a duty to preserve and they did
       18       not.
       19                               SPECIAL MASTER:                And then tie that
       20       notion to what your prima facie basis is here,
       21       because whether they had a duty to preserve or not,
       22       the issue is have you demonstrated on a prima facie
       23       basis to a fair preponderance of the evidence that
       24       there is a factual basis for a good faith belief that
       25       the exception to the attorney/client privilege should


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 176 of 358 PageID:
                                    48953
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                      Page 175

        1       apply?
        2                               MR. PLACITELLA:                Yes.           And we believe
        3       that we have done that.                         We believe we have
        4       demonstrated to you that they had evidence.                                    It was
        5       evidence that was not insignificant.                                    They had
        6       multiple tests, not one or two tests.                                    They had
        7       scientists testify as to what they found.                                   The
        8       scientists did not say the evidence was nonsense.
        9       They qualified where they could have.
       10                               But they had both the data, the reports,
       11       the sworn testimony.                     They had all of that.                Yet they
       12       told litigants and courts that the data did not
       13       exist, that the testimony did not exist, that the
       14       information did not exist, that there was no
       15       evidence, not that there was unreliable evidence.
       16       They could have couched it.
       17                               And on that basis -- and then we have
       18       them frankly boasting about the success of what they
       19       did.
       20                               So independent of the issue of what
       21       they've been able to dig up, what they've been able
       22       to dig up only proves our case of what was withheld
       23       from these litigants, because you have to look at the
       24       point in time when the representations were made.
       25                               So the fact that they have dug stuff up,


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 177 of 358 PageID:
                                    48954
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 176

        1       they found a box that they -- somebody had in, you
        2       know, some file in Iron Mountain, only proves that
        3       the representations they made were wrong.
        4                               And you only have to look at this.
        5       Right.           This is the Cahill collection.
        6                               SPECIAL MASTER:                You mean the Cahill
        7       compilation.
        8                               MR. PLACITELLA:                The Cahill compilation.
        9       The Cahill compilation as it has been represented is
       10       all --         I know it's not all because we went through
       11       this with Mr. Steinmetz.                          But a number of testing
       12       documents.
       13                               And that compilation has been in the
       14       files of BASF by their own admission.                                 It was in the
       15       personal file of Mr. Dornbusch by their
       16       representation of their counsel -- I'm sorry, of
       17       their corporate representative.
       18                               That compilation of all of the testing
       19       documents, when they said we have no testing
       20       documents, there is no evidence, when the general
       21       counsel who worked in the same office was swearing on
       22       interrogatories that the information did not exist,
       23       this proves it.                  So the fact that they found it only
       24       proves it.
       25                               Now, why do we think you have to look at


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 178 of 358 PageID:
                                    48955
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 177

        1       that?        Because they have stated --
        2                               SPECIAL MASTER:                It's Exhibit 3 on your
        3       submission.             I looked at it.
        4                               MR. PLACITELLA:                Right.         Well, you
        5       didn't look at the whole thing.
        6                               SPECIAL MASTER:                Well, I looked at what
        7       you gave me.
        8                               MR. PLACITELLA:                Yes, but --
        9                               SPECIAL MASTER:                Which by the way is
       10       probably -- that entry alone is probably 150 pages.
       11                               MR. PLACITELLA:                Yes.
       12                               SPECIAL MASTER:                Actually more than
       13       that.        It's double-sided.
       14                               MR. PLACITELLA:                But what's missing from
       15       that, your Honor?
       16                               SPECIAL MASTER:                Well, the first couple
       17       entries where it says privileged documents
       18       potentially omitted.
       19                               MR. PLACITELLA:                Yes, your Honor.           And
       20       we're saying that you should --
       21                               SPECIAL MASTER:                And there's three of
       22       those.
       23                               MR. PLACITELLA:                They have represented
       24       that the Cahill compilation includes testing
       25       information, information relevant to the issue of


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 179 of 358 PageID:
                                    48956
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 178

        1       asbestos in the Emtal talc.                           They are withholding
        2       documents from that compilation.
        3                               We have indicated in our original
        4       submission, they say we did not identify the
        5       documents we wanted you to look at, but we did
        6       identify this document on our original submission.
        7       And we are asking you --
        8                               SPECIAL MASTER:                That was the one that
        9       was miscited in --
       10                               MR. PLACITELLA:                Right.         The wrong
       11       footnote.
       12                               SPECIAL MASTER:                Well, the right
       13       footnote, wrong identification.
       14                               MR. PLACITELLA:                We are asking you --
       15                               SPECIAL MASTER:                And Mr. Jared
       16       Placitella is throwing himself under the bus over
       17       that one.
       18                               MR. PLACITELLA:                I would never do that.
       19                               SPECIAL MASTER:                He did it to himself.
       20                               MR. PLACITELLA:                We are -- keep your
       21       hand down.
       22                               So we are asking you to look at the
       23       entire compilation, because obviously they've already
       24       admitted that the information is relevant.
       25                               So then the question is:                       What were they


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 180 of 358 PageID:
                                    48957
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                              Page 179

        1       withholding?              Because if they have admitted that it
        2       was relevant to the issue of testing and they had it
        3       in their possession at the same time the
        4       misrepresentations are being made, that's a prima
        5       facie case to trigger crime fraud.
        6                               SPECIAL MASTER:                Let me ask you this.
        7       The Cahill compilation, did you get that from
        8       Kirkland & Ellis?
        9                               MR. PLACITELLA:                Yes, your Honor.
       10                               SPECIAL MASTER:                And do you have any
       11       reason to believe that the Kirkland & Ellis folks
       12       have asserted attorney/client privilege or attorney
       13       work product on documents where the assertion was not
       14       at least colorable?
       15                               MR. PLACITELLA:                I think they made a
       16       good faith judgment that they could withhold those
       17       documents --
       18                               SPECIAL MASTER:                I'm thinking in --
       19                               MR. PLACITELLA:                -- on the basis that
       20       they have asserted.
       21                               SPECIAL MASTER:                I'm thinking in terms
       22       of the other document that you discussed that
       23       appeared on a privilege log --
       24                               MR. PLACITELLA:                No.
       25                               SPECIAL MASTER -- that they did not


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 181 of 358 PageID:
                                    48958
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 180

        1       prepare --
        2                               MR. PLACITELLA:                No.
        3                               SPECIAL MASTER:                -- they took a look at
        4       it and they said:                  This doesn't belong on the
        5       privilege log --
        6                               MR. PLACITELLA:                No, no, no, I don't
        7       think --
        8                               SPECIAL MASTER:                -- and they handled it
        9       over.
       10                               MR. PLACITELLA:                I don't have any --
       11       that's not what they do.
       12                               SPECIAL MASTER:                Okay.
       13                               MR. PLACITELLA:                No.
       14                               SPECIAL MASTER:                So it is fair for me to
       15       assume that at least for the first three entries in
       16       the Cahill compilation where they are asserting
       17       privilege, that at least there's a good faith basis
       18       for that assertion?
       19                               MR. PLACITELLA:                I understand the good
       20       faith basis.              And in fact, I know what the documents
       21       are.       And I can't say, you know, what they are --
       22                               SPECIAL MASTER:                No, you can't.
       23                               MR. PLACITELLA:                -- I do believe --
       24                               SPECIAL MASTER:                Not to me at least.
       25                               MR. PLACITELLA:                -- they had a good


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 182 of 358 PageID:
                                    48959
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 181

        1       faith basis to make the --
        2                               SPECIAL MASTER:                To assert the
        3       privilege.
        4                               MR. PLACITELLA:                -- assertion initially.
        5                               SPECIAL MASTER:                Okay.
        6                               MR. PLACITELLA:                But we're saying that
        7       you need to look at these documents.                                  We believe that
        8       they've already admitted that the compilation,
        9       including the documents that are being withheld, are
       10       relevant on that very issue that the
       11       misrepresentation is being made.
       12                               And if this document was in Mr.
       13       Dornbusch's personal file while his office was
       14       swearing under oath that no documents existed, then
       15       all of it has to come out, not just the documents
       16       that they so choose.                      So -- somebody's passing me a
       17       note.
       18                               SPECIAL MASTER:                I think it's Mr. Assaf
       19       telling you that you've gone too long.
       20                               MR. PLACITELLA:                Well, I'm almost done.
       21                               SPECIAL MASTER:                Okay.
       22                               MR. PLACITELLA:                I'm almost done.          So
       23       let me just -- then we've asked for the evidentiary
       24       record.
       25                               I heard -- now, there is a difference.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 183 of 358 PageID:
                                    48960
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 182

        1       We are not asking for you -- we've already been told
        2       the Court did not want Justice Stein's opinion.                                 We
        3       understand that.
        4                               What we're saying is that you should
        5       look at two things.
        6                               SPECIAL MASTER:                I can't.       The order
        7       from the Supreme Court impounds that entire record.
        8       That's what it says, the record is impounded.
        9                               You don't want to run the risk of giving
       10       it to me.           And I certainly do not want to run the
       11       risk of looking at something that's been impounded,
       12       not when I know that it's been impounded.                               I can't
       13       say:       Gee, I didn't know that.                          I now know it.       I
       14       have a copy of the Court's order.
       15                               MR. PLACITELLA:                We may have to do
       16       something to remedy that.                         But I understand.
       17                               SPECIAL MASTER:                Well, you must -- I
       18       can't --
       19                               MR. PLACITELLA:                But I understand your
       20       point.         Just so the record is clear though, when our
       21       brief was originally filed, we asked for this
       22       information.
       23                               SPECIAL MASTER:                The order came out
       24       actually after your reply brief was filed.                               So I'm
       25       not blaming you for it.                       I'm just saying the state of


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 184 of 358 PageID:
                                    48961
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 183

        1       the universe is different now than it was when you
        2       were asking for the relief here.                               And I just can't
        3       accept that.
        4                               MR. PLACITELLA:                I understand, your
        5       Honor.         The point I'm making here is a statement was
        6       made that we never identified any documents that we
        7       wanted you to look at and therefore somehow we were
        8       deficient or our submission was deficient.                                  That's
        9       actually not true.                     We first identified the
       10       compilation.              We asked you to look at that.
       11                               SPECIAL MASTER:                Which I did because
       12       gave it to me.
       13                               MR. PLACITELLA:                No, you didn't look at
       14       the documents being withheld.
       15                               SPECIAL MASTER:                Okay.
       16                               MR. PLACITELLA:                We asked you to look
       17       initially at the evidentiary record because there are
       18       depositions in that record.                           And those depositions
       19       themselves --
       20                               SPECIAL MASTER:                Which evidentiary
       21       record?
       22                               MR. PLACITELLA:                Of the Samson case.
       23       I'm saying initially they said we did not identify to
       24       you documents.                 That was before this order came out.
       25       We actually did identify documents.                                   We identified


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 185 of 358 PageID:
                                    48962
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 184

        1       the Samson record.                   I did not want to be anymore
        2       descript than that for fear of violating the order
        3       myself.
        4                               So what we did do is we gave you -- you
        5       now have a list from us.
        6                               SPECIAL MASTER:                I have a list.      All I
        7       have is a list of Bates numbers.                               That doesn't make
        8       me any smarter.
        9                               MR. PLACITELLA:                So I want to put some
       10       things in context for you, and I went back and did
       11       this, and how we can deal with the impounding order,
       12       because now it's an issue.                            It wasn't before.
       13                               So if you look, for example, at the
       14       Ashton affidavit and you compare that to the
       15       privilege log, you can see all of the documents that
       16       surrounded the creation of the Ashton affidavit that
       17       are being withheld.
       18                               We believe, given the fact that the
       19       Ashton affidavit is at least misleading on its face,
       20       if not an outright misrepresentation, that you should
       21       look at the documents that are behind the Ashton
       22       affidavit.            And we can identify them for you.                     And
       23       here they are.
       24                               SPECIAL MASTER:                Did you do that before
       25       today?


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 186 of 358 PageID:
                                    48963
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                              Page 185

        1                               MR. PLACITELLA:                Because what we did
        2       was, we did it by time frame.
        3                               SPECIAL MASTER:                Please answer my
        4       question.
        5                               MR. PLACITELLA:                I'm sorry.
        6                               SPECIAL MASTER:                Did you identify those
        7       documents as being disclosed or related or referred
        8       to in the Ashton affidavit that you're now presenting
        9       in this Power Point presentation on number 169, did
       10       you ever get that to me before today?
       11                               MR. PLACITELLA:                I did not, because
       12       frankly I was doing it in the last couple of days,
       13       trying to figure out how to get around the fact that
       14       I'm not now allowed to talk about even asking for
       15       what was under the Samson proceeding.
       16                               So I'm trying to come up with a way to
       17       put in context a way to deal with this.
       18                               SPECIAL MASTER:                Okay.
       19                               MR. PLACITELLA:                I mean, it's a little
       20       bit of a moving target.                       And I apologize.
       21                               SPECIAL MASTER:                Well, you're supposed
       22       to make my life easier, not harder.
       23                               MR. PLACITELLA:                I understand.
       24                               SPECIAL MASTER:                But I'll blame Mr.
       25       Pasternack.             It's your time to get blamed.


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 187 of 358 PageID:
                                    48964
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 186

        1                               MR. PLACITELLA:                The same thing, we can
        2       identify in time the entries that went into creating
        3       the Carter affidavit.
        4                               SPECIAL MASTER:                And again, same
        5       question?
        6                               MR. PLACITELLA:                Same answer.   On the
        7       asbestos in mine -- I call it the asbestos in mine
        8       study, the study that was done in 1979, we can
        9       identify in time the documents that appear to relate
       10       to that study.
       11                               So for example, there are a bunch of
       12       documents listed in time from the actual scientists
       13       versus some lawyer.
       14                               SPECIAL MASTER:                Do we have a number for
       15       this shot?
       16                               MR. PLACITELLA:                It's 171.
       17                               SPECIAL MASTER:                Okay.
       18                               MR. ASSAF:            Your Honor, just following
       19       up on your earlier comment, I would ask the number of
       20       the slide be put in, but also that Mr. Placitella --
       21                               SPECIAL MASTER:                I think every slide
       22       that was shown here today must be submitted.
       23                               MR. PLACITELLA:                I'm going to do that.
       24                               SPECIAL MASTER:                And I know we talked
       25       about that at the break.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 188 of 358 PageID:
                                    48965
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 187

        1                               MR. PLACITELLA:                Right.         I'm going to do
        2       that.
        3                               SPECIAL MASTER:                I just wanted to put
        4       that on the record.
        5                               MR. ASSAF:            And I think to your first
        6       question, I think the answer is the same for all
        7       these.         These have not been produced before today; in
        8       other words, have not been collated.                                   I just want
        9       that in the record.                    This is the first time anybody's
       10       seen this correlation, just like on the first
       11       question you asked.
       12                               SPECIAL MASTER:                Okay.          I assume that
       13       based upon Mr. Placitella's response to my question
       14       earlier, that pretty much everything that's in this
       15       section of his argument is stuff that he has
       16       developed in the last few days and therefore many of
       17       us in this room are seeing this for the first time.
       18                               Is that fair?
       19                               MR. PLACITELLA:                That's fair.          That's
       20       fair.          Documents related to I call it the purge
       21       memo, and this is a good example.                                If you see the
       22       purge memo was March 7, 1984.                            And if you actually
       23       look at the privilege log, there are five other
       24       entries on that exact date.                           And it talks about file
       25       preservation.               And it comes from Cahill Gordon.                          We


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 189 of 358 PageID:
                                    48966
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 188

        1       think you need to look at that.
        2                               SPECIAL MASTER:                These are all memos
        3       from Mr. Sloane to someone in-house at BASF?
        4                               MR. PLACITELLA:                Correct.
        5                               SPECIAL MASTER:                All five of those,
        6       they're the ones in yellow?
        7                               MR. PLACITELLA:                Correct.
        8                               MR. COREN:            That's not correct.          I think
        9       Kempo is Cahill Gordon, your Honor.
       10                               SPECIAL MASTER:                So it's a within Cahill
       11       Gordon communication?
       12                               MR. COREN:            Yes.
       13                               MR. PLACITELLA:                But it's the same exact
       14       date.
       15                               SPECIAL MASTER:                I understand that.         But
       16       it's still within Cahill Gordon.                               Never got to BASF.
       17                               MR. PLACITELLA:                I'm not allowed to talk
       18       about that.
       19                               Documents that relate to the Westfall
       20       settlement all the way up to the purge memo, and we
       21       believe we've showed you that they've destroyed the
       22       Glassley evidence.
       23                               We showed you the date of the Westfall
       24       settlement.             In between the Westfall settlement and
       25       the purge memo are a number of entries in that also


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 190 of 358 PageID:
                                    48967
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 189

        1       is destruction of the Glassley evidence.                                 That's the
        2       time frame that we're talking about.
        3                               SPECIAL MASTER:                During which time the
        4       Schwartz case was pending in California?
        5                               MR. PLACITELLA:                Right.         We believe --
        6       and there are actually entries here that talk about
        7       these issues.
        8                               We believe you need to look at the
        9       documents from the date of the settlement to the date
       10       of the purge memo to see really what the context was.
       11       Was it really a document preservation memo?                                 You can
       12       find that out.
       13                               And then for a lot of these
       14       misrepresentations there are entries that correspond
       15       to -- in time at least to the misrepresentations.
       16                               The Martin case with Dr. Glassley, there
       17       are a number of entries in the privilege log related
       18       to the Martin case.                    And it actually says Martin
       19       Emtal litigation.                  We believe based upon what we've
       20       shown you that you should look at that.
       21                               And in fact, one entry on the privilege
       22       log talks about -- I'll wait --                              the 7/23/2005 entry
       23       actually talks about what to do about the Westfall
       24       deposition.
       25                               SPECIAL MASTER:                Can you do me a favor?


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 191 of 358 PageID:
                                    48968
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 190

        1       Can you go back --
        2                               MR. PLACITELLA:                I want to make sure,
        3       because I didn't show you each one of these and I
        4       want --
        5                               SPECIAL MASTER:                Stop right there.             Oh,
        6       you went one too many.                        That one.               It says in the
        7       bottom righthand corner Exhibit 21B.
        8                               MR. JARED PLACITELLA:                         That's the image,
        9       your Honor.             That's the image of the May 17, 1989,
       10       letter.
       11                               SPECIAL MASTER:                Of the letter?
       12                               MR. JARED PLACITELLA:                         Right.
       13                               SPECIAL MASTER:                Exhibit 21 is the
       14       transcript of the deposition of Ernest Baim.
       15                               MR. JARED PLACITELLA:                         You're correct,
       16       your Honor.             I apologize.              It's paragraph 21 of the
       17       certification in support of the motion, but it's
       18       really Exhibit 17.
       19                               SPECIAL MASTER:                Okay.           Is it 17B?
       20                               MR. JARED PLACITELLA:                         Yes, your Honor.
       21                               SPECIAL MASTER:                Okay.            And that's a
       22       letter from Mr. Dembrow to Jeffrey Schwartz at Mr.
       23       Rothenberg's firm of May 17, 1989?
       24                               MR. JARED PLACITELLA:                         Yes, your Honor.
       25                               SPECIAL MASTER:                Okay.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 192 of 358 PageID:
                                    48969
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 191

        1                               MR. PLACITELLA:                So if you look at this
        2       entry of 7/22/2005, this is during the time the
        3       Martin case was pending.                        It talks about a review of
        4       the Westfall depositions.
        5                               SPECIAL MASTER:                Who is -- Mr. Dembrow
        6       is at Cahill.               Who is --
        7                               MR. PLACITELLA:                Cahill.
        8                               SPECIAL MASTER:                -- M. Sullivan?
        9                               MR. PLACITELLA:                Paralegal at Cahill.
       10                               SPECIAL MASTER:                So this is again a
       11       within Cahill communication.
       12                               MR. PLACITELLA:                Correct.       And it's
       13       talking about in 2005, at least on its face, a review
       14       of the Westfall depositions.
       15                               SPECIAL MASTER:                Okay.
       16                               MR. PLACITELLA:                Well, the Westfall
       17       depositions have never been revealed between 1988
       18       when the Ashton affidavit was executed and 2005.                                   But
       19       somebody had the Westfall depositions.                                When they
       20       swore under oath the depositions didn't exist,
       21       somebody had the depositions.
       22                               SPECIAL MASTER:                Not unless that e-mail
       23       says:        I looked for the depositions, I can't find
       24       them, can you help me?
       25                               MR. PLACITELLA:                I guess you'll have to


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 193 of 358 PageID:
                                    48970
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 192

        1       find out.           But somebody knows that the depositions
        2       were taken.             And somebody is still answering
        3       interrogatories after this entry saying the
        4       depositions were never taken.                              Motions are still
        5       being filed.
        6                               SPECIAL MASTER:                I don't --          well, I'm
        7       sorry, I don't want to interrupt your argument
        8       anymore.          I just -- the rationales that you give to
        9       all of these are obviously the rationale that foots
       10       most cleanly with what you're trying to advance.
       11                               My problem is that I have to look at it
       12       and say:          What are the reasonable inferences of
       13       what's being said?
       14                               And that one in particular can mean a
       15       hundred different very innocuous, meaningless things
       16       that are not the color you're putting to it.
       17                               MR. PLACITELLA:                Yes.           But what's the
       18       reasonable inference your Honor?
       19                               SPECIAL MASTER:                Well, that's the
       20       problem.          What's the reasonable inference?
       21                               MR. PLACITELLA:                Well, let me articulate
       22       it.
       23                               SPECIAL MASTER:                Is the reasonable
       24       inference the inference that everything that Cahill
       25       Gordon touched somehow had some kind of cooties on


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 194 of 358 PageID:
                                    48971
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 193

        1       it?
        2                               Or is the reasonable inference that we
        3       are talking about a venerable law firm that would be
        4       acting in an honest and ethical manner?                                 Or somewhere
        5       in between those two?
        6                               What's the reasonable inference?                       That's
        7       exactly the problem I'm having.
        8                               MR. PLACITELLA:                Well, the reasonable
        9       inference as I would articulate it to you is as
       10       follows.          From 1988 to 1989 they swore under oath no
       11       depositions existed.                      In 2005 it's clear that at
       12       least they know depositions existed.
       13                               SPECIAL MASTER:                No.
       14                               MR. PLACITELLA:                And of course they did
       15       know because they were at the depositions in 1983.
       16       So they resurface at least in discussions in 2005.
       17                               SPECIAL MASTER:                What we know is there
       18       is an e-mail from a lawyer to a paralegal in that
       19       same firm about certain depositions.                                  And the e-mail
       20       could be nothing more than:                           Dear Miss Sullivan, can
       21       you please retrieve from storage the depositions in
       22       Westfall?
       23                               And there may have been an e-mail back
       24       from Miss Sullivan that says:                            I looked and there are
       25       none.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 195 of 358 PageID:
                                    48972
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 194

        1                               This is 2005.                 And the deposition that
        2       you're talking about was taken 22 years before.
        3                               MR. PLACITELLA:                I'm showing you a
        4       single entry where I believe you can infer that
        5       people at Cahill Gordon knew it was ongoing.                                   All
        6       right.
        7                               SPECIAL MASTER:                You're absolutely
        8       right.         I can infer that.                    The question is, is that
        9       a reasonable inference?                       That's what I'm struggling
       10       with.
       11                               MR. PLACITELLA:                I believe it's a
       12       reasonable inference for the following reason.                                      They
       13       were at the depositions in 1983.
       14                               SPECIAL MASTER:                You're not hearing me,
       15       Mr. Placitella.                  Assume they were at the depositions
       16       in 1983.            Mr. Dembrow was not handling the
       17       deposition in 1983, was he?
       18                               MR. PLACITELLA:                I'm sure he was not.
       19                               SPECIAL MASTER:                Okay.          In 2005, 23
       20       years later, he sends an e-mail to a paralegal about
       21       those depositions.                   We don't know what the subject
       22       matter is.
       23                               But is it reasonable to say that I have
       24       looked at these depositions -- that the e-mail says:
       25       I have looked at these depositions and I'm going to


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 196 of 358 PageID:
                                    48973
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 195

        1       put them in a very, very dark and deep corner so that
        2       no one can see them?                     Is that reasonable?                  I don't
        3       know.          I don't think so.
        4                               MR. PLACITELLA:                Was it reasonable, your
        5       Honor, after 2005, knowing that the depositions took
        6       place and that there was a discussion to continue to
        7       swear in answers to interrogatories that no
        8       depositions took place?
        9                               SPECIAL MASTER:                Well, if the paralegal
       10       goes and searches and says we don't have any such
       11       depositions, here you have a lawyer who was not part
       12       of it at the beginning being able to say, well, okay,
       13       there are no depositions.
       14                               MR. PLACITELLA:                Right.         And I
       15       understand your issue.                        That's the purpose of an in
       16       camera review, for you to see that, for you to make
       17       those determinations.
       18                               You don't have to make a leap of faith.
       19       I'm saying is there a reasonable good faith belief to
       20       suspect and examine it?                       And I'm saying if you look
       21       at the entries --
       22                               SPECIAL MASTER:                My problem with that is
       23       that what you're proposing, which is go look at the
       24       documents to then determine if we have a prima facie
       25       case seems to me a post hoc ergo propter hoc kind of


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 197 of 358 PageID:
                                    48974
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                       Page 196

        1       analysis, which I don't think is appropriate under
        2       these circumstances.
        3                               MR. PLACITELLA:                Your Honor, that's not
        4       what I'm saying.                   What I'm saying -- you can do that
        5       under the law, by the way.
        6                               SPECIAL MASTER:                I'm not so sure about
        7       that.
        8                               MR. PLACITELLA:                I'm pretty sure.
        9                               SPECIAL MASTER:                I know you're arguing
       10       it.      But I'm not so sure.
       11                               MR. PLACITELLA:                You can do that.            I
       12       don't think you need to do that.
       13                               And then I think you need to look at the
       14       documents that -- the privilege log at the time the
       15       fraud was discovered.
       16                               So for example, I just highlighted this
       17       one, 7/13/2009.                This is after the fraud is
       18       discovered in the Paduano case.                              And it talks about a
       19       discussion with Arthur Dornbusch regarding the
       20       Paduano case.
       21                               Now, Arthur Dornbusch had been out of
       22       there for three or four years now.                                    They went back
       23       and apparently interviewed Arthur Dornbusch.                                    What he
       24       had to say may be highly relevant to the issue of
       25       what did he know, what information was being


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 198 of 358 PageID:
                                    48975
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 197

        1       withheld, what documents were destroyed?
        2                               I mean, all those things I submit are
        3       ripe for your review.
        4                               SPECIAL MASTER:                Highly relevant doesn't
        5       mean you waive the privilege or that the privilege
        6       should be pierced.
        7                               I assume --             not I assume.         Relevance
        8       has nothing to do with the inquiry today.
        9                               The inquiry today is have you
       10       demonstrated by a fair preponderance of the evidence
       11       a prima facie case that would sustain the application
       12       of the (a) exception to the attorney/client
       13       privilege?
       14                               And I will tell you very candidly I
       15       don't think you've argued at all today and only in a
       16       footnote in your original submission and in the last
       17       two pages of your reply brief the Kozlov exceptions.
       18                               And frankly, I think that's wise,
       19       because I think that the Kozlov exception has been
       20       severely limited of late and in my view properly so.
       21       So I don't think that that's where you want to hang
       22       your hat.
       23                               You want to hang your hat if at all on
       24       the (2)(a) exception to the attorney/client
       25       privilege, which is fine.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 199 of 358 PageID:
                                    48976
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 198

        1                               But there's a process for that, and
        2       that's what I'm trying -- I'm trying to fit all of
        3       this within that process.
        4                               MR. PLACITELLA:                We rely on our brief as
        5       it relates to the Kozlov exception.                                   I'm trying not
        6       to spend all the time -- you know, we only have so
        7       much time.
        8                               But let me just bring it back to --
        9                               SPECIAL MASTER:                And you've been at it
       10       for two hours and 15 minutes.
       11                               MR. PLACITELLA:                Let me just -- let me
       12       end here.             We started with is there a reasonable
       13       basis to suspect that the privilege-holder was
       14       intending to commit a crime or a fraud in violation
       15       of the New Jersey statute?
       16                               I believe that within our submissions
       17       and what we've highlighted here today we have
       18       demonstrated to you the following.                                    BASF or Engelhard
       19       had numerous tests and information that there was
       20       asbestos in their talc at whatever levels.                                    They
       21       sent those tests out.                       They were verified by
       22       multiple laboratories.                      They verified it themselves.
       23       Their scientists testified to the same.
       24                               In the face of that, they told their
       25       customers there was not even a trace, nothing.                                     It


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 200 of 358 PageID:
                                    48977
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 199

        1       was asbestos-free.
        2                               When it came to having testimony, their
        3       lawyers, their scientists swore under oath with their
        4       lawyers sitting right there that they found asbestos
        5       in the talc at whatever levels.
        6                               Those same lawyers who sat in those
        7       depositions, the same lawyers were in charge of that
        8       litigation.             Many have showed up at conferences with
        9       courts, many wrote the letters, the same lawyers
       10       wrote letters to litigants saying there was no
       11       evidence of asbestos in the talc.                                     They told courts
       12       there was no evidence of asbestos in the talc.                                       They
       13       had cases and they bragged about having dismissals,
       14       about there being no evidence of asbestos in the
       15       talc.
       16                               If you look at the totality of the
       17       evidence, the fact that they had the information,
       18       that they were there, there's no mistaking it, and
       19       they made those representations knowing that they
       20       were not true, that we have demonstrated to you by
       21       more than a preponderance of the evidence, by more
       22       than a reasonable basis, I think it's clear and
       23       convincing that a prima facie case of crime fraud
       24       under our rule and the expansive definition that our
       25       rule has been given by our Supreme Court provides.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 201 of 358 PageID:
                                    48978
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 200

        1                               And if you look at the totality of the
        2       evidence that we've given to you and not the little
        3       pieces, the totality of the evidence, you have to
        4       come -- we submit you have to conclude that we need
        5       to go to the next step, that we've given you enough
        6       evidence to make out a prima facie case for you to go
        7       look at the documents and make a decision about
        8       whether those documents are in violation given all
        9       the circumstances of our rules and whether they
       10       should be released.
       11                               SPECIAL MASTER:                And the documents you
       12       want me to look at are those that are listed in
       13       Appendix C to your motion?
       14                               MR. PLACITELLA:                Yes.           I understand your
       15       position about you can't see the whole record.                                     But
       16       let me say this --
       17                               SPECIAL MASTER:                My question is simple.
       18       Okay.          You have an Appendix C which is submitted
       19       only to the BASF folks and me that lists what I
       20       number to be 61 documents.                          Some of them are kind of
       21       hard to tell because there are three entries in one
       22       box.       When there's two entries I assume that the
       23       first entry is the beginning page and the last --
       24       the entries on the last page.                            That's all assumption
       25       on my part.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 202 of 358 PageID:
                                    48979
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                    Page 201

        1                               But looking at Exhibit C, you're asking
        2       me to look at those 61 entries to determine whether
        3       the attorney/client privilege should be pierced in
        4       respect of those documents only?
        5                               MR. PLACITELLA:                And included within
        6       that, and I think it's there, is the Cahill
        7       compilation, the documents within the Cahill
        8       compilation.
        9                               SPECIAL MASTER:                Well, I can't make that
       10       up.      Okay.        You gave me an appendix that listed the
       11       documents that you think are subject to review.
       12       Quote, plaintiffs list the following documents for
       13       review should the Court deem an in camera evaluation
       14       necessary.
       15                               These are the documents that you want
       16       disclosed?
       17                               MR. PLACITELLA:                Yes.
       18                               SPECIAL MASTER:                Okay.          And they're
       19       marked by Bates number, so they are what they are.
       20                               MR. PLACITELLA:                And we asked for in our
       21       brief, if it's not there by Bates number, I think it
       22       actually is, that you review the balance of the
       23       documents in the Cahill compilation.
       24                               SPECIAL MASTER:                All right.        I don't
       25       know what those are because they're not marked.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 203 of 358 PageID:
                                    48980
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 202

        1                               MR. PLACITELLA:                It's a single exhibit.
        2                               SPECIAL MASTER:                No.       There's an exhibit
        3       of the Cahill compilation.                            But there are three --
        4       what appear to be three documents that were withheld.
        5                               MR. PLACITELLA:                I think there's more
        6       than that, your Honor.
        7                               SPECIAL MASTER:                Well, I'm just --
        8       there might be more because I'm looking -- there's
        9       one at the very end.                     All right.              We're going to
       10       make this really easy.
       11                               Mr. Jared Placitella, I want you to take
       12       your exhibit, your Appendix C, and I want you to
       13       provide me a complete list of the documents that you
       14       want me to look at.                      Okay.         And those are the
       15       documents about which you are making a claim should
       16       be disclosed as an exception to the attorney/client
       17       privilege.
       18                               If it's not on that list, it's not going
       19       to be considered.                    And it's not an invitation to
       20       make that list any broader or any longer than what it
       21       already is.
       22                               Do we understand each other?
       23                               MR. JARED PLACITELLA:                         Yes, your Honor.
       24                               SPECIAL MASTER:                You're going to get
       25       that to me by Monday?                     Can you do that?                 Is that too


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 204 of 358 PageID:
                                    48981
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018


                                                                                                        Page 203

        1       soon?
        2                               MR. JARED PLACITELLA:                         It might --
        3                               SPECIAL MASTER:                Speak up.
        4                               MR. JARED PLACITELLA:                         It might be too
        5       soon, your Honor.
        6                               SPECIAL MASTER:                Okay.           When can you get
        7       it to me by.
        8                               MR. JARED PLACITELLA:                         Can we do
        9       Wednesday?
       10                               SPECIAL MASTER:                Wednesday is fine.
       11       That's the 28th.                 Seton Hall plays Villanova that
       12       night in Newark.                 Basketball that is.
       13                               MR. JARED PLACITELLA:                         Yes, your Honor.
       14                               SPECIAL MASTER:                Anything else, Mr.
       15       Placitella?
       16                               MR. PLACITELLA:                No, your Honor.
       17                               SPECIAL MASTER:                Okay.            I don't know
       18       who's going speak on behalf of BASF or Cahill, but we
       19       need about a five minute break.
       20                               And I should tell everyone what Mr.
       21       Placitella told me during the earlier break.                                       He has
       22       a hard stop at 3:30.
       23                               But there are five other lawyers on
       24       behalf of the plaintiffs here.                             I'm sure that among
       25       them collectively they will be able to provide an


     (856) 983-8484                                 Tate & Tate, Inc.                               (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 205 of 358 PageID:
                                    48982
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 204

        1       approximation of Mr. Placitella's advocacy.                                   So we're
        2       going to rely on that, if okay with you.                                   I don't
        3       want to hold you up, Mr. Placitella.
        4                               MR. PLACITELLA:                Well, I'll make a
        5       couple phone calls.
        6                               SPECIAL MASTER:                Well, no, what you got
        7       to do is important.                    So let's take a short break.
        8                               (Break.)
        9                               SPECIAL MASTER:                Mr. Assaf, are you
       10       doing the honors?
       11                               MR. ASSAF:            I'm going to have a few
       12       words, your Honor, and then I'm going turn it over to
       13       Mr. Bress to handle some of legal issues.
       14                               And then Mr. Farrell, with the kindness
       15       of Mr. Placitella, I think is going to take apart a
       16       couple of Mr. Placitella's slides.                                    So he'll ask him
       17       to put up, for example, slide 33.
       18                               And since we don't have the slides yet,
       19       but I think Mr. Placitella or Jared will help us out
       20       on that one.
       21                               MR. PLACITELLA:                We got a little
       22       technical problem I just found out.                                   We're in the
       23       same -- we use the same connection.
       24                               MR. ASSAF:            We'll take the other one
       25       down.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 206 of 358 PageID:
                                    48983
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                     Page 205

        1                               MR. PLACITELLA:                And Sean apparently
        2       took the adapter.
        3                               SPECIAL MASTER:                Okay.          We'll muddle
        4       along as best we can.                       Okay.
        5                               MR. ASSAF:            And so, your Honor, I'm
        6       going to turn it over to Mr. Bress.
        7                               SPECIAL MASTER:                Mr. Pasternack, do you
        8       have those?
        9                               MR. PASTERNACK:                No, I don't.
       10                               SPECIAL MASTER:                You don't have the
       11       slides?
       12                               MR. PASTERNACK:                It's on his laptop.
       13                               SPECIAL MASTER:                Can you e-mail them to
       14       whom ever it is that's -- is that you, Mr. Anguas?
       15                               MR. ANGUAS:             No, I'm just over here
       16       presenting for Kirkland.
       17                               SPECIAL MASTER:                Right.         If he e-mails
       18       them to you, you can then present them for the
       19       Kirkland side, right?
       20                               MR. ANGUAS:             Right.
       21                               MR. ASSAF:            That would be great.
       22                               SPECIAL MASTER:                So can you do that?
       23                               MR. PLACITELLA:                Well, I have to figure
       24       out -- I can't e-mail all the slides because I only
       25       showed a small portion of them.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 207 of 358 PageID:
                                    48984
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                      Page 206

        1                               MR. ASSAF:            Mr. Roth is going to bring
        2       the slides back -- or the adapter back, so I think
        3       the problem is solved.
        4                               SPECIAL MASTER:                Okay.          Whatever.     If
        5       not, I'm going to submit you to the tender mercies of
        6       Mr. Reiley, which means none of you is going to like
        7       what the results are going to be.                                I speak from
        8       experience.
        9                               MR. ASSAF:            Well, thank you, your Honor.
       10       Before I turn it over to Mr. Bress and Mr. Farrell, I
       11       do have two -- three procedural points I'd like to
       12       raise.
       13                               The first is actually early on in the
       14       argument in response to one of your questions,
       15       plaintiffs' counsel said BASF continued the fraud
       16       after the acquisition and the fraud would still be
       17       continuing today but for being uncovered in 2009.
       18                               SPECIAL MASTER:                Other than the
       19       rhetorical flourish that I assume all of those
       20       statements have --
       21                               MR. ASSAF:            Well, I just can't --                 a lot
       22       of things in this case, we'll argue about a lot of
       23       facts.         But the notion that BASF was somehow involved
       24       in orchestrating this fraud, Mr. Placitella knows
       25       that's untrue.                In prior iterations he's told Courts


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 208 of 358 PageID:
                                    48985
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 207

        1       that.        And I can't allow that to go unrebutted.
        2                               Number 2, or along that line, I think
        3       your Honor raised this question --
        4                               SPECIAL MASTER:                Tell me, Mr. Assaf,
        5       when did Kirkland start representing BASF in this
        6       matter?
        7                               MR. ASSAF:            We got a call in November of
        8       2009.        And I was -- that's my lead into the next
        9       point, your Honor.
       10                               SPECIAL MASTER:                I knew that.
       11                               MR. ASSAF:            We were engaged in 2010
       12       fully.           And I talked to Miss Desai at the break.                          In
       13       terms of the document efforts that your Honor I think
       14       asked some questions about, it took us a while to
       15       start to uncover all of these documents.                              BASF has
       16       spent literally millions of dollars going to storage
       17       facilities, going to Cahill storage facilities,
       18       replicating whatever documents existed for this
       19       legacy business that went out of business in 1982
       20       that it acquired in 2006.
       21                               So again, I just don't want your Honor
       22       to think BASF has done anything except exercise
       23       outstanding stewardship of a problem that they
       24       inherited.
       25                               SPECIAL MASTER:                I will tell you that,


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 209 of 358 PageID:
                                    48986
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 208

        1       at least as far as I can tell, this case was filed in
        2       March of 2011.                 And there's been nothing that has
        3       been said to me that would lead me to believe that
        4       BASF or Cahill has done anything since the filing of
        5       this lawsuit other than act in the manner that I
        6       would expect litigants and their counsel to act.                                So
        7       that's really not a problem.
        8                               I think what Mr. Placitella's -- the
        9       import of what Mr. Placitella was trying to say was
       10       that if you look at everything up until that point,
       11       it suffices to establish a prima facie case that by a
       12       preponderance of the evidence there is a reasonable
       13       basis upon which to pierce the attorney/client
       14       privilege.
       15                               Now, that's a very vanilla statement
       16       without any of the rhetoric that honestly I fully
       17       expect advocates to throw in every so often.                           After a
       18       while, if you do it too often, it loses its
       19       effectiveness, which sounds to me as being somewhat
       20       counterproductive.
       21                               But be that as it may, that's what I
       22       understood him to say.
       23                               So I don't think that Mr. Placitella or
       24       anybody on the plaintiffs' side is indicting the
       25       current iteration of the clients and lawyers on the


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 210 of 358 PageID:
                                    48987
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 209

        1       defense side.               I don't think that's the case at all.
        2                               Am I right, Mr. Placitella?
        3                               MR. PLACITELLA:                Never suggested to the
        4       contrary.
        5                               SPECIAL MASTER:                He can't bring himself
        6       to say that I'm right.                      But that's okay.
        7                               MR. PLACITELLA:                I said you're right
        8       many times today.
        9                               MR. ASSAF:            So the second procedural
       10       issue, your Honor, is the procedure here.                             And I
       11       think the last 25 to 35 minutes of the slides that
       12       Mr. Placitella now identifying documents, I'm pretty
       13       sure he said one of the reasons -- the primary reason
       14       he was doing that was because of the whole Samson
       15       order.         And he had just -- he had asked for Samson to
       16       be reviewed and then the Samson order intervened.
       17                               And, your Honor, I don't think that's
       18       correct with the record.                        I think on January 15th at
       19       the hearing, and we'll put on the record the colloquy
       20       from page 176 to 182, we had this very discussion
       21       about the identification of documents.
       22                               And Mr. Placitella told you at that time
       23       that he did not identify the documents because I
       24       didn't think that's what you wanted, you, Justice.
       25                               And you said:               I don't know where you


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 211 of 358 PageID:
                                    48988
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 210

        1       got that from.
        2                               There is no mention that, oh, well,
        3       Samson, I'm just referring back to Samson.
        4                               He filed this motion without identifying
        5       documents.            And his point then, at least a month ago,
        6       was he did it because he didn't think that's what you
        7       wanted.
        8                               SPECIAL MASTER:                Well, the record is
        9       what the record is.                      And the applicable legal
       10       standards are what the applicable legal standards
       11       are.       So can we dovetail there?
       12                               MR. ASSAF:            And we are.             I'm going to
       13       turn that over to Mr. Bress now.
       14                               But the last procedural point on the
       15       legal standard, just so I understand it clearly, is
       16       that plaintiffs' law firm is going to provide to BASF
       17       and your Honor a listing of the 61 documents that
       18       they believe satisfy a prima facie case in
       19       furtherance of a crime or a fraud.
       20                               SPECIAL MASTER:                No, it's more than
       21       that.          It's 61 plus the ones from the Cahill
       22       compilation that they claim, number 1, satisfy the
       23       prima facie -- or assist in satisfying the prima
       24       facie burden they must meet, and secondly are the
       25       documents for which they are seeking disclosure.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 212 of 358 PageID:
                                    48989
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 211

        1                               Okay.        So that it's not this incredibly
        2       large universe out there.                         It's actually fairly
        3       limited, given the number of documents in this case.
        4                               And as counsel already know, I mean,
        5       I've done privilege reviews on more than 61 documents
        6       already.          And you can ask Mr. Reiley, who had to take
        7       my gibberish and turn it into redacted documents.
        8                               MR. ASSAF:            Okay.        So that's -- I'm glad
        9       for clarification on that.
       10                               And I will now turn it over to Mr.
       11       Bress, who's going to address the legal standards and
       12       continue the argument.
       13                               SPECIAL MASTER:                Mr. Bress?
       14                               MR. BRESS:            Thank you, your Honor.            Dan
       15       Bress with Kirkland & Ellis for BASF.
       16                               Your Honor, obviously on behalf of us,
       17       on behalf of our client, our general counsel who's
       18       here today, we appreciate you holding the hearing.
       19       We appreciate --
       20                               SPECIAL MASTER:                Don't appreciate
       21       holding the hearing.                     It's what we're supposed to do.
       22                               MR. BRESS:            And I was also going to say
       23       we appreciate the care and attention you're obviously
       24       giving to this significant motion.
       25                               SPECIAL MASTER:                Just so that you know,


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 213 of 358 PageID:
                                    48990
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 212

        1       one of my favorite comics is Chris Rock.
        2                               MR. BRESS:            I enjoy him as well.
        3                               SPECIAL MASTER:                Right answer.          And he
        4       has a great routine from very early on in his career
        5       about people taking care of their kids.                                   And he's
        6       paraphrasing these guys saying:                              Well, I take care of
        7       my kids, I do this, I do that, I do the other.
        8                               And his response was:                         What do you want,
        9       a cookie?           That's what you're supposed to do.                             Okay.
       10                               So we have cookies.                    But you don't get
       11       it for doing your job.                        You get it because having
       12       cookies is good.
       13                               So please, I could have said no -- well,
       14       I probably couldn't have said no to Chief Judge
       15       Linares when he called me.                          But that's why I'm here.
       16                               MR. BRESS:            Thank you, your Honor.                 We
       17       appreciate that.
       18                               Your Honor, the fundamental submission I
       19       want to make to you today is that if the proper legal
       20       standards are actually applied to the motion that the
       21       plaintiffs filed, that motion fails.
       22                               SPECIAL MASTER:                Okay.          Is the standard
       23       any different than I just articulated to Mr. Assaf?
       24                               MR. BRESS:            So here are the key
       25       elements.           You have to identify documents that are in


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 214 of 358 PageID:
                                    48991
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 213

        1       furtherance of a crime or fraud.                               And the in
        2       furtherance of standard has real meaning.
        3                               There was some allying of what that
        4       standard actually means.                        And I think it's very
        5       important to crystallize what it actually does
        6       include and what it doesn't include.
        7                               But the documents have to be in
        8       furtherance of a crime or fraud.                                 There has to be
        9       client's wrongful intent.                         This is another
       10       significant point that I think was much allied in the
       11       presentation you heard.
       12                               SPECIAL MASTER:                Let me take you back to
       13       the prior element --
       14                               MR. BRESS:            Sure.
       15                               SPECIAL MASTER -- which the in
       16       furtherance of.                  What do you say in respect of
       17       plaintiffs' argument that under the New Jersey
       18       statute it's in aid of and not in furtherance of and
       19       does that make a difference?
       20                               MR. BRESS:            Your Honor, I would say
       21       exactly what you said before, which is that in aid of
       22       means in furtherance of.
       23                               The in furtherance of standard has
       24       existed in the common law for the better part of a
       25       120 to 150 years.                    There are case after case after


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 215 of 358 PageID:
                                    48992
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 214

        1       case that say the standard is in furtherance of, in
        2       distinction to two other standards that proponents of
        3       the crime fraud exception have often argued for,
        4       which is the documents merely have to be related to
        5       or they have to be evidence of a fraud.
        6                               I think that when you look at what the
        7       plaintiffs are arguing, it appears today they
        8       accepted the in furtherance of standard.
        9                               I can tell you when you read their
       10       brief, they have been strenuously opposing the in
       11       furtherance of standard.
       12                               And as your Honor knows, we've been at
       13       this for a long time, not just here.
       14                               The distinction between the these three
       15       standards, in furtherance of, related to, and
       16       evidence of, matters massively.
       17                               In aid of is in furtherance of.                 In aid
       18       of is an active term.                     It means advance, just like in
       19       furtherance means.
       20                               And how do we know that in the context
       21       of New Jersey law?                   We know it from the Fellerman
       22       case.
       23                               We have six slides, your Honor, so that
       24       I think gives you some indication --
       25                               SPECIAL MASTER:                Including the cover


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 216 of 358 PageID:
                                    48993
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 215

        1       slide or --
        2                               MR. BRESS:            Seven slides.
        3                               SPECIAL MASTER:                Okay.
        4                               MR. BRESS:            Ronny, if you could pull up
        5       slide 4, this is the New Jersey Supreme Court quoting
        6       at the top the in aid of language and then after the
        7       block quote construing it to mean in furtherance of.
        8                               In furtherance of means in aid of.                         When
        9       that statute was passed in 1960, New Jersey had a
       10       crime fraud exception for the better part of probably
       11       70 to 80 years based on the reported cases.                                 And the
       12       understanding always was a more active commission of
       13       a fraud in furtherance of.
       14                               And you have the Third Circuit, your
       15       Honor, that has said the exact same thing.                                  And we
       16       can turn to slide 1, which is In re:                                  Grand Jury
       17       Subpoena from the Third Circuit, 2014.                                 In
       18       delineating the connection required between the
       19       advice sought and the crime or fraud, we have
       20       repeatedly stated that the legal advice must be used
       21       in furtherance of the alleged crime or fraud.                                    We
       22       have rejected the more relaxed related to standard
       23       and explained that the legal advice must give
       24       direction for the commission of future crime or
       25       fraud.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 217 of 358 PageID:
                                    48994
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 216

        1                               And what you see repeatedly in the case
        2       law is the client has to be intending the crime or
        3       fraud at the time of the communication.
        4                               SPECIAL MASTER:                Can I ask you though --
        5                               MR. BRESS:            Sure.
        6                               SPECIAL MASTER:                -- is In re: Grand Jury
        7       Subpoena interpreting the New Jersey statute?
        8                               MR. BRESS:            It is not, your Honor.               But
        9       if you go again to slide 4, we have Fellerman, the
       10       New Jersey Supreme Court interpreting the New Jersey
       11       statute treating in furtherance of and in aid of as
       12       the same thing.
       13                               And if you look at the next slide, which
       14       is a case called Sunshine Biscuits from the Appellate
       15       Division, here I would say the in furtherance of --
       16       obviously you see the phrase in furtherance of, but
       17       actually when you look at the case, you can see the
       18       work that the standard is doing, because in that case
       19       at time one you have in an in-house counsel who
       20       drafts a memo that says there was no contract between
       21       the plaintiff and the defendant.
       22                               Fast-forward three years.                     There's
       23       litigation over this issue.                            And the defendant takes
       24       the legal position that there was no contract.
       25       Meanwhile, this in-house clearly privileged memo gets


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 218 of 358 PageID:
                                    48995
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 217

        1       produced inadvertently.                         And the plaintiff sees it
        2       and says:           Aha, you've been lying to me.                     In fact,
        3       there was a contract and you said in this privileged
        4       memo that there was a contract.
        5                               What the Appellate Division says is that
        6       document is not discoverable under the crime fraud
        7       exception because it doesn't suggest that the
        8       development of false information or facts.                             And it
        9       goes on to say it's not discoverable even though this
       10       affirmative defense is arguably inconsistent with the
       11       legal position embodied in the memo.
       12                               And the reason why I put this up and why
       13       it's so significant is that if the legal standard
       14       were related to, the in-house counsel's memo was
       15       clearly related to this later allegation of fraud.
       16                               SPECIAL MASTER:                But plaintiffs haven't
       17       argued related to.                   They have not argued --
       18                               MR. BRESS:            I would submit they --
       19                               SPECIAL MASTER:                Not in those terms.
       20       They have argued that in aid of is far broader than
       21       in furtherance of and therefore it is a larger
       22       catch-all than just in furtherance of.
       23                               Isn't that really what they've argued?
       24                               MR. BRESS:            Well, I can't say I have
       25       that clarity on what they argued, because in their


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 219 of 358 PageID:
                                    48996
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 218

        1       opening brief they said the standard is not in
        2       furtherance of.                I don't think they identified what
        3       they thought the standard actually was.
        4                               SPECIAL MASTER:                Agreed.
        5                               MR. BRESS:            Then when you get to the
        6       reply brief, they say it's not in furtherance of,
        7       it's in aid of.
        8                               But, your Honor, there is not a single
        9       case that I'm aware of that has said in aid of means
       10       something different than in furtherance of.
       11                               And the in aid of formulation, which was
       12       enacted in New Jersey law in 1960, is based on a set
       13       of model evidentiary rules that were developed in the
       14       50s.       And some states do have the language aid of.
       15                               And I'm not aware of and plaintiffs
       16       certainly haven't cited any case that said that aid
       17       of means something different than in furtherance of.
       18                               But to your point on the related to,
       19       when Mr. Placitella puts up a slide that says here
       20       are the documents on the privilege log that have the
       21       word Martin in it, therefore you should review them
       22       in camera, that at best is a related to analysis.
       23       That's all it is, because there's no suggestion that
       24       any of those documents are in furtherance of, much
       25       less that they reflect the client's intent to have a


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 220 of 358 PageID:
                                    48997
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 219

        1       crime or fraud be committed by their lawyers.
        2                               But going back to Sunshine Biscuits,
        3       your Honor, I think if the standard was related to,
        4       that document should have been produced.                              And
        5       certainly if the standard was evidence of, the
        6       document definitely should have been produced,
        7       because clearly the earlier in-house counsel's memo
        8       was some evidence of this supposed later fraud.
        9                               And what you heard Mr. Placitella argue
       10       today was what the crime fraud exception covers is
       11       essentially the truth that proves the lie.
       12                               That's not how the crime fraud exception
       13       works.           The crime fraud exception is a much more
       14       circumscribed, articulated exception with
       15       specifically defined elements.
       16                               One of those is you must have
       17       demonstrated a key timing component, which is that at
       18       the time of the communication the clients intended to
       19       misuse legal services in furtherance of a crime or
       20       fraud.
       21                               I don't think, although the plaintiffs
       22       seem to be finally acknowledging that perhaps the
       23       standard is in furtherance of, there is a reason why
       24       the plaintiffs did not argue in their brief that
       25       that -- they didn't embrace the standard that


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 221 of 358 PageID:
                                    48998
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 220

        1       literally hundreds of courts have adopted.                               They
        2       didn't embrace the standard that the New Jersey
        3       Supreme Court has articulated and that the Appellate
        4       Division here applied, because I think they have to
        5       realize that there are not -- there is not a good
        6       faith basis to argue that any of the documents on the
        7       privilege log are in furtherance of a crime or fraud.
        8                               And this is, by the way, your Honor,
        9       part of the prima facie case.                            We can go to slides 2
       10       and 3.         I've put up here Chevron.                         And if you look,
       11       your Honor, it's talking about the prima facie case
       12       and the key element number 2, the attorney/client
       13       communications were in furtherance of that alleged
       14       crime or fraud.
       15                               And if you look at the next slide, your
       16       Honor --
       17                               SPECIAL MASTER:                Well, again, let me
       18       take you back to that.
       19                               MR. BRESS:            Sure.
       20                               SPECIAL MASTER:                Chevron did not apply
       21       the New Jersey statute.
       22                               MR. BRESS:            Well, but this, your Honor,
       23       I think is --
       24                               SPECIAL MASTER:                That's a yes or no.
       25                               MR. BRESS:            Yes, it did not.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 222 of 358 PageID:
                                    48999
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 221

        1                               SPECIAL MASTER:                Okay.
        2                               MR. BRESS:            But I was about to respond
        3       that it doesn't make a difference, because I don't
        4       think the Third Circuit law on the crime fraud
        5       exception is any different than the New Jersey law.
        6                               SPECIAL MASTER:                Well, plaintiffs are
        7       arguing that it is.                      Plaintiffs are arguing that the
        8       unique use of words in the New Jersey statute renders
        9       it incompatible with the argument that in furtherance
       10       of is the standard.                      That's their argument.           Whether
       11       it's right or wrong, that's for a later day.                              But
       12       that is but their argument, that the language of the
       13       statute means something other than in furtherance of.
       14       And they say it by saying:                          Look at the exact words,
       15       and if the legislature had intended to have it say in
       16       furtherance of, they would have used those words, and
       17       they did not, particularly in light of all of these
       18       other cases all over the universe that use the in
       19       furtherance of formulation, but New Jersey does not.
       20       So there must be a reason we have different language
       21       in New Jersey than everybody else does.                               That's
       22       their argument.
       23                               MR. BRESS:            Yes, that is their argument.
       24       But the point I want to work up here with, your
       25       Honor, is that that argument is clearly not correct.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 223 of 358 PageID:
                                    49000
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 222

        1                               And the reason I say that is because
        2       there is no basis to believe that New Jersey alone
        3       among every state in the country, alone among every
        4       federal circuit court of appeal somehow has a
        5       different standard for the crime fraud exception.
        6                               I don't think that's borne out in any
        7       New Jersey case.                   I think it's contradicted by the
        8       New Jersey cases.                  It's contradicted by Fellerman,
        9       which equates the two, much as your Honor did.                              And I
       10       think dictionaries and legal thesauruses would show
       11       us the same thing.                   And it is contradicted by
       12       Sunshine Biscuit.                  And there are other cases as well
       13       that use the phrase in furtherance of.
       14                               But the point I also want to make, your
       15       Honor, is that I think this is a question for today.
       16       It's not a question for later.                             It's a question for
       17       today because to state a prima facie case you need to
       18       be able to put forward evidence that would be
       19       sufficient to meet the actual elements of the crime
       20       fraud exception.
       21                               And the problem I have with plaintiffs'
       22       submission is that they're seeking to avoid what is a
       23       central element here, which the in furtherance of
       24       test.
       25                               And I don't see how you can state a


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 224 of 358 PageID:
                                    49001
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 223

        1       prima facie case when you misarticulate the legal
        2       standards that apply and then when you don't put
        3       forward the proof that would sustain the actual legal
        4       requirements.
        5                               So in our view, the in furtherance of
        6       standard is -- in aid of, in furtherance of, it's the
        7       same thing, and that by not embracing that standard
        8       and explaining how it could be met and by not
        9       identifying any particular documents that would be
       10       met under the standard, the prima facie case fails.
       11                               SPECIAL MASTER:                Okay.          But Mr.
       12       Placitella at one point conceded that even if you
       13       applied the in furtherance of standard, there is more
       14       than enough in this record to satisfy the prima facie
       15       showing that they are required to do so.
       16                               And in order to demonstrate that, he
       17       marshaled a whole bunch of facts.                                Now, of course,
       18       interpreting them in the light most favorable to
       19       him -- I shouldn't say to him -- to his clients.                                        But
       20       he did marshal a whole bunch of facts.
       21                               Now, whether those facts deserve the
       22       interpretation that is being advanced or they deserve
       23       some other different interpretation is something that
       24       we're going to have to address at some point or
       25       another.


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 225 of 358 PageID:
                                    49002
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 224

        1                               But isn't it fair to say that based upon
        2       the entire presentation that's been made, that at the
        3       very least there's been a sufficient showing by a
        4       fair preponderance of the evidence that there is a
        5       reasonable basis, a reasonable factual basis for a
        6       good faith belief that the exception would apply?
        7                               Which then takes us to step 2, which is
        8       the actual in camera ex parte review of the documents
        9       themselves.
       10                               MR. BRESS:            Let me respond.             I don't
       11       think that's correct.                       And I think here are the
       12       reasons why.
       13                               The presentation that you saw this
       14       morning, and Mr. Farrell is going to respond
       15       point-by-point to some of these slides and I think
       16       you're going to see a somewhat different version of
       17       the facts than you heard this morning.                                  But set that
       18       aside.
       19                               What Mr. Placitella came forward with
       20       was evidence that he believes shows a fraud.
       21                               What the cases say is that a showing of
       22       fraud, even a compelling one, is not enough to
       23       satisfy the crime fraud exception.                                    Simply because
       24       you plead a fraud or even if you prove a fraud in
       25       front of a jury doesn't mean you then get to take the


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 226 of 358 PageID:
                                    49003
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 225

        1       privileged documents.                     This is a completely separate
        2       inquiry.
        3                               And so I think at most --
        4                               SPECIAL MASTER:                But let's deal with
        5       that.        Let us say for purposes of argument that the
        6       plaintiffs have established the existence of a fraud
        7       or a crime.               Okay.
        8                               MR. BRESS:            We disagree, but I'll accept
        9       the premise.
       10                               SPECIAL MASTER:                I expect no less from
       11       you.       But let's assume for the sake of argument that
       12       the plaintiffs have established a prima facie case
       13       that a crime or fraud has been committed.
       14                               They then point to a number of
       15       communications that in their view were -- and I'm
       16       going to use what I think is the correct
       17       nomenclature -- that were in furtherance of the crime
       18       or fraud.
       19                               And they then say that based upon their
       20       proofs, which they claim are actually greater than by
       21       a fair preponderance of the evidence, that the second
       22       stage needs to be addressed, which is the actual
       23       review of the documents themselves.
       24                               I'm not going to go into the and you
       25       should be able to review the documents themselves to


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 227 of 358 PageID:
                                    49004
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 226

        1       establish the prima facie case because that strikes
        2       me as putting the cart before the horse.
        3                               MR. BRESS:            That's not correct, yes.
        4                               SPECIAL MASTER:                But what's wrong with
        5       that?
        6                               MR. BRESS:            So I think there are several
        7       things that are wrong with it.                             We haven't even
        8       identified what fraud we're talking about here.                                 I
        9       don't think that based on the submission we have seen
       10       today --
       11                               SPECIAL MASTER:                I can tell you what
       12       fraud has been identified here.
       13                               MR. BRESS:            Well, the point I was going
       14       to make, your Honor, was the spoliation point,
       15       because I really do think that has to be off the
       16       table at this point when what was put forward in an
       17       opening brief were allegations of document
       18       destruction and the Hemstock, quote/unquote, purge
       19       memo that doesn't actually call for the destruction
       20       of documents.
       21                               We responded to this allegation of fraud
       22       by saying:            How can you allege and claim you should
       23       be entitled to our privileged documents based on
       24       spoliation when you haven't identified any document
       25       that was destroyed or missing, which is what led to


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 228 of 358 PageID:
                                    49005
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 227

        1       Appendix C, which we have had no opportunity to
        2       respond to.
        3                               And so if we're are talking about the
        4       misstatements, I understand the -- I understand your
        5       Honor's point.                I don't think that spoliation issue
        6       has been properly set up in front of your Honor.
        7                               But to get back to --
        8                               SPECIAL MASTER:                Well, let's not go too
        9       far off of that.                 Are you okay if you're allowed a
       10       reasonable opportunity to respond to the spoliation
       11       arguments?
       12                               MR. BRESS:            Your Honor, I think that if
       13       there's going to be further proceedings in the case,
       14       there's going to need to be further submissions to
       15       your Honor, and part of that would include --
       16                               SPECIAL MASTER:                Is that a yes?
       17                               MR. BRESS:            Yes.       Clearly, yes.
       18                               SPECIAL MASTER:                All right.     I know it's
       19       your way of arguing.                     But for me it's a lot more
       20       helpful if you give me the conclusion up front and
       21       then do the argument.
       22                               So if I ask you a question that's a yes
       23       or no question, you can say yes and then continue.
       24       But at least I know -- or no.                            At least I know how to
       25       cabin in what you're saying to me.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 229 of 358 PageID:
                                    49006
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 228

        1                               MR. BRESS:            Yeah, I apologize.
        2                               SPECIAL MASTER:                Don't bury the lead.
        3                               MR. BRESS:            It was so obvious to me that
        4       the answer was yes.                    But yes.
        5                               SPECIAL MASTER:                I'm not that smart.
        6       So you have to help me here.
        7                               MR. BRESS:            Yes a thousand times.             But
        8       I still, your Honor, don't think that really remedies
        9       the situation, because here we're talking about a
       10       prima facit case.                  All we have to go on is the
       11       plaintiffs' showing.                     And if the plaintiffs in their
       12       reply brief made -- essentially sandbagged us with 45
       13       pages of briefing that we didn't have a chance to
       14       respond to --
       15                               SPECIAL MASTER:                And I cured the
       16       sandbagging.              So what's your complaint?                   If I cure
       17       the sandbagging, you don't have a complaint.
       18                               MR. BRESS:            Well, I think what would
       19       happen then, your Honor, is we should be allowed to
       20       respond to that before your Honor makes a
       21       determination on the prima facie case.
       22                               SPECIAL MASTER:                I should think so.
       23                               MR. BRESS:            Yeah.
       24                               SPECIAL MASTER:                As much as I don't like
       25       it, I should think that that would be --                              I think


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 230 of 358 PageID:
                                    49007
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 229

        1       that the plaintiffs have a choice to make.                                  They
        2       have a choice to either withdraw their spoliation
        3       arguments and allow me to decide this on the record,
        4       or they can maintain their spoliation arguments,
        5       which means that you will get the opportunity to
        6       respond.            They will not get an opportunity to reply.
        7       It will be in the nature of a sur-reply, which the
        8       rules are not in favor of, but I'd be happy to
        9       give --          if that's the case, be happy to give to you
       10       leave to respond to a 44 page appendix to a brief
       11       that, if folks haven't noticed, I'm a little annoyed
       12       at.      I don't think that that's how things should be
       13       done.
       14                               If you wanted to file a 44 page brief on
       15       spoliation, all you had to do was ask.                                 I haven't
       16       turned anybody down on anything to this point.
       17                               So those are the choices it strikes me.
       18       Either they can withdraw their spoliation claims.
       19       Then there's nothing for respond to.                                  Or they can
       20       maintain their spoliation claims, at which point BASF
       21       and Cahill will be given the opportunity, a
       22       meaningful opportunity to reply.                               And then I'll rule.
       23                               MR. BRESS:            I guess I would say, your
       24       Honor, there's to me a third option, which is just
       25       simply to disregard the --


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 231 of 358 PageID:
                                    49008
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 230

        1                               SPECIAL MASTER:                I'm not going to do
        2       that.
        3                               MR. BRESS:            -- improper reply.
        4                               SPECIAL MASTER:                I'm not going to do
        5       that.        That's not an option in my book.                         This is far
        6       too important a motion for me to do that.                              I don't
        7       think I would be meeting my obligations here to the
        8       Court if I were to do that.
        9                               MR. BRESS:            I understand and respect
       10       that position, your Honor.                          I guess my reaction to it
       11       is I think it's a position the plaintiffs put you in
       12       by not following the proper approach to making a
       13       prima facie case.
       14                               And I think that to have to argue it --
       15       we appreciate the opportunity to file a further
       16       brief.         If that's where it goes, we will do that.
       17                               But point of today was to be able to
       18       evaluate the plaintiffs' prima facie case as based on
       19       the papers.             And I think we're at a disadvantage by
       20       not having those responses for --
       21                               SPECIAL MASTER:                Let me interrupt you
       22       for a moment.
       23                               Mr. Placitella, what choice do you want?
       24                               MR. PLACITELLA:                I would consult with my
       25       brethren here before --


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 232 of 358 PageID:
                                    49009
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 231

        1                               SPECIAL MASTER:                Why don't you do that
        2       right now.            Take a minute and do that.                      I'm concerned
        3       that you may turn into a pumpkin on me.
        4                               MR. PLACITELLA:                No, I'm good.      I took
        5       care of it.
        6                               SPECIAL MASTER:                Let's get it done.
        7       We'll go off the record for a minute.
        8                               (Break.)
        9                               SPECIAL MASTER:                Are we ready?
       10                               MR. ROTH:           Yes, your Honor.
       11                               SPECIAL MASTER:                Mr. Placitella, you got
       12       something to report?
       13                               MR. PLACITELLA:                Yeah, we had a --
       14                               MR. ROTH:           Well, I think -- I'm not sure
       15       what your last question was, your Honor.                               I think you
       16       said are we dropping the spoliation claim --
       17                               SPECIAL MASTER:                My last question was
       18       are you ready to proceed?
       19                               MR. ROTH:           Before we went off the
       20       record, your Honor.
       21                               SPECIAL MASTER:                The choice is simple.
       22       Either withdraw your spoliation issue or agree to the
       23       filing of a sur-reply brief.
       24                               MR. ROTH:           So we will agree to the
       25       filing of the sur-reply brief.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 233 of 358 PageID:
                                    49010
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 232

        1                               SPECIAL MASTER:                Okay.
        2                               MR. ROTH:           And perhaps there's an issue
        3       to be framed here based on the argument especially as
        4       it relates to the crime fraud that we've heard today.
        5                               Perhaps after everybody's done, I'll
        6       have an opportunity to address that, rather than
        7       interrupt.
        8                               SPECIAL MASTER:                I don't understand that
        9       at all.
       10                               MR. ROTH:           Yeah, I've been doing that to
       11       everyone here.
       12                               SPECIAL MASTER:                Well, that should tell
       13       you something.
       14                               MR. ROTH:           For purposes of whether we've
       15       established a prima facie case for the crime fraud,
       16       we've identified evidence, even in the publicly
       17       non-privileged arena, evidence that was concealed
       18       from plaintiffs in their underlying cases that the
       19       defendants Cahill and Engelhard knew about.
       20                               You and Mr. Placitella had a discussion
       21       about is that spoliation if they were destroyed or
       22       not destroyed.
       23                               And for purposes of crime fraud prima
       24       facie case, it doesn't matter whether they were
       25       destroyed or not.                    They were concealed and not


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 234 of 358 PageID:
                                    49011
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 233

        1       available, which your Honor defined as spoliation.
        2                               And we agree that for purposes of this
        3       motion that was spoliation.
        4                               Where we get to the appendix that we
        5       filed, and I can't remember, Judge, how many pages it
        6       was --
        7                               SPECIAL MASTER:                It's 44, just in case
        8       you forgot.
        9                               MR. ROTH:           We were responding to an
       10       assertion in a reply brief that said:                                 You never
       11       identified documents that were destroyed.                                There are
       12       other reasons why that may be relevant in this case.
       13                               There was talk before about Rosenblit
       14       damages.          And there was an argument to be made that
       15       the fact that some of those documents have been found
       16       or could be found show that they could have been made
       17       available to the plaintiffs in the underlying cases.
       18                               But those in our view are two distinct
       19       elements of this lawsuit.
       20                               But for purposes of the crime fraud
       21       argument, I think we've established spoliation in
       22       terms of the documents that are concealed.
       23                               Appendix C, however, we don't want to
       24       run the risk --                sorry.         Appendix E, the 44 page one.
       25       Sorry.         We didn't want to run the risk of waiving any


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 235 of 358 PageID:
                                    49012
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 234

        1       claim by saying no, we're not pursuing spoliation
        2       when, as we've discussed, it's an important part of
        3       our prima facie showing.
        4                               So it is confusing.                    I don't know
        5       whether I've made matters clearer.                                    But you've asked
        6       for an answer and we said, yeah, we'll accept the
        7       sur-reply.
        8                               SPECIAL MASTER:                Okay.           What's that do
        9       for you, Mr. Bress?                    You good?
       10                               MR. BRESS:            Yes.       We will submit a
       11       sur-reply, your Honor, and then --
       12                               SPECIAL MASTER:                Can you tell me by
       13       when?
       14                               MR. BRESS:            We would like three weeks on
       15       the sur-reply.                And we would like 60 pages.
       16                               SPECIAL MASTER:                I'm sorry?
       17                               MR. BRESS:            We'd like 60 pages and three
       18       weeks.
       19                               MR. PRATTER:              We had 44 pages.            Where do
       20       they get 60?
       21                               SPECIAL MASTER:                Well, because they
       22       asked for it.                 You didn't.              You asked for 35 and
       23       gave me a hundred.
       24                               MR. BRESS:            Your Honor, I can explain to
       25       you why.


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 236 of 358 PageID:
                                    49013
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 235

        1                               SPECIAL MASTER:                Mr. Bress, you don't
        2       have to explain why.                      I assume that any lawyer t who
        3       makes that request does it in a good faith basis and
        4       has a reason for it.                      So we're talking about --
        5                               MR. GUSSACK:              Your Honor, may I have a
        6       moment to confer with my co-counsel as to timing?
        7                               SPECIAL MASTER:                Sure.
        8                               MS. GUSSACK:              As you can appreciate,
        9       we're a little bit newer.                         And I want to make sure
       10       three versus four weeks, which makes sense for us.
       11       If I might have a minute.
       12                               SPECIAL MASTER:                Absolutely.
       13                               MR. GUSSACK:              Thank you.
       14                               SPECIAL MASTER:                The only thing I have
       15       to give folks a heads-up is I'm going to be out part
       16       of April and may fly into May.                             I'm having a medical
       17       procedure done that I just found out I'm going to be
       18       out of commission for two weeks.                                 I did not expect
       19       that.          And it's going to be sometime in April.                           And
       20       I'd like to get this done before that.                                So if you
       21       could bear that in mind.
       22                               But, Miss Gussack, please do talk to
       23       these folks and come up with a date.
       24                               MR. GUSSACK:              Thank you.
       25                               MR. PLACITELLA:                I want to be heard on


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 237 of 358 PageID:
                                    49014
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 236

        1       the date before they...
        2                               MR. BRESS:            Your Honor, if it would be
        3       okay with the Court, we would suggest March the 21st.
        4                               SPECIAL MASTER:                March the 21st, that's
        5       a Wednesday.              March the 21st it is.
        6                               MR. PLACITELLA:                Could I be heard on
        7       this, your Honor?
        8                               SPECIAL MASTER:                Yes.           But I'm not going
        9       to pay much attention to it.
       10                               MR. ROTH:           I know that.
       11                               SPECIAL MASTER:                Okay.          This is
       12       something of your own making as far as I'm concerned,
       13       Mr. Placitella.
       14                               MR. PLACITELLA:                Well, okay.
       15                               SPECIAL MASTER:                But whatever you want
       16       to tell me, I'll be happy to listen to it.
       17                               MR. PLACITELLA:                If that's how it's
       18       going to get extended as the Court suggests, then
       19       we're going to have to have a conversation about the
       20       discovery end date, because a lot of what was going
       21       to transpire may be impacted by that.                                    That's my
       22       point.
       23                               SPECIAL MASTER:                I appreciate that, that
       24       there might be.                What I'm going to suggest to you is
       25       don't let it, the best you can.                                If it does, come


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 238 of 358 PageID:
                                    49015
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 237

        1       back to me and we can talk.
        2                               But I will tell you that my uninformed
        3       reaction is no, it's not going to affect the
        4       discovery end date.
        5                               I don't hear the defense saying that
        6       they need the discovery end date extended.                               And the
        7       need for this sur-reply was the result of plaintiffs'
        8       actions.
        9                               So, you know, you don't get to kill your
       10       parents and then seek clemency because you're an
       11       orphan.
       12                               You wanted how many pages?
       13                               MR. BRESS:            60, your Honor.
       14                               SPECIAL MASTER:                Do you need 60?
       15                               MR. BRESS:            I believe we do in these
       16       circumstances.
       17                               SPECIAL MASTER:                You do know I read each
       18       one, right?
       19                               MR. BRESS:            I've seen evidence of that,
       20       your Honor.
       21                               SPECIAL MASTER:                I'm not getting my
       22       younger either.                Any appendices you want you to do?
       23       No appendices?
       24                               MR. BRESS:            Your Honor, I think everyone
       25       here has probably heard your directive on appendices.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 239 of 358 PageID:
                                    49016
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 238

        1                               SPECIAL MASTER:                Okay.          So you get
        2       until March 21st.                  Is this going to be a consolidated
        3       brief between Cahill and BASF or --
        4                               MS. GUSSACK:              No, your Honor.
        5                               SPECIAL MASTER:                -- are you going to do
        6       separate?
        7                               MR. GUSSACK:              Separate, your Honor.
        8                               SPECIAL MASTER:                Okay.          Miss Gussack,
        9       do you also want 60 pages?
       10                               MR. GUSSACK:              I'd like to bring it in
       11       under 60, your Honor.
       12                               SPECIAL MASTER:                I know you would.
       13                               MS. GUSSACK:              But I'll hold it at 60 for
       14       now.
       15                               SPECIAL MASTER:                Okay.          So does that
       16       help you there, Mr. Bress?
       17                               MR. BRESS:            Yes, I think we have that
       18       issue resolved, your Honor.
       19                               SPECIAL MASTER:                Okay.          And I know I
       20       kind of cut you off in the middle of your
       21       presentation.               Is there something else that you'd
       22       like to bring to my attention?
       23                               MR. BRESS:            Your Honor, I want to --
       24       where we began this part of the conversation was
       25       comments that you made to the effect that you have


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 240 of 358 PageID:
                                    49017
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 239

        1       seen a lot of facts put up on the screen, isn't that
        2       enough for a prima facie case?                             I responded on the
        3       spoliation piece.                  We've now bracketed that to the
        4       side.
        5                               But I want to come back to your Honor's
        6       question and make a few additional points in response
        7       to that, because I don't believe that what you saw
        8       today does satisfy the legal requirements for a prima
        9       facie case.
       10                               There's two key points I want to make,
       11       your Honor, in why there's a deficiency.                              The first
       12       one is the failure to identify specific documents
       13       that were subject to the crime fraud exception.
       14                               SPECIAL MASTER:                I've cured that.
       15                               MR. BRESS:            I don't think so, your
       16       Honor.
       17                               SPECIAL MASTER:                Why not?
       18                               MR. BRESS:            A few reasons.
       19                               SPECIAL MASTER:                I've got an Appendix C
       20       that has all sorts of Bates numbered documents that I
       21       asked counsel and they said do two things.                             Number 1,
       22       they are the documents that they assert assist in
       23       proving their prima facie case.
       24                               And secondly, they are the documents
       25       that they want disclosure on -- or in respect of


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 241 of 358 PageID:
                                    49018
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 240

        1       which they want disclosure on, that universe.
        2                               So why do I need -- other than at some
        3       point, if it becomes relevant, I may ask you folks to
        4       produce those documents to me ex parte so I can make
        5       a determination.                   But that's only after I get past
        6       the prima facie burden.
        7                               So what more do I need to know?
        8                               MR. BRESS:            Your Honor, the central
        9       problem with Appendix C is that all it does is list a
       10       set of Bates numbers.
       11                               There has been no showing at all as to
       12       how any particular document is in furtherance of a
       13       crime or fraud.                And that's the legal standard that
       14       governs here.
       15                               SPECIAL MASTER:                How do they do that if
       16       they don't have access to the documents?
       17                               MR. BRESS:            They do it with
       18       non-privileged evidence, your Honor.                                  In these cases
       19       what people need to come forward with is an
       20       explanation.
       21                               There were privileged logs that were
       22       flashed up very briefly that we haven't even had the
       23       opportunity to respond to.                          That was the attempt, not
       24       Appendix E but C.
       25                               But the last 10 slides we saw where


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 242 of 358 PageID:
                                    49019
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                              Page 241

        1       there were red boxes around privilege log entries and
        2       certain subject matter, that was an attempt to try to
        3       satisfy the relevant legal standard to show that
        4       there are particular communications that are in
        5       furtherance of the crime or fraud.
        6                               But when you look at those
        7       communications, your Honor, and I think you pointed
        8       this out, there are communications that are purely
        9       internal to Cahill.                    There are communications from
       10       all sorts of different time periods.
       11                               SPECIAL MASTER:                Well, that doesn't mean
       12       that it's not a Cahill lawyer telling another Cahill
       13       lawyer:          Hey, guys, this is how we can really screw
       14       all these plaintiffs.
       15                               We don't know that, do we?
       16                               MR. BRESS:            But what we do know, your
       17       Honor, is that on the face of the privilege log there
       18       is no Engelhard in-house person listed.
       19                               SPECIAL MASTER:                Why does there need to
       20       be an Engelhard in-house person listed --
       21                               MR. BRESS:            Because --
       22                               SPECIAL MASTER:                -- if you've got
       23       Engelhard's agent talking to another one of
       24       Engelhard's agents saying:                          Hey, these are the things
       25       that we can do where we can hide the ball on all of


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 243 of 358 PageID:
                                    49020
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 242

        1       these plaintiffs who have no clue that this stuff is
        2       like really bad for them, but we're not going to tell
        3       them about it.
        4                               So what?          Why isn't that subject to the
        5       exception?
        6                               The problem I have with your argument is
        7       it is almost a Major-Major problem from Catch-22.
        8       You know, I only talk to you in my office but I'm
        9       never in my office.
       10                               How do they prove the contents of the
       11       document if they don't have access to the contents of
       12       the document?
       13                               MR. BRESS:            Your Honor, let me respond,
       14       because I think this is reviewing a fundamental
       15       disconnect between what the plaintiffs are asking and
       16       what the crime fraud exception is about.
       17                               The crime fraud exception is not about
       18       whether Cahill made misstatements to litigants.
       19                               The crime fraud exception as applied to
       20       these factual circumstances is whether the client,
       21       Engelhard and later BASF, intended for its outside
       22       counsel to make misstatements in litigation.
       23                               The fact of a misstatement in a
       24       litigation does not trigger the crime fraud
       25       exception.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 244 of 358 PageID:
                                    49021
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 243

        1                               SPECIAL MASTER:                Okay.          But let me then
        2       change the hypo.                 The hypo then becomes a memo from
        3       someone at Cahill to someone else at Cahill -- I'm
        4       not saying this happened.                         Just hypothetically.
        5       Someone from Cahill saying to somebody else at Cahill
        6       saying:          I just got off the phone with John Doe from
        7       Engelhard and our instructions are that we are to
        8       deep-six all this information about asbestos and we
        9       are to represent to whomever it is that there is no
       10       evidence of any asbestos anywhere in this universe.
       11                               Okay.          Doesn't that -- but in order to
       12       get to that, don't I have to see what the document
       13       says?
       14                               MR. BRESS:            No, because otherwise there
       15       would be a prima facie case in every single case.
       16                               SPECIAL MASTER:                But that's separate and
       17       apart from whether they've made a prima facie case.
       18                               Their prima facie case is -- I guess the
       19       distinction -- the disconnects that you and I are
       20       having is the distinction between direct and
       21       circumstantial evidence.
       22                               You're looking for direct evidence to
       23       satisfy the prima facie case.                              I'm looking at the
       24       establishment of the prima facie case no matter
       25       whether the evidence is direct or circumstantial.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 245 of 358 PageID:
                                    49022
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 244

        1                               And the presentation that Mr. Placitella
        2       made was largely circumstantial, but it did have some
        3       direct evidence, because he had -- at least he
        4       pointed out to what he said were statements made by
        5       Mr. Hemstock, by -- I'm sorry, Dr. Hemstock, Mr.
        6       Gale, Dr. Glassley, that all led you to the
        7       conclusion that whatever the representations may have
        8       been, they were incorrect, that in fact there was
        9       asbestos in this talc based upon their review of it.
       10                               And we know objectively that BASF
       11       through its counsel made representations to the world
       12       at large that the Emtal talc did not contain asbestos
       13       and that there was no proof that it did or it didn't.
       14                               Well, the plaintiffs' job is almost
       15       impossible, because they have to prove a negative.
       16       And the only way you can prove the negative is by
       17       proving the absence of the positive, which is always
       18       circumstantial.
       19                               So I'm not on the same page as you,
       20       because I'm looking at what the plaintiffs have
       21       presented through a very different prism than you
       22       are, probably a much more -- I'm trying to find the
       23       right word -- indulgent prism than you are.
       24                               MR. BRESS:            So let he respond, your
       25       Honor.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 246 of 358 PageID:
                                    49023
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 245

        1                               SPECIAL MASTER:                Please.
        2                               MR. BRESS:            I think the problem here is
        3       that the central element of the crime fraud exception
        4       is the client's wrongful intent.
        5                               What the plaintiffs are asking your
        6       Honor to do, what their position is, is that there
        7       was an ongoing fraud from the 70s all the way until
        8       2009.
        9                               They've now disavowed the allegation
       10       that BASF intended to commit a crime or fraud, which
       11       I clearly think is outrageous.                             But they're asking
       12       your Honor -- in those 66 documents that they want
       13       your Honor to review, there are documents spanning
       14       the 70s to the late 2000s.                          There are allegations --
       15       sprawling allegations of fraud being made without any
       16       evidence of what individual people knew and were
       17       aware of.
       18                               You saw put up on the screen Mr.
       19       Hassett, an in-house lawyer.                           There is not any
       20       allegation -- they haven't deposed Mr. Hassett.                               They
       21       haven't done the work to bring to your Honor the
       22       non-privileged record that people do before they
       23       bring this kind of motion.
       24                               And the reason they haven't done that
       25       work, your Honor, is because they were banking on the


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 247 of 358 PageID:
                                    49024
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 246

        1       Samson results.
        2                               And that is why this crime fraud motion
        3       wasn't even filed until your Honor prompted the
        4       plaintiffs to file a class motion, to which they
        5       responded:            Well, we now need to file a crime fraud
        6       motion.
        7                               SPECIAL MASTER:                That's not exactly
        8       correct.            They filed a crime fraud motion because I
        9       ordered them to.
       10                               MR. BRESS:            Well --
       11                               SPECIAL MASTER:                That's why they filed.
       12       Otherwise they would not have filed it, or at least
       13       not yet.
       14                               MR. BRESS:            The reason this all came
       15       about at the time it did and not years earlier in
       16       this long-running case is because your Honor directed
       17       the plaintiffs to file a class motion.                                   And they
       18       claimed that as part of the class proceedings they
       19       needed the privileged documents.
       20                               And you said to them:                         Well, if you need
       21       the privileged documents, then --
       22                               SPECIAL MASTER:                Tee it up.
       23                               MR. BRESS:            -- file a motion.              But the
       24       whole arc of this was not the plaintiffs going to
       25       depose people on a non-privileged basis and bring the


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 248 of 358 PageID:
                                    49025
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 247

        1       record to your Honor so that you could try to make a
        2       conclusion that there was a prima facie case that the
        3       client intended a crime or fraud.
        4                               And I think the time period we're
        5       talking about is enormous.                          There's an allegation
        6       being made of 30 years' worth of crime or fraud.
        7                               And I think you have to break that
        8       period up and look at the different considerations,
        9       because I think these time periods are quite
       10       different.
       11                               And let's start with the first one,
       12       which is basically --
       13                               SPECIAL MASTER:                But isn't that your
       14       argument at the ex parte in camera portion?
       15                               MR. BRESS:            I don't think so, your
       16       Honor, because I think it goes to the failure to
       17       identify any documents in furtherance of a crime or
       18       fraud or that reflect the client's wrongful intent to
       19       misuse legal services in furtherance of a crime or
       20       fraud.
       21                               And if you look at the period from say
       22       the 70s up until the time of Westfall, that's what
       23       I'll what call the first period, when the plaintiffs
       24       claim that misrepresentations were being made to the
       25       customers, that's not true.                           And Mr. Farrell will


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 249 of 358 PageID:
                                    49026
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 248

        1       walk through some of that.                          It is just not accurate.
        2                               But let's assume it is accurate.                           In
        3       what way was a lawyer involved in furthering that
        4       alleged fraud on customers, who by the way, aren't
        5       even plaintiffs in the case?
        6                               There is no identification of any lawyer
        7       who was involved in furthering a fraud.                                   Cahill
        8       Gordon didn't even represent BASF in the talc cases
        9       until 1982.
       10                               So why are privileged documents on a
       11       privilege log from the 70s -- in the late 70s and the
       12       early 80s at issue?
       13                               We don't think there's been any showing,
       14       any evidentiary showing to your Honor that that time
       15       period could be put at issue.
       16                               And again, there's the Third Circuit --
       17                               SPECIAL MASTER:                How do I know that
       18       without looking at the documents?
       19                               MR. BRESS:            Your Honor, because there's
       20       not even any evidence put before you that would --
       21       who is -- who are the lawyers involved in
       22       perpetrating a crime or fraud in the late 70s?
       23                               The fraud that has been articulated to
       24       your Honor has been Cahill Gordon.                                    The allegation is
       25       that in the late 1980s, when Cahill was defending


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 250 of 358 PageID:
                                    49027
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                              Page 249

        1       cases on behalf of Engelhard, it made misstatements
        2       in litigation.
        3                               Cahill wasn't even involved in what
        4       happened in the 1970s.                      They weren't even on the
        5       scene working on talc cases.
        6                               So what is the evidentiary basis that
        7       would put at issue the client's wrongful intent?
        8                               And again, we could agree for argument
        9       purposes, although it's not true, that there were
       10       misstatements.
       11                               Well, all that shows is that somebody
       12       can plead a fraud.                   I'm talking about the 1970s and
       13       the customer disclosures and the MSDS and things like
       14       that.          All that shows is that if somebody wants to
       15       come in and make the argument that those statements
       16       were wrong, they can do that.
       17                               It's a completely different thing to be
       18       able to bootstrap that into the privileged documents
       19       without any evidentiary basis for the misuse of legal
       20       services during that time period.
       21                               There's no allegation that lawyers were
       22       involved in perpetrating a wrongful statement to a
       23       customer base.
       24                               SPECIAL MASTER:                Well, that's not
       25       entirely correct.                    There are allegations that


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 251 of 358 PageID:
                                    49028
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 250

        1       lawyers were involved, because lawyers are party
        2       defendants in this case.                          They're not party
        3       defendants because of their good looks, charm, and
        4       wit.       They're party defendants because it is alleged
        5       they engaged in actions that were improper.                             Okay.
        6       Not yet proven.                  Alleged.
        7                               And for purposes of trying to pierce the
        8       attorney/client privilege, it is the plaintiffs'
        9       burden to demonstrate by a fair preponderance of the
       10       evidence that there is a reasonable basis to believe
       11       that the actions of the lawyers and the clients were
       12       such that they were engaged in crime or fraud and
       13       therefore the information should not be privileged.
       14       That's what we're facing.                           Okay.
       15                               But to say that there's nothing here
       16       that tells us that there's some underlying
       17       impropriety, well, there are the allegations in the
       18       complaint that are pretty straightforward.                              There's
       19       the marshaling of the facts that Mr. Placitella
       20       engaged in today.
       21                               Now, whether one agrees with him or not,
       22       he does have his theory and he has presented facts
       23       that he believes sustain his theory.
       24                               I'm not getting your point.                   I'm just
       25       not.       And maybe I'm just being super-dense.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 252 of 358 PageID:
                                    49029
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 251

        1                               MR. BRESS:            No, I don't think you are,
        2       your Honor, because I think that the catch here is
        3       that in order for the crime fraud exception to apply,
        4       the client has to be intending to misuse legal
        5       services at the relevant time period.
        6                               And the point I'm trying to make to your
        7       Honor is that this is not a story that stayed the
        8       same for 30 years by the allegations.
        9                               What they are alleging is that in the
       10       late 70s -- in the 70s there were misstatements to
       11       customers.              Then there was Westfall.                      Then there
       12       was a gap in litigation.                          Then there were
       13       misstatements to litigants.                            And then there was a
       14       period after that when BASF acquired Engelhard.
       15                               And the point I'm trying to make to your
       16       Honor --
       17                               SPECIAL MASTER:                But plaintiffs'
       18       argument is those are all of a whole cloth.                                 They
       19       are not as distinct as you're pointing them out to
       20       be.      They're saying this is a pattern and practice
       21       that started in the 1970s and continued until 2009.
       22       That's what they're saying.
       23                               And whether the people who were doing it
       24       in 2009 had the same scienter that the people who
       25       started it in 1970 had is to a large degree


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 253 of 358 PageID:
                                    49030
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 252

        1       irrelevant.
        2                               The issue is you have a pattern and
        3       practice, it's been in place, this is why it was in
        4       place, and that therefore we should be entitled to
        5       say the plaintiffs get access to these otherwise
        6       privileged documents.                       That's their argument.
        7                               MR. BRESS:            Yes, but the problem --
        8                               SPECIAL MASTER:                Not as elegantly said
        9       as Mr. Placitella said it.                          But that's their
       10       argument.
       11                               MR. PLACITELLA:                That I would say no to.
       12                               SPECIAL MASTER:                Okay.          That's not your
       13       argument?
       14                               MR. PLACITELLA:                No, not as eloquently
       15       as you.
       16                               MR. BRESS:            Your Honor, the problem --
       17                               SPECIAL MASTER:                Flattery will get you
       18       everywhere.
       19                               MR. BRESS:            The problem I have with that
       20       framing of this is that there is not evidence that is
       21       going to -- that can be used to support the
       22       application of the crime fraud exception across this
       23       entire period.
       24                               We already had Mr. Placitella
       25       acknowledge on the record that after BASF acquired


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 254 of 358 PageID:
                                    49031
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 253

        1       Engelhard --
        2                               SPECIAL MASTER:                In 2006.
        3                               MR. BRESS:            In 2006, there was no
        4       client's intent.                 Now --
        5                               MR. PLACITELLA:                I didn't say that.
        6                               MR. BRESS:            Well, if you're going to
        7       make the allegation that BASF intended to commit a
        8       crime or fraud --
        9                               SPECIAL MASTER:                Mr. Bress, talk to me.
       10                               MR. BRESS:            Your Honor, if someone is
       11       going to make the allegation that BASF intended to
       12       commit a crime or fraud, I think they should do so
       13       today with all of us present and identify what the
       14       evidence is, because I can tell you the evidence we
       15       saw was that in a single privilege log in the Paduano
       16       case there was a document that was inadvertently
       17       logged and then, when we realized it was not
       18       logged -- it should not have been logged, it was
       19       produced.           Your Honor, that is not a crime or fraud.
       20                               And so to make the allegation that BASF,
       21       after it acquired Engelhard, intended to commit a
       22       crime or fraud I think is offensive and incorrect.
       23       But the point --
       24                               SPECIAL MASTER:                Am I not obliged though
       25       to give the plaintiff the benefit of all reasonable


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 255 of 358 PageID:
                                    49032
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 254

        1       inferences on the facts that they've marshaled?
        2                               MR. BRESS:            No, you're not, because
        3       under the crime fraud exception, it's not about
        4       allegations.              It's about evidence.
        5                               There is no evidence that BASF after it
        6       acquired Engelhard intended to commit a crime or
        7       fraud.
        8                               SPECIAL MASTER:                But that's a
        9       distinction without a difference to me, because BASF
       10       acquired Engelhard.                    It acquired it with all of its
       11       warts.
       12                               MR. BRESS:            Your Honor, that's a
       13       question of successor liability.                               It's not a question
       14       of the crime fraud exception.                            And here's why,
       15       because I think this is a very critical point.
       16                               Under the crime fraud exception, the
       17       client has to have the requisite intent at the time
       18       of the legal consultation.
       19                               SPECIAL MASTER:                Are you saying that
       20       Engelhard did not have the requisite legal intent?
       21                               MR. BRESS:            Your Honor, absolutely.             Our
       22       argument is that Engelhard did not have wrongful
       23       intent.           But our argument is also that BASF did not
       24       have wrongful intent.
       25                               And you have -- on the privilege log and


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 256 of 358 PageID:
                                    49033
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 255

        1       the 66 documents, there are documents from 2008,
        2       2009, years after the acquisition.
        3                               This is why we think they haven't made
        4       the prima facie case, because what evidence have they
        5       put before your Honor that would suggest any basis
        6       that BASF intended to commit a crime or fraud after
        7       BASF acquired Engelhard?                        That is I think a
        8       fundamental issue.
        9                               And it happens on the front end too,
       10       your Honor.               Why in the 1970s -- what evidence has
       11       been brought before your Honor that would show that
       12       lawyers, legal services were misused?
       13                               Let's assume the marketing statements
       14       were false.             We disagree.              Even if they were false,
       15       that alone does not trigger the crime fraud
       16       exception, because what the crime fraud exception is
       17       about is not fraud writ large, but the misuse of
       18       legal services in furtherance of that fraud where the
       19       client intends that result.
       20                               And merely putting up a couple of
       21       marketing statements from the 70s and claiming
       22       they're false without anything more does not get the
       23       plaintiffs where they need to be.                                That's the problem
       24       with this motion.
       25                               I think the same is true with documents


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 257 of 358 PageID:
                                    49034
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 256

        1       during the Westfall case.                         The allegation that
        2       they've put forward is that the Westfall case was
        3       designed when Engelhard was litigating the cases with
        4       Cahill appropriately that the documents were
        5       produced, that witnesses testified truthfully about
        6       the documents.
        7                               SPECIAL MASTER:                But what am I to do
        8       with the allegation that, as you just said, in the
        9       Westfall case, Engelhard and Cahill were doing what
       10       they were supposed to do.                         They made disclosures, and
       11       then they went:                Whoops, we got to put an end to this
       12       piece of litigation.                     And part of that has to be that
       13       all of this information that we have disclosed needs
       14       to get put in a very dark and cold corner, never to
       15       be seen again.                And in the future, going forward,
       16       when the same issue came up, nobody said:                               Oh, here's
       17       the information that was developed in Westfall.
       18                               That's not what was said.                     What was said
       19       was there's no proof of asbestos in any of the talc,
       20       when in fact the information in Westfall proved
       21       something different.                      That's their claim.
       22                               MR. BRESS:            Right.
       23                               SPECIAL MASTER:                And how do you get
       24       around that?
       25                               MR. BRESS:            But, your Honor, the problem


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 258 of 358 PageID:
                                    49035
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 257

        1       is that's their claim.                      There's no proof that would
        2       support that claim.                    What they're --
        3                               SPECIAL MASTER:                Whoa, whoa.       Slow down.
        4       Okay.          The proof is I read at least the Hemstock and
        5       Gale depositions.                    They're not crystal clear.                 And
        6       they're clearly not as clear as Mr. Placitella would
        7       like it to be.
        8                               But there's enough there where they can
        9       say:       As of the Westfall case, people were on notice
       10       that at least some people thought that the Emtal talc
       11       contained asbestos.                    In what quantities I don't know.
       12       In what concentrations I don't know.                                  But there were
       13       some people, and not John Does off the street, but
       14       people who had a reason to know who thought that that
       15       was the case.
       16                               The Westfall case gets settled with an
       17       agreement of confidentiality and a return of all
       18       information.                That goes off, gets put over here.
       19                               And then in the future what's being said
       20       is:      No, there is no such evidence, when in fact it
       21       is sitting in the Westfall documents, wherever they
       22       may have landed.                   Okay.
       23                               You then get to the second Rhode Island
       24       case.        I forget what the plaintiff's name was.
       25                               MR. PLACITELLA:                Martin.


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 259 of 358 PageID:
                                    49036
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 258

        1                               SPECIAL MASTER:                Martin.        And that
        2       plaintiff retains an expert who goes out and does an
        3       investigation, comes back with a report that
        4       basically says there's asbestos in them there hills.
        5                               And that case gets settled again with
        6       another agreement that we get everything that you
        7       have, including your expert's report.                                  And that gets
        8       put on the shelf somewhere.
        9                               In the meanwhile, all of these other
       10       cases are developing and they're all being told,
       11       because I read any number of letters to that effect,
       12       there is no proof of our talc containing any
       13       asbestos.           Therefore, you should dismiss the case.
       14       Some of them went as far as to threaten the
       15       imposition of sanctions.
       16                               Those two sets of facts have a hard time
       17       coexisting, unless there's something that connects
       18       the two.
       19                               Plaintiff suggests that what connects
       20       the two was the scheme and artifice to defraud that
       21       was developed by the defendants in order to shelve
       22       all of the information that showed wrongdoing and
       23       make assertions that were false so that they could
       24       get a litigation advantage.                           That's their assertion.
       25                               In order for them to pierce the


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 260 of 358 PageID:
                                    49037
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 259

        1       attorney/client privilege, they have to show, at
        2       least for my purposes, a prima facie case by a
        3       preponderance of the evidence in fact there is a good
        4       faith basis to believe that that was the case.
        5                               Now, whether they've done so or not
        6       we'll all find out in due course.
        7                               But at least for today's purposes, how
        8       do you respond to that?                       You can't just say:          Well,
        9       they haven't done it.                       Mr. Placitella spent two
       10       hours of my life marshaling his facts.                                He didn't
       11       pull them out of thin air.                            He had a document for
       12       each and every thing that he said.
       13                               Now, whether I agree with his
       14       interpretation of those documents is a different
       15       story altogether.                    But there certainly was some
       16       showing today.
       17                               MR. BRESS:            Your Honor, the point we are
       18       making is that at best the showing is one of fraud.
       19       It is not a showing that would allow a prima facie
       20       case to be found for the crime fraud exception.
       21                               And the reason is because the crime
       22       fraud exception has more elements than just simply
       23       fraud.
       24                               If you want to take away somebody's
       25       privilege, there have to be various other


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 261 of 358 PageID:
                                    49038
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 260

        1       requirements that are met.
        2                               There are many cases that go to trial
        3       and someone successfully proves fraud.                                It doesn't
        4       mean at the end of the day there's a jackpot where
        5       you then get your route through the privileged
        6       documents.            They're two very different inquiries.
        7                               And the central problem we have with the
        8       plaintiffs' submission is that they haven't brought
        9       forward evidence of a wrongful client intent.
       10                               There are ways in which they -- it's not
       11       up to me how they decide to build their case.                                But I
       12       don't think it can be built based on supposition or
       13       based on speculation.
       14                               SPECIAL MASTER:                Well, I don't think
       15       that that is fair or at least a fair evaluation of
       16       what I'm being told, because the way I view it, the
       17       way I view plaintiffs' arguments is they say:                                Look,
       18       there was this scheme and artifice to defraud.                                 It
       19       was cooked up by BASF and Cahill.                                Just what they're
       20       claiming.           I'm not saying any of this is true.                        And
       21       in furtherance of this, this is what they did.                                 So
       22       therefore, the communications between them during
       23       that period of time must be vitiated because of what
       24       they were doing.                   It's kind of logical.
       25                               And the problem is I don't know what


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 262 of 358 PageID:
                                    49039
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 261

        1       those communications are because I haven't seen them.
        2       You have, I hope.                  But I haven't seen them.                   And so
        3       I don't know if the e-mail from a partner at Cahill
        4       to a paralegal at Cahill was:                            Can you get me the
        5       Westfall depositions, as opposed to:                                  I read the
        6       Westfall depositions and I think we need to put this
        7       in a very dark, dark corner to:                              By the way, I was
        8       thinking about the Westfall depositions, but how
        9       about them Yankees?
       10                               I don't know what it says.
       11                               MR. BRESS:            Your Honor, I think that we
       12       probably are going to circles, but --
       13                               SPECIAL MASTER:                We are going in
       14       circles.
       15                               MR. BRESS:            And I don't want to belabor
       16       these points.               I think you have our view of the crime
       17       fraud exception.                 And I do want to -- before we run
       18       out of time, I do want to let Mr. Farrell walk
       19       through some of these slides, because I think that's
       20       an important thing for your Honor to see.
       21                               SPECIAL MASTER:                I'm here for however
       22       long you need.                 But Mr. Placitella --
       23                               MR. PLACITELLA:                I changed.
       24                               SPECIAL MASTER:                You okay?
       25                               MR. PLACITELLA:                Yeah.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 263 of 358 PageID:
                                    49040
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 262

        1                               SPECIAL MASTER:                It's taken care of?
        2                               MR. PLACITELLA:                Yes, your Honor.     Thank
        3       you.
        4                               SPECIAL MASTER:                All right.     Well, I
        5       will say to you again, I thought that was more
        6       important than what we're doing here.
        7                               Mr. Farrell, you are now their last
        8       great hope.
        9                               MR. FARRELL:              Thank you for setting
       10       appropriate expectations, your Honor.
       11                               SPECIAL MASTER:                Don't feel any pressure
       12       now.
       13                               MR. FARRELL:              The issue that I wanted to
       14       speak to you were all the slides that you saw this
       15       morning from Mr. Placitella concerning the supposed
       16       fraud.
       17                               You heard Mr. Bress speaking to were
       18       there lawyers involved in the fraud and the absence
       19       of a connection between the alleged fraud and legal
       20       advice and legal advice in furtherance of fraud.
       21                               The issue I wanted to come back to is
       22       whether there's been any fraud actually proven.
       23                               And I think what you saw this morning
       24       actually underscores the problems that we've been
       25       trying to identify for some time in plaintiffs'


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 264 of 358 PageID:
                                    49041
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 263

        1       theory of this case, because I really do think it's a
        2       theory.
        3                               Your Honor will remember our very first
        4       introduction on October 26th, 2017.                                   I think that --
        5                               SPECIAL MASTER:                I've tried very hard to
        6       forget it.            But that's okay.
        7                               MR. FARRELL:              I think that issue number
        8       1 on the agenda that day was science day.                                  We had
        9       filed a motion months earlier asking for a science
       10       day.       And that motion was still caught up in papers.
       11       It hadn't been fully resolved.                             And I believe Mr.
       12       Assaf was explaining to you why we thought that
       13       science day was so important.
       14                               And what your Honor saw this morning
       15       illustrates again why the science day is important
       16       and how it relates to all of the issues that you've
       17       been hearing about this morning, not just the testing
       18       records in the 1970s, but frankly why there was a
       19       reasonable basis in the minds of lawyers and others
       20       in the 80s and the 90s and the 2000s for statements
       21       that were made.
       22                               Your Honor has been identifying the
       23       point:         Well, can't I make the reasonable inference
       24       from the documents that Mr. Placitella showed me this
       25       morning that there was fraud and that there was a


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 265 of 358 PageID:
                                    49042
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 264

        1       crime of fraud?
        2                               And I would submit to your Honor there
        3       is no reasonable inference to be made along those
        4       lines because the very documents he showed you
        5       undercut the point he's trying to make.
        6                               He would show you paragraph 1, and then
        7       when you look at paragraph 2, it actually contradicts
        8       the point that's made.                        We tried to settle --
        9                               SPECIAL MASTER:                Sort of the like the
       10       purge memo.
       11                               MR. FARRELL:              Well, I don't know that I
       12       would say it's kind of like the purge memo, because I
       13       think your Honor correctly described it.                              It was
       14       actually a retention memo.
       15                               I wanted to just hit on a few points
       16       here because I know it's late in the day.
       17                               The first is we've been trying to
       18       underscore the necessity of actual evidentiary proof
       19       of the allegations that have been thrown around.
       20                               Your Honor probably noticed in
       21       plaintiffs' submission no expert declaration, no
       22       expert report, nobody speaking to what do these
       23       actual tests mean, what are their capabilities, what
       24       are their limitations and so on.
       25                               SPECIAL MASTER:                Well, but in your


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 266 of 358 PageID:
                                    49043
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                             Page 265

        1       response, in your opposition you took them to task
        2       over that, didn't you?
        3                               MR. FARRELL:              And that was the point I
        4       wanted to highlight is that BASF --
        5                               SPECIAL MASTER:                You don't need to
        6       highlight it.               I read it.            I know what it is.
        7                               MR. FARRELL:              We have in fact put
        8       forward competent expert testimony explaining what
        9       the tests mean.
       10                               And I think that's a key point, because
       11       a proper understanding of the testing record is why
       12       there was a basis for all of the statements that were
       13       made.
       14                               Now, there were a couple slides that Mr.
       15       Placitella showed you this morning that I wanted to
       16       just walk through briefly because I think it
       17       illustrates what I'm trying to say.
       18                               Mr. Placitella, will you put up your
       19       slide 33, please?
       20                               MR. PLACITELLA:                I have to put the
       21       pieces back together here.
       22                               MR. FARRELL:              In the interest of time,
       23       your Honor, I'll keep going.
       24                               SPECIAL MASTER:                This is going to be
       25       forever.          He's having trouble plugging one thing into


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 267 of 358 PageID:
                                    49044
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 266

        1       the next.
        2                               MR. FARRELL:              I believe it's plaintiffs'
        3       Exhibit 9 that I wanted to refer to --
        4                               SPECIAL MASTER:                Okay.
        5                               MR. FARRELL:              -- which is the technical
        6       data sheet that Mr. Placitella showed you.
        7                               SPECIAL MASTER:                You mean the technical
        8       data sheet that was supposedly part of the material
        9       safety data sheet?
       10                               MR. FARRELL:              And actually was not, yes,
       11       that's the one, your Honor.
       12                               SPECIAL MASTER:                Okay.            The one that
       13       you came over here to look at?
       14                               MR. FARRELL:              That's correct.
       15                               SPECIAL MASTER:                Which one?
       16                               MR. FARRELL:              C.
       17                               SPECIAL MASTER:                Tab C?
       18                               MR. FARRELL:              We have here -- this is
       19       the slide I was -- where I noticed it.                                    So you see
       20       that Mr. Placitella has highlighted the second
       21       paragraph in the document.
       22                               SPECIAL MASTER:                What does it say on the
       23       bottom lefthand corner of that?
       24                               MR. JARED PLACITELLA:                         October 1978.
       25                               SPECIAL MASTER:                Okay.           So I'm using the


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 268 of 358 PageID:
                                    49045
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 267

        1       right technical data sheet.                            Okay.          I just want to
        2       make sure.            That would be Exhibit 9, Tab C.
        3                               Can you tell me, Mr. Farrell, or anybody
        4       else here, whether the material safety data sheet
        5       that precedes the technical data sheet, what the date
        6       of it was?            Because the date is blank.
        7                               MR. FARRELL:              I don't believe the two
        8       documents are connected.                        And that's part of the
        9       issue.
       10                               SPECIAL MASTER:                That will be my next
       11       question, because when I look at the Bates numbers,
       12       they don't seem to be sequential.                                But I want to
       13       start with dates.                  So can you help me on that?
       14                               MR. PLACITELLA:                I think the proof will
       15       show that every time they issued the data sheet they
       16       didn't put a new date on it.
       17                               MR. FARRELL:              There's actually multiple
       18       data sheets with different dates on them.                                 The point
       19       that I wanted to make --
       20                               SPECIAL MASTER:                Well, the one that I'm
       21       looking at, which is immediately preceding that
       22       technical data page, has no date on it whatsoever.
       23       So I don't know if this material safety data sheet
       24       was ever used, was ever sent to anybody.
       25                               MR. FARRELL:              That's exactly correct,


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 269 of 358 PageID:
                                    49046
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 268

        1       your Honor.               And that I think is part of the point
        2       that Mr. Bress was alluding to and that I also wanted
        3       to highlight, which is the lack of evidence actually
        4       proving up that documents were used in the way that
        5       the plaintiffs claim they were used.
        6                               I also think that this technical data
        7       sheet illustrates the problems we have here with the
        8       supposed reasonable inferences that can be drawn from
        9       documents.
       10                               You see that Mr. Placitella has
       11       highlighted on his slide 33 the second paragraph of
       12       the technical data sheet, which is a paragraph that
       13       contains the language regarding no trace of any
       14       asbestos minerals.
       15                               And Mr. Placitella told you that this is
       16       a false statement and fraud because at the time
       17       Engelhard had evidence that there was asbestos in the
       18       talc.
       19                               What he didn't tell you is that the very
       20       next paragraph in the document, the third paragraph,
       21       goes on to discuss the fact that the company did have
       22       false positives, that there were some tests that
       23       reported asbestos shaped fibers, but when you
       24       actually looked at them with more powerful equipment,
       25       it was determined that it wasn't asbestos.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 270 of 358 PageID:
                                    49047
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 269

        1                               And this wasn't a statement that was
        2       made up out of whole cloth.                           It was actually based on
        3       testing data that Mr. Placitella has and that BASF
        4       has today.            It is in a testing document that appears
        5       in plaintiffs' Tab Number -- Exhibit 3, Tab Number 2.
        6                               And I have a loose copy here if it would
        7       speed things along or I'd be happy to show your Honor
        8       where it is in the binder.
        9                               SPECIAL MASTER:                Nothing in my life gets
       10       speeded along in this case.                           I think I have it right
       11       here.          What's the Bates number?
       12                               MR. FARRELL:              The Bates number is BASF
       13       Samson and then a bunch of zeros 13076.
       14                               SPECIAL MASTER:                Okay.          That's the
       15       second page.                Now, again help me out.                     Going back to
       16       that technical data sheet that's up on the screen
       17       when you pointed out the third paragraph of it, when
       18       I read that, it tells me that randomly you might look
       19       at something at relatively low magnification and it
       20       may have something appearing to be asbestiform.
       21                               MR. FARRELL:              Correct.
       22                               SPECIAL MASTER:                And I asked the
       23       question of Mr. Placitella, because as far as I
       24       understand, asbestiform is not a supplement for
       25       asbestos, it is a --


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 271 of 358 PageID:
                                    49048
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 270

        1                               MR. FARRELL:              It's a shape.
        2                               SPECIAL MASTER:                It's a term of art
        3       defining the shame of something --
        4                               MR. FARRELL:              Your Honor is --
        5                               SPECIAL MASTER:                -- that makes it look
        6       like but is not necessarily asbestos.
        7                               MR. FARRELL:              You're a hundred percent
        8       correct.          The pen that I'm holding --
        9                               SPECIAL MASTER:                It happens
       10       occasionally.
       11                               MR. FARRELL:              The pen that I'm holding
       12       right now is asbestiform.
       13                               SPECIAL MASTER:                Because it's a straight
       14       line.
       15                               MR. FARRELL:              Because it a looks like a
       16       fiber.         And that's exactly what was going on in the
       17       tests.         And the tests that I just referred your Honor
       18       to, Tab 2 of Plaintiffs' 3, in the third full
       19       paragraph, which begins:                        At about 450 times
       20       magnification, Engelhard scientists recount the fact
       21       that using low power microscopes you occasionally see
       22       asbestiform particles that look like fibers.                           But
       23       when you use a better microscope, it turns out it's
       24       just talc that's rolled up, talc on its side, so on
       25       and so forth.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 272 of 358 PageID:
                                    49049
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 271

        1                               That was all reported in the technical
        2       data sheet that Mr. Placitella told you was the basis
        3       for client fraud beginning in 1972.
        4                               They had testing data that supported the
        5       conclusion and then they reported that conclusion in
        6       the technical data sheet.
        7                               This all relates to a certain type of
        8       microscope called phase contrast microscopy, which is
        9       discussed in our expert reports and in those
       10       documents.
       11                               And that brings me to the next slide of
       12       Mr. Placitella's that I wanted to show you, which is
       13       number 40.
       14                               Mr. Placitella.
       15                               MR. PLACITELLA:                Hold on one second.
       16                               MR. FARRELL:              While he's pulling it up,
       17       I'll note, your Honor, this distinction, the issue of
       18       unreliable tests and better tests that actually show
       19       you reliable results, the limitations of PCM and so
       20       on and so forth, essentially form the basis for all
       21       of the company's marketing statements in the 1970s
       22       and have a significant role in the statements that
       23       were made in litigation later.
       24                               So the document that I'm showing to you,
       25       this document from 1972, the test, to us is a key


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 273 of 358 PageID:
                                    49050
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 272

        1       document.           This is showing what the company believed.
        2       We have some test that are unreliable.                                Better
        3       testing shows different results.                               And throughout the
        4       early part of the 1970s, the better results, as
        5       recounted in our expert report, showed no asbestos.
        6                               I wanted to pull up this document,
        7       number 40, because it illustrates the point.
        8                               Mr. Placitella showed you 1972 testing
        9       and then 1977 testing.
       10                               What he didn't say is that both of these
       11       tests used the phase contrast microscope that the
       12       company believed was unreliable for determining the
       13       presence of asbestos.                     And not just Engelhard, the
       14       United States government thinks it's unreliable.
       15                               SPECIAL MASTER:                These days that's not a
       16       good thing.
       17                               MR. FARRELL:              Every reputable asbestos
       18       expert in the United States thinks it's unreliable
       19       for differentiating asbestos from talc.
       20                               I think that's probably why you don't
       21       see an expert declaration from the plaintiffs on this
       22       issue.
       23                               The next slide I wanted to talk about is
       24       number 45.            Mr. Placitella.
       25                               MR. PLACITELLA:                Hold on one second.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 274 of 358 PageID:
                                    49051
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 273

        1                               MR. FARRELL:              So this is slide 45, which
        2       quotes again a portion of a May 22nd, 1979, testing
        3       document.
        4                               And this was the portion of the
        5       plaintiffs' presentation where they started talking
        6       to you about the findings of abundant fibers.                                   And
        7       they were trying to draw the distinction between
        8       abundant and trace.                    And the suggestion was that
        9       abundant was some monumental amount of asbestos and
       10       therefore any argument by BASF that there was only
       11       trace amounts of asbestos in the talc is false.
       12                               If you turn to the second page of the
       13       document that the plaintiffs put up here, which they
       14       didn't put in their slide --
       15                               SPECIAL MASTER:                And where do I find
       16       that?        Because they have it as Exhibit 4E.                           And we've
       17       already ascertained that it's not 4, it's 3, right?
       18                               MR. FARRELL:              It's Tab 29 of plaintiffs'
       19       Exhibit 3.
       20                               SPECIAL MASTER:                Tab 29.        And You want
       21       me to look at the second page?
       22                               MR. FARRELL:              It's the very first
       23       sentence of the second page.                           After discussing the
       24       test results that Mr. Placitella put up on the screen
       25       and tried to suggest that abundant meant some


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 275 of 358 PageID:
                                    49052
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 274

        1       monumental amount of asbestos, this same May 22nd,
        2       1979, document says, quote:                           It can be seen that most
        3       of the samples have less than .01 percent fibers.
        4       With the exception of 79J-4, an Emtal 42 product
        5       processed 2/13/79, this particular sample had about
        6       0.3 percent fibers.
        7                               So the point here being --
        8                               SPECIAL MASTER:                What's the magic
        9       number?          At which point does this become bad for you?
       10                               MR. FARRELL:              Well, I'll submit to the
       11       Court it's much higher than 0.3 percent.                              And I think
       12       we also --
       13                               SPECIAL MASTER:                I know you're
       14       submitting that.                 But what's the basis for your
       15       submission?
       16                               MR. FARRELL:              The basis for my
       17       submission is the expert reports that we included
       18       with our materials where they discuss the fact -- and
       19       I believe it's paragraph 49 of the expert report from
       20       Drew Van Orden that we submitted wherein he discusses
       21       the fact that words like abundant, many, trace, the
       22       sorts of things that you see in those documents and
       23       that the plaintiffs rely on, are just arbitrary terms
       24       that don't actually tell you anything about the
       25       amount of asbestos that's in a product.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 276 of 358 PageID:
                                    49053
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 275

        1                               SPECIAL MASTER:                Like highly unlikely
        2       meaning impossible.
        3                               MR. FARRELL:              Exactly, your Honor.
        4                               Slide 47, Mr. Placitella.
        5                               I'm sorry, your Honor.                        I'm told it's
        6       paragraph 48 of the Drew Van Orden report.
        7                               SPECIAL MASTER:                Okay.
        8                               MR. FARRELL:              The reason I wanted to
        9       call your Honor's attention to this particular slide
       10       is because Mr. Placitella showed it up.                                  This is a
       11       few moments after he told you that the company knew
       12       as of the early 1970s that there was asbestos in the
       13       talc.
       14                               And the language that caught my eye on
       15       this document from 1979 is that the plaintiffs
       16       themselves called out the sentence that characterizes
       17       this as a, quote, newly recognized risk.
       18                               How could it be a newly recognized risk
       19       if it dated back to 1972 years later?
       20                               The whole point was that in 1979 there
       21       were new test results that reported new things, not
       22       things that dated back to 1972.
       23                               SPECIAL MASTER:                Well, except that if
       24       the 1979 test reported a presence of asbestos, didn't
       25       you have to disclose that?


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 277 of 358 PageID:
                                    49054
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 276

        1                               MR. FARRELL:              In what context, your
        2       Honor?         Because I think --
        3                               SPECIAL MASTER:                In the context of the
        4       client saying:                I don't want anything that has
        5       asbestos in it.                In the context of someone who sues
        6       Engelhard saying:                  I used your product and I've
        7       contracted asbestosis or mesothelioma or some form of
        8       asbestos related cancer.
        9                               And instead, what plaintiffs say is that
       10       in each one of those instances your response was:
       11       Emtal talc does not contain asbestos, period.
       12                               MR. FARRELL:              And there was a basis for
       13       that statement.                And the basis for the statement is
       14       that even contemporaneous with the 1979 tests
       15       reporting trace amounts of asbestos in some samples,
       16       there were many other tests that still said no
       17       asbestos.
       18                               And even testing that's been done today
       19       on actual samples of Emtal talc has found no asbestos
       20       in the talc.
       21                               That's also included as part of Mr. Van
       22       Orden's and Dr. Gunther's submissions.
       23                               So I think by the second half of the
       24       plaintiffs' presentation they were attempting to walk
       25       past the issue of well, how much asbestos was there.


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 278 of 358 PageID:
                                    49055
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 277

        1                               That's the key issue.                         The whole basis
        2       for these statements both in the marketing materials
        3       and later in the litigation was a product of how much
        4       asbestos was there and how often was it there and
        5       what was the basis for saying those things.
        6                               The fact that there were trace amounts
        7       of chrysotile asbestos in some samples of the talc in
        8       only a portion of the operation of the mine is a key
        9       fact that became the basis for statements that were
       10       made later.
       11                               SPECIAL MASTER:                But you also have
       12       deposition testimony of Dr. Hemstock who said based
       13       upon his calculations in respect of one customer
       14       alone, Congoleum, you're talking about 1.8 million
       15       pounds of asbestos fibers that were being delivered
       16       to Congoleum each year.
       17                               MR. FARRELL:              I'm glad you raised that,
       18       your Honor.
       19                               SPECIAL MASTER:                I know you are.          That's
       20       why I was giving you an introduction.
       21                               MR. FARRELL:              You might have looked at
       22       my card.          That was the next slide on my list.
       23                               SPECIAL MASTER:                I looked at Mr. Assaf's
       24       card.
       25                               MR. FARRELL:              Number 56, Mr. Placitella.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 279 of 358 PageID:
                                    49056
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 278

        1                               This is exactly the issue that your
        2       Honor observed, which is that the language quoted on
        3       Mr. Placitella's slide again uses that magic word
        4       asbestiform, not asbestos.
        5                               And when you actually look at Dr.
        6       Hemstock's testimony from 2012, not from 1983, he
        7       focused on that exact distinction.                                    He recognized the
        8       distinction between asbestiform and asbestos and was
        9       talking about the fact that yes, sometimes we found
       10       asbestiform materials, but they weren't always
       11       asbestos.
       12                               So to me the math equation that the
       13       plaintiffs tried to walk him through is largely a red
       14       herring.          It's telling us that based on some back of
       15       the envelope that they tried to get Dr. Hemstock to
       16       walk through, he did some math based on asbestiform
       17       materials, not on asbestos.
       18                               The other point I would note is if it
       19       really were true that there were 600,000 pounds of
       20       asbestos delivered to one customer in one year, I
       21       kind of think somebody would have noticed the fact in
       22       1979 that there were essentially dump trucks full of
       23       asbestos in this talc that was being delivered.
       24                               And yet what you see both from
       25       government testing, from customer testing, is them


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 280 of 358 PageID:
                                    49057
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 279

        1       all agreeing with Engelhard that there's no asbestos
        2       in the talc.
        3                               B. F. Goodrich, one of the customers
        4       that Mr. Placitella has focused on and put a few
        5       documents up on the slides, tested the talc itself in
        6       the second half of the 1970s and said:                                   We found no
        7       asbestos in your talc.
        8                               So it seems to me to be a fundamental
        9       disconnect between the claim that there's 600,000
       10       pounds of asbestos being delivered to one customer
       11       and with the same customer saying:                                    We're doing this
       12       testing and we're not finding any asbestos.                                     And the
       13       government doing testing and saying:                                   We're not
       14       finding any asbestos.
       15                               The explanation is first that the math
       16       is absurd.            But second, we're talking about
       17       asbestiform and not asbestos.
       18                               SPECIAL MASTER:                It's not math.           It's
       19       arithmetic.
       20                               MR. FARRELL:              Arithmetic.
       21                               SPECIAL MASTER:                Which can still be
       22       absurd, but a different issue.
       23                               MR. FARRELL:              So the point I'm trying to
       24       make here, your Honor, is you had raised the issue of
       25       reasonable inferences from the documents.                                   And I


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 281 of 358 PageID:
                                    49058
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 280

        1       believe you used terms like the facts marshaled from
        2       the plaintiffs.
        3                               The problem is that the documents you've
        4       seen, the facts that have been marshaled aren't even
        5       supported by the documents that have been shown to
        6       you.       And they're certainly not supported by
        7       competent evidence from experts, others who could
        8       actually tell you what the documents mean.
        9                               We have done that.                   BASF has done that
       10       and explained what the documents mean and how they
       11       actually inform the sorts of statements that the
       12       plaintiffs are claiming are false but frankly were
       13       true at the time they were made.
       14                               Thank you, your Honor.
       15                               SPECIAL MASTER:                You want to come back,
       16       Mr. Assaf?
       17                               MR. ASSAF:            A little bit back on
       18       procedure, your Honor.                      Thank you.
       19                               A couple points.                 On procedure, I know
       20       we're going to do the brief on the spoliation.                               The
       21       last 10 or so slices which Mr. Placitella
       22       acknowledged were totally new in terms of him now
       23       trying to say these are the in furtherance documents,
       24       these are the timelines, and I appreciate your
       25       anti-sandbagging sentiment, I would like the


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 282 of 358 PageID:
                                    49059
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                   Page 281

        1       opportunity to address those either in a brief or in
        2       the argument after the spoliation brief.
        3                               SPECIAL MASTER:                You're assuming there
        4       will be argument after the spoliation brief.
        5                               MR. ASSAF:            Well, I did.            Again, I'm
        6       watching you.               I'm learning from you.                     I think
        7       you've already said that on important issues, you
        8       know, we can come and see you.                             And I think these are
        9       important issues.                  And we'd like to come back after
       10       we submit and especially address those last 10
       11       slides, which we'll now get copies of from Mr.
       12       Placitella and do that.                       That's number 1.
       13                               SPECIAL MASTER:                I will be guided by
       14       what you all want.                   But I will tell you that my
       15       original inclination was to get the brief and then
       16       spend some time deciding it, because this is one
       17       you're not going to get a decision that day.                                  I'm
       18       going to write something, because the issue merits
       19       it.
       20                               On most of the other things I can give
       21       you an explanation, do what we call in New Jersey a
       22       bench opinion, which is what I normally do, and then
       23       send you an order.
       24                               This is a little different.                      No matter
       25       how it gets resolved, I think somebody or another is


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 283 of 358 PageID:
                                    49060
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 282

        1       going to seek review.
        2                               And I owe it to Chief Judge Linares to
        3       give him something that he can look at and say either
        4       I'm completely off my medication or maybe I actually
        5       got it right.
        6                               MR. ASSAF:            And I appreciate that, your
        7       Honor.         For clarification, you're talking about
        8       addressing stage 1, whether there's a prima facie
        9       case that would then go forward?
       10                               SPECIAL MASTER:                In my view, I have no
       11       choice.
       12                               MR. ASSAF:            Correct.
       13                               SPECIAL MASTER:                It's a tiered
       14       examination.                If I don't find that there's a prima
       15       facie case, I don't get to the second step.
       16                               I know that plaintiffs have argued that
       17       I can look at step 2 to determine step 1.                              I just
       18       don't agree on that.                      I think there is a procedure
       19       and it makes sense to me.
       20                               MR. ASSAF:            So I'll follow your Honor's
       21       guidance.           But I would like to come back, because we
       22       will have a 60 page brief and we will have --
       23                               SPECIAL MASTER:                No, we're going to have
       24       a brief hopefully not more than 60 pages, but
       25       substantially less, because Mr. Bress is going to


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 284 of 358 PageID:
                                    49061
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                             Page 283

        1       make sure of that.
        2                               MR. ASSAF:            And we will have the
        3       opportunity to review the new slides, admittedly new
        4       slides.          And I'd like to argue those in front of your
        5       Honor.
        6                               SPECIAL MASTER:                Okay.
        7                               MR. ASSAF:            And then in the interim,
        8       your Honor, I'm going to ask you to consider, given
        9       your very questions and Mr. Farrell's dispute with
       10       Mr. Placitella about science, whether we can now have
       11       science day, because I'll make the point to your
       12       Honor no judge, no judge, no mediator, no Special
       13       Master who's ever been involved in this case has had
       14       a science day.
       15                               SPECIAL MASTER:                Do you really think I
       16       need one --
       17                               MR. ASSAF:            I do, because --
       18                               SPECIAL MASTER:                -- in light of what
       19       you've heard today?
       20                               Even Mr. Farrell thinks that I know my
       21       stuff, so...
       22                               MR. ASSAF:            I do think you know your
       23       stuff, your Honor.                   And I'll be honest with you, I
       24       think the reason I want one is because we're going to
       25       put points on the board in terms of confirming that


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 285 of 358 PageID:
                                    49062
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                              Page 284

        1       most of these slides cannot be trusted in terms of
        2       the science.              And there's a reason why -- if the
        3       plaintiffs felt so strongly about their case, why
        4       wouldn't they want their expert, Fitzgerald, to spend
        5       an hour and have you ask him some questions?
        6                               I think that's dangerous, because you do
        7       know enough.                And so I would like to have --
        8                               SPECIAL MASTER:                So you're saying I know
        9       enough to be dangerous?
       10                               MR. ASSAF:            Yeah, I actually --
       11                               SPECIAL MASTER:                I don't think that's a
       12       compliment actually.
       13                               MR. ROTH:           Your Honor, if I said that,
       14       it would be like another weekend e-mail.
       15                               SPECIAL MASTER:                That's exactly right.
       16                               MR. ASSAF:            Mr. Roth suggested I say
       17       that.
       18                               MR. ROTH:           You took my card.
       19                               MR. ASSAF:            Your Honor, that's what I'm
       20       saying.          Listen, if it turns out that it's five hours
       21       and it's a waste of time, our bad.
       22                               But these are such important issues, why
       23       wouldn't the plaintiffs want you to ask their expert
       24       questions about this asbestiform issue?
       25                               SPECIAL MASTER:                I can't tell the


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 286 of 358 PageID:
                                    49063
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 285

        1       plaintiffs how they need to present their case.
        2       They are very good lawyers.                           This is not their first
        3       rodeo.           They know what they need to do.
        4                               MR. ASSAF:            Well, then I would ask
        5       permission that we be able to present -- and they
        6       could cross.              If they don't want to bring anybody, I
        7       could have an expert come here and what I would think
        8       distill some of the key scientific points from the
        9       slides that Mr. Placitella showed and show you why
       10       it's just wrong on the science.
       11                               Mr. Placitella could ask him questions.
       12       You could ask him questions.                           And what's the worst
       13       that could come of that?                        It would be like you're a
       14       litigator.
       15                               SPECIAL MASTER:                It would be another day
       16       in my life I wouldn't get back.                              So there's always
       17       that.
       18                               Let me think about it.                        My inclination
       19       is no, I don't think it's necessary.                                   I don't want
       20       people to do something that's unnecessary under the
       21       circumstances.
       22                               When I look at the number of lawyers who
       23       are in this room, I can hear the meters running.
       24       This is an expensive proposition for all the parties
       25       who are involved.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 287 of 358 PageID:
                                    49064
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                  Page 286

        1                               And so as you well know, I tend to be
        2       very cautious about that.                           And we've spent a great
        3       deal of time on the motions today.
        4                               So I do want to get Mr. Bress's brief,
        5       underscore the word brief.                          And I know he's going to
        6       be parsimonious with his words.
        7                               You know why they call them briefs,
        8       right?
        9                               MR. BRESS:            I'm aware, your Honor.
       10                               SPECIAL MASTER:                Okay.
       11                               MR. ASSAF:            Just procedurally then, your
       12       Honor --
       13                               SPECIAL MASTER:                I think Mr. Placitella
       14       is going to want to speak in reply, so --
       15                               MR. ASSAF:            Oh, I'm sorry.          Okay.
       16                               MR. PLACITELLA:                A couple of things.
       17       One, science day, there was a motion for science day.
       18                               SPECIAL MASTER:                And it was denied
       19       without prejudice.                   So they can bring it again.
       20                               MR. PLACITELLA:                They can file the
       21       motion and we'll respond again.
       22                               SPECIAL MASTER:                Exactly right.
       23                               MR. PLACITELLA:                The last 10 slides,
       24       I'll send them to him.                      But you basically obviated
       25       those slides because you said:                             I'm not going to look


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 288 of 358 PageID:
                                    49065
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 287

        1       at that stuff that you're showing me.                                   Give me your
        2       list.        That's what you get to do.
        3                               So why they would need a brief in
        4       response to slides that you're refusing to look at --
        5                               SPECIAL MASTER:                Well, they want to --
        6                               MR. PLACITELLA:                -- it's fine.
        7                               SPECIAL MASTER:                They want to look at
        8       the slides.             I know you're going to send them to
        9       them.
       10                               MR. PLACITELLA:                Right.
       11                               SPECIAL MASTER:                And they're going to
       12       make a judgment as to whether they need to address
       13       them any further.
       14                               And I'm sure that Mr. Assaf will come to
       15       the reasonable conclusion that he really does not
       16       have to address them any further.                                     But that's Mr.
       17       Assaf's conclusion to reach.
       18                               MR. PLACITELLA:                I have some substantive
       19       comments.           It will take less than 10 minutes.
       20                               SPECIAL MASTER:                Okay.
       21                               MR. PLACITELLA:                Maybe less than five.
       22                               SPECIAL MASTER:                Shorter the better.
       23       But take as much time as you need.
       24                               MR. PLACITELLA:                I understand.            So the
       25       issue was raised why do we include the information --


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 289 of 358 PageID:
                                    49066
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 288

        1                               SPECIAL MASTER:                I'm so sorry.         My
        2       apologies again.                   You're over there to the left.
        3       Miss Gussack, anything you want to add?
        4                               MR. GUSSACK:              No, your Honor.           We join
        5       in the argument that BASF has made.                                    And we won't
        6       burden the Court with further argument.
        7                               SPECIAL MASTER:                Pay attention.          That's
        8       a good argument.                   Okay.
        9                               MS. GUSSACK:              It's an extremely lucid
       10       argument.
       11                               SPECIAL MASTER:                Short and sweet.
       12                               I'm sorry, Mr. Placitella.                         Go ahead.
       13                               MR. PLACITELLA:                I'll try to be less
       14       than five minutes.
       15                               SPECIAL MASTER:                You're taking more time
       16       telling me how little time you're going to take.
       17                               MR. PLACITELLA:                Yes.           The issue was
       18       why did we raise the issue about what the customers
       19       were told.
       20                               The issue is because BASF points to
       21       Cahill like it was all their idea.                                    The point here
       22       was that the intent to --
       23                               SPECIAL MASTER:                I don't think that's a
       24       fair appraisal of the evidence.                              I don't think BASF
       25       is --


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 290 of 358 PageID:
                                    49067
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 289

        1                               MR. PLACITELLA:                Well, let me rephrase
        2       it.
        3                               SPECIAL MASTER:                -- dumping this on
        4       Cahill.
        5                               MR. PLACITELLA:                Let me rephrase it.
        6       They talk about intent.                       It goes to intent.            What
        7       they did even before litigation goes to intent.
        8       They did not want the issue of asbestos in their talc
        9       disclosed.              And they did that before there was even
       10       litigation.               It was ongoing.
       11                               So the idea or the notion there was
       12       no intent did not originate with Cahill.                              It
       13       originated with Engelhard.                            And it just kept going.
       14                               Cahill might have been the agent that
       15       carried out the strategy.                         But the notion of where it
       16       came from originated -- that's why we discussed that.
       17                               When you talk about that technical data
       18       sheet, it's interesting and way too deep on the
       19       science.          But they say they used the most
       20       sophisticated methods possible and they cite x-ray
       21       defraction.             They never say that they did tests with
       22       a transmission electron microscope and found
       23       asbestos.           So there's issues with this to begin with.
       24                               But without getting --
       25                               SPECIAL MASTER:                When you say this,


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 291 of 358 PageID:
                                    49068
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 290

        1       you're waving a piece of paper.                              I don't know what it
        2       is.
        3                               MR. PLACITELLA:                The technical data
        4       sheet.
        5                               But when they say between 2006 and 2009
        6       nothing's happened, that BASF did not continue.
        7       Well, they did continue.                          They continued to file
        8       summary judgment motions saying there was no asbestos
        9       in the talc and no evidence of asbestos in the talc.
       10       They continued to send letters.                              They continued to
       11       make representations to courts.                                And they continued
       12       to get dismissals.
       13                               SPECIAL MASTER:                Was the cast of
       14       characters who were Engelhard in 2006 part of what
       15       had been going on before then?
       16                               MR. PLACITELLA:                Some people stayed and
       17       some people did not, as I understand.                                 For example,
       18       Mr. --
       19                               SPECIAL MASTER:                You got to listen to my
       20       question.
       21                               MR. PLACITELLA:                Yes.
       22                               SPECIAL MASTER:                When the transfer
       23       occurred, the people who were there at Engelhard,
       24       were they part and parcel of what you allege happened
       25       before then?


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 292 of 358 PageID:
                                    49069
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                      Page 291

        1                               MR. PLACITELLA:                Some, yes.          Yes.
        2                               SPECIAL MASTER:                Okay.           And of those
        3       who were, did some of them stay on in appropriately
        4       supervisory capacities past 2006?
        5                               MR. PLACITELLA:                I'll answer it this
        6       way, because I'm not sure of the answer.                                    For
        7       example, Mr. Dornbusch was there before and he stayed
        8       for a short time thereafter.                             I think part of his
        9       package was that he had to stay for a while.
       10                               SPECIAL MASTER:                To provide for an
       11       orderly transition.
       12                               MR. PLACITELLA:                So he was there before
       13       and after.            There were other people who were in the
       14       legal department who were there long before and a
       15       significant time after.                       And so there were some --
       16                               SPECIAL MASTER:                My concern is BASF
       17       acquires Engelhard in 2006.                            And at that point the
       18       acquiring company, like every acquiring company in
       19       the universe, looks at the company they have acquired
       20       and the main decision that they make is if it ain't
       21       broke, don't fix it.
       22                               So they're not going to go back and
       23       search 20 years' worth of records.                                    They're going to
       24       say:       Okay, what do we have that we need to confront?
       25                               And if they're told:                     Well, you know,


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 293 of 358 PageID:
                                    49070
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                 Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                   February 23, 2018


                                                                                               Page 292

        1       we've got these cases, but this is the way they've
        2       been handled all the way through, there's no scienter
        3       there.
        4                               And it's something that at some point or
        5       another somebody needs to acknowledge.
        6                               And I think the same is true as to the
        7       folks at Cahill Gordon.                         If at a certain point the
        8       people who were there when plaintiffs allege this
        9       whole thing was concocted, if it becomes
       10       institutionalized, at some point it's hard to say,
       11       well, you know, you're doing this with scienter, when
       12       in fact they're just doing it because that's the way
       13       it's being done.
       14                               MR. PLACITELLA:                Well, their agent, Mr.
       15       Sloane, sat in the depositions in Westfall and he was
       16       still actively litigating the case well past the time
       17       that Cahill Gordon -- I mean, I'm sorry, that BASF
       18       took over Engelhard.
       19                               So there was continuity there.                    And
       20       there was clear institutional knowledge.                              And we can
       21       prove that pretty solidly, frankly.
       22                               SPECIAL MASTER:                Okay.
       23                               MR. PLACITELLA:                It is unclear, and
       24       we're in the process of taking depositions, what
       25       everybody's role was, even if they were there before


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 294 of 358 PageID:
                                    49071
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 293

        1       and after.            They were there before and after, we know
        2       that.          What their exact role was is unclear until we
        3       take those depositions.
        4                               SPECIAL MASTER:                If they had nothing to
        5       do with this litigation --
        6                               MR. PLACITELLA:                Exactly.
        7                               SPECIAL MASTER:                -- or similar
        8       litigation.
        9                               MR. PLACITELLA:                Right.         So it's unclear
       10       to me at this point.                     Keep in mind we filed this --
       11       we were asked to file this motion without
       12       depositions.                So I can't answer every question.
       13                               I may know information that if I didn't
       14       want to trample a violate a Supreme Court order,
       15       which I'm not going to do, I could answer many of
       16       your questions.                But I can't do that.                     And it's hard
       17       to tell the left side of your brain, you know, not to
       18       intrude on the right.                       But a lot of the things I've
       19       been asked point-blank I can't answer.                                   I would love
       20       to answer them, but I can't answer them.
       21                               SPECIAL MASTER:                Well, this is not the
       22       first time in your career you've had that problem.
       23                               MR. PLACITELLA:                That's exactly right.
       24       Of Mr. Farrell threw up a couple of isolated test
       25       results.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 295 of 358 PageID:
                                    49072
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 294

        1                               SPECIAL MASTER:                Mr. Farrell does that.
        2                               MR. PLACITELLA:                Right.         They verified
        3       asbestos in this talc using transmission electronic
        4       microscopes, SEM, PLM, XRD.                           And by the way, PLM is
        5       what OSHA sanctioned.                     It's not that great.              But it's
        6       what OSHA sanctioned.                     So by every scientific --
        7                               SPECIAL MASTER:                I have no clue what any
        8       of those acronyms stand for.
        9                               MR. PLACITELLA:                But my point is by
       10       every scientific analysis that was available by
       11       multiple parties, that is multiple scientists, they
       12       found asbestos.                  They just didn't take some
       13       unreliable -- and it almost begs the question.                                    All
       14       right.
       15                               And here's where I end my presentation.
       16       It almost begs the question, because the inquiry
       17       isn't what information --                         the inquiry here is you
       18       said that -- and you told courts and litigants that
       19       there was no evidence of asbestos, no evidence of
       20       asbestos, no evidence exists.
       21                               Mr. Carter signed an affidavit saying
       22       there was no testing data.                            That was false.
       23                               Those people, respectfully, had a right
       24       to hire their own experts to evaluate that.
       25                               And you say well, how much is enough?


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 296 of 358 PageID:
                                    49073
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 295

        1       If you look at the Robertson case, okay, the
        2       Robertson case is a significant case.                                  The Robertson
        3       case was a case that went to the Third Circuit Court
        4       of Appeals.               It was a case that was handled by Mr.
        5       Rothenberg after Engelhard got out of the case.                                       The
        6       trial judge dismissed the case because he said there
        7       just wasn't enough asbestos in that talc and the
        8       proofs weren't that great, the product ID wasn't that
        9       great.
       10                               And it went to the Third Circuit.                           And
       11       the Third Circuit said:                       Well, even with this little
       12       bit of asbestos -- and frankly, it was a lot less
       13       than these tests show -- even with this little bit of
       14       asbestos, these plaintiffs have the right to go
       15       forward and litigate their case.
       16                               What happened here was these plaintiffs
       17       lost that right.                   They lost the right to hire their
       18       own experts with the right data.
       19                               So it does not matter.                        We don't need
       20       science day.                This is about -- they said there was
       21       no evidence.                They didn't say there was no reliable
       22       evidence.           They said there was no evidence.                           They
       23       said there was no testing data.
       24                               SPECIAL MASTER:                Well, but if you have
       25       someone who performs a test and the test that he or


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 297 of 358 PageID:
                                    49074
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                 February 23, 2018


                                                                                             Page 296

        1       she performs is one that is not in accordance with
        2       generally accepted professional standards, isn't it
        3       the right of someone else to say that test was not
        4       performed in accordance with generally accepted
        5       professional standards, so I'm going to disregard it
        6       because it's not evidence of anything, it wasn't
        7       properly done.                 And I --
        8                               MR. PLACITELLA:                But they didn't --      I'm
        9       sorry.
       10                               SPECIAL MASTER:                And I think that that's
       11       what lies at the root of Mr. Assaf's request for a
       12       science day.                It's not to educate me about the
       13       science, which I can assure everybody here would be
       14       an entirely futile endeavor, but to put in the record
       15       what the basis of those determinations was so that
       16       people can say, hey, understand, there were these
       17       reports, but if you look at it, you know, they were
       18       testing for apples and they found oranges.                            It's not
       19       a good report, so it's not evidence of anything.
       20                               So therefore, when we say there is no
       21       evidence, and they also add and we conducted our own
       22       reports and they don't come to the same conclusion,
       23       that maybe there's no scienter in what was being
       24       done.
       25                               And in order to prove a crime or fraud,


     (856) 983-8484                                 Tate & Tate, Inc.                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 298 of 358 PageID:
                                    49075
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                     Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                       February 23, 2018


                                                                                                   Page 297

        1       you do have to prove a guilty mind.
        2                               MR. PLACITELLA:                Yes, your Honor.            But
        3       there was a lot more than that, because they never
        4       gave anybody the opportunity.
        5                               They said there was no testing data.
        6       There was nothing for anybody to look at and
        7       evaluate.           They had three of their own scientists
        8       testify under oath that they found asbestos in the
        9       talc.          Their own scientists.                       Right.       That was
       10       buried.           Right.           That was entirely buried.                  They
       11       said there was no --                     and when they were asked under
       12       oath:        Did anybody ever testify before on these
       13       issues?          No.
       14                               Well, that's not true.                        They gave
       15       nobody the opportunity to pursue their case.
       16                               This is not about whether they would
       17       have won their case or lost their case.                                  This is
       18       about whether the opportunity was taken from them.
       19                               And by them stating that there was no
       20       evidence of asbestos in the talc, withholding all the
       21       test results so that the plaintiffs' own experts
       22       could look at them and make their own judgment to go
       23       forward, and by them actually having sworn testimony
       24       from their own scientists, which they buried, and
       25       they knew it, that's fraud.


     (856) 983-8484                                 Tate & Tate, Inc.                          (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 299 of 358 PageID:
                                    49076
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 298

        1                               That's enough, I submit, that we have
        2       made out our prima facie case.                               We're only making a
        3       prima facie case.                  We're not trying our case here.
        4                               SPECIAL MASTER:                No, you're not.
        5                               MR. PLACITELLA:                We're not trying our
        6       case here.            But here we have clear evidence.                           They
        7       can determine -- they can argue what it means.                                      But
        8       there is clear data.                     There's clear evidence.                  You
        9       have sworn testimony.                     And they made the judgment
       10       that they were going to withhold it.
       11                               That's not permitted under any court
       12       rule in any place.                   It impacts the integrity of what
       13       we do as a profession, that no one would -- no one in
       14       this room -- I know almost every lawyer in this room.
       15       No one in this room would do that.                                    No one.
       16                               And what they did was wrong.                        It was in
       17       violation of their responsibilities.
       18                               These people were -- they lost their
       19       rights to move forward.                       They lost their right to
       20       make their own informed decision.                                     They could have
       21       taken all that data and given it to an expert and the
       22       expert says:              You know what, on balance this is not
       23       worth it.
       24                               They didn't give them that right because
       25       they knew it was important enough and it was


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 300 of 358 PageID:
                                    49077
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 299

        1       significant enough that they got rid of it.
        2                               If it was so insignificant, then why
        3       didn't they just turn it over?                             If the testimony of
        4       Dr. Hemstock, Mr. Gale, and Dr. Triglia was so
        5       insignificant, then why didn't they just turn it
        6       over?
        7                               Because what happened here, when Mr.
        8       Ashton signed his affidavit and said there's no
        9       evidence of asbestos in that mine --
       10                               MR. ASSAF:            That's not what he said.
       11                               MR. PLACITELLA:                -- they knew that they
       12       had their own scientists that came to a different
       13       conclusion.
       14                               So at the end of the day -- and I'm
       15       going stop here -- courts and litigants were all told
       16       the same thing.                People's cases were compromised.                         It
       17       was not just in letters.                        It was in sworn statements.
       18       It was in briefs that many judges probably spent
       19       weekends reading.                  And as a result --
       20                               SPECIAL MASTER:                I know the feeling.
       21                               MR. PLACITELLA:                Yes.           And as a result,
       22       these people lost their rights.
       23                               And that, your Honor, is a prima facie
       24       case of fraud under the standard that we're talking
       25       about today.


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 301 of 358 PageID:
                                    49078
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 300

        1                               And all that does is say to you, okay,
        2       let's go to the next step.                            Let's actually see
        3       what's there.                 Maybe Placitella and Roth, they're
        4       all wet.            Maybe we'll look at these documents and --
        5                               SPECIAL MASTER:                Well, there's no maybe
        6       about that.
        7                               MR. PLACITELLA:                -- and there's -- maybe
        8       we'll look at those documents and there nothing.
        9                               But supposing the documents, despite
       10       whatever Mr. Farrell said, the parties are discussing
       11       the fact that, hey, there's asbestos in this talc,
       12       what are we going to do about it, right.
       13                               Suppose there are admissions in the
       14       documents that say --
       15                               SPECIAL MASTER:                So one of the documents
       16       is the proverbial smoking gun, right?
       17                               MR. PLACITELLA:                I don't know what's in
       18       the documents.                Okay.       I'm not allowed to say what I
       19       know.
       20                               But all I'm saying to you is we're at a
       21       point where we've made our prima facie case.                           There
       22       are less than 75 documents probably, even counting
       23       whatever's in the compilation, for you to look at.
       24       You spend more time --
       25                               SPECIAL MASTER:                And your son, Mr. Jared


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 302 of 358 PageID:
                                    49079
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 301

        1       Placitella, is going to get me a list of that by
        2       Wednesday.
        3                               MR. JARED PLACITELLA:                         Thank you, your
        4       Honor.
        5                               SPECIAL MASTER:                Wednesday at five p.m.
        6       Eastern time.
        7                               MR. PLACITELLA:                You will spend more
        8       time reading the 120 pages of briefs on whether
        9       documents were destroyed or not, which -- and, you
       10       know, I'll never get the opportunity to respond to
       11       that.        And I understand why.
       12                               But if their proof ultimately
       13       demonstrates to you that all the documents are there,
       14       that only proves our case.                            It proves that they had
       15       the information and they withheld it.
       16                               So it's six of -- it's one way or the
       17       other.           They had the information in their
       18       possession, including -- we know Mr. Dornbusch had it
       19       because he had the compilation.                              But they told
       20       everybody it didn't exist.
       21                               So whatever they submit actually proves
       22       our case.             If they submit evidence that doesn't show
       23       that they have all the documents, that proves that
       24       stuff is missing.                    If they give you evidence that
       25       shows you --


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 303 of 358 PageID:
                                    49080
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 302

        1                               SPECIAL MASTER:                Proof that stuff is
        2       missing is not necessarily proof of spoliation.
        3                               MR. PLACITELLA:                Well, except for the
        4       fact that Judge Linares has ruled that as of 1983
        5       they had an obligation to retain the evidence.
        6                               If the conclusion is that the evidence
        7       does no longer exist, then they have violated that
        8       obligation.               That is different.
        9                               So when you're talking about a prima
       10       facie case of crime fraud, you're really talking
       11       about two different issues.                           You can find crime fraud
       12       under either one.                  You can find crime fraud solely
       13       based upon the misrepresentations that were made and
       14       that the people acted.
       15                               You can also find crime fraud if you
       16       find there was a -- as part of the intent to keep the
       17       information away from people, that they actually went
       18       through efforts to destroy documents.
       19                               And even if they didn't destroy
       20       documents, it's clear that they secreted them away.
       21                               Either way -- either way -- well, if
       22       they had --             I look at your face.                     If they had the
       23       purge memo and they collected it all, that meant they
       24       had it.
       25                               So when they told people they didn't,


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 304 of 358 PageID:
                                    49081
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                    Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                      February 23, 2018


                                                                                                  Page 303

        1       that was not true.                   That proves our prima facie case.
        2                               What I'm saying to you is I could have
        3       come here with two separate motions on crime fraud,
        4       one on miss representation and prevailed and one on
        5       spoliation.               And we think we will prevail.
        6                               When I say spoliation, that's a bad term
        7       because it's got a lot of technicals.                                 When I say
        8       spoliation, I mean destruction of evidence.                                  Okay.
        9       I could have come to you with the issue of --
       10                               SPECIAL MASTER:                More appropriately,
       11       failure to preserve evidence.
       12                               MR. PLACITELLA:                Failure to preserve
       13       evidence.             And if I came to you on that basis alone
       14       and I was able to show that they had an intent to get
       15       rid of the evidence and the evidence doesn't exist,
       16       that would be enough to satisfy my prima facie case.
       17                               Or I could have never came to you with
       18       the spoliation -- with the destruction of evidence
       19       and just come to you with the misrepresentations
       20       based upon what they say they have and based upon
       21       what's in that compilation.
       22                               SPECIAL MASTER:                That is why I gave you
       23       the option --
       24                               MR. PLACITELLA:                Right.
       25                               SPECIAL MASTER:                -- of either


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 305 of 358 PageID:
                                    49082
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 304

        1       withdrawing your spoliation claim or getting a
        2       sur-reply brief.
        3                               MR. PLACITELLA:                I understand that.       But
        4       I think both are --
        5                               SPECIAL MASTER:                You want them both in
        6       play?
        7                               MR. PLACITELLA:                Right.
        8                               SPECIAL MASTER:                You want them both in
        9       play.        And I understand that.                      And because of the
       10       importance of this application, I'm doing something
       11       that runs against the grain for me, which is to
       12       condone the filing of something that I think should
       13       never have been filed, not based upon what I was told
       14       was the burden of proof of the filing.
       15                               And that's troublesome to me.                 I will
       16       get past it.              But I have to tell you it is
       17       troublesome to me.                     And I want everybody to hear
       18       that, because please don't do that.
       19                               You ask me:             Can I get additional pages?
       20       You want 35, fine.                   You want to do appendices, okay.
       21                               But there's a reason and a purpose for
       22       appendices.               And it's not to throw a 44 page brief
       23       over the transom and call it an appendix.                             That's not
       24       the way to do it.
       25                               MR. PLACITELLA:                I take responsibility


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 306 of 358 PageID:
                                    49083
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                   Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                     February 23, 2018


                                                                                                 Page 305

        1       for that.
        2                               SPECIAL MASTER:                I was blaming you
        3       anyway, so it's okay.
        4                               MR. PLACITELLA:                I take responsibility
        5       for that.             I understand what you're saying.                       We'll
        6       have a further conversation about some of these
        7       issues.
        8                               All I'm saying is I'm not going to get
        9       an opportunity.                And I understand why.                  But whatever
       10       they submit I believe proves our point, because if
       11       they prove that they had the evidence, then it should
       12       have been disclosed.
       13                               So I believe as we sit here today, we
       14       have made out our prima facie case and that we should
       15       move to the next step.                      And we'll look forward to the
       16       Court's ruling.
       17                               Thank you for your time.
       18                               SPECIAL MASTER:                Thank you.
       19                               MR. ROTH:           Your Honor, are you going
       20       to --
       21                               SPECIAL MASTER:                Can you bear with me
       22       for one second?                I'm trying to find something --
       23                               MR. ROTH:           Of course.
       24                               SPECIAL MASTER:                -- that I know I
       25       misplaced.            There's far too much paper here.


     (856) 983-8484                                 Tate & Tate, Inc.                        (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 307 of 358 PageID:
                                    49084
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                       Page 306

        1                               I'm sorry,            Mr. Roth.               Thank you.
        2                               MR. ROTH:           Thank you, your Honor.                     Two
        3       things.          First of all, that weekend brief for you,
        4       that wasn't my fault, was it?
        5                               SPECIAL MASTER:                I'm sorry?
        6                               MR. ROTH:           The weekend brief reading,
        7       that wasn't my fault, was it?
        8                               SPECIAL MASTER:                Well, I'm happy to
        9       blame you.
       10                               MR. ROTH:           Okay.        That's what I thought.
       11                               I just wanted to touch quickly on --
       12       circle back to the standards.                            We've had a lot of
       13       discussion about in furtherance of.
       14                               And what I wanted to do is commend your
       15       Honor to the briefing that we've done to show why the
       16       standard in New Jersey is different from the federal
       17       court cases that you've heard about today and have
       18       read in the briefs.
       19                               SPECIAL MASTER:                I get that.
       20                               MR. ROTH:           Yes.       And a part of that
       21       argument, your Honor, is we think we've established a
       22       prima facie case in accordance with New Jersey law
       23       from those public documents.
       24                               SPECIAL MASTER:                I get that also.
       25                               MR. ROTH:           And that the notion that we


     (856) 983-8484                                 Tate & Tate, Inc.                              (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 308 of 358 PageID:
                                    49085
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 307

        1       would have to be able to show you what privileged
        2       documents prove that to meet our prima facie case is
        3       sort of the Major-Major issue that you identified.
        4                               And so although there is some discussion
        5       about, you know, are we agreeing it's in furtherance
        6       of, well, everything's a question of how you
        7       define -- I was actually looking at the dictionary to
        8       see whether or not in furtherance is the same.                              I
        9       think it's a, you know, difference without --                           we
       10       don't have to spend much time on.
       11                               SPECIAL MASTER:                It's a distinction
       12       without difference.
       13                               MR. ROTH:           Well, there is a little bit
       14       of a difference the way that New Jersey law applies
       15       it.      And that's why I was trying not to go down that
       16       road.
       17                               SPECIAL MASTER:                As I said, it's not my
       18       native language.                 So I'm going to do my best to
       19       figure it out.
       20                               MR. ROTH:           Today it feels like it's not
       21       mine either, Judge.
       22                               I would point out that we don't need
       23       those privileged documents to prove the prima facie
       24       case, nor could we.                    It would really be --
       25                               SPECIAL MASTER:                Well, that's not what


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 309 of 358 PageID:
                                    49086
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                               Page 308

        1       your partner argued.                      Your partner argued that I can
        2       use the privileged documents to --
        3                               MR. ROTH:           Yes -- I'm sorry.         Go ahead,
        4       your Honor.
        5                               SPECIAL MASTER:                He argued that I could
        6       use the privileged documents to determine whether in
        7       fact a prima facie case has been met.
        8                               MR. ROTH:           True.        But it is not a
        9       requirement that you use the privileged documents to
       10       determine that a prima facie case has been met.
       11                               SPECIAL MASTER:                I actually think the
       12       opposite, that I am not allowed to look at the
       13       privileged documents in order to determine whether a
       14       prima facie case exists.                        That's putting the cart
       15       before the horse in my view.
       16                               MR. ROTH:           I think we're in agreement on
       17       that, your Honor.
       18                               SPECIAL MASTER:                That's because you're a
       19       very wise man.                 Okay.
       20                               I'm sorry, Mr. Pratter?
       21                               MR. PRATTER:              I just -- at the risk of
       22       opening my mouth when I shouldn't --
       23                               SPECIAL MASTER:                That's every lawyer's
       24       risk, so --
       25                               MR. PRATTER:              I'm going to risk it.


     (856) 983-8484                                 Tate & Tate, Inc.                      (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 310 of 358 PageID:
                                    49087
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                  Page 309

        1                               SPECIAL MASTER:                I figured there was no
        2       stopping you.
        3                               MR. PRATTER:              I'm going to risk it.            I
        4       think what we're trying to say is in order to get to
        5       step 2, you have to have the documents in front of
        6       you.       We don't have the documents to give you.
        7                               So when you said it's a Major-Major,
        8       it's Catch-22, their argument is we have to present
        9       the privileged documents and identify them with
       10       precision in order for you to go on to the next step.
       11                               That's absolutely an impossible
       12       standard.           It can't be done.                  Its a circular
       13       argument.
       14                               So I think your Honor is right that we
       15       make a prima facie case based upon the applicable
       16       standard with public documents in order to allow your
       17       Honor -- forget about whether it's -- whether we've
       18       proven crime fraud or not.                          The question is to allow
       19       your Honor to go to the next step of looking at the
       20       documents.
       21                               And whether you say it's in order to
       22       determine whether a prima facie case was made or
       23       whether crime fraud has occurred almost doesn't
       24       matter.           The question is the process.                        And I
       25       think -- well, I'm not citing any cases because I'm


     (856) 983-8484                                 Tate & Tate, Inc.                         (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 311 of 358 PageID:
                                    49088
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 310

        1       not sure what --
        2                               SPECIAL MASTER:                I get it.
        3                               MR. PRATTER:              I'm saying this is so much
        4       to me a forest and the trees argument and --
        5                               SPECIAL MASTER:                It's not easy.
        6                               MR. PRATTER:              And you can't say I've got
        7       to have all the trees in front of me in order to
        8       determine there's a forest out there and what kind of
        9       trees they are.                  Is it a beech tree, an elm tree, an
       10       oak tree, a maple tree?
       11                               SPECIAL MASTER:                As I tell my
       12       children --
       13                               MR. PRATTER:              We're saying there's a
       14       forest.
       15                               SPECIAL MASTER:                As I tell my children,
       16       if it were easy, any idiot could do it.                               Because it's
       17       hard, it requires a special kind of idiot.
       18                               MR. PRATTER:              Well, I'm a special kind
       19       of idiot.
       20                               SPECIAL MASTER:                Well, welcome to my
       21       club.
       22                               MR. PRATTER:              But my point is, you know,
       23       I just sit here and almost marvel at some of these
       24       arguments, which just seem to me angels dancing on
       25       the head of a pin.


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 312 of 358 PageID:
                                    49089
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 311

        1                               SPECIAL MASTER:                Well, there's a little
        2       bit of that.
        3                               Now, if I don't let Mr. Assaf talk
        4       again, he's going to go home and kick his dog, so --
        5                               MR. ASSAF:            Two dogs.
        6                               SPECIAL MASTER:                Two dogs.
        7                               MR. ASSAF:            I wasn't going to, but the
        8       10 minutes turned into 35, so I would like to make
        9       three points, your Honor.
       10                               First to Mr. Pratter's point, I
       11       fundamentally disagree and --
       12                               SPECIAL MASTER:                I'm shocked that you
       13       would disagree.
       14                               MR. ASSAF:            I'll tell you why, your
       15       Honor, because of case law.                            Case after case, when
       16       you review what courts have done on crime fraud
       17       rulings, especially within the Third Circuit, is that
       18       they've actually had evidentiary support.
       19                               And your colloquy with Mr. Placitella
       20       regarding, well, is there a cross-over, who was there
       21       when, and then he talked about Mr. Carter.
       22                               What normal litigants do in these cases,
       23       and I've handled them before, is that they come to
       24       court having taken Mr. Carter's deposition, having
       25       taken depositions saying:                         Your Honor, let me now


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 313 of 358 PageID:
                                    49090
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                        Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                          February 23, 2018


                                                                                                      Page 312

        1       show you who is where, what they're doing, without
        2       even knowing the privileged information.                                   That's
        3       what litigants do.
        4                               And if you review those cases within the
        5       Third Circuit, that's why we've having so much
        6       trouble here, because they're not offering you
        7       evidentiary support such as who was there and what
        8       does Mr. Carter say.
        9                               Mr. Carter's being deposed in two weeks.
       10       And we're talking about Mr. Carter.                                   And Mr.
       11       Placitella hasn't even deposed him.
       12                               Point number 2, Ashton.                       I have to
       13       correct this.               I know it's in the briefs, your Honor,
       14       but he continues to say Ashton said there's no
       15       evidence of asbestos.
       16                               SPECIAL MASTER:                I read Mr. Ashton's
       17       affidavit.
       18                               MR. ASSAF:            He said based on the studies
       19       above --
       20                               SPECIAL MASTER:                I read Mr. Ashton's
       21       affidavit.
       22                               MR. ASSAF:            But as lawyers we just -- we
       23       have to have some ground rules that if you're going
       24       to quote an affidavit, it has to be -- for the
       25       declarant's purposes it has to be correct.


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 314 of 358 PageID:
                                    49091
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                  Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                    February 23, 2018


                                                                                                Page 313

        1                               SPECIAL MASTER:                But as advocates we got
        2       to give a little bit of rhetorical leeway to the
        3       lawyer who is arguing.
        4                               I don't think that anybody in this room
        5       is intentionally misstating something.                                Just we all
        6       have different perspectives.
        7                               And it's my job to sort of blow away the
        8       smoke and try to get to the core question.                               And I
        9       think I've -- I hope that I've demonstrated to
       10       everyone in this room that I do have the ability to
       11       do that and I do, do that.
       12                               So I don't know why you're so terribly
       13       exercised about point number 2.                              But that's all
       14       right.         You have one more.
       15                               MR. ASSAF:            My final point is there
       16       is -- as seen here in this last 15 minutes, there is
       17       an analytical divide between how we say crime fraud
       18       should be approached versus Mr. Placitella's what I
       19       think was a jury argument on fraud that could be
       20       given virtually in any case that would then open up
       21       any litigant to a crime fraud proceeding.                               And I
       22       think that's a huge difference.
       23                               And again, when we now get --
       24                               SPECIAL MASTER:                Have I given you any
       25       reason to believe that I'm going to be persuaded by


     (856) 983-8484                                 Tate & Tate, Inc.                       (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 315 of 358 PageID:
                                    49092
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 314

        1       the functional equivalent of a jury argument?
        2                               MR. ASSAF:            I'm going to go home and hug
        3       my dogs on that note.
        4                               SPECIAL MASTER:                I think you should do
        5       better and hug them.
        6                               Okay.          Anything else on the crime fraud
        7       motion?
        8                               MR. ASSAF:            That's it.
        9                               SPECIAL MASTER:                Okay.          Well, as we
       10       stand now, there will be a sur-reply -- I'm sorry,
       11       there will be a new list -- don't go crazy on me -- a
       12       new list of Appendix C to be submitted to me by five
       13       p.m. on Wednesday, what is that, the 28th of
       14       February.
       15                               Consistent with how you did it before,
       16       please send it to me.                     Do not file it with a copy to
       17       Mr. Assaf and a copy to Miss Gussack?
       18                               Did I pronounce that correctly?
       19                               MR. GUSSACK:              Yes, sir.            Thank you.
       20                               SPECIAL MASTER:                Thank you.          Okay.
       21       And then a sur-reply on the issue of spoliation not
       22       to exceed 60 pages each from BASF and Cahill due by
       23       five p.m. on March 21st.
       24                               Okay.          At that time I want you to tell
       25       me whether you want additional argument in respect of


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 316 of 358 PageID:
                                    49093
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018


                                                                                                    Page 315

        1       that.
        2                               If you do, I'm just telling you it is
        3       going to be scheduled on fairly short notice, because
        4       I do want to get this decided as promptly as
        5       possible, largely because I've been told that it
        6       might be an impediment to discovery that is ongoing.
        7       And that needs to get done.                            That has a May deadline
        8       on it.
        9                               So I know with all the lawyers who are
       10       here, you're all going to be able to get all the
       11       discovery that you need done by the discovery
       12       deadline.             So I'm quite confident in that.
       13                               But other than that, there's not much
       14       more I can tell you about the crime fraud motion at
       15       this stage.
       16                               Which then takes me to --
       17                               MR. ASSAF:            On crime fraud, your Honor,
       18       I also think we're going to get the slides on Monday.
       19                               SPECIAL MASTER:                Oh, yes.
       20                               MR. PLACITELLA:                Is Tuesday all right?
       21                               SPECIAL MASTER:                Tuesday is fine.
       22                               MR. PLACITELLA:                Okay.          Thank you.
       23                               MR. ASSAF:            And then we'll also let the
       24       Court know whether we want to either respond to the
       25       slides in writing or whether it's going to be


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 317 of 358 PageID:
                                    49094
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                  February 23, 2018


                                                                                              Page 316

        1       encompassed in a request for oral argument.
        2                               SPECIAL MASTER:                You're not going to
        3       respond to them in writing.
        4                               MR. ASSAF:            It will be argument.        Okay.
        5       Fair enough.
        6                               SPECIAL MASTER:                If you think it is
        7       really necessary, then we can talk about argument.
        8                               MR. ASSAF:            Okay.        I'll defer to Miss
        9       Gussack on that.
       10                               SPECIAL MASTER:                That's wise.
       11                               Okay.          And now to Mr. Assaf's
       12       housekeeping letter of February 22nd.
       13                               Does everyone know what I'm talking
       14       about?
       15                               MR. ROTH:           Mr. Assaf and Mr. Pratter and
       16       I had a conversation about checklist items.                             We've
       17       discussed this list before the letter was sent to
       18       your Honor.
       19                               We're not here with a substantive
       20       argument, but putting the cat on the roof, so to
       21       speak, about issues that we're going to anticipate
       22       down the road.
       23                               SPECIAL MASTER:                Well, what do you need
       24       me to today?
       25                               MR. ASSAF:            I think the only thing, your


     (856) 983-8484                                 Tate & Tate, Inc.                     (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 318 of 358 PageID:
                                    49095
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018


                                                                                                        Page 317

        1       Honor, we'll need you to do is we will be -- not an
        2       order.         I know Mr. Roth is working.                             We really need
        3       dates and just some judicial encouragement on dates
        4       for depositions I think.
        5                               SPECIAL MASTER:                You are hereby
        6       judicially encouraged.
        7                               MR. ROTH:           Got it, Judge.                I was
        8       encouraged by Mr. Assaf before that.                                    But I
        9       appreciate all the encouragement I can get.
       10                               SPECIAL MASTER:                But it's so much better
       11       when it comes from me, right?                            There you go.
       12                               MR. ASSAF:            And so yeah, I think you
       13       have some Bevan -- I hate to put more work on you.                                           I
       14       think you have some Bevan e-mails and documents that
       15       we're --
       16                               SPECIAL MASTER:                I haven't received them
       17       yet.
       18                               MR. ROTH:           You have not, your Honor.
       19       You're going to have them -- on Monday I'm told -- on
       20       Monday you're going to have them, your Honor.
       21                               SPECIAL MASTER:                How much is that?
       22                               MR. JARED PLACITELLA:                         I'd have to
       23       check, your Honor.                   I'm not sure offhand.
       24                               SPECIAL MASTER:                A guess?          Is it as much
       25       as the last batch you sent to me?


     (856) 983-8484                                 Tate & Tate, Inc.                               (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 319 of 358 PageID:
                                    49096
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018


                                                                                                     Page 318

        1                               MR. JARED PLACITELLA:                         No, there's not
        2       nearly as much.
        3                               SPECIAL MASTER:                Because I asked Mr. --
        4       you sent it and I asked Mr. Reiley:                                    Well, can you
        5       please print that out?
        6                               And I don't know if you're aware, but it
        7       was a stack that was the size of what's in this
        8       binder.           And as you've seen since then, I went
        9       through each and every page.
       10                               MR. JARED PLACITELLA:                         Yes, your Honor.
       11       Definitely not that much.
       12                               SPECIAL MASTER:                I'll hold you to that.
       13                               MR. JARED PLACITELLA:                         Yes, your Honor.
       14                               SPECIAL MASTER:                Okay.           Anything else we
       15       need to discuss today?
       16                               MR. ASSAF:            I think that's it, your
       17       Honor.
       18                               SPECIAL MASTER:                Okay.           Miss Gussack?
       19                               MS. GUSSACK:              Nothing, your Honor.
       20                               SPECIAL MASTER:                Well, thank you all
       21       very much.            I appreciate all of the arguments.
       22       Always lively.
       23                               (The conference adjourned at 5:45 p.m.)
       24
       25


     (856) 983-8484                                 Tate & Tate, Inc.                            (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 320 of 358 PageID:
                                    49097
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                February 23, 2018


                                                                                            Page 319

        1                                     CERTIFICATE OF OFFICER
        2
        3
        4                      I, ROBERT J. BOCCOLINI, a Certified Court
        5       Reporter, do hereby certify that the foregoing is a
        6       true and accurate transcript of the stenographic
        7       notes taken by me at the time, place and on the date
        8       hereinbefore set forth.
        9                      I do further certify that I am neither a
       10       relative nor employee nor attorney nor counsel of any
       11       of the parties to this action, and that I am neither
       12       a relative nor employee of such attorney or counsel
       13       and that I am not financially interested in this
       14       action.
       15
       16
       17
       18                      _________________________________
                               ROBERT J. BOCCOLINI, C.C.R.
       19                      Certificate No. XI01040
                               Date: February 26, 2018
       20
       21
       22
       23
       24
       25


     (856) 983-8484                                 Tate & Tate, Inc.                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 321 of 358 PageID:
                                    49098
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 320

               A          acquired 114:10,12       addressed 79:7          166:22 184:14,16       215:6,8 216:11
      a.m 1:13              114:13 158:6             147:15,17 225:22      184:19,22 185:8        217:20 218:7,9,11
      abide 20:7 74:11      207:20 251:14          addresses 13:12         186:3 191:18           218:14,16 223:6
      ability 313:10        252:25 253:21            75:7                  294:21 299:8        ain't 64:17 291:20
      able 25:12 29:25      254:6,10,10 255:7      addressing 282:8        312:17,21,24        air 120:17 259:11
        38:10 61:10 69:10   291:19                 adds 7:16             affidavits 126:25     al 1:3,6
        70:17 112:8       acquires   291:17        adduce 59:18          affirmative 51:24     aligned 41:8,14
        168:18 172:16     acquiring   291:18,18    adequate 110:10         51:25 52:1,14       allegation 10:8
        175:21,21 195:12  acquisition  206:16      adjourn 23:18           217:10                 217:15 226:21
        203:25 222:18       255:2                  adjourned 25:3        affirmatively 59:24      245:9,20 247:5
        225:25 230:17     acrimonious 39:19          318:23              agency 67:14             248:24 249:21
        249:18 285:5      acrimony 39:20           administering 111:6   agenda 263:8             253:7,11,20 256:1
        303:14 307:1        164:25                 admissibility 113:4   agent 54:12,13,15        256:8
        315:10            acronyms    294:8          168:11                241:23 289:14       allegations 103:6
      abolishing 44:14    act 43:23  47:7,8        admission 89:9          292:14                 226:17 245:14,15
      absence 42:9 43:1     51:2 67:15 68:5          176:14              agents 54:10 241:24      249:25 250:17
        244:17 262:18       70:1,2 208:5,6         admissions 62:19      ago 64:7 101:7,11        251:8 254:4
      absent 67:10 68:13  acted 302:14               139:13 152:12         169:6 210:5            264:19
      absolute 58:20      acting  25:21 102:25       300:13              agree 26:8 27:25      allege 226:22
      absolutely 12:14      193:4                  admit 89:7 152:25       31:7,8 32:6 34:13      290:24 292:8
        93:16 96:13       action 1:2 27:18         admitted 139:12         52:16 55:5 56:13    alleged 43:25 84:19
        107:11 141:14       54:14 67:16              155:13 178:24         56:16,17 62:9          92:21 122:2
        194:7 235:12        112:23 113:2,3,24        179:1 181:8           69:7 70:16 100:8       215:21 220:13
        254:21 309:11       319:11,14              admittedly 283:3        100:8 101:22           248:4 250:4,6
      absurd 279:16,22    actions  237:8 250:5     adopt 90:8 102:5        141:14 231:22,24       262:19
      abundant 122:19,22    250:11                 adopted 220:1           233:2 249:8         alleges 101:16
        122:24 126:2      active 214:18            adopting 141:22         259:13 282:18       alleging 53:21 251:9
        133:3 135:23        215:12                 advance 98:2          agreeable 6:15        allied 213:10
        136:24 273:6,8,9  actively  292:16           153:16 192:10       agreed 23:17 24:2     allocation 42:14
        273:25 274:21     activities 158:22          214:18                32:21 33:1,3 43:9      46:1,10,12 50:7
      accept 66:5 183:3     161:17   162:7,16      advanced 100:12         43:24 75:22            50:14 51:13,14
        225:8 234:6       acts 52:3 94:14            223:22                138:22 218:4           52:11,18 59:16,17
      acceptance 18:4     actual 158:11            advantage 258:24      agreeing 32:3 279:1      60:9,11,13,21,24
      accepted 214:8        186:12 222:19          advice 27:11,15         307:5                  63:20,21,22 66:6
        296:2,4             223:3 224:8              28:15 35:24         agreement 29:8           66:18 67:1,3 69:8
      access 240:16         225:22 264:18,23         215:19,20,23          35:8 42:16 49:17       69:10 70:6,18
        242:11 252:5        276:19                   262:20,20             58:24 61:19 62:13      74:2 76:24
      accessed 141:11     adapter 205:2 206:2      advise 43:4             63:1,22 64:3,15     allocations 53:3,4
      account 8:14 55:4   add 6:23 18:12 23:7      advised 21:15 32:19     64:19 65:7 139:24      59:18 60:1 70:9
      accounting 154:25     288:3 296:21             87:6                  257:17 258:6        allotted 9:23
        155:8             added   91:7             advising 20:6 23:17     308:16              allow 32:20 60:13
      accumulated 137:14  adding   14:13,16          24:1 87:12          agreements 42:5,23       60:22 97:12
      accurate 124:13,17    88:14                  advocacy 204:1          43:4,6 44:11,20        110:15 207:1
        124:18,20 130:8   addition 166:22          advocates 208:17        44:25 46:10 47:9       229:3 259:19
        130:18 135:4      additional 239:6           313:1                 54:25 57:6 58:21       309:16,18
        151:18 248:1,2      304:19 314:25          affect 42:17 63:20      63:4,6,20 65:15     allowed 30:9 32:2
        319:6             additions   14:6           63:24 237:3           78:18,18               36:3 60:24 66:18
      accurately 160:11   address   6:11 12:19     affidavit 7:5 11:16   agrees 250:21            69:18 83:17 85:16
      acknowledge 252:25    15:20 72:12 74:12        96:2 142:22,23      Aha 217:2                96:24 97:2 161:3
        292:5               81:19 102:1              143:3,9,11,13,22    ahead 15:24 56:22        185:14 188:17
      acknowledged          106:22,23 161:4          144:20,21 145:13      288:12 308:3           227:9 228:19
        280:22              174:11 211:11            145:18,25 146:6     aid 82:23 93:11,14       300:18 308:12
      acknowledging         223:24 232:6             146:13,15,16,17       93:24,25 94:10,16   allowing 62:25
        76:21 219:22        281:1,10 287:12          150:20 151:5,17       95:10,14 213:18     allows 5:15 47:8
      acquire 114:16        287:16                   151:21 152:7          213:21 214:17,17       68:11


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 322 of 358 PageID:
                                    49099
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 321

      alluding 268:2        anymore 39:7           application 12:9      Arch 2:15             art 270:2
      allying 213:3           154:21 173:6           17:1 21:5 40:13     archive 170:24        artful 30:8
      Alpo 106:2              184:1 192:8            42:2,9 46:11 51:7   area 121:20           Arthur 3:11 5:21
      altogether 42:24      anyway 305:3             69:6 71:15 73:15    arena 232:17            68:16 196:19,21
        259:15              apart 204:15 243:17      73:21 74:8,10       arguably 217:10         196:23
      amassed 138:5         apologies 6:1 72:9       75:25 80:8 85:10    argue 43:20 44:10     articles 143:9,14,18
      ambiguity 29:7          288:2                  112:19 153:25         45:24 46:1 84:22    articulate 109:17
      amount 14:12 17:6     apologize 22:2 23:5      197:11 252:22         88:23 89:21           192:21 193:9
        30:13 53:3 133:5      39:13 140:11           304:10                206:22 219:9,24     articulated 108:25
        273:9 274:1,25        185:20 190:16        applied 51:6 75:23      220:6 230:14          110:21 212:23
      amounts 121:4,22        228:1                  92:21 105:24          283:4 298:7           219:14 220:3
        121:23 122:18       apologized 25:11         150:17 212:20       argued 21:6 58:22       248:23
        123:6 273:11        apologizing 22:25        220:4 223:13          75:5,6 84:2         artifice 258:20
        276:15 277:6          25:10                  242:19                197:15 214:3          260:18
      analysis 196:1        apology 22:1 75:17     applies 36:15 45:16     217:17,17,20,23     asbestiform 134:19
        218:22 294:10       apparently 91:18         46:6 55:9 73:9        217:25 282:16         135:2 269:20,24
      analytical 313:17       158:12 196:23          74:20,22 76:23        308:1,1,5             270:12,22 278:4,8
      anathema 85:5           205:1                  83:16 85:6 89:14    arguing 17:13 52:12     278:10,16 279:17
      anew 142:16           appeal 62:8 91:12        89:19 93:6 100:9      61:15 83:15 86:15     284:24
      angels 74:6 310:24      91:15 222:4            108:7 307:14          95:13 98:17 99:3    asbestos 7:3,6 11:5
      Anguas 2:12 5:1,1     Appeals 93:4 295:4     apply 46:3 52:15        99:18,19 124:10       11:11,13 53:22
        205:14,15,20        appear 8:15 186:9        65:24 72:16 73:7      196:9 214:7 221:7     89:9 90:18 110:23
      Annotated 82:17         202:4                  84:7,8,13 107:25      221:7 227:19          115:12 116:11,16
      annoyed 229:11        appearances 2:1 4:5      108:17 113:5          313:3                 116:17,19 117:3
      answer 8:10 20:6      appeared 154:13          175:1 220:20        argument 12:3           120:11,15,18,19
        28:22,24,25 29:13     160:8 163:18           223:2 224:6 251:3     16:11 55:9 56:12      120:22 121:23
        30:9 31:22 32:2       179:23               applying 73:11          74:3,10 91:3          123:19,23 124:5,7
        32:21 34:1 35:2     appearing 269:20       apportionment           97:25 98:1,5,18       126:1,7,13,14,19
        51:19 65:6 70:24    appears 28:5 82:18       43:10 44:8 47:6       103:11,17 106:23      127:1,11 128:11
        71:7,18 108:22        83:21 118:5          appraisal 288:24        119:24 122:20         128:21 129:4,4,14
        109:12 161:7          152:10 161:25        appreciate 13:20        163:15 187:15         130:13 133:10,11
        172:2 185:3 186:6     214:7 269:4            18:8 39:23 40:10      192:7 206:14          134:18 135:1,24
        187:6 212:3 228:4   Appellate 91:12,16       41:8 71:9 211:18      211:12 213:17         136:25 138:16
        234:6 291:5,6         91:21 104:1,9          211:19,20,23          221:9,10,12,22,23     140:20 142:23
        293:12,15,19,20       105:1,15 216:14        212:17 230:15         221:25 225:5,11       143:1,15,23
        293:20                217:5 220:3            235:8 236:23          227:21 232:3          145:14 148:4,17
      answered 20:20        appendices 88:13         280:24 282:6          233:14,21 242:6       151:4,25 152:4
        166:21,24             88:14,19 237:22        317:9 318:21          247:14 249:8,15       156:21 158:18
      answering 192:2         237:23,25 304:20     approach 92:16          251:18 252:6,10       160:5,7 178:1
      answers 48:23,24        304:22                 230:12                252:13 254:22,23      186:7,7 198:20
        94:24 96:16,17,20   appendix 16:13,14      approached 313:18       273:10 281:2,4        199:4,11,12,14
        147:25 150:20         29:7 86:24 88:1,2    approaching 58:9        288:5,6,8,10          243:8,10 244:9,12
        156:17 195:7          88:5,6 90:25         appropriate 12:12       306:21 309:8,13       256:19 257:11
      anti-sandbagging        157:12,14 167:8,9      77:12 196:1           310:4 313:19          258:4,13 268:14
        280:25                200:13,18 201:10       262:10                314:1,25 316:1,4      268:17,23,25
      anticipate 316:21       202:12 227:1         appropriately 256:4     316:7,20              269:25 270:6
      anybody 4:3 36:19       229:10 233:4,23        291:3 303:10        arguments 52:11,18      272:5,13,17,19
        38:12 55:1 78:24      233:24 239:19        approximately 88:1      87:9,15 107:7         273:9,11 274:1,25
        91:24 102:11          240:9,24 304:23      approximation           227:11 229:3,4        275:12,24 276:5,8
        104:22 117:2          314:12                 204:1                 260:17 310:24         276:11,15,17,19
        158:25 162:20       apples 296:18          April 6:23 135:25       318:21                276:25 277:4,7,15
        208:24 229:16       applicability 82:11      235:16,19           arising 27:18 42:18     278:4,8,11,17,20
        267:3,24 285:6        87:20                arbitrary 274:23      arithmetic 134:5        278:23 279:1,7,10
        297:4,6,12 313:4    applicable 92:24       arbitration 42:4        279:19,20             279:12,14,17
      anybody's 187:9         210:9,10 309:15      arc 246:24            Arkansas 147:4          289:8,23 290:8,9


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 323 of 358 PageID:
                                    49100
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 322

        294:3,12,19,20        131:18 149:12,15       281:3                          B             218:12 224:1
        295:7,12,14 297:8     149:20,24 150:2,5    assumption 200:24      B 116:8 118:3 279:3     225:19 226:9,23
        297:20 299:9          169:20,23 170:2,4    assure 77:17 296:13    back 11:1 21:24         230:18 232:3
        300:11 312:15         181:18 186:18        assured 33:6             33:15 40:7 41:25      244:9 260:12,13
      asbestos-free 199:1     187:5 204:9,11,24    attach 143:22            48:14 51:11 53:13     269:2 277:12
      asbestosis 276:7        205:5,21 206:1,9     attached 19:23           55:22 69:5 80:8       278:14,16 302:13
      ascertain 19:9          206:21 207:4,7,11      92:19 117:1,9,12       80:11,13 94:16        303:20,20 304:13
      ascertained 273:17      209:9 210:12           119:10,16 144:10       103:20 115:14         309:15 312:18
      Ashton 7:5 11:10,19     211:8 212:23         attaching 29:6           118:25 127:4        bases 82:15 83:13
        143:11,12 146:2       263:12 280:16,17       144:2                  128:9 130:22        BASF 1:6 2:13,24
        146:16 150:20         281:5 282:6,12,20    attachment 119:8         132:14 134:9          3:4 4:22,23,24,25
        151:5,17,21           283:2,7,17,22        attachments 167:14       137:14,20 138:1,2     5:1,2,3,4,23 7:6,8
        184:14,16,19,21       284:10,16,19           167:14                 151:6 157:22          7:10,13 9:14
        185:8 191:18          285:4 286:11,15      attempt 240:23           162:1 164:13          10:10 12:20 13:14
        299:8 312:12,14       287:14 299:10          241:2                  168:20,21 169:22      14:19 15:9,10
      Ashton's 11:15          311:3,5,7,14         attempted 7:8            171:21,23,24          16:3,25 19:17
        145:13 312:16,20      312:18,22 313:15     attempting 276:24        172:5,15 184:10       23:25 26:15 38:1
      aside 60:1 224:18       314:2,8,17 315:17    attention 13:21 17:6     190:1 193:23          38:7 42:3,7 44:5
      asked 29:8,10 78:14     315:23 316:4,8,15      19:2 76:8 211:23       196:22 198:8          44:12 45:2,7 46:9
        98:9 123:18 129:1     316:25 317:8,12        236:9 238:22           206:2,2 210:3         47:11 51:19 52:4
        129:12 130:10         318:16                 275:9 288:7            213:12 219:2          52:5,8,9,13,25
        132:6,10,14,22      Assaf's 5:16 6:3,12    attested 7:5             220:18 227:7          54:12 55:19 57:8
        133:1 145:16,17       36:21 65:9 277:23    attorney 55:10           237:1 239:5 258:3     59:21 64:6,12
        151:15,17,20          287:17 296:11          84:18 96:6 179:12      262:21 265:21         65:2,20 75:22
        152:6,7 154:7         316:11                 319:10,12              269:15 275:19,22      79:16,17,17,19
        156:20 171:19       assert 43:17 44:5      attorney/client          278:14 280:15,17      83:14 85:21 87:15
        172:10 173:13,21      52:21 83:13 85:4       28:10,17,22 29:14      281:9 282:21          90:15,19,20,24,25
        181:23 182:21         85:9 90:14 181:2       29:17 30:22 31:5       285:16 291:22         91:2,4 96:15
        183:10,16 187:11      239:22                 32:10 33:14 35:16      306:12                97:19 98:2 102:7
        201:20 207:14       asserted 42:20           44:12,17 45:15,20    backdrop 42:11          103:6 106:11,20
        209:15 234:5,22       179:12,20              46:13 47:11 79:22    background 82:14        111:15 112:2
        234:22 239:21       asserting 31:1 33:14     82:16,20 84:2,17     backup 168:25           114:8,9,11,24
        269:22 293:11,19      45:8 180:16            89:4 112:19          bad 4:4 39:6 121:15     121:3 128:22
        297:11 318:3,4      assertion 29:18 49:5     174:25 179:12          242:2 274:9           129:1 147:23
      asking 21:4 28:15       79:15,21 179:13        197:12,24 201:3        284:21 303:6          148:11,12 149:3
        31:10 34:22 47:21     180:18 181:4           202:16 208:13        bag 66:16               149:18,23 152:13
        63:25 78:13           233:10 258:24          220:12 250:8         Baim 190:14             153:21,24 154:7
        128:16 129:1        assertions 20:2          259:1                balance 201:22          154:10,18 155:5
        155:17 178:7,14       40:13 88:4 258:23    Attorneys 2:7,13,18      298:22                157:25 158:1,2,6
        178:22 182:1        assess 58:2              3:4,8,11             ball 241:25             158:15 159:22
        183:2 185:14        assessment 10:16       August 9:14 172:10     Ballard 1:11,14         165:4 176:14
        201:1 242:15        assist 210:23 239:22   authored 130:15,19     banking 245:25          188:3,16 198:18
        245:5,11 263:9      assisted 131:3,6,14      142:12 157:20        bankruptcy 37:20        200:19 203:18
      asks 17:16 65:19      associate 96:16        authority 57:17        barrier 122:7           206:15,23 207:5
        71:15                 166:23                 123:16               Barry 2:16 5:8          207:15,22 208:4
      aspect 70:1           assume 6:2 23:6        available 110:2,18     base 249:23             210:16 211:15
      Assaf 2:11 4:21,21      54:9 60:7 180:15       113:14 114:3         based 9:8,19 29:2       229:20 238:3
        5:15 13:12 19:20      187:12 194:15          116:20 233:1,17        38:22 42:22 50:13     242:21 244:10
        25:1,8 30:14 32:6     197:7,7 200:22         294:10                 58:23 68:2 86:13      245:10 248:8
        32:18 36:23 37:1      206:19 225:11        avoid 33:21 222:22       107:14 110:17         251:14 252:25
        37:2 38:17 39:23      235:2 248:2          aware 69:15 151:23       117:23 121:20         253:7,11,20 254:5
        40:11,20,23 41:7      255:13                 218:9,15 245:17        151:21 152:22         254:9,23 255:6,7
        41:19 64:25 81:8    assumed 76:15            286:9 318:6            153:1 154:3           260:19 265:4
        99:20,23,24         assuming 100:12        awful 78:14              155:14 187:13         269:3,12 273:10
        125:19 127:24         106:5 172:2,6                                 189:19 215:11         280:9 288:5,20,24


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 324 of 358 PageID:
                                    49101
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 323

        290:6 291:16         behavior 100:24       bias 43:7 44:13,21     bracketed 239:3          88:21 90:20,21
        292:17 314:22        belabor 261:15          44:22 47:10 62:23    bragged 199:13           91:10,18 106:21
      BASF's 19:25 24:5      belief 84:6 107:24    bidding 56:2           brain 122:7 293:17       106:25 107:2
        42:7 53:17 64:23       108:6 110:10        big 120:7 173:21       brand 47:4               108:9 110:22
        87:9 88:4 89:3,22      174:24 195:19       binder 118:20          breach 43:18 45:22       136:4,11 146:20
        89:23 90:23 91:9       224:6                 173:21 174:1,3         54:22                  167:6 173:20
      basically 12:3 24:4    believe 8:16 15:10      269:8 318:8          break 82:4,5 186:25      182:21,24 197:17
        124:13 247:12          60:14 63:15 76:9    birthday 58:10           203:19,21 204:7,8      198:4 201:21
        258:4 286:24           78:19 102:2 103:2   Biscuit 222:12           207:12 231:8           214:10 218:1,6
      basis 10:1 48:10,12      107:14 108:11,12    Biscuits 216:14          247:7                  219:24 226:17
        49:4 53:24 59:25       108:24 109:9,16       219:2                Bress 2:11 4:23,23       228:12 229:10,14
        82:24 84:6,13,15       109:22 110:17,21    bit 41:23 44:18 80:6     64:25 65:1,1,6,11      230:16 231:23,25
        84:21 89:19 92:9       112:2 119:23          80:14 94:20 96:1       66:9,13 67:6 68:6      233:10 238:3
        104:11,17 108:4        130:14 142:5          117:24 136:2           69:12,15 70:20,25      280:20 281:1,2,4
        108:12,18 109:2,9      154:2 156:13          140:1 185:20           71:4,13,21,24,25       281:15 282:22,24
        110:10 113:3           162:9 163:16          235:9 280:17           74:5 81:24 204:13      286:4,5 287:3
        145:9 174:16,20        172:13 175:2,3        295:12,13 307:13       205:6 206:10           304:2,22 306:3,6
        174:23,24 175:17       179:11 180:23         311:2 313:2            210:13 211:11,13     briefed 36:13
        179:19 180:17,20       181:7 184:18        black 58:15,19           211:14,15,22         briefing 228:13
        181:1 198:13           188:21 189:5,8,19   blackmail 147:20         212:2,16,24            306:15
        199:22 208:13          194:4,11 198:16     blame 43:25 51:17        213:14,20 215:2,4    briefly 240:22
        220:6 222:2 224:5      208:3 210:18          54:6 57:8 65:20        216:5,8 217:18,24      265:16
        224:5 235:3            222:2 237:15          68:21 136:21           218:5 220:19,22      briefs 17:14 88:9
        246:25 249:6,19        239:7 250:10          185:24 306:9           220:25 221:2,23        286:7 299:18
        250:10 255:5           259:4 263:11        blamed 68:10             224:10 225:8           301:8 306:18
        259:4 263:19           266:2 267:7           185:25                 226:3,6,13 227:12      312:13
        265:12 271:2,20        274:19 280:1        blaming 182:25           227:17 228:1,3,7     bring 19:2 80:11,13
        274:14,16 276:12       305:10,13 313:25      305:2                  228:18,23 229:23       198:8 206:1 209:5
        276:13 277:1,5,9     believed 9:7,11       blank 65:12 267:6        230:3,9 234:9,10       238:10,22 245:21
        296:15 303:13          272:1,12            blind 60:2               234:14,17,24           245:23 246:25
      Basketball 203:12      believer 56:19        block 215:7              235:1 236:2            285:6 286:19
      batch 317:25           believes 224:20       blood 22:9 122:7         237:13,15,19,24      brings 271:11
      Bates 118:6 184:7        250:23              blow 313:7               238:16,17,23         broad 56:4,8
        201:19,21 239:20     believing 161:21      board 283:25             239:15,18 240:8      broader 95:14
        240:10 267:11        belong 180:4          boasting 175:18          240:17 241:16,21       102:5 202:20
        269:11,12            bench 281:22          Boccolini 1:12 319:4     242:13 243:14          217:20
      battle 159:14          benchmark 99:4          319:18                 244:24 245:2         broadly 95:23,24
      bear 51:22 62:20       benefit 253:25        Boise 2:16 5:8,8         246:10,14,23           99:6 102:7
        75:12 76:10 88:16    best 80:24 205:4        72:12,14 74:15         247:15 248:19        broke 291:21
        103:1 153:23           218:22 236:25         76:11,12 77:5,17       251:1 252:7,16,19    brought 10:25
        235:21 305:21          259:18 307:18       book 36:2 100:21,23      253:3,6,9,10           13:21 127:4
      bears 63:19            better 79:12 94:20      101:21 230:5           254:2,12,21            255:11 260:8
      beating 24:13,16,18      105:20 164:12       bootstrap 249:18         256:22,25 259:17     brunt 147:11
      beech 310:9              213:24 215:10       borne 222:6              261:11,15 262:17     bubble 124:14
      began 238:24             270:23 271:18       boss 130:15,18,18        268:2 282:25         build 68:22 69:1
      begets 77:24 78:20       272:2,4 287:22      bottom 118:7 128:4       286:9                  111:17 260:11
      beginning 23:7           314:5 317:10          163:20 190:7         Bress's 286:4          building 127:21
        120:13 195:12        Bevan 25:20 26:5        266:23               brethren 230:25        built 260:12
        200:23 271:3           27:8,19,20 28:12    Boulevard 3:6,10       brief 7:17,23,25 8:2   bunch 186:11
      begins 270:19            29:15 31:6,13       bound 76:8               8:5,7,9,13,15,17       223:17,20 269:13
      begs 294:13,16           35:10,13,15,22      box 134:10 176:1         8:25 12:17 13:20     burden 63:9 89:2
      begun 66:1               36:18,24 37:3         200:22                 14:17,20 15:1,13       108:18,19 109:3,3
      behalf 5:18,21 37:12     40:2,6,8 152:24     boxes 241:1              15:19,21 16:15         109:6,8,17,20,22
        103:17 203:18,24       152:25 317:13,14    Boyle 3:9,11 5:20,20     17:13,17 36:17         111:9 210:24
        211:16,17 249:1      beyond 76:18 109:5      5:21                   83:22 87:25 88:12      240:6 250:9 288:6


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 325 of 358 PageID:
                                    49102
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 324

        304:14                 288:21 289:4,12     case 9:2,22 11:17       197:11 199:23       cast 290:13
      buried 160:19            289:14 292:7,17       17:5 18:23 20:14      200:6 206:22        cat 316:20
        165:23 297:10,10       314:22                20:15,22 24:25        208:1,11 209:1      cat's 66:15
        297:24               Cahill's 64:15          25:16 27:20 28:12     210:18 211:3        Catalyst 52:4,5
      bury 228:2             calculations 134:7      28:25 29:16 31:19     213:25,25 214:1     Catalysts 1:6 2:13
      bus 178:16               277:13                31:23 32:11,13,15     214:22 216:1,14       2:24 3:4
      business 207:19,19     California 135:19       35:14,16,17 38:13     216:17,18 218:9     catch 251:2
      buttress 145:24          140:25 189:4          39:19,22 42:18        218:16 220:9,11     Catch-22 242:7
      buy 115:10 116:12      call 36:8,9 39:5,12     44:24 48:20 52:8      222:7,17 223:1,10     309:8
        117:3                  61:3 62:5 76:8        52:23 53:9,16         225:12 226:1        catch-all 217:22
                               130:4 186:7           55:13,15 56:9,10      227:13 228:10,21    catchy 130:8
                C              187:20 207:7          56:25 57:4,4,20       229:9 230:13,18     caught 263:10
      c 55:3,6,6,11 62:1,6     226:19 247:23         58:8,9,12 59:6,19     232:15,24 233:7       275:14
        83:8 86:25 87:3        275:9 281:21          61:6,7,16,17          233:12 239:2,9,23   cause 17:21 67:16
        88:1 103:12,18         286:7 304:23          63:17 64:2 65:24      243:15,15,17,18       67:22 112:23
        118:4 200:13,18      called 17:19 135:20     66:11 67:11 68:10     243:23,24 246:16      113:2,3,24 153:16
        201:1 202:12           141:7 155:21          68:14 69:17,21        247:2 248:5 250:2   caused 51:20 52:3
        227:1 233:23           158:20 212:15         70:4,11 71:22         253:16 255:4          80:7
        239:19 240:9,24        216:14 271:8          73:4,15 75:3          256:1,2,9 257:9     cautious 286:2
        266:16,17 267:2        275:16                77:22 79:2,4,11       257:15,16,24        ceiling 121:11
        314:12               calling 140:16          80:14,19,20,21,21     258:5,13 259:2,4    cement 51:12
      C-1 1:23               calls 204:5             85:10,25 90:3         259:20 260:11       Center 3:3
      C.C.R 319:18           camera 45:1 46:22       92:7,19,20,23,24      263:1 269:10        central 71:13
      cabin 227:25             62:14 63:11 84:10     94:22 100:9,15,17     282:9,15 283:13       141:11 222:23
      Cahill 2:18,19 5:5,7     84:21 86:9 88:2       100:22 101:11,16      284:3 285:1           240:8 245:3 260:7
        5:8,11 7:2,7,8,10      108:2 110:11          101:18,21 102:10      292:16 295:1,2,2    certain 26:2 28:15
        10:11 46:15 53:19      195:16 201:13         103:21 104:2,18       295:3,3,4,5,6,15      57:7 193:19 241:2
        53:22 54:4,6,18        218:22 224:8          104:19,22,23          297:15,17,17          271:7 292:7
        54:19,20 55:18,20      247:14                105:2,12 106:10       298:2,3,3,6         certainly 14:12
        55:21,25 57:8        cancer 276:8            106:17 107:15         299:24 300:21         15:14 16:3 72:15
        59:22 64:9,10        candidly 48:7 56:11     109:25 110:3,19       301:14,22 302:10      83:25 182:10
        68:15 72:12 75:22      57:23 58:11 80:15     112:2 116:22          303:1,16 305:14       218:16 219:5
        79:17,19 83:15         197:14                121:25 123:22         306:22 307:2,24       259:15 280:6
        87:6 97:19 98:3      candor 10:6 71:9        126:11 135:12,20      308:7,10,14         Certificate 319:1,19
        102:23 103:8         capabilities 264:23     137:8,14,21,23        309:15,22 311:15    certification 72:18
        114:7 136:12,16      capacities 291:4        140:21,25 142:11      311:15,15 313:20      79:9 80:1,18,21
        146:9 153:24         card 277:22,24          142:14 143:4,24     cases 26:7,12 35:11     80:25 81:2 87:25
        157:23 158:15          284:18                144:1,3,8,12,17       37:5,8,12 46:21       96:2 190:17
        161:12,16 163:25     cards 61:13             146:19 148:1,3,3      49:23 67:7 68:19    certified 1:12,22
        166:2,6 176:5,6,8    care 57:1 131:22        148:8,22,23,23,25     85:16 87:1,2,3,4      94:24 96:21 319:4
        176:9 177:24           211:23 212:5,6        149:10,18,19,20       108:25 109:17       certify 319:5,9
        179:7 180:16           231:5 262:1           149:23 150:17,21      143:6 150:22        certifying 96:16,17
        187:25 188:9,10      career 212:4 293:22     150:25 151:12         152:20,22 153:1,4   chair 50:15
        188:16 191:6,7,9     carefully 118:12        153:3 155:20,21       153:6 155:15        challenges 29:5
        191:11 192:24        carried 289:15          155:22,23 156:19      163:16 170:18       champion 4:3
        194:5 201:6,7,23     carriers 120:14         156:20,23,24,25       199:13 215:11       chance 228:13
        202:3 203:18         carries 16:5            157:2,3,5,6,10,19     221:18 222:8,12     change 243:2
        207:17 208:4         cart 226:2 308:14       158:19 160:4,19       224:21 232:18       changed 45:10
        210:21 229:21        Carter 145:24,25        161:11,15,18          233:17 240:18         59:12 65:16
        232:19 238:3           146:1,3,12,15         162:18 165:2,14       248:8 249:1,5         261:23
        241:9,12,12            152:6 166:20          165:17,19,22          256:3 258:10        changes 59:13
        242:18 243:3,3,5       186:3 294:21          170:11 175:22         260:2 292:1         characterize 10:20
        243:5 248:7,24,25      311:21 312:8,10       179:5 183:22          299:16 306:17       characterizes
        249:3 256:4,9        Carter's 152:10         189:4,16,18 191:3     309:25 311:22         275:16
        260:19 261:3,4         311:24 312:9          195:25 196:18,20      312:4               characters 290:14


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 326 of 358 PageID:
                                    49103
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 325

      charge 111:6 168:24    Circuit's 77:16           68:5,17 76:1        club 310:21             198:14 245:10
        199:7                circular 309:12           82:13 86:13 87:16   clue 242:1 294:7        253:7,12,21 254:6
      charged 59:20          circumscribed             87:22 90:20         co-counsel 235:6        255:6
      Charles 166:20            219:14                 229:18,20           codefendant 48:21     committed 219:1
      charm 250:3            circumstance 49:16     clarification 211:9      49:20 53:11 77:23     225:13
      chastised 48:13        circumstances 12:7        282:7               codefendants 42:7     committing 84:16
      Chatham 3:10              12:8 47:2 60:13     clarify 117:6            44:7 49:2             92:10
      check 119:13              63:16 64:2 67:19    clarity 217:25         codified 82:17        common 36:15,18
        149:10 150:6            86:19 94:17 95:21   Clark 162:18           coexisting 258:17       213:24
        172:5 317:23            97:11,17 102:11     class 25:4,15 27:18    Cohen 2:2 4:7,11      communication
      checked 172:3             102:16 111:10          27:21 46:5 72:18      25:16 35:21,24        23:8 25:14 28:8
      checking 118:16           196:2 200:9            79:9 80:1,17,21     coincidence 164:2       29:11,14 31:4,10
      checklist 316:16          237:16 242:20          80:25 81:2 246:4    cold 256:14             33:15 45:21 82:21
      cheek 153:12              285:21                 246:17,18           collated 187:8          84:17 93:10
      Cherish 40:24          circumstantial         cleanly 192:10         collateral 40:4         148:25 150:9
      Chernick 148:1,3,8        243:21,25 244:2     clear 29:12 92:14      colleagues' 53:16       188:11 191:11
        148:22,22               244:18                 97:3,16 109:4       collected 302:23        216:3 219:18
      Cherry 1:16            citations 74:23           136:9 182:20        collection 176:5      communications
      Chevron 220:10,20         84:24                  193:11 199:22       collectively 203:25     24:24 26:4 79:16
      Chidester 11:18        cite 44:3 48:14           257:5,6 292:20      colloquy 28:5           79:19 83:14
        143:24 144:14,17        143:9 289:20           298:6,8,8 302:20      209:19 311:19         220:13 225:15
        144:23 145:10        cited 11:21 15:11,12   clearer 234:5          color 192:16            241:4,7,8,9
      Chidester's 11:21         16:6 45:16 65:24    clearly 11:19 26:22    colorable 179:14        260:22 261:1
        144:5                   95:5 132:14            77:4 143:25         columns 132:11        companies 141:18
      Chief 26:21 212:14        218:16                 152:20 160:17       come 33:15 36:12      company 55:23
        282:2                cites 11:16               210:15 216:25         40:7 51:11 52:17      268:21 272:1,12
      children 310:12,15     citing 48:13,15           217:15 219:7          55:22 58:7 59:24      275:11 291:18,18
      chilling 61:12            92:22 118:4            221:25 227:17         66:15 70:5 97:21      291:19
      choice 60:20 66:24        150:20 151:5           245:11 257:6          118:18,21 126:19    company's 271:21
        73:8,10,11,14,21        309:25              clemency 237:10          162:8,21 164:6      comparative 47:7
        74:8,12 75:2,5,14    civil 1:2 24:7 33:19   clerk 85:21 87:6,11      181:15 185:16         51:2 70:1
        75:19,23 77:7           45:4 46:4 47:1,13   Cleveland 33:16          200:4 235:23        compare 184:14
        229:1,2 230:23       claim 6:25 26:23,25    client 26:19 29:10       236:25 239:5        compared 172:17
        231:21 282:11           27:5 29:1 43:7,13      29:12,12 32:20        240:19 249:15       compel 41:23 42:2
      choices 229:17            44:14 55:1 67:9        45:22,23 55:10        262:21 280:15         42:13 45:8 46:16
      choose 100:5 110:14       67:20 69:2 72:16       77:12 102:21          281:8,9 282:21      compelled 44:11
        132:19 181:16           85:14 86:11 88:25      103:7,8,10,12         285:7,13 287:14     compelling 224:22
      chooses 107:18            89:3,6 111:23          211:17 216:2          296:22 303:3,9,19   compels 90:12
      chose 102:6               112:20 145:24          242:20 247:3          311:23              competent 265:8
      Chris 4:13 212:1          149:3 202:15           251:4 254:17        comes 36:16 69:8        280:7
      CHRISTOPHER               210:22 225:20          255:19 260:9          73:7 146:3 187:25   compilation 136:12
        2:4                     226:22 231:16          271:3 276:4           258:3 317:11          136:17 146:9
      chrysotile 120:22         234:1 247:24        client's 56:2 86:6     comics 212:1            176:7,8,9,13,18
        137:6 138:16            256:21 257:1,2         213:9 218:25        coming 35:7 36:4,10     177:24 178:2,23
        277:7                   268:5 279:9 304:1      245:4 247:18          38:8 73:16 78:16      179:7 180:16
      circle 306:12          claimants 146:17          249:7 253:4         commencing 1:13         181:8 183:10
      circles 61:15 128:14   claimed 75:21 82:15    clients 26:5,10,11     commend 306:14          201:7,8,23 202:3
        261:12,14               90:12 105:18           38:18 45:17         comment 186:19          210:22 300:23
      circuit 58:23 74:20       246:18                 208:25 219:18       comments 65:3           301:19 303:21
        74:25 75:7 77:9      claiming 66:3 90:16       223:19 250:11         238:25 287:19       complaint 228:16
        84:25 93:4 103:22       255:21 260:20       close 32:17 82:1       Commerce 2:3            228:17 250:18
        215:14,17 221:4         280:12                 135:18              commission 82:23      complete 152:18
        222:4 248:16         claims 27:4 37:20      closed 129:14            93:11,15 215:12       167:15 202:13
        295:3,10,11             38:13 42:17 43:18   closing 114:19           215:24 235:18       completely 11:22
        311:17 312:5            43:19 57:6 67:15    cloth 251:18 269:2     commit 84:16 92:10      225:1 249:17


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 327 of 358 PageID:
                                    49104
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 326

        282:4               conferences 199:8      contemporaneous       cooties 192:25           267:25 269:21
      complex 40:8          confident 315:12         276:14              copied 9:8 166:4         270:8 282:12
      complicated 74:4      confidentiality        contempt 20:8 33:9    copies 18:22 141:9       312:13,25
      complicity 102:21       62:13 257:17           33:20                 167:12 168:3,4       correcting 13:19
      compliment 118:23     confirm 150:7          contents 173:1,7        281:11               correctly 264:13
        284:12              confirming 283:25        242:10,11           copy 9:15 19:19,23       314:18
      component 219:17      conflating 14:22,23    context 76:14           161:17 182:14        correlation 187:10
      compromised           conflict 86:20           101:18 112:17,18      269:6 314:16,17      correspond 189:14
        131:17 299:16       conflicts 45:16          134:8 142:20        core 17:5 69:6 313:8   couched 122:20
      conceal 163:10        confront 291:24          184:10 185:17       Coren 2:5 4:16,16        175:16
      concealed 89:7        confusing 234:4          189:10 214:20         24:11 27:8 47:21     counsel 4:5 5:18
        232:17,25 233:22    confusion 136:2          276:1,3,5             48:1,2,4,12 49:3,6     17:2 19:16 20:1
      concealment 92:20     Congoleum 133:6        continue 19:10,21       49:21 50:8,12,23       25:21 26:2 27:6
        112:21,22 113:9       134:2 277:14,16        195:6 211:12          50:25 51:8,25          35:25 37:5,11
        148:23 161:14       conjunction 146:16       227:23 290:6,7        52:16 53:1 54:17       38:1,24 53:20,25
      concede 85:12         connected 267:8        continued 2:1 19:11     55:18 56:14,23         79:16,19 83:14
      conceded 40:15        connection 204:23        19:15,22 25:8         57:3,14,21 58:16       87:25 96:15,16,18
        223:12                215:18 262:19          30:7 38:11,14         59:9 60:14,18          148:25 152:20
      concentrations        connects 258:17,19       39:1 114:12           61:1,5,21 62:1,5       166:3,8,24 176:16
        257:12              consequences             136:15 206:15         62:17 63:15 64:14      176:21 206:15
      concern 13:22           125:11                 251:21 290:7,10       64:22 66:3 72:2,4      208:6 211:4,17
        164:16 291:16       consider 91:17           290:10,11             74:17,18,19 75:6       216:19 239:21
      concerned 106:19        103:25 104:11        continues 312:14        75:9,11,16 76:2,6      242:22 244:11
        161:2 231:2           283:8                continuing 206:17       77:1,20 78:3,6,12      319:10,12
        236:12              considerations         continuity 292:19       81:21 114:18         counsel's 217:14
      concerning 55:10        247:8                contract 216:20,24      117:21 188:8,12        219:7
        83:18 262:15        considered 12:12         217:3,4             corner 190:7 195:1     counterproductive
      concerns 80:15          55:8 202:19          contracted 276:7        256:14 261:7           208:20
      concessions 40:18     consisted 87:24        contradicted 222:7      266:23               counting 120:24
      conclude 200:4        consistent 123:9         222:8,11            Corning 95:2             300:22
      concluded 128:20        145:20,22 314:15     contradicts 97:19     corollary 79:14        country 222:3
      conclusion 70:5       consisting 88:3,5        264:7               coronary 149:13        couple 12:19 13:18
        143:15 162:21       consolidated 238:2     contrary 96:19        corporate 1:15           106:22 111:13
        164:6 227:20        constantly 121:3         209:4                 151:20 154:7,11        132:25 135:21
        244:7 247:2 271:5   constitutes 85:7       contrast 271:8          167:20 176:17          153:8 173:23
        271:5 287:15,17     constitutionality        272:11              correct 12:15 42:24      177:16 185:12
        296:22 299:13         86:21                contribution 43:23      51:8 62:5 71:21        204:5,16 255:20
        302:6               construct 142:22         44:1 49:18 51:2       75:16 90:22 93:1       265:14 280:19
      conclusions 11:4,24   construing 215:7         70:2                  93:2,5,16 95:16        286:16 293:24
        106:6               consult 230:24         control 52:6,9,14       98:4,21 119:6        course 82:22 90:7
      concocted 292:9       consultation 254:18      132:2                 126:21 129:25          92:12 93:10
      condition 70:17       consulted 54:1         conversation 28:21      131:2,15,18 134:3      106:23 122:4
        137:12 157:21       consulting 161:19        36:1 236:19           135:17 137:4           124:11 145:19
      conditions 57:24      contain 7:6 145:14       238:24 305:6          138:11 143:12          146:8,10 193:14
      condone 304:12          244:12 276:11          316:16                144:6 148:7,10         223:17 259:6
      conduct 48:22 53:11   contained 7:3 89:8     conversations 26:9      150:16 151:1           305:23
        60:22 114:13          90:18 102:2            27:23 32:13           155:3,6,11,19        court 1:1,12,22 7:24
      conducted 85:14         257:11               convince 126:13         159:23,25 163:14       9:23 10:6 46:2,3
        296:21              containing 258:12        146:17 153:3          166:18 169:7           48:19 65:25 67:18
      conducting 45:5       contains 143:13,14     convincing 109:5        173:2 188:4,7,8        69:16 75:20 82:25
        127:19                268:13                 199:23                190:15 191:12          83:8 84:11 85:8
      confer 45:5 47:1      contaminant 126:22     cooked 260:19           209:18 221:25          87:6,12 89:15
        235:6               contaminated 53:21     cookie 212:9            224:11 225:16          91:9,16,22 92:5
      conference 1:11       contamination          cookies 212:10,12       226:3 246:8            93:4 95:4,5,11
        91:1 318:23           142:25 152:4         cooperatively 38:25     249:25 266:14          96:5 97:12 102:8


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 328 of 358 PageID:
                                    49105
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 327

        103:25 104:1,10       213:1,8 214:3        cuts 61:8 101:13         296:12 299:14          5:7,9 18:16 42:13
        105:3 107:17          215:10,19,21,24                             days 8:12 19:15          42:16,20 43:3,8
        108:4,16 110:1        216:2 217:6 219:1             D               33:20 80:13            43:14,24 45:24
        112:1 114:22          219:10,12,13,19      D 3:8 16:14 88:2         185:12 187:16          46:8,8 47:6 48:8
        115:24,24 150:9       220:7,14 221:4       D.C 2:10                 272:15                 52:8,22 58:4 60:8
        152:16 156:19         222:5,19 224:23      Dalmet 2:12 4:25,25    de-privileged            60:20 64:10 72:21
        167:4 182:2,7         225:7,13,17 232:4    damages 20:25            159:13,17              89:6 100:13
        199:25 201:13         232:15,23 233:20       33:24 52:2 67:23     deadline 315:7,12        101:12 124:10
        215:5 216:10          239:13 240:13          233:14               deal 91:1 146:1          163:2 232:19
        220:3 222:4 230:8     241:5 242:16,17      Dan 4:23 65:1            184:11 185:17          250:2,3,4 258:21
        236:3,18 274:11       242:19,24 245:3        211:14                 225:4 286:3          defending 248:25
        288:6 293:14          245:10 246:2,5,8     dancing 310:24         dealing 28:3 80:24     defense 42:5 51:24
        295:3 298:11          247:3,6,17,19        dangerous 284:6,9      Dear 193:20              52:1,2,15 89:24
        306:17 311:24         248:22 250:12        dangers 116:10         debatable 123:24         161:20,21 163:23
        315:24 319:4          251:3 252:22         DANIEL 2:11            debate 106:16,16         164:1,6 209:1
      Court's 13:21 18:8      253:8,12,19,22       Daniels 162:19           123:4                  217:10 237:5
        18:12 25:8 182:14     254:3,6,14,16        dark 195:1 256:14      debating 122:16        defer 316:8
        305:16                255:6,15,16            261:7,7              decide 72:21 92:5,5    deficiencies 90:22
      courts 57:24 62:24      259:20,21 261:16     darn 130:17              145:8 229:3          deficiency 239:11
        89:8 97:20 110:23     264:1 296:25         data 117:1,9,13,25       260:11               deficient 183:8,8
        110:25 111:5,5        302:10,11,12,15        118:2,3,5 119:7      decided 10:16 86:17    define 79:10 307:7
        124:4 146:17          303:3 309:18,23        119:10,15,21           315:4                defined 219:15
        151:3 175:12          311:16 313:17,21       121:5 138:18         deciding 58:23           233:1
        199:9,11 206:25       314:6 315:14,17        146:5,8,11,14          281:16               defining 270:3
        220:1 290:11        cringe 101:19            167:15,17 168:25     decision 32:14,15      definitely 219:6
        294:18 299:15       critical 36:23,25        168:25 175:10,12       49:13 72:22,23         318:11
        311:16                254:15                 266:6,8,9 267:1,4      82:25 97:17          definition 73:5,5
      covenants 44:6        cross 285:6              267:5,15,18,22,23      107:19 200:7           84:23 199:24
      cover 74:14 214:25    cross-claim 48:24        268:6,12 269:3,16      281:17 291:20        defraction 289:21
      covers 219:10           49:5,8,9 52:22         271:2,4,6 289:17       298:20               defraud 258:20
      coverup 98:3,13,20    cross-claimed 52:24      290:3 294:22         decisions 26:6 61:10     260:18
      crazy 314:11          cross-claims 42:20       295:18,23 297:5      declarant's 312:25     degree 28:2 251:25
      created 161:10          52:25                  298:8,21             declaration 42:13      delay 12:8
      creates 62:23         cross-examined         date 1:12 15:11 66:2     264:21 272:21        deliberate 85:9
      creating 186:2          122:5                  81:20 115:17         Decof 162:17,20,24     delineating 215:18
      creation 184:16       cross-over 311:20        130:11 187:24          163:3,25 164:1       delivered 277:15
      credibility 145:9     crystal 257:5            188:14,23 189:9,9    deem 201:13              278:20,23 279:10
      credible 145:10       crystallize 213:5        235:23 236:1,20      deep 195:1 289:18      delve 51:18
      credit 50:5,10        cure 228:16              237:4,6 267:5,6      deep-six 243:8         demanding 99:4
        164:17              cured 228:15             267:16,22 319:7      default 73:6,12        demands 116:16
      crevice 158:2           239:14                 319:19               defend 55:19           Dembrow 90:11
      crime 6:10 8:13       current 89:13          dated 19:18 275:19     defendant 2:13 3:4       190:22 191:5
        11:7 14:10 17:4       208:25                 275:22                 3:8,11 4:22 48:20      194:16
        53:14,15,18 64:8    currently 10:23        dates 20:10 38:17        49:18,19,19 50:5     demonstrate 36:14
        79:20 82:7,11,23    customer 249:13,23       267:13,18 317:3,3      50:6,10,11,15,19       114:14 141:25
        83:15 84:16,19,23     277:13 278:20,25     daughter 128:24          53:10 67:9,10,10       223:16 250:9
        85:5,13 86:3          279:10,11            David 162:18             67:13,19,20 68:1     demonstrated
        87:20 89:3,13,17    customers 115:11       day 21:2 22:14,17        68:4,13,13,20          174:22 175:4
        89:25 90:1 92:10      116:7,15 119:14        23:11,21 47:18         70:7,11 77:22          197:10 198:18
        92:14 93:7,12         120:10 198:25          48:5 153:18            87:12,14 150:1,2       199:20 219:17
        97:23,24 98:14        247:25 248:4           221:11 260:4           170:20 216:21,23       313:9
        107:15 110:20         251:11 279:3           263:8,8,10,13,15     defendant's 44:13      demonstrates
        111:19,21 112:6,7     288:18                 264:16 281:17          68:1,2 82:12           160:17 301:13
        179:5 198:14        cut 53:4 59:6 107:5      283:11,14 285:15       86:20,25             demonstrating
        199:23 210:19         118:8,9 238:20         286:17,17 295:20     defendants 1:6 2:18      90:16 95:2


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 329 of 358 PageID:
                                    49106
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 328

      denial 42:21            261:6,8 292:15,24      195:17 296:15       diligence 164:9         318:15
      denied 15:19 17:17      293:3,12 311:25      determine 82:11       direct 76:22 243:20   discussed 6:4 28:24
        42:8 45:9 47:4        317:4                  87:20 89:16 92:6      243:22,25 244:3       29:1 31:11 41:10
        80:18 81:17         Desai 2:22 5:3,3         110:7 195:24        directed 80:24          179:22 234:2
        286:18                207:12                 201:2 282:17          246:16                271:9 289:16
      deny 38:21 80:7,9     describe 27:19           298:7 308:6,10,13   direction 215:24        316:17
      denying 22:15 91:17     72:22 100:24           309:22 310:8        directive 237:25      discusses 274:20
      department 130:16     described 38:23        determined 11:4       directly 85:22 87:7   discussing 23:23
        130:20 154:25         64:12 158:21           88:24 268:25          87:13 96:19 102:2     87:2 273:23
        291:14                160:11 264:13        determines 77:8       disadvantage            300:10
      depending 135:24      describes 99:5         determining 272:12      230:19              discussion 38:6
        136:25              descript 184:2         developed 43:15       disagree 15:22          75:15 77:7 195:6
      depends 125:8         description 64:11        128:24 187:16         21:17,20 56:5         196:19 209:20
      deponent 154:14         135:4                  218:13 256:17         58:18 61:22 62:8      232:20 306:13
      depose 246:25         deserve 223:21,22        258:21                225:8 255:14          307:4
      deposed 9:1,3,5,6,7   deserved 24:17         developing 258:10       311:11,13           discussions 35:9,13
        128:22 172:13       deserves 102:24        development 217:8     disagreement 70:21      35:21,23 193:16
        173:13 245:20       designated 155:4       diagrams 128:14       disavowed 245:9       dismiss 76:14,18
        312:9,11            designation 90:4       dictionaries 222:10   discernible 121:22      153:4 258:13
      deposition 6:24,25      163:12               dictionary 307:7      disclose 44:6 45:25   dismissals 111:3,3,4
        7:11 8:1,9,11,15    designed 256:3         difference 24:18        46:10 63:8 66:25      199:13 290:12
        9:12,14,19 10:8     despite 164:25           100:7,7 134:18,22     67:2 71:15 108:3    dismissed 67:13,20
        11:16,17,21 15:12     300:9                  144:13 181:25         275:25                67:24 68:4 148:13
        16:2 18:5 19:9,11   destroy 7:9 25:22,24     213:19 221:3        disclosed 26:17         150:4 152:21,22
        19:15,22 21:13,15     27:1 302:18,19         254:9 307:9,12,14     43:16 68:20 185:7     153:1,6 155:15
        21:22,25 22:3,19    destroyed 86:8           313:22                201:16 202:16         295:6
        22:21 23:18 25:3      111:18,20 112:6      different 14:23         256:13 289:9        disposed 29:2
        25:4 28:5 29:23       139:7,8,9,9,20         56:18 60:6 67:7       305:12              disposition 91:11
        30:7 32:18 33:13      140:19 188:21          68:18 70:10,14      disclosure 26:14      dispute 31:24 283:9
        33:17 34:14 36:6      197:1 226:25           80:19,21 89:21        47:8,8,12,14        disregard 229:25
        38:11,14 39:2,15      232:21,22,25           96:1 101:20,23        61:19 65:19 66:3      296:5
        123:18 128:25         233:11 301:9           102:10 104:17         68:8 71:2 82:15     dissuade 109:1
        130:21,25 136:5     destroying 140:23        125:12 136:13,17      86:15 210:25        distill 285:8
        136:15 143:23       destroys 36:2            137:7 141:18          239:25 240:1        distinct 233:18
        151:16 154:14,23    destruction 13:2         143:19 145:22       disclosures 249:13      251:19
        156:18 167:20         33:6 85:1 111:13       162:21 171:1          256:10              distinction 214:2,14
        169:18 171:21         113:10 130:2           183:1 192:15        disconnect 242:15       243:19,20 254:9
        172:14,18 173:1       141:22 189:1           212:23 218:10,17      279:9                 271:17 273:7
        173:15,22,25          226:18,19 303:8        221:5,20 222:5      disconnects 243:19      278:7,8 307:11
        189:24 190:14         303:18                 223:23 224:16       discontinued 141:10   distinguish 46:20
        194:1,17 277:12     detail 110:21 142:18     241:10 244:21       discover 57:18        District 1:1,1 75:20
        311:24                169:13                 247:8,10 249:17     discoverable 96:9     diversity 69:21 73:4
      depositions 11:22     detailed 173:10          256:21 259:14         217:6,9             divide 26:3 313:17
        71:22 90:11         detailing 173:11         260:6 267:18        discovered 8:3 10:4   Division 91:12,16
        137:20 138:3,4      detection 123:23         272:3 279:22          128:24 196:15,18      91:21 104:1,10
        169:8,9,24 170:1      125:4,6                281:24 299:12       discovery 48:6,22       105:1,15 216:15
        170:5,9,10 183:18   detente 32:25            302:8,11 306:16       53:12 58:10 59:10     217:5 220:4
        183:18 191:4,14     determination 17:3       313:6                 59:25 60:10,22      docket 82:10
        191:17,19,20,21       17:8 79:1,15         differentiating         66:1 68:12,17,23    document 15:23
        191:23 192:1,4        81:15 107:20,23        272:19                78:22 79:11 81:6      86:8 90:2,4 117:7
        193:11,12,15,19       110:5 112:14         differentiation         81:10 161:14          117:11 119:8
        193:21 194:13,15      145:3 228:21           121:9                 236:20 237:4,6        130:1 132:8
        194:21,24,25          240:5                differently 34:21       315:6,11,11           141:17,22 161:17
        195:5,8,11,13       determinations           41:23               discuss 6:7 28:15       161:24 162:3,8
        199:7 257:5 261:5     63:12 112:16         dig 175:21,22           268:21 274:18         163:7,13 168:10


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 330 of 358 PageID:
                                    49107
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018
                                                                                                         Page 329

        173:7,16 178:6        263:24 264:4           144:23 145:9,12       206:13 212:4        Ellis 2:9 40:22
        179:22 181:12         267:8 268:4,9          145:16,17 146:2       248:12 272:4          164:11,13,20
        189:11 207:13         271:10 274:22          151:16 152:7          275:12                179:8,11 211:15
        217:6 219:4,6         279:5,25 280:3,5       156:8,25 157:20    earnest 66:1           elm 310:9
        226:17,24 240:12      280:8,10,23 300:4      168:22,23,23       earth-shattering       eloquently 252:14
        242:11,12 243:12      300:8,9,14,15,18       189:16 244:5,6        19:1                embodied 217:11
        253:16 259:11         300:22 301:9,13        276:22 277:12      easier 118:20          embrace 219:25
        266:21 268:20         301:23 302:18,20       278:5,15 299:4,4      185:22                220:2
        269:4 271:24,25       306:23 307:2,23      draft 161:19         East 1:15              embracing 98:23
        272:1,6 273:3,13      308:2,6,9,13         drafts 216:20        Eastern 301:6            223:7
        274:2 275:15          309:5,6,9,16,20      draw 143:14 273:7    easy 6:18 202:10       employee 319:10,12
      documented 156:17       317:14               drawn 268:8             310:5,16            empty 50:15
      documents 7:10 9:8    Doe 243:6              drew 11:3 274:20     eating 140:12          Emtal 7:3 53:21
        13:2 18:15,21,22    dog 311:4                275:6              ECF 6:21 7:12 19:7       89:8 90:17 110:24
        26:14 42:15 43:17   dogs 105:16,18,22      Drive 1:15              20:3,12 23:25         120:18 129:21
        47:15 83:18 86:1      105:23 311:5,6       dropping 231:16         42:1,12,21 45:2,6     133:5 178:1
        86:1 88:1 89:16       314:3                due 15:21 164:8         46:14,24 82:10        189:19 244:12
        90:3,13 91:13       doing 6:9,13 23:5        259:6 314:22          85:20 87:5,10,18      257:10 274:4
        107:19 110:4,14       54:23 56:2,24        dug 175:25              90:19                 276:11,19
        111:14 121:1          58:11 141:19         dump 278:22          educate 296:12         en 85:19
        127:18 141:9          153:5,18 185:12      dumping 289:3        effect 33:11 50:21     enacted 218:12
        155:12,17 161:13      204:10 209:14        duty 10:5 43:18         110:25 238:25       enclosed 19:19
        167:22 168:2,14       212:11 216:18          45:22 54:22 55:11     258:11              encompassed 316:1
        168:17,18,19          232:10 251:23          76:7 106:11,13     effectiveness 208:19   encouraged 317:6,8
        169:18 176:12,19      256:9 260:24           170:15,24 171:12   effort 13:22 14:4      encouragement
        176:20 177:17         262:6 279:11,13        171:17 174:17,21      125:20 163:10         317:3,9
        178:2,5 179:13,17     292:11,12 304:10     dying 161:6          efforts 79:12 80:23    encourages 47:9
        180:20 181:7,9,14     312:1                                        126:25 207:13       endeavor 296:14
        181:15 183:6,14     dollar 53:2                      E             302:18              ended 58:23
        183:24,25 184:15    dollars 207:16         E 16:14 88:5 90:25   eight 90:9 134:13,14   ends 81:7,10 97:6
        184:21 185:7        domain 173:24            157:12 233:24      either 40:16 60:21     engage 123:4
        186:9,12 187:20       174:5                  240:24                67:9 68:12 97:19    engaged 101:17
        188:19 189:9        door 129:15,21         e-mail 19:18 21:4,21    109:4 112:6           207:11 250:5,12
        195:24 196:14       Dornbusch 3:11           22:15,18,20 23:11     144:24 229:2,18       250:20
        197:1 200:7,8,11      5:21 59:21 68:16       23:13,16,21 24:21     231:22 237:22       Engelhard 7:1,2 9:5
        200:20 201:4,7,11     90:10 142:13           25:11 39:8 191:22     281:1 282:3           10:15 11:10,19
        201:12,15,23          146:16 176:15          193:18,19,23          302:12,21,21          53:22 54:2 79:18
        202:4,13,15           196:19,21,23           194:20,24 205:13      303:25 307:21         87:17 103:6 114:7
        207:15,18 209:12      291:7 301:18           205:24 261:3          315:24                114:10,12,13,16
        209:21,23 210:5     Dornbusch's 146:10       284:14             Electric 116:8           114:24 115:5
        210:17,25 211:3,5     181:13               e-mailed 20:1 21:24 electron 173:12           116:11,14 125:23
        211:7 212:25        double-check           e-mails 22:24 25:9      289:22                135:11 137:15
        213:7 214:4           119:16                 205:17 317:14      electronic 294:3         138:20 144:1
        218:20,24 220:6     double-checked         Eagles 4:3           elegantly 252:8          147:23 148:10
        223:9 224:8 225:1     164:14               earlier 15:4 45:9    element 91:4 213:13      152:13 157:22
        225:23,25 226:20    double-sided 177:13      95:1 126:10           220:12 222:23         158:7 165:4 166:8
        226:23 233:11,15    doubt 38:9 39:17,18      186:19 187:14         245:3                 166:14,18,20
        233:22 239:12,20      109:5                  203:21 219:7       elements 89:20           169:10 171:24
        239:22,24 240:4     dovetail 210:11          246:15 263:9          212:25 219:15         198:18 232:19
        240:16 245:12,13    Dr 10:17,18 123:1      earliest 60:4 66:12     222:19 233:19         241:18,20 242:21
        246:19,21 247:17      135:22 136:23        early 10:14 48:19       259:22                243:7 249:1
        248:10,18 249:18      137:1,1,3 138:7,8      53:9 65:19 68:8    eliminate 37:4           251:14 253:1,21
        252:6 255:1,1,25      138:11,12 139:5,6      77:22 106:22       Elizabeth 2:12 4:25      254:6,10,20,22
        256:4,6 257:21        139:15 140:15          115:8 117:16          156:7                 255:7 256:3,9
        259:14 260:6          142:10 144:4,14        141:19 169:5       Ellen 151:21 169:17      268:17 270:20


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 331 of 358 PageID:
                                    49108
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 330

        272:13 276:6        ESQ 1:16,17 2:4,5,5      124:6 126:12          213:21 246:7           61:24 127:24
        279:1 289:13           2:6,6,7,10,11,12      130:14 138:4          267:25 270:16          169:20 173:5
        290:14,23 291:17       2:12,16,17,17,21      139:7,25 140:18       275:3 278:1          execute 145:25
        292:18 295:5           2:22,23,23 3:4,7      140:19,23 142:7,9     284:15 286:22          146:12
      Engelhard's 53:20        3:11                  145:13 156:12         293:6,23             executed 191:18
        241:23,24           essentially 46:25        160:7,20 165:7,8    examination 108:2      executive 166:21
      English 94:7             65:19 68:12 87:8      165:9,12 167:10       282:14               exercise 56:21
      enjoy 101:5 212:2        106:24 219:11         171:13,18 174:9     examine 195:20           207:22
      enjoyable 102:10         228:12 271:20         174:15,16,23        examined 172:19        exercised 313:13
      enjoys 101:5             278:22                175:4,5,8,15,15     example 16:6 28:4      exhibit 18:5 118:1,2
      enormous 247:5        establish 44:23          176:20 188:22         29:23 34:23 39:15      118:4 136:5,6,11
      entered 19:8 20:4        208:11 226:1          189:1 197:10          51:19 62:18 65:9       136:14,19 173:21
        41:25               established 92:6         199:11,12,14,17       94:18,22 120:21        177:2 190:7,13,18
      entering 48:6            107:15 225:6,12       199:21 200:2,3,6      133:5 138:7            201:1 202:1,2,12
      entire 116:9,22          232:15 233:21         208:12 214:5,16       151:16 171:19          266:3 267:2 269:5
        149:19 178:23          306:21                219:5,8 222:18        172:9 184:13           273:16,19
        182:7 224:2         establishes 110:3        224:4,20 225:21       186:11 187:21        exhibits 14:14,16,17
        252:23              establishment            232:16,17 237:19      196:16 204:17          14:19 88:6 117:19
      entirely 249:25          243:24                240:18 243:10,21      290:17 291:7           118:15 138:3
        296:14 297:10       et 1:3,6                 243:22,25 244:3     examples 115:23          169:9 171:20
      entirety 168:14       ethical 193:4            245:16 248:20         120:13 146:20,22       172:18,21
      entitled 38:1 47:5    EUGENE 2:11              250:10 252:20         146:23 152:15,17     exist 8:2 10:9,10,11
        50:5 57:15 62:23    evaluate 57:22           253:14,14 254:4,5     166:2                  10:12 39:1 43:4
        66:19,22 67:19         230:18 294:24         255:4,10 257:20     exceed 88:12,15          44:25 112:16
        73:23 78:22 90:6       297:7                 259:3 260:9 268:3     314:22                 114:4,5 142:9
        145:8 226:23        evaluation 84:5,10       268:17 280:7        exceeded 89:1            172:19 175:13,13
        252:4                  201:13 260:15         288:24 290:9        excellent 106:7          175:14 176:22
      entitles 57:13        evening 22:20            294:19,19,20        exception 8:13           191:20 301:20
      entries 177:17        event 6:2 46:18          295:21,22,22          53:14,15 55:7,9        302:7 303:15
        180:15 186:2           47:19 100:10          296:6,19,21           62:3,6 79:20,21      existed 7:4 9:12
        187:24 188:25       events 72:23             297:20 298:6,8        82:16 83:2,16,20       10:8 113:24
        189:6,14,17         eventually 74:6          299:9 301:22,24       83:25 84:1,6,8,22      124:21 181:14
        195:21 200:21,22       159:6,10              302:5,6 303:8,11      85:6,11,13 89:3        193:11,12 207:18
        200:24 201:2        everybody 6:13           303:13,15,15,18       89:13,17,18,20,25      213:24
        241:1                  22:24 25:11 68:24     305:11 312:15         103:12,17 107:25     existence 42:22
      entry 177:10 189:21      73:17 141:21        evident 135:21          108:7 112:8 113:5      80:17 225:6
        189:22 191:2           153:5 221:21        evidentiary 83:17       174:25 197:12,19     exists 32:10 294:20
        192:3 194:4            296:13 301:20         85:13 112:16          197:24 198:5           308:14
        200:23                 304:17                181:23 183:17,20      202:16 214:3         exonerated 55:21
      envelope 278:15       everybody's 6:14         218:13 248:14         215:10 217:7           64:15
      equal 46:12 50:6         107:7 232:5           249:6,19 264:18       219:10,12,13,14      expanding 127:21
      equates 85:2 222:9       292:25                311:18 312:7          221:5 222:5,20       expansive 199:24
      equation 278:12       everyone's 80:23       evolution 40:13         224:6,23 239:13      expect 29:21 38:24
      equipment 11:2        everything's 307:6     ex 63:11 84:9 85:14     242:5,16,17,19,25      164:12 208:6,17
        127:9 268:24        evidence 7:2,4,9         86:10 90:7 108:2      245:3 251:3            225:10 235:18
      equivalent 314:1         11:11 13:6 23:24      224:8 240:4           252:22 254:3,14      expectations 262:10
      erase 7:7                51:17 82:19 83:5      247:14                254:16 255:16,16     expended 39:20
      ergo 195:25              83:7,10 85:2 86:4   exact 114:12 130:11     259:20,22 261:17     expensive 285:24
      Eric 2:7 3:7 4:7,11      89:22 90:16 106:2     187:24 188:13         274:4                experience 206:8
        5:18                   106:12,14 107:23      215:15 221:14       exceptional 12:7       experienced 121:19
      Erie 69:23               108:6,19 109:4,5      278:7 293:2         exceptions 17:4 55:7   expert 9:4 11:18
      Ernest 190:14            109:14 110:12       exactly 23:19 98:9      56:6,7 82:12           79:11 81:10
      eschewing 91:2           111:20 112:6,9        113:15,19 134:6       87:21 112:19           121:13 122:1,6
      especially 232:3         113:4,11 116:20       144:19 161:24         167:11 197:17          143:24 145:1
        281:10 311:17          123:25 124:1,2,2      162:25 193:7        excuse 15:5 51:22        158:17 159:3


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 332 of 358 PageID:
                                    49109
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 331

        160:5 161:19,20       200:6 208:11           258:16 259:10          14:2,9,15 15:3         69:22 87:1,3
        258:2 264:21,22       210:18,23,24           280:1,4                16:11,20 18:7,11       92:16,21 116:24
        265:8 271:9 272:5     220:9,11 222:17      factual 79:11 84:5       18:24 19:20 22:20      117:2 150:12,17
        272:18,21 274:17      223:1,10,14            85:6 88:4 96:4         23:14 81:3 117:5       222:4 306:16
        274:19 284:4,23       225:12 226:1           110:9 121:6            117:10,14 118:11    feel 132:17 171:7
        285:7 298:21,22       228:21 230:13,18       174:24 224:5           118:16,22 119:2,6      262:11
      expert's 258:7          232:15,24 234:3        242:20                 119:19 128:2,7      feeling 299:20
      experts 163:4 280:7     239:2,9,23 240:6     factually 78:20          148:18,21 151:6,8   feels 78:9 307:20
        294:24 295:18         243:15,17,18,23        86:13                  160:25 161:4,6,8    Fellerman 92:23
        297:21                243:24 247:2         failed 24:5 45:3         162:2,9,25 163:6       95:22 97:12
      explain 16:1 71:6       255:4 259:2,19         46:18 85:25 86:3       163:14 204:14          214:21 216:9
        84:13 94:20 96:14     282:8,15 298:2,3       86:7                   206:10 224:14          222:8
        234:24 235:2          299:23 300:21        fails 212:21 223:10      247:25 261:18       felt 14:13 76:7 284:3
      explained 105:21        302:10 303:1,16      failure 20:7 55:10       262:7,9,13 263:7    fiber 128:21 270:16
        215:23 280:10         305:14 306:22          68:5 239:12            264:11 265:3,7,22   fibers 7:3 120:24,25
      explaining 23:14        307:2,23 308:7,10      247:16 303:11,12       266:2,5,10,14,16       121:1,14 135:24
        123:2 223:8           308:14 309:15,22     fair 14:8 17:6 27:17     266:18 267:3,7,17      137:6 268:23
        263:12 265:8        facilities 207:17,17     30:13 35:11 41:7       267:25 269:12,21       270:22 273:6
      explanation 15:5,18   facility 131:4,6,15      83:10 86:21            270:1,4,7,11,15        274:3,6 277:15
        240:20 279:15       facing 250:14            109:14 120:5           271:16 272:17       field 139:16
        281:21              facit 228:10             134:7 141:1            273:1,18,22         Fifteenth 2:9
      explore 62:6          fact 9:13,14 10:9        166:16,19 167:16       274:10,16 275:3,8   fight 38:3 40:16
      exploring 10:23         11:4 13:20 16:13       174:23 180:14          276:1,12 277:17     figure 160:22,22,23
      explosion 141:20        18:13 36:22,23,25      187:18,19,20           277:21,25 279:20       185:13 205:23
      expose 96:24            37:4 49:21 50:17       197:10 224:1,4         279:23 283:20          307:19
      exposed 113:25          51:12 57:15 66:6       225:21 250:9           293:24 294:1        figured 116:3 309:1
        114:22,23             77:8,9 81:6 92:18      260:15,15 288:24       300:10              file 17:12,16 49:7
      extend 45:21 82:21      96:3,7,7 103:10        316:5                Farrell's 23:12          72:10 88:11 91:10
        93:10                 104:13 105:17        fairly 211:2 315:3       117:23 283:9           91:18 112:3
      extended 236:18         106:11 107:24        faith 33:14 55:2       Fast-forward             146:10 174:12
        237:6                 112:1 116:24           84:6 107:24 108:6      216:22                 176:2,15 181:13
      extent 24:23 27:23      119:13 136:14          110:10 174:24        fault 42:14 43:10        187:24 229:14
        32:12,13 61:22        145:16 163:11          179:16 180:17,20       46:1,10,12 48:21       230:15 246:4,5,17
        75:24 79:10           165:11 171:17          181:1 195:18,19        50:20 51:20 53:11      246:23 286:20
        101:20 163:15         175:25 176:23          220:6 224:6 235:3      58:5 77:23 306:4       290:7 293:11
      extra 131:22            180:20 184:18          259:4                  306:7                  314:16
      extremely 288:9         185:13 189:21        faithfully 56:2        faulty 107:3          filed 6:22 7:13,17,24
      eye 275:14              199:17 217:2         fall 84:23 140:14      favor 189:25 229:8       8:5,7,9,12 12:16
                              233:15 242:23        Falls 1:15             favorable 223:18         14:10 20:12 21:5
                F             244:8 256:20         false 94:25 95:1       favorite 212:1           24:1 37:21 42:12
      F 2:11 116:8 279:3      257:20 259:3           166:22 217:8         fear 184:2               45:3,7 46:15,25
      F.3rd 74:24             265:7 268:21           255:14,14,22         features 65:14           64:11 67:16 69:1
      face 76:22 117:15       270:20 274:18,21       258:23 268:16,22     February 1:8 5:16        82:10 87:19 91:8
        135:10 146:8          277:6,9 278:9,21       273:11 280:12          6:21 7:12 19:18        135:11,13,19
        152:11 184:19         292:12 300:11          294:22                 19:25 20:3,9,11        148:14,19 150:11
        191:13 198:24         302:4 308:7          far 106:18 136:1         20:18 21:3,6,7,9       150:19,21 151:10
        241:17 302:22       facts 26:5 58:1          153:2 156:4            21:13,16,21,22         151:12,13 155:20
      facie 84:7,9 85:25      59:17 61:9 62:7        168:20 208:1           22:4,5 23:25           165:6 170:12
        89:2 90:5 92:6        62:10 76:14 96:3       217:20 227:9           24:21 25:2 45:6        182:21,24 192:5
        104:2,17,19           96:8 98:7,9 103:1      230:5 236:12           46:14,24 47:19         208:1 210:4
        105:12 107:15         103:9 124:18,20        258:14 269:23          87:18 90:19 91:7       212:21 233:5
        108:1 110:3,19        206:23 217:8           305:25                 91:8 314:14            246:3,8,11,12
        174:16,20,22          223:17,20,21         fare 19:3                316:12 319:19          263:9 293:10
        179:5 195:24          224:17 239:1         Farrell 2:10 4:24,24   federal 23:23 46:3       304:13
        197:11 199:23         250:19,22 254:1        13:13,14,16,17         47:13 65:24 69:16   files 9:11 10:10,11


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 333 of 358 PageID:
                                    49110
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                               February 23, 2018
                                                                                                            Page 332

         10:12 95:2 97:18       183:9 187:5,9,10    forgive 17:23 79:17      34:1 36:14 38:12       311:16 313:17,19
         122:17,17,19,21        187:17 200:23       forgot 165:18 233:8      129:1 164:12           313:21 314:6
         141:11 161:12,16       206:13 239:11       form 30:25 34:4,5        174:4 175:18           315:14,17
         168:23,25 170:18       247:11,23 263:3       50:18 139:25           185:12 197:18        fraudulent 89:23
         171:25 176:14          264:17 273:22         271:20 276:7           263:18 280:12          92:20 112:21,22
      filing 8:2 208:4          279:15 285:2        formal 45:7 82:6         292:21 295:12          113:9 142:1
         231:23,25 304:12       293:22 306:3        format 15:1            fraud 6:10 8:13 11:8     148:23 161:14
         304:14                 311:10              former 69:14 104:1       14:10 17:4 53:14     free 142:25
      filled 116:25          fit 198:2              forms 120:18             53:15,18 64:8        freely 56:21
      final 47:17 82:6       fits 100:6             formulation 218:11       79:20 82:7,12,23     freeze 114:1
         104:8,15 174:4      Fitzgerald 284:4         221:19                 83:16 84:16,19,24    Friday 1:8 21:3,7
         313:15              five 7:9 40:5 87:25    forth 83:1 270:25        85:5,7,13 86:2       front 14:13 76:7
      finally 47:12 63:4        90:6 150:24           271:20 319:8           87:21 89:3,13,17       118:24 224:25
         86:9 90:11 219:22      187:23 188:5        forum 73:13              89:22,25 90:2          227:6,20 255:9
      financially 319:13        203:19,23 284:20    forward 27:18 37:6       92:11,15 93:7,12       283:4 309:5 310:7
      find 18:1 33:12 40:9      287:21 288:14         37:9,14 52:17          95:7 107:16          Fuentes' 77:3
         57:8 62:12 68:1        301:5 314:12,23       59:24 76:16 94:15      110:20 111:19,21     full 41:11 100:1
         103:16 120:14,16    fix 291:21               146:3,19 222:18        112:6,7 113:25         122:5 141:7
         120:17,17,19,21     flashed 240:22           223:3 224:19           114:7 160:17,18        144:17 270:18
         141:5 155:25        Flattery 252:17          226:16 240:19          163:9 179:5            278:22
         168:18 189:12       flesh 35:18              256:2,15 260:9         196:15,17 198:14     fully 38:24 207:12
         191:23 192:1        floor 1:11 3:3 48:3      265:8 282:9            199:23 206:15,16       208:16 263:11
         244:22 259:6           92:2 121:10           295:15 297:23          206:24 210:19        function 14:15
         273:15 282:14       flourish 206:19          298:19 305:15          213:1,8 214:3,5      functional 314:1
         302:11,12,15,16     fly 235:16             foster 57:24             215:10,13,19,21      fundamental 70:16
         305:22              focused 87:16          fought 74:5              215:25 216:3           70:21 212:18
      finding 11:13             126:24 278:7        found 62:25 104:2        217:6,15 219:1,8       242:14 255:8
         103:17 120:25,25       279:4                 104:18 105:12          219:10,12,13,20        279:8
         279:12,14           focusing 79:13           106:11 113:25          220:7,14 221:4       fundamentally
      findings 139:10        folks 36:5 179:11        121:4,6 123:23         222:5,20 224:20        311:11
         172:24 273:6           200:19 229:11         126:1,7 127:11         224:22,23,24,24      further 16:3 28:23
      fine 39:18 59:24          235:15,23 240:3       128:11 129:13          225:6,13,18 226:8      40:12 153:8
         131:16,23 164:25       292:7                 130:12 137:6           226:12,21 232:4        227:13,14 230:15
         197:25 203:10       follow 65:8 282:20       138:16 146:9           232:15,23 233:20       287:13,16 288:6
         287:6 304:20        following 45:8 53:18     155:23 156:16          239:13 240:13          305:6 319:9
         315:21                 186:18 194:12         158:18 159:6           241:5 242:16,17      furtherance 84:18
      finger 43:11 63:18        198:18 201:12         161:16 167:12,13       242:19,24 245:3,7      86:2 87:2 90:1
         164:20                 230:12                172:18 175:7           245:10,15 246:2,5      91:4 93:13 94:2
      firm 5:13 35:21        follows 84:21 193:10     176:1,23 199:4         246:8 247:3,6,18       94:11,13 95:7,15
         56:19 100:24        foot 119:1 157:8         204:22 233:15,16       247:20 248:4,7,22      97:2,22,24 98:3
         101:17 102:20,23    footnote 83:21,21        235:17 259:20          248:23 249:12          98:14,19,23 102:4
         161:11 170:18          83:22 90:14           276:19 278:9           250:12 251:3           210:19 213:1,2,8
         190:23 193:3,19        136:10,11 178:11      279:6 289:22           252:22 253:8,12        213:16,18,22,23
         210:16                 178:13 197:16         294:12 296:18          253:19,22 254:3,7      214:1,8,11,15,17
      first 7:13 18:17       foots 192:9              297:8                  254:14,16 255:6        214:19 215:7,8,13
         20:14 21:14 24:19   foray 51:9             four 6:5 20:13 29:21     255:15,16,17,18        215:21 216:11,15
         40:21,23 42:13      forbearance 42:4         41:2,2 43:20 90:2      259:18,20,22,23        216:16 217:21,22
         43:22 45:8 46:4     forced 138:20,21         196:22 235:10          260:3 261:17           218:2,6,10,17,24
         49:22 51:9 55:6     foreclosed 67:3        fourth 7:8 20:24         262:16,18,19,20        219:19,23 220:7
         63:3 73:12 74:19    foregoing 319:5        Fox 25:17                262:22 263:25          220:13 221:9,13
         78:14 79:13 80:1    forest 310:4,8,14      frame 185:2 189:2        264:1 268:16           221:16,19 222:13
         81:12 82:15 83:4    forever 265:25         framed 232:3             271:3 296:25           222:23 223:5,6,13
         84:5 107:22         forget 6:1 133:3       framing 252:20           297:25 299:24          225:17 240:12
         136:23 163:13          257:24 263:6        frankly 9:21 10:5        302:10,11,12,15        241:5 247:17,19
         177:16 180:15          309:17                16:14 18:14 23:19      303:3 309:18,23        255:18 260:21


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 334 of 358 PageID:
                                    49111
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018
                                                                                                         Page 333

        262:20 280:23        167:4 192:8             300:2 307:15          219:2 223:24          292:7,17
        306:13 307:5,8       215:23 227:20           308:3 309:10,19       224:14,16 225:16    Gordon's 161:16
      furthering 248:3,7     229:9,9 235:15          311:4 314:2,11        225:24 226:13       gosh-darn 52:9
      futile 47:2 296:14     253:25 281:20           317:11                227:13,14 230:1,4     64:16
      future 23:6 76:21      282:3 287:1           go-around 78:15         235:15,17,19        gospel 123:13
        171:16 215:24        298:24 301:24         goes 13:1 17:5 77:7     236:8,18,19,20,24   gotten 163:20
        256:15 257:19        309:6 313:2             115:3 168:9           237:3 238:2,5       governed 92:16
                           given 12:12 14:12         195:10 217:9          242:2 246:24        governing 86:12
                G            17:6 27:7 50:18         230:16 247:16         252:21 253:6,11     government 116:25
      G-A-L-E 6:24           63:16,21 80:2           257:18 258:2          256:15 261:12,13      117:2 119:21
      GAF 116:8              102:11 121:12           268:21 289:6,7        265:23,24 269:15      272:14 278:25
      Gale 6:24,25 7:1,11    124:18,20 133:5       going 4:9 6:14 7:19     270:16 280:20         279:13
        7:15 8:1,11,14       144:8 154:3             12:1 13:5,25 17:6     281:17,18 282:1     governmental 67:14
        9:11 10:17 11:1      184:18 199:25           17:9,10 23:7 24:8     282:23,25 283:8     governs 240:14
        11:12 15:12 18:4     200:2,5,8 211:3         24:11 29:13 33:1      283:24 286:5,14     Graham 150:21
        127:3,8 128:10       229:21 283:8            33:8,16 34:10,12      286:25 287:8,11       151:12
        137:1,3,4,5          298:21 313:20,24        34:18 35:18 36:9      288:16 289:13       grain 304:11
        172:13,17 244:6    gives 43:23 51:3          37:6,9,13 38:14       290:15 291:22,23    Grand 110:9 215:16
        257:5 299:4          214:24                  38:18,21,21 39:24     293:15 296:5          216:6
      Gale's 7:7 172:14,22 giving 55:11 64:3         39:25 40:3,7,9        298:10 299:15       grant 17:10
      game 35:11 38:10       71:11 73:16 182:9       41:23 44:18 47:22     300:12 301:1        granted 18:4 80:22
      gap 251:12             211:24 277:20           47:23,25 48:8,18      305:8,19 307:18       88:13 91:15
      gate 99:11,14        glad 164:13 211:8         49:1,24 51:12,16      308:25 309:3        granting 91:9
      gather 142:2           277:17                  52:11,18 53:4,17      311:4,7 312:23      great 105:17 112:10
      gathering 140:22     Glassley 138:7,8,11       54:17,18,19 55:22     313:25 314:2          112:10,11 142:18
      gauge 38:2             138:12 139:15           57:19 58:12 59:11     315:3,10,18,25        169:12 205:21
      Gee 182:13             140:18,23,24            59:16,18,20,23        316:2,21 317:19       212:4 262:8 286:2
      Gene 4:21              156:8,8,15,25           60:2,8,12 61:14       317:20                294:5 295:8,9
      general 59:22 78:22    157:20 163:3            62:11 63:19 65:4    good 4:1 5:24,25      greater 225:20
        96:15,16,18 116:8    188:22 189:1,16         66:6,7,15,20,25       7:16 13:15,17       Grimm 162:17,20
        150:22 166:24        244:6                   67:2,2 68:21,23       18:19 33:14 34:6      162:24 163:3,25
        176:20 211:17      Glassley's 139:6,6        74:7,11 76:16         34:9 38:20 48:2       164:1
      generally 53:24      Glenn 128:10              77:13 78:2 80:9       55:2 84:6 102:24    ground 312:23
        296:2,4              130:15 136:15           80:25 81:13 83:24     107:24 108:6        Groundhog 47:18
      generated 121:2      go 19:4 23:9 27:18        84:12 87:23 92:15     110:10 121:15       groundhog's 48:5
      geologist 11:12        27:20 28:23 41:21       94:15 98:8 104:19     122:10 132:4,20     guaranteed 86:21
        138:8                51:18 56:22 57:5        111:24 114:23,25      137:10 172:7        guess 40:11 73:18
      Georgia 11:1 127:8     63:1 69:5 81:12         116:12 120:12         174:24 179:16         74:7,11 98:16
        127:9 128:11         94:16 99:11             124:10 125:20         180:17,19,25          191:25 229:23
      gestae 97:8            109:11 110:6            126:22 136:20         187:21 195:19         230:10 243:18
      getting 10:14 22:12    115:14 120:12           140:9,18,20           212:12 220:5          317:24
        39:12 41:10 50:10    128:15 136:1            142:18 144:21         224:6 231:4 234:9   guidance 167:3
        60:17 61:9 79:23     142:18 143:17,20        145:3,20 146:18       235:3 250:3 259:3     282:21
        104:3 134:25         145:24 151:6            147:19 148:8          272:16 285:2        guide 107:9
        165:10 166:3         153:7 168:10,20         149:13,15 153:21      288:8 296:19        guided 281:13
        237:21 250:24        168:21 169:12,22        154:4 156:15        Goodrich 116:8        guilty 297:1
        289:24 304:1         171:22 172:5,10         159:1 163:1           279:3               gun 138:23 300:16
      gibberish 211:7        190:1 195:23            165:20 171:16       Gordon 2:19 46:15     Gunther's 276:22
      gird 73:19             200:5,6 207:1           186:23 187:1          64:9,10 68:15       Gussack 2:17 5:6,6
      give 35:6 39:5 62:12   216:9 220:9             194:25 202:9,18       103:8 157:23          72:7,11 171:11
        62:14 66:7,18        225:24 227:8            202:24 203:18         158:15 161:12         235:5,8,13,22,24
        69:7 74:3 88:24      228:10 231:7            204:2,11,12,15        163:25 166:3,6        238:4,7,8,10,13
        112:7 115:24         260:2 282:9             205:6 206:1,5,6,7     187:25 188:9,11       288:3,4,9 314:17
        134:8 146:21,25      288:12 291:22           207:16,17 210:12      188:16 192:25         314:19 316:9
        154:4 164:17         295:14 297:22           210:16 211:11,22      194:5 248:8,24        318:18,19


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 335 of 358 PageID:
                                    49112
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018
                                                                                                         Page 334

      guys 19:3 41:3 81:5    174:9,11 229:8,9      helpful 17:7 45:18      32:18 37:17,18        214:12,23 215:15
        212:6 241:13         236:16 269:7            227:20                39:15                 216:8 218:8 219:3
                             306:8                 helping 61:17         home 4:2 105:16         220:8,11,16,22
               H           hard 9:22 31:22         helps 16:3,9 57:22      311:4 314:2           221:25 222:9,15
      H 2:16                 77:15 115:20            61:16 78:21         honest 34:24 193:4      226:14 227:6,12
      hair 132:4             125:20 140:7          Hemstock 9:10           283:23                227:15 228:8,19
      half 133:13 276:23     200:21 203:22           10:18,18 128:11     honestly 38:5 55:6      228:20 229:24
        279:6                258:16 263:5            130:15,25 135:22      208:16                230:10 231:10,15
      Halket 3:8 5:19 57:5   292:10 293:16           136:5,15,23         honor 5:17,24 7:21      231:20 233:1
        57:9,9 59:21         310:17                  142:11 145:17         13:13 16:20,23        234:11,24 235:5
        87:12,14,17 90:11 harder 185:22              151:16 152:7          18:7,24 21:18,24      236:2,7 237:13,20
      Hall 203:11          harm 62:11                156:9 169:18          22:6 24:10 25:12      237:24 238:4,7,11
      HAMILTON 2:14        Harry 2:5 4:18            171:21 173:22         26:3 27:10,17         238:18,23 239:11
      hand 8:12 103:15     Hassett 166:7,14,17       226:18 244:5,5        28:21 29:22 30:11     239:16 240:8,18
        178:21               166:23 245:19,20        257:4 277:12          32:4 33:4,24          241:7,17 242:13
      handed 159:24        hat 197:22,23             278:15 299:4          34:22 36:12 37:15     244:25 245:6,12
      handle 137:23        hate 21:17 97:9         Hemstock's 123:1        39:14,23 40:19,20     245:13,21,25
        204:13               317:13                  140:16 168:23         41:7,11,20 47:21      246:3,16 247:1,16
      handled 180:8        he'll 204:16              278:6                 48:4,23 49:3,6,25     248:14,19,24
        292:2 295:4        head 11:12 81:1         hereinbefore 319:8      50:23 52:1 53:2       251:2,7,16 252:16
        311:23               123:2 127:2           HEROLD 3:6              54:18 55:3,18         253:10,19 254:12
      handling 194:16        138:23 310:25         herring 278:14          56:5,14,23 59:9       254:21 255:5,10
      hands 41:4 156:9     headed 80:14            hey 54:19 56:24         60:15 61:1,5,22       255:11 256:25
      handy 118:15         heads 73:18               241:13,24 296:16      62:22 65:1,12,14      259:17 261:11,20
      hang 197:21,23       heads-up 73:16            300:11                65:15 66:10 67:6      262:2,10 263:3,14
      happen 54:14           235:15                Hickok 2:17 5:5,5       68:7 69:12,15,19      263:22 264:2,13
        137:21 228:19      health 125:10           hide 39:10 241:25       70:20,25 71:13,21     264:20 265:23
      happened 10:21         131:16,17,19,22       high 101:4              71:25 72:4,7,14       266:11 268:1
        13:2 22:5,10       hear 17:9 38:6 74:7     higher 274:11           74:15,17 75:1,11      269:7 270:4,17
        31:23 32:18 49:10    124:16 161:7          highlight 120:13        75:16 76:7,13         271:17 275:3,5
        52:24 64:6,13,17     237:5 285:23            265:4,6 268:3         77:5,18,20 78:6       276:2 277:18
        94:23 96:22          304:17                highlighted 76:5        78:12,19,23 81:22     278:2 279:24
        104:22 113:12      heard 18:18 55:25         90:23 169:19          81:24 92:3 93:8       280:14,18 282:7
        114:2 127:5          59:3 181:25             196:16 198:17         97:8 99:2,9 100:5     283:5,8,12,23
        129:12,17 137:21     213:11 219:9            266:20 268:11         101:14 102:1          284:13,19 286:9
        138:1 139:5          224:17 232:4          highly 122:2,8,12       113:6 114:18          286:12 288:4
        141:14,25 156:22     235:25 236:6            196:24 197:4          118:12,23 119:20      297:2 299:23
        157:19 158:14,15     237:25 262:17           275:1                 123:14 131:10,18      301:4 305:19
        174:5 243:4 249:4    283:19 306:17         Hill 1:16               144:9 147:25          306:2,15,21 308:4
        290:6,24 295:16    hearing 15:17 81:2      hills 258:4             150:6 154:2           308:17 309:14,17
        299:7                81:21 83:17 90:7      hire 142:21 294:24      157:15 161:5,8        309:19 311:9,15
      happening 94:14        194:14 209:19           295:17                162:11 163:1,21       311:25 312:13
        97:6 102:22          211:18,21 263:17      hired 138:8             170:13,19 171:13      315:17 316:18
        140:24             hearings 85:13          hires 156:8             177:15,19 179:9       317:1,18,20,23
      happens 47:19        heart 14:3 16:17        hit 264:15              183:5 186:18          318:10,13,17,19
        54:25 120:20       heavy 165:20            hither 60:22            188:9 190:9,16,20   Honor's 15:4 24:20
        135:9 137:12,23    held 74:22              hoc 195:25,25           190:24 192:18         33:18 227:5 239:5
        140:2 142:17       help 17:21 23:2         hold 77:13 204:3        195:5 196:3 202:6     275:9 282:20
        155:20 156:6         27:16 39:12 41:18       238:13 271:15         202:23 203:5,13     honors 204:10
        157:18 255:9         57:19,21 70:24          272:25 318:12         203:16 204:12       hope 22:9 39:3
        270:9                94:8 95:17 157:8      holding 211:18,21       205:5 206:9 207:3     40:11 102:12
      happy 6:8 13:7,9       191:24 204:19           270:8,11              207:9,13,21           261:2 262:8 313:9
        65:6 115:24 161:4    228:6 238:16          holds 55:14,16          209:10,17 210:17    hopefully 56:15
        163:24 166:20        267:13 269:15         holiday 25:9            211:14,16 212:16      282:24
        167:3 169:13,15    helped 105:19           Holley 25:6,7 29:23     212:18 213:20       hoping 39:19


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 336 of 358 PageID:
                                    49113
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                               February 23, 2018
                                                                                                           Page 335

      horse 226:2 308:15     impacted 236:21       including 83:10          258:22 287:25          218:25 245:4
      hot 165:19             impacts 298:12          181:9 214:25           293:13 294:17          247:18 249:7
      hotel 131:6,9          impasse 36:7 39:3       258:7 301:18           301:15,17 302:17       253:4 254:17,20
      hour 284:5             impediment 58:2       incompatible 221:9       312:2                  254:23,24 260:9
      hours 82:1 198:10        315:6               incomplete 168:16      informed 79:1            288:22 289:6,6,7
        259:10 284:20        implicitly 90:15      inconsistent 217:10      298:20                 289:12 302:16
      house 147:17,20        implies 94:14         incorrect 86:13        inherited 207:24         303:14
      housekeeping           import 15:23 208:9      99:12 244:8          initial 8:5,12,25      intentionally 15:15
        316:12               importance 304:10       253:22                 22:3 63:10             313:5
      hug 314:2,5            important 81:11       incredibly 211:1       initially 161:18       interest 36:15,19
      huge 313:22              101:1 102:15        indemnification          181:4 183:17,23        265:22
      hundred 192:15           167:17 172:21         42:3                 injury 53:20           interested 319:13
        234:23 270:7           204:7 213:5 230:6   indemnity 62:21,22     innocuous 192:15       interesting 127:17
      hundreds 9:25            234:2 261:20        Independence 3:6       input 54:1               130:3,9 157:1
        143:6 220:1            262:6 263:13,15     independent 105:8      inquiries 260:6          289:18
      hurt 95:18,19            281:7,9 284:22        173:16 175:20        inquiry 111:24         interfering 22:25
      hurts 16:9               298:25              independently            197:8,9 225:2        interim 283:7
      hypo 243:2,2           importantly 124:6       101:18 138:5           294:16,17            interlocutory
      hypothetically         imposed 9:23          indicated 7:25 9:14    inside 9:2 11:20         104:11
        243:4                  171:13                12:21,25 178:3         133:10               internal 241:9
                             imposition 258:15     indication 214:24      insignificant 111:2    interposed 28:10
                 I           impossible 122:9,11   indicting 208:24         173:19 175:5         interpret 167:18
      ID 295:8                 244:15 275:2        individual 245:16        299:2,5              interpretation
      idea 6:13 35:2           309:11              indulgent 244:23       insistence 10:19         223:22,23 259:14
         288:21 289:11       impound 91:11         industries 116:22      inspection 45:1        interpreted 95:23
      identification         impounded 182:8       infer 165:21 194:4,8   instance 49:22           95:24 99:6 102:7
         178:13 209:21         182:11,12           inference 165:23         163:17 164:23        interpreting 216:7
         248:6               impounding 184:11       192:18,20,24,24      instances 25:20          216:10 223:18
      identified 7:11 40:5   impounds 182:7          193:2,6,9 194:9        276:10               interprets 70:4
         183:6,9,25 218:2    impressed 21:9          194:12 263:23        institutional 292:20   interrogatories
         226:8,12,24         improper 7:14           264:3                institutionalized        94:24 96:17,20
         232:16 233:11         13:24 14:4,5,6      inferences 83:11         292:10                 148:1 150:23
         307:3                 16:4,16 34:2,4        192:12 254:1         instruct 34:1            156:18 166:21,25
      identify 30:16 46:9      90:21 230:3 250:5     268:8 279:25         instruction 79:3         176:22 192:3
         51:21 86:1,7        improperly 15:16      influence 43:15        instructions 243:7       195:7
         107:3 161:13        impropriety 250:17    inform 280:11          insulted 171:10        interrogatory
         178:4,6 183:23,25   impugn 32:10          information 9:10,20    insurance 120:14         150:12,19,22
         184:22 185:6        in-house 166:3,8,15     10:15 12:4 14:10       149:20               interrupt 119:24
         186:2,9 209:23        188:3 216:19,25       26:15 29:2,9         integrity 102:14         192:7 230:21
         212:25 239:12         217:14 219:7          57:13,18 83:11         298:12                 232:7
         247:17 253:13         241:18,20 245:19      85:15 94:25 95:1     intend 45:25           intervened 209:16
         262:25 309:9        inadvertently 217:1     95:1,3,6 96:19       intended 164:20        intervention 23:20
      identifying 209:12       253:16                97:18,20 104:3         219:18 221:15          25:9
         210:4 223:9         inartful 30:18,21       110:2,18 114:4         242:21 245:10        interviewed 196:23
         263:22              incentive 68:17         121:13 127:10          247:3 253:7,11,21    introduction 107:6
      idiot 310:16,17,19     inclination 281:15      135:10 137:13          254:6 255:6            263:4 277:20
      ignored 11:22            285:18                140:17 141:20,21     intending 84:16        intrude 293:18
      illuminate 78:21       include 11:22 213:6     142:3 145:4 157:9      92:10 198:14         intrusive 83:12
      illumination 79:24       213:6 227:15          175:14 176:22          216:2 251:4          investigation 174:6
      illustrates 263:15       287:25                177:25,25 178:24     intends 65:20            258:3
         265:17 268:7        included 14:12          182:22 196:25          255:19               invitation 202:19
         272:7                 16:12,14 201:5        198:19 199:17        intent 86:6 89:23      invited 112:2
      image 190:8,9            274:17 276:21         217:8 243:8            103:7,8,10,12          174:13
      immediately 267:21     includes 113:9,11       250:13 256:13,17       111:20 115:4         invoking 44:12
      impact 89:23             177:24                256:20 257:18          141:9 213:9          involve 67:7


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 337 of 358 PageID:
                                    49114
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                               February 23, 2018
                                                                                                            Page 336

      involved 96:1 114:7       75:23 78:21         Jersey's 73:11 89:24     67:25 110:9            232:19 245:16
         164:21 206:23          111:19 168:13       job 23:5 54:23           215:16 216:6           275:11 297:25
         248:3,7,21 249:3       189:7 204:13          212:11 244:14          224:25 313:19          298:25 299:11
         249:22 250:1           263:16 281:7,9        313:7                  314:1                know 5:14 17:20
         262:18 283:13          284:22 289:23       John 3:11 5:20         jury's 50:19 59:20       21:19 27:7,8,9,14
         285:25                 297:13 302:11         243:6 257:13         justice 85:17 100:14     27:21,22 29:3,11
      involves 84:3             305:7 316:21        Johnson 7:5 8:3,3        100:18 104:2           29:16,24 30:14,23
      iota 59:13             item 91:6 161:22         10:12,12 15:8,8        111:6 182:2            32:1,14,23 33:19
      Iron 176:2             items 6:4,6,11,15        18:13,13 90:17         209:24                 34:22 35:16 36:21
      Ironstone 1:23            316:16                115:6 142:22,22      justifies 15:5,18        37:23 38:1,8
      irrelevant 96:4        iteration 208:25         142:25 143:25,25       111:11                 41:15 43:12,24
         252:1               iterations 206:25        169:11               justify 12:8 64:2        44:8,16 47:5 48:7
      Island 135:16                                 join 288:4             JUSTIN 3:4               48:12,19 51:15
         155:21 156:1,3                J            joined 135:12                                   53:9 54:20 55:2
         257:23              J 1:12 2:23 319:4,18   joins 87:8,15                    K              56:15,24 57:5
      isolated 293:24        jackpot 260:4          joint 42:5 43:22       keep 9:22 132:4          58:6,11 59:10,15
      issue 16:11 18:8,20    January 42:11 45:2       47:7 70:2              141:21 170:17          59:17 60:1 61:23
         26:9,19,22 30:1       85:20 87:5,10        joked 101:6              178:20 265:23          62:20 63:7,18,19
         30:17 32:22 35:19     209:18               Jones 44:3 67:4,12       293:10 302:16          63:23 64:1 66:19
         36:11 40:7 44:23    Jared 2:6 4:14,14        68:19                keeping 168:24           66:22 70:12 74:5
         45:22 51:11,14        12:15 157:12,15      Joyce 161:11           keeps 5:14               77:21 78:17 80:13
         62:23 64:10 70:14     159:8 178:15         judge 26:3,21 60:12    Kempo 188:9              101:16 102:15,21
         75:2 76:13,17,20      190:8,12,15,20,24      74:21 76:2 77:3      Kennedys 78:2            104:12,18 105:5
         76:24 80:25 83:8      202:11,23 203:2,4      83:9 92:18 93:1,1    kept 139:16 289:13       105:23 107:6,7
         85:3 88:21 89:12      203:8,13 204:19        104:1,16 105:1,3     key 212:24 219:17        111:12 113:21
         100:23 107:13         266:24 300:25          105:13,14,25           220:12 239:10          119:3,11,13,17
         111:13,15,22          301:3 317:22           106:8,10 121:14        265:10 271:25          121:12,23 122:8
         112:5,10,10,11,11     318:1,10,13            150:15 151:4           277:1,8 285:8          122:14,23 124:14
         113:10,11 119:19    Jedlowski 92:23          171:16 212:14        kick 311:4               125:3,6 126:3
         120:8 123:25          94:23,23 95:4,23       233:5 282:2          kids 212:5,7             128:10,25 129:8
         157:2,7 158:9,11      95:25 96:1,21,23       283:12,12 295:6      kill 237:9               129:10,11 130:10
         165:1,3,13 174:22     167:1                  302:4 307:21         KIMBERLEE 1:3            132:20 133:5,8
         175:20 177:25       Jeff 25:17               317:7                kind 12:25 38:9          137:1 139:11,13
         179:2 181:10        Jeffrey 5:23 190:22    judges 103:25 165:8      41:4 61:10 66:2        140:6 141:3
         184:12 195:15       Jersey 1:1,24 36:16      299:18                 71:2 84:1 97:7         142:24 143:10
         196:24 209:10         43:22 44:15,17       Judging 65:3             116:5 137:19           145:11 149:11
         216:23 227:5          46:2 48:13 50:17     judgment 105:8           146:1 192:25           151:18 152:9
         231:22 232:2          53:1 57:17 65:23       112:3 121:17,19        195:25 200:20          153:16 154:13
         238:18 248:12,15      66:17 67:17 69:20      121:20 148:15,16       238:20 245:23          155:13 158:23
         249:7 252:2 255:8     69:24,25 73:4,6        148:20 151:10,11       260:24 264:12          159:1,4,5 162:23
         256:16 262:13,21      73:24 74:1,20,22       151:13 165:6           278:21 310:8,17        163:22 164:3,4,8
         263:7 267:9           75:2,21,22 76:23       174:13 179:16          310:18                 164:11 165:19,25
         271:17 272:22         82:17,18,25 89:2       287:12 290:8         kindness 204:14          167:2 169:16
         276:25 277:1          91:9,23 92:14,22       297:22 298:9         kinds 165:16             171:11 174:3,4
         278:1 279:22,24       93:7 94:22 95:5      judicial 317:3         Kirkland 2:9 40:22       176:2,10 180:20
         281:18 284:24         97:15 102:3,4        judicially 317:6         164:11,12,20           180:21 182:12,13
         287:25 288:17,18      105:12 112:23        judicious 154:4          179:8,11 205:16        182:13 186:24
         288:20 289:8          114:22 156:19        Juliet 113:21            205:19 207:5           193:12,15,17
         303:9 307:3           198:15 213:17        July 142:15              211:15                 194:21 195:3
         314:21                214:21 215:5,9       jump 51:10             knew 7:2 9:7 26:10       196:9,25 198:6
      issued 91:9 267:15       216:7,10,10          juncture 36:7 40:12      55:22 56:8 94:25       201:25 203:17
      issues 14:23 23:22       218:12 220:2,21      June 114:18              116:14,15 127:1        209:25 211:4,25
         24:3,23 25:13         221:5,8,19,21        jurisdictions 53:24      145:5 155:24           214:20,21 227:18
         26:8 40:2,4,8         222:2,7,8 281:21       53:25                  165:4 171:15           227:24,24 234:4
         41:12 51:13 60:11     306:16,22 307:14     jury 50:7,14,18,18       194:5 207:10           236:10 237:9,17


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 338 of 358 PageID:
                                    49115
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                               Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                                 February 23, 2018
                                                                                                              Page 337

        238:12,19 240:7       275:14 278:2            155:22 156:6            222:10 223:1,3       likewise 81:15
        241:15,16 242:8       307:18                  158:25 164:1            239:8 240:13         limit 56:9
        244:10 248:17       lap 105:18                186:13 193:18           241:3 247:19         limitation 88:16
        257:11,12,14        laptop 205:12             195:11 235:2            249:19 251:4         limitations 264:24
        260:25 261:3,10     large 32:23 79:6          241:12,13 245:19        254:18,20 255:12        271:19
        264:11,16 265:6       211:2 244:12            248:3,6 298:14          255:18 262:19,20     limited 18:4 23:22
        267:23 274:13         251:25 255:17           313:3                   291:14                  26:4 86:16 88:9
        277:19 280:19       largely 88:22 91:1     lawyer's 308:23         legislature 56:8           91:3 108:4 197:20
        281:8 282:16          244:2 278:13         lawyer/client 62:2,4       221:15                  211:3
        283:20,22 284:7,8     315:5                lawyers 9:5 18:19       legitimate 57:23        Linares 26:3,21
        285:3 286:1,5,7     larger 217:21             25:15 34:7 39:18        83:5                    74:22 76:2 106:10
        287:8 290:1         late 15:5 53:19           45:17 52:8,9,14      length 17:23 122:1         171:17 212:15
        291:25 292:11         153:18 197:20           52:23,24 54:9        Lepore 2:23 5:2,2          282:2 302:4
        293:1,13,17           245:14 248:11,22        165:4 171:23         lesson 53:7             Lincoln 82:2
        296:17 298:14,22      248:25 251:10           172:7 199:3,4,6,7    let's 4:5 36:8 41:22    line 17:22 48:8
        299:20 300:17,19      264:16                  199:9 203:23            49:15 50:2 60:7         207:2 270:14
        301:10,18 305:24    Latta 44:3 46:20          208:25 219:1            94:18 172:10         lined 38:18
        307:5,9 310:22        48:17 49:7,11,15        248:21 249:21           204:7 225:4,11       lines 28:6 264:4
        312:13 313:12         49:16 50:2,4 51:1       250:1,1,11 255:12       227:8 231:6          link 97:5
        315:9,24 316:13       51:9 53:8 58:17         262:18 263:19           247:11 248:2         list 6:6 19:16 50:19
        317:2 318:6           60:3                    285:2,22 312:22         255:13 300:2,2          159:22 184:5,6,7
      knowing 144:17        law 1:11 3:6 36:16        315:9                lethal 89:24               201:12 202:13,18
        195:5 199:19          46:17 48:16 50:17    lay 51:16 98:8 103:8    letter 5:16 6:3,12,16      202:20 240:9
        312:2                 55:13,16 57:17       layers 14:6                17:24 19:19 20:1        277:22 287:2
      knowledge 42:22         58:15,19 59:12       laying 57:8                20:18 21:21 22:3        301:1 314:11,12
        149:4,5 150:5,7       65:24 66:11,17       lead 44:14 207:8           25:2 29:6 34:23         316:17
        155:7,11 292:20       67:17 69:24,25          208:3 228:2             41:9 45:3 58:15      listed 9:3 29:6
      known 14:18 26:17       70:4 72:15 73:6,8    leading 122:6              58:19 87:11             186:12 200:12
        116:10                73:9,10,11,13,14     leap 195:18                115:18 147:6,15         201:10 241:18,20
      knows 40:8 53:2         73:21,24,25 74:1     learned 39:24 59:12        151:3 172:20         listen 39:9 236:16
        132:7 155:25          74:8,12,20,22           161:22 163:3            190:10,11,22            284:20 290:19
        192:1 206:24          75:2,2,2,5,14,20     learning 281:6             316:12,17            listing 19:20 88:1
        214:12                75:21,23,23,25       leave 6:19,22 14:24     letters 146:21             169:21 210:17
      Kozlov 6:10 17:4        76:23 77:8,25           17:16 18:3 88:11        147:24 165:7         lists 6:3 200:19
        79:21 82:8,12,24      92:13,13,14,15,21       88:13,20 91:10,14       166:4 199:9,10       literal 128:17
        83:20,24 86:15,15     92:22 94:22 97:2        91:17 229:10            258:11 290:10        literally 207:16
        86:22 87:21 90:12     97:6,15 100:24,25    leaving 6:10               299:17                  220:1
        197:17,19 198:5       101:17 102:20        led 226:25 244:6        level 109:11,13         litigant 97:13
                              103:22 107:17        leeway 313:2               111:10 123:24           313:21
               L              109:25 110:15        left 72:9 87:17 88:24      143:19               litigants 89:8 97:20
      L 2:17 162:18           112:23 113:8            156:15 162:22        levels 10:22,24            110:23 111:1
      laboratories 125:24     161:11 193:3            168:2 171:20            123:24 125:3,4,9        124:5 146:18
        125:25 126:7          196:5 210:16            172:11 174:7            198:20 199:5            151:3 175:12,23
        198:22                213:24 214:21           288:2 293:17         liability 42:17 57:10      199:10 208:6
      laboratory 128:23       216:2 218:12         lefthand 266:23            68:2,3 254:13           242:18 251:13
      lack 42:22 268:3        221:4,5 306:22       legacy 207:19           liable 54:14 68:1          294:18 299:15
      lacks 52:5              307:14 311:15        legal 27:11,12,15       lie 95:8 96:25 97:4,4      311:22 312:3
      Lake 1:15             lawsuit 135:10,13         35:24 82:22 86:6        219:11               litigate 75:19
      landed 257:22           135:19 208:5            86:12 90:1 93:10     lies 54:6 152:13           295:15
      language 53:8 54:5      233:19                  101:3 130:16,20         296:11               litigated 76:20
        56:8 94:8 102:6     lawsuits 53:21 54:3       166:15 204:13        life 185:22 259:10         104:14
        108:8 119:4,23      lawyer 17:15 34:9         210:9,10,15             269:9 285:16         litigating 57:20
        161:25 162:6          45:22,23 94:24          211:11 212:19        light 221:17 223:18        256:3 292:16
        215:6 218:14          96:2,3 101:6            215:20,23 216:24        283:18               litigation 42:6 57:11
        221:12,20 268:13      122:4 153:4 155:2       217:11,13 219:19     lightning 57:10            115:3 142:16


     (856) 983-8484                                 Tate & Tate, Inc.                                    (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 339 of 358 PageID:
                                    49116
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                       Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                         February 23, 2018
                                                                                                      Page 338

         189:19 199:8          291:14                277:21,23            142:8 151:10,12     16:7,18,21,24
         216:23 242:22,24    long-range 53:23      looking 29:5 41:6      151:14 154:6        18:10,17,25 21:19
         249:2 251:12        long-running            61:24 70:23 92:12    171:6 183:5         22:7,11,14 24:13
         256:12 258:24         246:16                104:18 125:25        202:15 230:12       24:17 25:6,19,25
         271:23 277:3        longer 9:12 10:8        140:4 172:23         236:12 259:18       26:13,18,21 27:14
         289:7,10 293:5,8      25:10 106:16          182:11 201:1         298:2               27:25 28:2,23
      litigations 42:6         141:21 154:15,19      202:8 243:22,23     malpractice 55:1     29:18 30:2,5,12
      litigator 285:14         162:2 202:20          244:20 248:18        56:9,10             30:20,24 31:7,14
      Litner 104:16            302:7                 267:21 307:7        man 308:19           31:18,21 32:1,5
         105:14,14           look 9:9 13:3 51:19     309:19              man's 121:10,11      32:25 33:5,10
      little 4:10 11:15        62:12 63:11,25      looks 250:3 270:15    mandatory 104:10     34:3,9,16 35:1,6
         35:14 37:8 41:11      69:23 72:19 77:15     291:19              manner 193:4 208:5   36:8,18 37:1,7,11
         41:23 44:18 80:6      93:6 94:3,16,22     loose 269:6           mantel 96:7          37:16,18,22,25
         80:14 94:20 96:1      95:21 96:24 97:10   Lord 39:6             manufacturing        38:20 39:17 40:10
         117:24 126:10         97:16 102:8         loses 208:18           126:20              40:24 41:15,21
         136:2 140:1 149:7     107:18 110:3,9,13   lost 295:17,17        maple 310:10         47:24 48:2,10,25
         153:18 166:12         113:23 114:6          297:17 298:18,19    March 38:16          49:4,14 50:1,9,13
         185:19 200:2          117:20,24 118:6       299:22               129:24 135:22       50:24 51:5,23
         204:21 229:11         118:19 121:5        lot 10:14,15 22:10     160:13,15 187:22    52:12,19 54:8
         235:9 280:17          127:18 131:25         65:11 76:6 78:14     208:2 236:3,4,5     55:5 56:11,19
         281:24 288:16         132:3,18 143:16       81:5,11 95:14        238:2 314:23        57:1,11,16 58:14
         295:11,13 307:13      143:17 145:2          102:22 111:24       marginal 61:7        58:18 60:5,16,19
         311:1 313:2           146:4,24 153:4,12     154:1,5 167:5       Marino 3:9 5:20      61:2,14,25 62:3
      Littleton 161:11         157:4 165:15,16       174:8 189:13        Mark 17:22           62:15 63:7 64:4
      lively 318:22            175:23 176:4,25       206:21,22 227:19    marked 18:5 201:19   64:20,23 65:5,8
      living 131:4,6,8,11      177:5 178:5,22        236:20 239:1         201:25              66:5,11,14 67:12
         131:12,14,21          180:3 181:7 182:5     293:18 295:12       marker 40:1          69:3,13,20 70:23
      LLC 1:6 2:13,14,24       183:7,10,13,16        297:3 303:7         Market 1:11 2:3      71:3,5,18,23 72:2
         3:2,4                 184:13,21 187:23      306:12              marketing 255:13     72:5,8 73:2 74:16
      LLP 1:14 2:9,19          188:1 189:8,20      love 293:19            255:21 271:21       74:18 75:4,8,10
      local 24:6 45:4 47:1     191:1 192:11        loves 55:23            277:2               75:12,18 76:4,10
         53:25 88:9 164:1      195:20,23 196:13    low 111:9 125:11      married 101:6        77:2,6,19 78:1,4
      locate 12:16             199:16 200:1,7,12     269:19 270:21       marshal 223:20       78:10,24 81:4,9
      log 157:5 158:16,20      201:2 202:14        lower 109:17,19       marshaled 223:17     81:23,25 82:6
         158:22 159:1          208:10 214:6        lowest 109:13          254:1 280:1,4       85:18 87:8,13
         160:8,10,20,21        216:13,17 220:10    lucid 288:9           marshaling 250:19    92:25 93:3,14,17
         161:9,10,21,25        220:15 221:14       luck 116:3             259:10              93:21,24 94:1,5,7
         162:5 163:7,12,18     241:6 247:8,21      luxury 58:9           Martin 155:21,22     94:10,19 95:12,17
         164:10 165:16         260:17 264:7        lying 217:2            156:20,23,24,25     95:25 96:11 97:9
         179:23 180:5          266:13 267:11                              157:2,6,10,20       97:25 98:6,16,22
         184:15 187:23         269:18 270:5,22              M             158:19 189:16,18    98:25 99:8,13,17
         189:17,22 196:14      273:21 278:5        M 2:4,5,6,17 191:8     189:18 191:3        99:22,25 100:11
         218:20 220:7          282:3,17 285:22     M-A-U-T-I 86:16        218:21 257:25       100:17,20 101:9
         241:1,17 248:11       286:25 287:4,7      magic 274:8 278:3      258:1               101:15,24 102:12
         253:15 254:25         295:1 296:17        Magistrate 93:1       marvel 310:23        103:3,11,15 104:5
      Logan 2:15               297:6,22 300:4,8    magnification         Massachusetts        104:8,21,25 105:2
      logged 253:17,18,18      300:23 302:22        269:19 270:20         147:5 151:14        105:9,13,24 106:4
      logic 16:10 54:16        305:15 308:12       main 291:20           masse 85:19          106:7,13,18 107:4
      logical 165:23         looked 48:14 104:17   maintain 229:4,20     massively 214:16     107:9,12,21
         260:24                105:11 111:17       Major-Major 242:7     master 1:11,17 4:1   108:14,17,22
      logs 240:21              118:11 122:10        307:3 309:7           4:9 5:12,22,25      109:2,19,24 110:6
      long 7:16 25:9 27:20     126:6 135:25        majority 169:9         7:22 8:6,10,19,22   112:12,15 113:13
         38:5 54:3 89:9        172:16 177:3,6      making 55:1 63:9       9:17 11:25 12:3,6   113:17,20 114:9
         114:24 181:19         191:23 193:24        97:17 107:19          12:11,22 13:5,9     114:15 115:7,9,14
         214:13 261:22         194:24,25 268:24     110:4 121:19,20       13:15,25 14:8,21    115:17,20 116:1,5


     (856) 983-8484                                 Tate & Tate, Inc.                             (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 340 of 358 PageID:
                                    49117
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018
                                                                                                         Page 339

        117:17,22 118:14      180:24 181:2,5,18     264:9,25 265:5,24     30:9 59:19 64:7       100:16 112:3
        118:18,24 119:3,9     181:21 182:6,17       266:4,7,12,15,17      66:17 75:3 91:15      210:24 222:19
        119:18 120:3,7        182:23 183:11,15      266:22,25 267:10      103:24 125:10         307:2
        121:8,18 122:23       183:20 184:6,24       267:20 269:9,14       170:21 194:22        meeting 128:19,20
        123:8,12,15 124:8     185:3,6,18,21,24      269:22 270:2,5,9      207:6 232:24          230:7
        124:12,22,25          186:4,14,17,21,24     270:13 272:15         241:2 243:24         meets 99:10
        125:5,16,19 126:3     187:3,12 188:2,5      273:15,20 274:8       281:24 295:19        memo 130:5,11,12
        126:18 127:13         188:10,15 189:3       274:13 275:1,7,23     309:24                130:13,14 140:15
        128:3,8,13,16         189:25 190:5,11       276:3 277:11,19      matters 89:21 91:21    140:16 141:2,6,17
        129:18,23 130:1,4     190:13,19,21,25       277:23 279:18,21      122:7 165:25          141:17 142:2,10
        130:7,21,24 131:3     191:5,8,10,15,22      280:15 281:3,13       214:16 234:5          146:7 187:21,22
        131:8,11,14,20,24     192:6,19,23           282:10,13,23         MATTHEW 2:23           188:20,25 189:10
        132:3 133:11,15       193:13,17 194:7       283:6,13,15,18       mature 71:20           189:11 216:20,25
        133:18,20,22          194:14,19 195:9       284:8,11,15,25       Mauti 86:16,18         217:4,11,14 219:7
        134:1,4,9,13,17       195:22 196:6,9        285:15 286:10,13     MDL 150:12             226:19 243:2
        134:21,23 135:1,5     197:4 198:9           286:18,22 287:5,7    mean 6:1 11:25         264:10,12,14
        135:7,15 136:1,8      200:11,17 201:9       287:11,20,22          12:22 26:2 32:8       302:23
        136:14,18,20          201:18,24 202:2,7     288:1,7,11,15,23      59:7 93:17,19        memorandum
        137:3,9,16,18,22      202:24 203:3,6,10     289:3,25 290:13       112:24,25 119:24      130:2
        138:10,21,25          203:14,17 204:6,9     290:19,22 291:2       120:3 122:9,14       memory 136:10
        139:4,11,21 140:4     205:3,7,10,13,17      291:10,16 292:22      127:13 128:13        memos 188:2
        140:7,11 141:1,16     205:22 206:4,18       293:4,7,21 294:1      129:19 132:22,23     mention 210:2
        143:3,10 144:4,7      207:4,10,25 209:5     294:7 295:24          132:23 133:2,4,7     mentioned 174:2
        144:11 145:7,19       210:8,20 211:13       296:10 298:4          138:10 159:19        mentioning 22:2
        146:24 147:2,8,12     211:20,25 212:3       299:20 300:5,15       169:12 176:6         mercies 206:5
        147:14,19 148:7       212:22 213:12,15      300:25 301:5          185:19 192:14        merely 214:4
        148:12,19,24          214:25 215:3          302:1 303:10,22       197:2,5 211:4         255:20
        149:2,6,12,18,22      216:4,6 217:16,19     303:25 304:5,8        215:7 224:25         merit 146:18
        149:25 150:3,10       218:4 220:17,20       305:2,18,21,24        241:11 260:4         merits 15:25 38:5
        150:14,24 152:1       220:24 221:1,6        306:5,8,19,24         264:23 265:9          91:17 281:18
        153:7,11,20,23        223:11 225:4,10       307:11,17,25          266:7 280:8,10       mesothelioma
        154:9,13,17,22        226:4,11 227:8,16     308:5,11,18,23        292:17 303:8          128:24 276:7
        155:1,4,7,16          227:18 228:2,5,15     309:1 310:2,5,11     meaning 48:15         Messrs 19:20 23:13
        156:1,11,22 157:8     228:22,24 230:1,4     310:15,20 311:1,6     134:23 213:2         met 84:21 89:1,20
        157:13,16,24          230:21 231:1,6,9      311:12 312:16,20      275:2                 223:8,10 260:1
        158:3,6,12 159:4      231:11,17,21          313:1,24 314:4,9     meaningful 229:22      308:7,10
        159:7,12,15,19,21     232:1,8,12 233:7      314:20 315:19,21     meaningless 192:15    meters 285:23
        159:24 160:1,12       234:8,12,16,21        316:2,6,10,23        means 36:1 109:15     method 125:8
        160:15,23 161:6       235:1,7,12,14         317:5,10,16,21,24     113:1 121:24         methods 289:20
        161:23 162:4,12       236:4,8,11,15,23      318:3,12,14,18,20     122:13,24,25         Michael 2:5 4:16
        162:15,23 163:5       237:14,17,21         material 12:4 44:23    123:2 126:4 206:6     166:7,13,23
        163:11,19 164:3,8     238:1,5,8,12,15       117:9,13,25           213:4,22 214:18      Michigan 147:4
        164:22 166:5,9,12     238:19 239:14,17      134:19 139:6,24       214:19 215:8         microscope 138:18
        166:17 167:7,23       239:19 240:15         140:19 266:8          218:9,17 221:13       172:23 173:12
        168:1,6,9,19          241:11,19,22          267:4,23              229:5 298:7           270:23 271:8
        169:2,6,22 170:7      243:1,16 245:1       materiality 83:7      meant 40:14 273:25     272:11 289:22
        170:11,14,17,21       246:7,11,22          materials 13:23        302:23               microscopes 270:21
        170:25 171:4,6,10     247:13 248:17         15:20 18:12          measure 7:17 32:23     294:4
        171:22 172:4,25       249:24 251:17         274:18 277:2         Medford 1:24          microscopy 271:8
        173:4 174:19          252:8,12,17 253:2     278:10,17            mediation 20:21       middle 33:13
        176:6 177:2,6,9       253:9,24 254:8,19    math 134:11 278:12    mediator 283:12        238:20
        177:12,16,21          256:7,23 257:3        278:16 279:15,18     medical 235:16        mill 127:22
        178:8,12,15,19        258:1 260:14         Matt 5:2              medication 282:4      MILLER 3:2
        179:6,10,18,21,25     261:13,21,24         matter 23:10,15       meet 24:6 45:5 47:1   million 121:14
        180:3,8,12,14,22      262:1,4,11 263:5      26:19 28:9,16         59:11 70:8 100:5      134:13,14 277:14


     (856) 983-8484                                 Tate & Tate, Inc.                               (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 341 of 358 PageID:
                                    49118
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018
                                                                                                         Page 340

      millions 120:25        302:2                  46:16 47:3,5 64:8    narrow 78:17 86:19      256:13 292:5
       207:16               misspeaking 168:13      65:13 72:13 74:12      99:14                 315:7
      mind 76:11 88:16      misspoke 119:13         76:14,18 79:10       narrower 99:11        negates 89:3
       152:10 153:23        misstatement            80:1,9,11 81:17      narrowly 55:8 56:7    negative 132:11
       235:21 293:10         242:23                 81:18 82:3,6,8,11      99:7                  244:15,16
       297:1                misstatements           83:20 85:22 87:20    nation's 122:6        negligence 47:7
      minds 263:19           227:4 242:18,22        89:13 90:22 91:10    national 53:20          67:22 70:1
      mine 7:5 10:16,17      249:1,10 251:10        91:14,17 112:3       native 94:8 307:18    negligent 67:21
       10:20,23,24 11:5      251:13                 148:14,16,19         nature 28:7,20 29:9   neither 21:21 319:9
       11:11,13 90:17       misstating 313:5        151:11 174:13          29:11 31:3,9          319:11
       101:6,8 115:6,11     mistake 13:19,21        190:17 200:13          229:7               net 38:4
       126:13,14,17          136:21 163:23          210:4 211:24         navigate 25:12        never 52:17 53:2
       127:1,2,11,12,14     mistaken 149:16         212:20,21 230:6      nearly 89:7 318:2       78:5 81:13 111:17
       129:14 138:9,12      mistaking 199:18        233:3 245:23         necessarily 12:7        119:10 124:17,20
       138:13,14,16         misuse 86:6 219:19      246:2,4,6,8,17,23      34:13 76:23 270:6     126:12 129:16,22
       140:20 142:25         247:19 249:19          255:24 263:9,10        302:2                 164:20 174:2
       143:15,23 169:11      251:4 255:17           286:17,21 293:11     necessary 18:18         178:18 183:6
       186:7,7 277:8        misused 255:12          314:7 315:14           44:23 201:14          188:16 191:17
       299:9 307:21         mix 91:7               motions 6:5,9,14        285:19 316:7          192:4 209:3
      minerals 268:14       model 218:13            21:7 151:10,13       necessity 264:18        233:10 242:9
      mining 127:21         modification 22:15      165:6 192:4 286:3    need 14:22 23:2,5       256:14 289:21
      minute 203:19         modify 21:11            290:8 303:3            37:7,22 38:6          297:3 301:10
       231:2,7 235:11       moment 66:12           motive 43:7 47:10       39:11 42:10 43:2      303:17 304:13
      minutes 21:25          87:23 99:23           Mountain 176:2          43:13 44:22 45:13   new 1:1,24 2:20
       111:13 135:21         117:18 230:22         mouth 308:22            46:19,23 49:7         36:16 43:22 44:15
       198:10 209:11         235:6                 move 39:21 140:9        57:5 58:6,25 59:2     44:17 46:2 47:4
       287:19 288:14        moments 275:11          298:19 305:15          59:4,5 61:18,18       48:13 50:17 53:1
       311:8 313:16         Monday 150:7           moves 34:14             61:18 62:25 63:8      57:17 65:23 66:17
      misarticulate 223:1    202:25 315:18         movie 47:20             63:10,18 64:19        67:17 69:20,24,25
      miscited 178:9         317:19,20             moving 8:13 18:6        65:17 70:7,13         73:4,6,11,24 74:1
      misconstrue 86:12     money 33:16             29:20 61:21 79:3       74:12 80:7 83:5       74:20,22 75:2,21
      misery 55:23          Montalto 2:23 5:4,4     80:16 185:20           84:23 86:22 94:8      75:22 76:22 82:17
      misimpression         month 39:22 210:5      MSDS 116:25 118:3       94:12 105:22          82:18,25 88:1,2,5
       97:13                months 81:5 140:3       118:6,13,24 119:8      110:14 112:13         88:6 89:2,24 91:9
      misleading 34:5        140:14,15 263:9        119:14,23,25           121:13 123:3          91:23 92:14,22
       145:15 166:13        monumental 273:9        249:13                 141:12 153:12,16      93:7 94:22 95:5
       184:19                274:1                 MSDSs 118:11            167:2 181:7 188:1     97:15 102:3,4
      misled 111:7          moot 20:19              119:10                 189:8 196:12,13       105:12 112:22
      misplaced 305:25      Morey 49:13 60:14      muddle 205:3            200:4 203:19          114:22 127:22
      misread 55:6           60:18                 multiple 10:24          222:17 227:14         148:8 149:21
      misreading 113:8      Morey's 44:3 50:2       111:10 120:18,20       237:6,7,14 240:2      156:19 198:15
      misrepresentation      51:11 60:19 67:4       163:16 175:6           240:7,19 241:19       213:17 214:21
       110:22 181:11         67:13                  198:22 267:17          246:5,20 255:23       215:5,9 216:7,10
       184:20               morning 4:1 5:24,25     294:11,11              261:6,22 265:5        216:10 218:12
      misrepresentations     13:15,17 224:14       mutually 33:5           283:16 285:1,3        220:2,21 221:5,8
       85:10 110:24          224:17 262:15,23      mystery 163:20          287:3,12,23           221:19,21 222:2,7
       115:1,2,5 126:11      263:14,17,25                                  291:24 295:19         222:8 267:16
       179:4 189:14,15       265:15                         N              307:22 315:11         275:21,21 280:22
       247:24 302:13        mother 32:15 34:23     N 6:24                  316:23 317:1,2        281:21 283:3,3
       303:19               motion 6:10,19,22      N.J 83:1 86:17          318:15                306:16,22 307:14
      missing 86:7 157:11    7:14 14:11,24         N.J.S.A 92:11         needed 43:18 79:7       314:11,12
       167:10,11,14,16       17:4,8,10 18:3        N.W 2:9                 91:19 131:22        Newark 3:3,3
       169:1,8,10,11         19:5 20:13 24:2       name 113:18,22          246:19                203:12
       174:9,17 177:14       38:21 41:22,24,24       130:7 140:16        needs 66:3 79:11      newer 235:9
       226:25 301:24         42:13 45:8,10           142:12 257:24         91:6 225:22         newly 275:17,18


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 342 of 358 PageID:
                                    49119
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                          Page 341

      Newman 92:18             28:5 39:4 46:14      50:20 65:25 68:8        64:20 71:3,5 73:2   old 39:22 171:7
      night 17:19 203:12       46:24 82:10,10       68:16,25 69:4           74:16 75:10,12,14   omissions 52:3
      Nina 2:17 5:6            84:24 85:20 87:5     70:18 71:9,14,16        75:18 77:2,19       omitted 177:18
      nine 88:3                87:10,18 106:21      71:19 108:3 302:5       94:1 99:17,25       once 9:3 61:11
      NJ 1:16 3:3,7,10         120:24 121:14        302:8                   101:24 104:25         63:10 78:7 85:2
      Nobody's 77:13           127:24 128:4       obligations 230:7         105:9 106:4,20        111:3,17 129:13
      nodding 73:18            141:18 143:13      obliged 253:24            107:8 108:24          150:8 156:24
      nomenclature             163:13 176:11      observed 278:2            109:3,24 113:17       161:22
        225:17                 185:9 186:14,19    obtained 82:22            113:20 115:9,20     one's 73:14
      non 69:13                188:25 189:17        93:11,23 111:3          117:14,15,25        ones 53:5 61:3 188:6
      non-disclosure           200:20 201:19,21   obviated 286:24           119:18 120:1          210:21
        26:14                  207:2 210:22       obvious 89:24 228:3       123:12 124:22       ongoing 10:1 160:18
      non-privileged           211:3 220:12       obviously 13:18           125:16 126:5          165:24 194:5
        232:17 240:18          225:14 239:21        15:22 178:23            128:8 131:24          245:7 289:10
        245:22 246:25          258:11 263:7         192:9 211:16,23         132:8 133:22          315:6
      non-settling 49:18       269:5,5,11,12        216:16                  135:5,9 136:18      open 313:20
        50:4,10                271:13 272:7,24    occasionally 270:10       138:24 139:4,14     open-ended 31:9
      nonsense 175:8           274:9 277:25         270:21                  140:11,13 147:2     opening 14:17 83:22
      normal 311:22            281:12 285:22      occasions 9:2             149:12 150:10         218:1 226:17
      normally 19:6            312:12 313:13      occur 108:2               151:9 155:1,7         308:22
        112:25 128:3         numbered 239:20      occurred 27:19            158:3 159:12,15     operate 97:13
        281:22               numbering 20:17        114:21 115:7            160:1 162:15        operating 79:4
      notation 47:17         numbers 118:6          290:23 309:23           163:11,19 166:9     operation 127:21
      note 15:7 16:1 21:14     184:7 240:10       occurring 21:15,22        168:22 170:2,4,6      277:8
        22:23 83:19 86:24      267:11               163:17                  170:14 172:13       operations 141:10
        88:8,18 149:7        numerous 115:23      Ocean 97:3                180:12 181:5,21     opinion 75:7 77:3
        181:17 271:17          152:12 166:1       October 19:7 42:1         183:15 185:18         77:16 92:23
        278:18 314:3           198:19               80:8 81:3,4             186:17 187:12         144:22 182:2
      notebook 139:16        NY 2:20                135:13 263:4            190:19,21,25          281:22
      notes 11:3 65:9,11                            266:24                  191:15 194:19       opinions 74:23
        138:19 139:9,16               O           offensive 253:22          195:12 200:18         105:19,20 146:3
        140:24 156:13        o'clock 17:19        offering 312:6            201:10,18 202:14    opportunity 15:20
        172:22 173:1,5,9     oak 310:10           offhand 317:23            203:6,17 204:2        91:2 100:2 102:5
        173:11 174:6         oath 130:19 166:25 office 96:18,21             205:3,4 206:4         153:21 227:1,10
        319:7                  181:14 191:20        176:21 181:13           209:6 211:1,8         229:5,6,21,22
      nothing's 290:6          193:10 199:3         242:8,9                 212:9,22 215:3        230:15 232:6
      notice 15:6 60:9,21      297:8,12           OFFICER 319:1             221:1 223:11          240:23 281:1
        66:8,19 67:15        object 30:18 31:4    offices 1:11 156:4        225:7 227:9 232:1     283:3 297:4,15,18
        68:9 69:8 70:19        32:9 34:5 57:25    oh 54:13 64:12,16         234:8 236:3,11,14     301:10 305:9
        74:3 257:9 315:3     objected 32:19         72:8 101:15 129:3       238:1,8,15,19       opposed 14:25
      noticed 229:11           90:20                136:7,10 144:23         243:1,11 250:5,14     148:15 153:25
        264:20 266:19        objecting 16:8         190:5 210:2             252:12 257:4,22       261:5
        278:21                 22:21                256:16 286:15           261:24 263:6        opposing 214:10
      notified 85:21         objection 13:19 14:3   315:19                  266:4,12,25 267:1   opposite 11:23
      notify 70:7              14:25 16:17 20:1   Ohio 150:21,23            269:14 275:7          144:19 308:12
      noting 88:13             24:5 30:25,25        151:10 153:2            283:6 286:10,15     opposition 7:13
      notion 88:16 102:3       32:16 33:25 34:18 okay 5:12 6:12,16          287:20 288:8          12:23,24 14:20
        102:19,23 174:20     objections 16:25       13:11 22:7,13           291:2,24 292:22       15:13,21 21:4
        206:23 289:11,15       19:10,16,21 20:5     28:14 30:12 31:20       295:1 300:1,18        45:7 46:15 64:7
        306:25                 23:12 38:2,25        32:5 36:5 37:25         303:8 304:20          85:21,24 86:25
      November 7:24 8:4        40:14                38:20 41:5,15           305:3 306:10          87:7,8,13,14,19
        10:2 14:11 15:11     objectively 244:10     49:14 50:24,25          308:19 314:6,9,20     90:23 265:1
        82:9 207:7           objects 90:24          54:7 56:3,7 57:9        314:24 315:22       option 138:25 139:2
      number 6:21 7:12       obligated 172:8        57:23 59:2,4 61:7       316:4,8,11 318:14     229:24 230:5
        11:6 19:7 20:3,12    obligation 18:22       61:25 62:1,8,11         318:18                303:23


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 343 of 358 PageID:
                                    49120
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 342

      oral 316:1               88:12 91:10         263:10                  80:7                  133:9,12,19,20
      oranges 296:18         overall 53:24       paragraph 51:22         particularly 221:17     270:7 274:3,6,11
      orchestrating          overburden 152:16     119:5 190:16          parties 18:23 23:17   percentage 59:21
        206:24               overdue 89:9          264:6,7 266:21          23:20 24:21 45:17   percentages 50:20
      Orden 274:20 275:6     overridden 86:5       268:11,12,20,20         59:10 75:19,24        51:3
      Orden's 276:22         overruling 20:4       269:17 270:19           285:24 294:11       perfect 10:2,3
      order 6:8 18:12 19:8   overwhelming          274:19 275:6            300:10 319:11       perfectly 35:3
        19:13,14 20:4,8        89:22             paralegal 191:9         partner 261:3 308:1   performed 296:4
        23:24 32:22 33:8     owe 282:2             193:18 194:20           308:1               performs 295:25
        38:2 39:24 41:25     Owens 95:2            195:9 261:4           party 18:14,20          296:1
        42:2,25 59:6                             paraphrasing 212:6        35:23 36:3 55:12    period 7:16 31:19
        61:18 82:9 91:9                P         parcel 61:9 290:24        65:20 67:20 68:2      32:11 87:16 116:9
        91:22 96:24          P 1:17              parenthetically           68:4,10,12,21         120:1 247:4,8,21
        104:10 116:22        P-R-A-T-T-E-R         86:24 105:14            83:5 85:6 106:13      247:23 248:15
        121:13 132:25          4:20              parents 237:10            149:25 150:2          249:20 251:5,14
        145:23 182:6,14      P.C 2:11            Park 1:15                 250:1,2,4             252:23 260:23
        182:23 183:24        p.m 301:5 314:13,23 parlance 113:1          pass 136:21             276:11
        184:2,11 209:15        318:23            parsimonious 286:6      passed 215:9          periods 241:10
        209:16 223:16        PA 1:12 2:4,16      part 10:14 12:9         passes 142:15           247:9
        243:11 251:3         package 291:9         19:12 61:9 70:10      passing 181:16        permissible 56:17
        258:21,25 281:23     packaged 16:13        80:7 83:4 97:7        Pasternack 2:7 4:7    permission 285:5
        293:14 296:25        Paduano 160:3         98:13 107:19            4:7,11,11 185:25    permitted 95:20
        308:13 309:4,10        161:11 196:18,20    110:4 127:22            205:7,9,12            107:18 298:11
        309:16,21 310:7        253:15              129:23 138:22         pattern 49:21         perpetrating 248:22
        317:2                page 28:6 47:17       144:19 165:20           251:20 252:2          249:22
      ordered 9:17 19:12       53:17 74:24 75:8    195:11 200:25         pay 236:9 288:7       person 110:11
        90:7 91:14 246:9       77:7 83:23 86:23    213:24 215:10         PC 2:2 3:9              241:18,20
      ordering 20:5            87:24,25 88:15,20   220:9 227:15          PCM 271:19            personal 53:20
      orderly 291:11           90:24 118:5,25      234:2 235:15          peep 55:25              146:10 155:10
      ordinarily 85:13         157:13 200:23,24    238:24 246:18         pen 270:8,11            176:15 181:13
      ore 7:5 127:13,15,16     209:20 229:10,14    256:12 266:8          pending 21:7 91:11    persons 52:4
        128:12                 233:24 244:19       267:8 268:1 272:4       140:21,25 149:21    perspective 160:17
      organized 5:14           267:22 269:15       276:21 290:14,24        157:6 189:4 191:3   perspectives 313:6
      original 7:23 20:17      273:12,21,23        291:8 302:16          Pennsylvania 47:20    persuaded 313:25
        29:1 35:11 90:22       282:22 304:22       306:20                people 33:19 51:16    persuasive 103:18
        167:10,21 168:2        318:9             parte 63:11 84:10         51:21,21 56:21      pertained 139:17
        169:8,24 170:1,9     pages 8:24 9:25       85:14 86:10 90:7        58:1,1,10 63:17     Peter 2:10 4:24 6:24
        178:3,6 197:16         77:15 88:3,5,10     108:2 224:8 240:4       101:2 111:16          13:14 128:10
        281:15                 88:12 177:10        247:14                  119:11 121:19       phase 271:8 272:11
      originally 135:12        197:17 228:13     PARTICIPANTS              128:23 145:10       Philadelphia 1:12
        170:12 182:21          233:5 234:15,17     3:1                     160:6,7 194:5         2:4,16 4:3
      originate 289:12         234:19 237:12     participate 83:17         212:5 240:19        phone 5:18 39:4
      originated 289:13        238:9 282:24        85:16 90:6              245:16,22 246:25      204:5 243:6
        289:16                 301:8 304:19      particles 270:22          251:23,24 257:9     phonetic 156:7
      orphan 237:11            314:22            particular 61:7           257:10,13,14        photographs 138:18
      OSHA 294:5,6           paid 34:24 50:6,11    63:16 76:23             285:20 290:16,17    phrase 216:16
      Oulton 168:23,24       pain 23:9             100:19 192:14           290:23 291:13         222:13
      outline 50:20          paper 14:12 76:7      223:9 240:12            292:8 294:23        picked 129:22
      outrageous 245:11        146:25 153:12       241:4 274:5 275:9       296:16 298:18       pie 78:10
      outright 184:20          290:1 305:25      particularized            299:22 302:14,17    piece 37:8 65:18
      outside 125:24         papers 16:2,12        42:10 43:2,13           302:25                156:14 239:3
        129:15,21 242:21       17:18 18:6 36:21    44:22 45:13 46:19     people's 79:12          256:12 290:1
      outsider 27:2            80:17 91:25 92:1    46:23 58:25 59:2        299:16              pieces 143:21 149:8
      outstanding 207:23       92:19 107:3,7       59:4 61:17,18         PEPPER 2:14             200:3 265:21
      over-length 17:17        121:3 230:19        62:25 63:10 65:17     percent 132:25        Pier 44:4 50:2 51:11


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 344 of 358 PageID:
                                    49121
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                                February 23, 2018
                                                                                                            Page 343

        60:19 67:4,13          136:7,13,16,19,23     202:5,11,23 203:2     138:5 144:13             76:19 79:15 82:7
      pierce 55:12 208:13      137:5,10,17,19,25     203:4,8,13,15,16      163:6 216:21             83:22 85:22 86:13
        250:7 258:25           138:11,24 139:2,5     203:21 204:3,4,15     217:1 253:25             87:16,21 88:3,6
      pierced 197:6 201:3      139:12,23 140:6,9     204:19,21 205:1       258:2,19                 89:12 90:20,22
      pike 40:12               140:13 141:13,24      205:23 206:24       plaintiff's 67:22          206:15 208:24
      pin 310:25               143:5,12 144:6,9      208:9,23 209:2,3      122:4 155:22             210:16 213:17
      Pine 2:20                144:15 145:12,23      209:7,12,22           158:17,25 159:3          222:21 228:11
      place 22:1,3 126:19      147:1,3,10,13,16      218:19 219:9          160:5 257:24             230:18 237:7
        142:3 156:2,4          147:22 148:10,13      223:12 224:19       plaintiffs 1:4 2:7 4:6     244:14 250:8
        195:6,8 252:3,4        149:1,4,9,16          230:23,24 231:4       4:15,17,20 6:22          251:17 260:8,17
        298:12 319:7           150:11,16 151:1,7     231:11,13 232:20      7:15,17 13:19            262:25 264:21
      Placitella 2:2,4,6 4:8   151:9 152:3 153:8     235:25 236:6,13       14:16 15:9,10,20         266:2 269:5
        4:12,13,13,14,14       153:10,19,22          236:14,17 244:1       16:5 18:15 19:10         270:18 273:5,18
        7:19,21,23 8:8,16      154:1,11,15,19,24     250:19 252:9,11       19:21 20:2 24:1,5        276:24 297:21
        8:21 9:1,18 12:2,5     155:3,6,10,19         252:14,24 253:5       35:10,15,22 37:13      plant 133:6
        12:10,14,24 13:7       156:3,12,24           257:6,25 259:9        42:2,12,19 43:3        play 78:5 82:3 304:6
        13:11 15:11,23         157:12,15,18          261:22,23,25          43:11,13,20,23           304:9
        16:22,23 24:15,19      158:1,4,8,14          262:2,15 263:24       44:2,5,7 45:3 46:2     player 61:7
        25:16 27:8 35:21       159:6,8,10,13,16      265:15,18,20          46:7,9,18,21,25        playing 78:9
        35:24 78:4,8 92:2      159:20,23,25          266:6,20,24           47:5 66:7 68:9,15      plays 203:11
        92:3 93:2,5,16,19      160:2,14,16 161:2     267:14 268:10,15      68:22,25 69:7          plead 224:24 249:12
        93:22,25 94:3,6,9      161:9,14 162:3,10     269:3,23 271:2,14     70:19 72:23 80:10      please 12:2 17:23
        94:13,21 95:16,19      162:14,16 163:8       271:15 272:8,24       80:16 83:13,16           18:2 19:2 88:16
        96:10,13 97:10         163:21 164:5,19       272:25 273:24         84:3,13,20,22            141:8 151:6 162:1
        98:4,8,21,24 99:5      164:24 166:7,11       275:4,10 277:25       85:1,4,9,12,24           162:5 185:3
        99:21 101:25           166:16,19 167:9       279:4 280:21          86:3,7,11 88:11          193:21 212:13
        102:1,13 103:5,14      167:25 168:4,8,12     281:12 283:10         88:18,25 89:6,11         235:22 245:1
        103:19 104:6,16        168:21 169:4,7,25     285:9,11 286:13       89:18 90:6,14            265:19 304:18
        104:23 105:7,10        170:3,8,13,15,19      286:16,20,23          91:5 100:1 114:3         314:16 318:5
        106:1,5,9,15,20        170:23 171:2,5,8      287:6,10,18,21,24     148:2 150:25           pleasure 81:23
        107:4,8,11,13          171:12 172:1,6        288:12,13,17          201:12 203:24          plenty 174:15
        108:10,15,20,24        173:3,8 175:2         289:1,5 290:3,16      212:21 214:7           PLM 294:4,4
        109:16,21,25           176:8 177:4,8,11      290:21 291:1,5,12     217:16 218:15          plugging 265:25
        110:8 112:13           177:14,19,23          292:14,23 293:6,9     219:21,24 221:6,7      plus 78:3 87:25 88:4
        113:6,15,19,23         178:10,14,16,18       293:23 294:2,9        225:6,12 228:11          88:12 210:21
        114:11,17,20           178:20 179:9,15       296:8 297:2 298:5     229:1 230:11           point 6:11 13:4 15:4
        115:8,10,16,19,22      179:19,24 180:2,6     299:11,21 300:3,7     232:18 233:17            15:17 26:16 31:21
        116:2,7 117:5,8        180:10,13,19,23       300:17 301:1,3,7      241:14 242:1,15          35:18 43:10 48:6
        117:12,15 118:9        180:25 181:4,6,20     302:3 303:12,24       244:20 245:5             49:23 50:3 54:7,7
        119:12,20,25           181:22 182:15,19      304:3,7,25 305:4      246:4,17,24              55:2 57:7 62:22
        120:5,9 121:16         183:4,13,16,22        311:19 312:11         247:23 248:5             63:17 66:14 68:7
        122:15,25 123:11       184:9 185:1,5,11      315:20,22 317:22      252:5 255:23             68:9 70:8 71:1,14
        123:13,14,17           185:19,23 186:1,6     318:1,10,13           268:5 272:21             72:14 73:7 76:21
        124:11,19,23           186:16,20,23        Placitella's 187:13     273:13 274:23            79:8 85:3 96:5
        125:2,7,17,22          187:1,19 188:4,7      204:1,16 208:8        275:15 276:9             97:22,23 99:10
        126:5,21 127:15        188:13,17 189:5       271:12 278:3          278:13 280:2,12          102:8 105:10
        128:1,5,9,15,18        190:2,8,12,15,20      313:18                282:16 284:3,23          107:2 119:22
        129:20,25 130:6,9      190:24 191:1,7,9    plaintiff 19:12,23      285:1 292:8              120:6 123:3,4,8,9
        130:23 131:2,5,10      191:12,16,25          20:5,12 21:12         295:14,16                139:8 142:1
        131:12,16,19,21        192:17,21 193:8       22:22 30:7 39:2     plaintiffs' 6:19 9:5       144:16,16 157:24
        131:25 132:5           193:14 194:3,11       48:19,21 49:20        13:1 16:15 17:3          159:17 162:25
        133:13,16,19,21        194:15,18 195:4       50:11,16,21 53:9      19:5 20:4 21:5           164:19 165:2
        133:23 134:3,6,11      195:14 196:3,8,11     53:11 67:8 68:11      41:22 45:7,9             171:5,8 175:24
        134:14,20,22,24        198:4,11 200:14       70:7 75:21 77:21      46:16,17 47:22           182:20 183:5
        135:3,6,9,17           201:5,17,20 202:1     82:10 87:19 122:3     52:2 69:4,17             185:9 207:9


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 345 of 358 PageID:
                                    49122
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 344

        208:10 210:5,14      positions 48:7 58:12     161:19 163:2        prevail 303:5           82:12,16,21 83:2
        213:10 218:18          74:21                preparing 17:21       prevailed 303:4         83:3 84:2,10 85:5
        221:24 222:14        positive 132:11          164:9               prevent 44:12           86:5,20 87:21
        223:12,24 225:14       158:9 244:17         preponderance         preview 53:16           90:15 93:9 99:6
        226:13,14,16         positives 268:22         83:10 86:4 107:23   previous 169:23         112:20 157:4
        227:5 229:16,20      possession 96:19         108:5,19 109:4,14   previously 76:5         158:16,20,21
        230:17 236:22          142:8 179:3            174:23 197:10       pride 105:17            159:1,22 160:8,10
        240:3 250:24           301:18                 199:21 208:12       prima 84:7,9 85:25      160:20,21 161:9
        251:6,15 253:23      possible 18:16 48:20     224:4 225:21          89:2 90:5 92:6        161:10,21,25
        254:15 259:17          53:10 77:22 79:5       250:9 259:3           104:2,17,19           162:5 163:7,12,18
        263:23 264:5,8         119:12 127:7         presaging 124:9         105:12 107:15         164:10 165:16
        265:3,10 267:18        289:20 315:5         presence 272:13         108:1 110:3,18        174:25 179:12,23
        268:1 272:7 274:7    post 195:25              275:24                174:16,20,22          180:5,17 181:3
        274:9 275:20         post-2009 160:3        present 1:13 5:13       179:4 195:24          184:15 187:23
        278:18 279:23        posture 23:14 79:2       25:21 100:2,3         197:11 199:23         189:17,21 196:14
        283:11 288:21        potential 68:20          128:21 205:18         200:6 208:11          197:5,5,13,25
        291:17 292:4,7,10    potentially 177:18       253:13 285:1,5        210:18,23,23          201:3 202:17
        293:10 294:9         poundage 133:24          309:8                 220:9,11 222:17       208:14 211:5
        300:21 305:10        pounds 133:9,17        presentation 169:14     223:1,10,14           218:20 220:7
        307:22 310:22          134:12,18,19           185:9 213:11          225:12 226:1          241:1,17 248:11
        311:10 312:12          277:15 278:19          224:2,13 238:21       228:10,21 230:13      250:8 253:15
        313:13,15              279:10                 244:1 273:5           230:18 232:15,23      254:25 259:1,25
      point-blank 293:19     power 185:9 270:21       276:24 294:15         234:3 239:2,8,23    privilege-holder
      point-by-point         powerful 268:24        presented 30:8          240:6 243:15,17       84:15 92:9 108:13
        224:15               practicable 66:12        89:12 244:21          243:18,23,24          198:13
      pointed 241:7 244:4    practical 34:16 51:7     250:22                247:2 255:4 259:2   privileged 20:23
        269:17               practice 100:25        presenting 12:9         259:19 282:8,14       21:1 25:18 27:10
      pointedly 87:15          101:17 251:20          185:8 205:16          298:2,3 299:23        27:24 28:14,16
      pointing 106:10          252:3                presently 89:12         300:21 302:9          90:13 98:12
        121:9 251:19         practicing 171:3       presents 6:25           303:1,16 305:14       161:21 177:17
      points 13:18 20:13     Pratter 2:6 4:19,19    preservation 187:25     306:22 307:2,23       216:25 217:3
        41:9,9 72:25           99:1,2,9,16 100:4      189:11                308:7,10,14           225:1 226:23
        74:14 106:21,24        100:14,19 101:8      preserve 67:1           309:15,22             240:21 246:19,21
        107:1 147:18           101:13,22 234:19       106:11,14 171:13    primary 209:13          248:10 249:18
        206:11 239:6,10        308:20,21,25           171:18 174:17,21    principal 54:10         250:13 252:6
        261:16 264:15          309:3 310:3,6,13       303:11,12           principally 79:1        260:5 307:1,23
        280:19 283:25          310:18,22 316:15     preserved 139:7       principles 73:8,10      308:2,6,9,13
        285:8 288:20         Pratter's 101:10         141:10                73:12                 309:9 312:2
        311:9                  311:10               preserving 76:13,25   print 318:5           privileges 89:5
      policies 141:23        preambles 62:18        press 19:11,21        prior 31:23 39:20     privy 85:15
      Pollock 25:17          precedent 58:24        pressing 116:3          46:22 47:3 115:15   probably 45:18
      Poole 151:21 169:17      70:17 111:4          pressure 132:17         117:18 148:5          170:23 177:10,10
        171:20               precedes 267:5           262:11                206:25 213:13         212:14 215:10
      Poole's 154:9          preceding 77:6         pressured 132:13      prism 244:21,23         237:25 244:22
      pop 53:17                267:21               presume 85:1          privilege 20:2,15       261:12 264:20
      portion 168:5,7,15     precision 309:10       presuming 73:22         24:24 25:13,22,24     272:20 299:18
        168:16 205:25        prejudice 38:22        presumptively           26:23,25 27:1,4,5     300:22
        247:14 273:2,4         42:8 47:4 80:10        17:17                 28:10,18,22,25      probative 43:6
        277:8                  81:18 286:19         pretty 9:21 19:3,3      29:17 30:22 31:1      44:13,21 47:11
      position 25:14 59:16   premature 46:11,18       25:2 38:18 92:13      31:5 32:10 33:14    problem 19:2 25:20
        65:22 76:16,19         65:23 72:24 80:3       97:3,15 120:7         35:12 36:2 38:25      28:3 61:5 174:8
        80:2 81:14,16        premise 225:9            130:17 132:1          40:14 44:13,15,17     192:11,20 193:7
        154:10,17 200:15     prepare 69:9 70:8        137:23 187:14         45:15,20 46:13        195:22 204:22
        216:24 217:11          180:1                  196:8 209:12          47:12 55:13 56:6      206:3 207:23
        230:10,11 245:6      prepared 138:15          250:18 292:21         62:2,4,14 79:22       208:7 222:21


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 346 of 358 PageID:
                                    49123
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 345

        240:9 242:6,7        professor 46:5          142:7 175:22        pursuing 234:1          254:13,13 267:11
        245:2 252:7,16,19      122:5                 176:2,23,24         Pursuit 78:5            269:23 290:20
        255:23 256:25        prominence 84:1         219:11 260:3        put 26:9,19 33:19       293:12 294:13,16
        260:7,25 280:3       prompted 246:3          301:14,14,21,23       40:1 58:2,5 59:21     307:6 309:18,24
        293:22               promptly 38:19          303:1 305:10          60:5,9,21 68:9        313:8
      problematical 35:14      315:4               provide 35:24 70:18     115:23 116:21       questioned 9:15
      problems 132:12        prong 86:22             84:24 202:13          129:15,18 132:11      123:22
        262:24 268:7         pronounce 314:18        203:25 210:16         138:23 142:19       questions 20:6,14
      procedural 16:25       proof 47:10 77:23       291:10                146:20 147:24,25      20:16,21,22,24,25
        23:14 79:2 92:15       85:3 89:25 108:18   provided 19:14,16       154:1 158:15,19       24:4 29:5,8,21
        92:21 206:11           108:19 109:3,3,6      54:1 144:18 157:9     160:9,20,21           30:15,16 32:9
        209:9 210:14           109:8,14 143:22     provides 42:25          161:20 162:1,4        33:23,24 34:21
      procedurally             223:3 244:13          199:25                184:9 185:17          36:13 65:7 124:9
        286:11                 256:19 257:1,4      proving 16:3 89:2       186:20 187:3          129:1,2 130:10
      procedure 46:5           258:12 264:18         239:23 244:17         195:1 204:17          132:14 206:14
        47:13 69:22 92:16      267:14 301:12         268:4                 209:19 217:12         207:14 283:9
        92:17 209:10           302:1,2 304:14      proximate 67:22         220:10 222:18         284:5,24 285:11
        235:17 280:18,19     proofs 225:20 295:8   proximately 52:3        223:2 226:16          285:12 293:16
        282:18               proper 20:15 35:3     public 107:14           230:11 239:1        quickly 140:10
      proceed 33:2 231:18      40:15 88:14           173:24 174:5          245:18 248:15,20      306:11
      proceeding 185:15        212:19 230:12         306:23 309:16         249:7 255:5 256:2   quietly 165:22
        313:21                 265:11              publicized 116:10       256:11,14 257:18    Quinn 3:4 5:23,23
      proceedings 11:21      properly 14:19 38:2   publicly 110:2,17       258:8 261:6 265:7   quintessential
        71:1 227:13            197:20 227:6          232:16                265:18,20 267:16      121:10
        246:18                 296:7               published 143:14        273:13,14,24        quite 23:19 48:6
      process 33:22 79:25    proponents 214:2        173:23                279:4 283:25          56:21 57:23 68:18
        84:4,12 107:22       proportionality       pull 215:4 259:11       296:14 317:13         158:2 247:9
        126:20 127:23          59:13                 272:6               puts 218:19             315:12
        140:18,22,23         proposal 23:23        pulling 271:16        putting 61:12 116:6   Quizone 156:7
        198:1,3 292:24       proposed 6:9 88:2     pumpkin 231:3           192:16 226:2        quotation 117:6
        309:24               proposing 195:23      punishable 20:8         255:20 308:14         118:13
      processed 274:5        proposition 19:1      Punxsutawney            316:20              quote 20:7 21:6,11
      produce 42:3 43:5        73:3 92:4 285:24      47:19                                       42:3 43:7,14,23
        240:4                propounded 16:25      purely 241:8                   Q              44:5 45:20 48:19
      produced 7:10 15:9     propriety 14:24       purge 130:5 140:15    qua 69:13               75:22 78:2 82:21
        15:10 18:13,15         34:21                 140:16 141:2,5,17   qualified 175:9         85:12 86:18 88:3
        44:25 79:20 83:15    propter 195:25          142:10 146:7        quantities 257:11       88:14 89:1,11
        85:18 90:3 163:8     prosecute 68:17         187:20,22 188:20    question 20:19 28:4     90:12,15 91:3
        165:3 170:9,10       prosecuting 67:8        188:25 189:10         28:4,7,11,21          113:20 123:10
        172:17 187:7         prospect 30:22          226:18 264:10,12      29:13,17 30:8,18      136:12 201:12
        217:1 219:4,6        protection 89:4         302:23                30:25 31:2,3,5,9      215:7 274:2
        253:19 256:5         prove 27:4 48:21      purpose 34:25 35:1      31:12 32:19 34:4      275:17 312:24
      product 84:18 89:4       53:10 59:18 97:4      59:10 88:15           34:11,19 36:9       quote/unquote
        117:3 126:15,16        103:21,22 109:7,9     127:19 195:15         49:17 50:9 66:9       226:18
        126:16 158:21          109:10 224:24         304:21                66:21 69:6 70:13    quoted 108:13
        160:10 164:15          242:10 244:15,16    purposefully 102:6      70:15 71:7,10         278:2
        179:13 274:4,25        292:21 296:25       purposely 111:6         75:20 76:22 77:24   quotes 273:2
        276:6 277:3 295:8      297:1 305:11        purposes 57:12,12       102:2 108:11        quoting 215:5
      production 8:3 10:1      307:2,23              112:5 225:5           109:10 117:24
        15:8 42:15 44:10     proved 7:9 256:20       232:14,23 233:2       178:25 185:4                  R
        47:15 90:12          proven 250:6            233:20 249:9          186:5 187:6,11,13   Railroad 69:23
        127:12                 262:22 309:18         250:7 259:2,7         194:8 200:17        raise 18:8 206:12
      profession 101:4       proverbial 300:16       312:25                207:3 222:15,16       288:18
        102:14 298:13        proves 7:6,8 12:25    Pursuant 139:21,23      222:16 227:22,23    raised 77:1 80:16
      professional 296:2,5     13:4 39:16 142:1    pursue 49:9 297:15      231:15,17 239:6       165:13 207:3


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 347 of 358 PageID:
                                    49124
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 346

        277:17 279:24          287:15 302:10         53:22               reflect 218:25           198:4 204:2
        287:25                 307:24 316:7        reconsideration         247:18                 274:23
      raises 15:3 30:21        317:2                 19:5 20:13 21:5     reflection 30:16       remained 24:3
        31:4                 reapplication 81:18     24:3,6 35:5 38:22   reflects 29:24         remaining 167:22
      raising 20:13 36:12    reason 55:15 64:16      45:11,12 47:3       refusing 287:4         remanded 91:16
        119:22                 68:22 76:25 110:2     80:12 81:19         regard 36:22           remedies 228:8
      randomly 269:18          113:5 126:15        reconstruct 112:9     regarding 24:24        remedy 182:16
      rationale 192:9          165:21 179:11       reconstructed           40:8 42:15 196:19    remember 46:4 75:5
      rationales 192:8         194:12 209:13         111:16                268:13 311:20          118:12 157:17
      raw 168:25               217:12 219:23       record 4:6 6:20,23    regardless 91:24         233:5 263:3
      reach 35:8 36:7 80:4     221:20 222:1          7:7,14 14:6,14,16     97:21 99:14          remind 17:15,22
        80:5 83:5 287:17       235:4 245:24          14:25 16:8 17:11      100:11                 18:19 21:2 114:15
      reached 43:8             246:14 257:14         17:11 28:3 34:24    regular 112:25         reminds 12:15
      reaches 61:23            259:21 275:8          35:25 37:12 41:11   Reiley 1:17 5:13       rendered 105:2
      react 69:18              283:24 284:2          41:12 43:15 45:19     206:6 211:6 318:4      158:23 159:2
      reaction 230:10          304:21 313:25         63:5 76:25 85:17    REINDEL 2:19             162:7,17
        237:3                reasonable 83:11        86:14 88:8 90:8     reinstated 149:3       renders 221:8
      read 23:3 36:21          84:13,14,20 89:19     91:11,20 104:3      rejected 215:22        repeat 23:1 76:3
        41:16 42:25 45:19      92:9 108:12,18        107:14 111:16       relate 186:9 188:19      89:18
        55:8 56:6,12,16        109:2,5,9 110:11      136:9 147:18        related 42:5 129:21    repeated 29:22
        70:3,4 77:3 87:4       192:12,18,20,23       152:18 154:2          158:22 159:2         repeatedly 215:20
        88:22 94:10 106:2      193:2,6,8 194:9       181:24 182:7,8,20     161:18 162:7,17        216:1
        107:6 131:20           194:12,23 195:2,4     183:17,18,21          185:7 187:20         rephrase 289:1,5
        141:3 142:19           195:19 198:12         184:1 187:4,9         189:17 214:4,15      rephrased 32:19
        154:6 162:12,14        199:22 208:12         200:15 209:18,19      215:22 217:14,15     replicating 207:18
        163:22,24 164:5        224:5,5 227:10        210:8,9 223:14        217:17 218:18,22     reply 7:17 8:6,8
        170:7 214:9            250:10 253:25         229:3 231:7,20        219:3 276:8            12:16,21 13:23
        237:17 257:4           263:19,23 264:3       245:22 247:1        relates 12:20 26:4       14:4,25 15:19
        258:11 261:5           268:8 279:25          252:25 265:11         198:5 232:4            16:15 46:25 87:19
        265:6 269:18           287:15                296:14                263:16 271:7           87:24,24 88:9,17
        306:18 312:16,20     reasons 11:7 57:14    records 105:11        relationship 27:12       88:25 90:20,21
      reading 56:17,18         64:18 209:13          263:18 291:23         35:17                  91:1,18 182:24
        147:14 299:19          224:12 233:12       recount 270:20        relative 319:10,12       197:17 218:6
        301:8 306:6            239:18              recounted 130:12      relatively 269:19        228:12 229:6,22
      ready 79:5 231:9,18    rebuttal 88:4           272:5               relaxed 215:22           230:3 233:10
      real 14:3 23:4,4       recall 147:14 157:9   recourse 68:3         released 89:17           286:14
        64:5 74:4 77:15        172:12              recovers 50:22          164:14 200:10        report 105:3,24
        125:20 133:2,4       recalled 173:14       recreate 172:16       releases 44:6            157:20,22 158:11
        213:2                receive 84:1 150:8    red 134:10 172:19     relevance 83:7           158:18 159:3,9,11
      realize 220:5          received 18:14          241:1 278:13          134:10 197:7           160:4 161:19
      realized 253:17          23:16 119:21        redacted 211:7        relevant 12:4 45:21      163:2,22,23 164:6
      really 16:16 23:8        317:16              redeemed 22:11          103:4,5 167:24,25      164:7,14 165:11
        30:16 38:6 39:18     recitals 62:19        redoing 58:10           177:25 178:24          165:13,22 174:4
        41:2,5,25 45:10      recited 96:3          refer 136:11 266:3      179:2 181:10           231:12 258:3,7
        61:2 63:8 65:14      recognize 42:19       reference 119:7         196:24 197:4           264:22 272:5
        70:24 80:3 101:23    recognized 26:3       references 8:14         233:12 240:3           274:19 275:6
        105:24 107:22          275:17,18 278:7       157:5 165:17          241:3 251:5            296:19
        122:12 143:16        recollect 173:15      referencing 144:1,4   reliable 90:16 132:9   reported 215:11
        146:22 173:8         recollection 173:9    referred 43:19 93:8     132:10 271:19          268:23 271:1,5
        189:10,11 190:18       173:17                136:4 185:7           295:21                 275:21,24
        202:10 208:7         recommendation          270:17              reliance 64:6          Reporter 1:12 319:5
        217:23 226:15          105:3               referring 11:20       relied 46:3,21         Reporters 1:22
        228:8 241:13         recommendations         47:18 52:10         relief 72:20 183:2     reporting 276:15
        242:2 263:1            26:6,11 54:2          143:11 210:3        relishes 102:16,17     reports 123:9
        278:19 283:15        recommended           refers 41:25          rely 132:9 145:8         167:11,13,13,16


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 348 of 358 PageID:
                                    49125
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                               February 23, 2018
                                                                                                           Page 347

        167:18 173:23       rescheduling 22:21       299:19,21               59:15,17 60:25      risks 29:13
        175:10 271:9        researcher 127:3       results 10:15 104:14      61:12 63:14,22      RIVERA-SOTO
        274:17 296:17,22    reserving 72:15          121:21 125:14,14        64:13 66:23 67:1       1:16
      represent 148:21,22   resolve 41:5             128:19 169:10           71:12 72:15 76:1    road 1:23 33:4 49:8
        243:9 248:8         resolved 32:22           206:7 246:1             80:20 86:21 94:9       307:16 316:22
      representation 8:23     104:24 238:18          271:19 272:3,4          95:13 103:14        Robert 1:12 2:6,17
        121:21 142:2          263:11 281:25          273:24 275:21           106:9,15 108:10        4:19 5:5 319:4,18
        148:14 151:11,12    respect 17:1 19:22       293:25 297:21           108:14 113:16,19    ROBERTO 1:16
        151:14 152:21,23      24:24 26:13,25       resurface 193:16          114:10 120:8,9      Robertson 295:1,2,2
        153:1 154:6           27:3,6 33:23         resurfaced 158:19         122:15,19 128:19    ROBINSON 3:2
        176:16 303:4          35:17 38:7 39:1      resurfaces 157:3          130:2 134:6,14      rock 10:22,25
      representations         45:5 56:5,12         retain 141:9 302:5        135:8 136:16           120:16 212:1
        11:9 85:7 120:10      60:10 63:12 65:13    retains 258:2             137:10,25 138:13    rocks 111:16
        124:4,13,19 142:9     65:18 74:24 77:12    retake 36:6               139:6,7 145:21      rodeo 285:3
        151:2 155:14,14       79:24,25 81:6        retention 130:2           146:4 147:16        rods 57:10
        175:24 176:3          102:25 136:2           141:17,22 264:14        152:2 153:10,19     rogue 54:19 55:21
        199:19 244:7,11       157:10 201:4         retired 105:1             155:10 158:1,5         102:20
        290:11                213:16 230:9         retrieve 193:21           160:2,9 161:23      role 96:7 271:22
      representative          239:25 277:13        return 140:17             163:19 168:8           292:25 293:2
        19:11,22 20:5         314:25                 257:17                  173:17 176:5        rolled 270:24
        22:22 25:5,15       respectfully 294:23    reveal 110:11             177:4 178:10,12     Romeo 113:21
        27:21 30:7 35:10    respond 13:12 23:4     revealed 29:9             187:1 189:5 190:5   Ronald 2:12 5:1
        35:22 37:13 39:2      54:3 153:21 221:2      191:17                  190:12 194:6,8      Ronny 215:4
        148:2 150:25          224:10,14 227:2      revealing 29:14           195:14 199:4        roof 316:20
        151:20 154:7,8,12     227:10 228:14,20       30:22                   201:24 202:9        room 4:10 17:15
        155:5 167:21          229:6,10,19          review 19:8 46:22         205:17,19,20           18:20 26:24 68:25
        176:17                240:23 242:13          78:19 84:21 86:9        209:2,6,7 212:3        80:24 101:2,19
      represented 131:7       244:24 259:8           88:2 90:2,10            221:11 227:18          187:17 285:23
        176:9 177:23          286:21 301:10          91:13 110:11            231:2 237:18           298:14,14,15
      representing 35:15      315:24 316:3           153:17 191:3,13         244:23 256:22          313:4,10
        77:12 101:11        responded 22:1           195:16 197:3            262:4 267:1         root 115:4 296:11
        151:4 171:23          226:21 239:2           201:11,13,22            269:10 270:12       rose 113:21
        207:5                 246:5                  218:21 224:8            273:17 282:5        Rosenblit 233:13
      reputable 272:17      responding 13:8          225:23,25 244:9         284:15 286:8,22     Rosenthal 2:21 5:10
      request 45:9,11         23:12 233:9            245:13 282:1            287:10 293:9,18        5:10
        46:17 47:15 65:22   response 13:18           283:3 311:16            293:23 294:2,14     Roth 2:2,5 4:8,12,18
        78:17 80:3 112:18     18:21 21:11 22:16      312:4                   294:23 295:14,17       4:18 19:19 21:9
        139:13 235:3          24:1 53:17 56:1      reviewed 209:16           295:17,18 296:3        21:17,24 22:8,12
        296:11 316:1          72:12 105:22         reviewing 242:14          297:9,10 298:19        22:13,15,17 23:12
      requested 21:11         187:13 206:14        reviews 211:5             298:24 300:12,16       23:14,17,22 24:8
        72:20                 212:8 239:6 265:1    revisit 51:11             303:24 304:7           24:10,20 25:7,17
      require 69:16 89:25     276:10 287:4         rhetoric 208:16           309:14 313:14          25:23 26:1,16,20
      required 19:8 43:4    responses 68:23        rhetorical 206:19         315:20 317:11          27:3,8,17 28:1,19
        45:25 46:17 47:12     150:12 230:20          313:2                righthand 190:7           29:4,20 30:4,11
        73:23 103:21,22     responsibilities       Rhode 135:16           rights 55:12 298:19       30:13,21 31:2,12
        215:18 223:15         298:17                 155:21 156:1,3          299:22                 31:16,20,24 32:3
      requirement 46:9      responsibility           257:23               ripe 71:20 197:3          32:6 33:3,7,12
        47:1 69:16 308:9      304:25 305:4         rid 299:1 303:15       ripen 108:4               34:8,15,17 35:4
      requirements 45:4     responsible 52:5       right 26:18,20 28:1    ripeness 74:10            35:21,25 36:11,20
        223:4 239:8 260:1     55:24,24               34:8,15 35:4         rise 112:7                36:24 37:2,10,15
      requires 47:14        responsive 47:14         40:22 43:11,24       risk 31:5 33:9 60:24      37:17,19,24 38:16
        310:17                161:13                 44:8 48:7,11            61:4 66:16 182:9       39:14 40:18,21
      requisite 254:17,20   rest 106:23              50:22 51:5,15           182:11 233:24,25       41:10,20 128:6
      res 97:8              result 38:4 155:18       53:5 55:21 56:20        275:17,18 308:21       206:1 231:10,14
      reschedule 22:18        237:7 255:19           56:21 57:18 58:20       308:24,25 309:3        231:19,24 232:2


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 349 of 358 PageID:
                                    49126
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 348

        232:10,14 233:9        140:24 274:3          182:4,25 183:23       285:10 286:17,17       54:25 55:11 62:17
        236:10 284:13,16       276:15,19 277:7       192:3 195:19,20       289:19 295:20          64:9,19 72:10
        284:18 300:3         sampling 143:18         196:4,4 199:10        296:12,13              73:17 76:4 78:19
        305:19,23 306:1,2    Samson 85:17 90:3       212:6 221:14        scienter 47:10           91:25,25 106:2
        306:6,10,20,25         90:8 91:13,21         226:22 227:25         251:24 292:2,11        132:1 143:18
        307:13,20 308:3,8      142:11 183:22         234:1 237:5           296:23                 146:22 162:20
        308:16 316:15          184:1 185:15          241:24 243:4,5,6    scientific 116:20        169:20 173:23
        317:2,7,18             209:14,15,16          251:20,22 254:19      123:4 138:2,17         184:15 187:21
      Roth's 20:17             210:3,3 246:1         260:20 276:4,6        167:15,17 285:8        189:10 195:2,16
      Rothenberg 295:5         269:13                277:5 279:11,13       294:6,10               200:15 216:1,16
      Rothenberg's           sanctioned 294:5,6      284:8,20 290:8      scientist 7:1 11:12      216:17 222:25
        190:23               sanctions 147:7         294:21 300:20         122:11 123:2,17        224:16 243:12
      Rothschild 25:17         258:15                303:2 305:5,8         155:9 168:24           261:20 266:19
      route 81:12 260:5      sandbagged 228:12       310:3,13 311:25     scientists 11:23         268:10 270:21
      routine 212:4          sandbagging 228:16    says 10:18 17:13        123:21 137:7           272:21 274:22
      rude 59:7 120:4          228:17                21:22 36:25 37:1      144:18 145:1           278:24 281:8
      Rudy 69:21             sat 105:1 199:6         37:2 42:25 57:17      175:7,8 186:12         300:2 307:8
      rule 23:23 24:7 45:4     292:15                60:3 66:11 67:5       198:23 199:3         seeing 64:16 118:13
        46:2,6 47:1,13       satisfaction 83:9       73:8 75:19 77:4,9     270:20 294:11          157:9 173:11
        48:13,15,16,16,18    satisfied 63:14         77:25 85:24 86:18     297:7,9,24 299:12      187:17
        53:8 55:7 74:20        86:22 109:22          86:25 87:15 91:4    scope 79:10            seek 42:14 43:9 44:8
        82:18 90:9 95:22       110:1,7               93:14 96:23 97:12   score 15:7               47:6 48:20 53:10
        95:23 174:12         satisfies 99:8          108:16 110:8,9      screen 117:11 239:1      58:4 60:9,24 66:6
        199:24,25 229:22     satisfy 45:4 55:11      117:22 129:8          245:18 269:16          66:18 67:1 69:10
        298:12                 68:5 86:3 100:13      136:24 137:6          273:24                 70:6,17 77:23
      ruled 65:16 171:17       109:8 110:18          141:8,14 142:23     screw 241:13             237:10 282:1
        302:4                  111:9 210:18,22       146:3 152:5         screwed 54:12,13       seeking 27:11 35:4
      rules 33:1,4 38:10       223:14 224:23         155:17 156:19       seal 146:1               42:2 44:1 49:1
        65:23 88:9 95:5        239:8 241:3           157:12 162:6        sealing 91:22            67:3 210:25
        200:9 218:13           243:23 303:16         170:8 177:17        Sean 205:1               222:22
        229:8 312:23         satisfying 45:11        182:8 189:18        search 100:14,18       seen 6:2 10:2 12:17
      ruling 18:9 21:12        210:23                190:6 191:23          291:23                 69:17 119:7
        305:16               Saturday 21:10          193:24 194:24       searches 195:10          187:10 226:9
      rulings 311:17           22:23                 195:10 216:20       second 7:4 9:6 20:19     237:19 239:1
      run 33:9 39:9 60:23    saw 129:16,22           217:2,5 218:19        44:10 45:14 65:18      256:15 261:1,2
        63:23 66:16 182:9      172:20 224:13         243:13 258:4          75:13 79:24 83:6       274:2 280:4
        182:10 233:24,25       239:7 240:25          261:10 274:2          119:4 126:12           313:16 318:8
        261:17                 245:18 253:15         298:22                169:21 209:9         sees 217:1
      running 9:21 61:4        262:14,23 263:14    scene 249:5             225:21 257:23        segues 5:16
        285:23               saying 7:2 22:2,18    schedule 9:22 21:12     266:20 268:11        sell 116:12
      runs 304:11              43:14 45:3 46:25      22:16                 269:15 271:15        SEM 294:4
                               52:13,17 54:6,12    scheduled 315:3         272:25 273:12,21     send 41:16 281:23
                S              55:9,20 56:1 59:1   scheme 258:20           273:23 276:23          286:24 287:8
      S 2:7                    59:5 67:21 81:13      260:18                279:6,16 282:15        290:10 314:16
      safety 117:9,13,25       83:13 90:4 94:11    Schlesinger 46:5        305:22               sends 39:7 194:20
        266:9 267:4,23         95:14,20 96:6         69:21               secondly 210:24        sense 35:7 55:17
      sailed 75:1              98:10,14 99:4,11    school 59:12            239:24                 102:15 235:10
      sake 225:11              99:12,14 100:4      Schwartz 92:18        secreted 111:20          282:19
      salutary 33:10           110:15 119:20         93:1 135:20           112:7 302:20         sent 19:20 21:3
      sample 126:8             121:17 124:13         140:21 142:14       section 45:19 48:14      22:15,17,20 23:13
        127:12 274:5           146:13 147:18         189:4 190:22          62:1,6 187:15          23:21 127:7
      samples 10:22,25         150:12 160:5        science 122:16        secure 111:4 116:23      130:14,18 133:12
        120:17 126:6           165:6,7,11 166:10     135:4 263:8,9,13    secured 83:12            140:15 142:10
        127:3 138:13,14        166:14 172:24         263:15 283:10,11    see 16:4 31:7 34:20      146:21 147:6
        138:19 139:8           177:20 181:6          283:14 284:2          35:1 47:24 54:24       166:4 198:21


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 350 of 358 PageID:
                                    49127
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                              Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                                February 23, 2018
                                                                                                             Page 349

        267:24 316:17        settlements 43:14        144:25 151:25           224:23 229:25       Slow 257:3
        317:25 318:4           46:7,8                 152:2,4 188:21,23       259:22              small 105:16 156:1
      sentence 141:7         settles 137:8 140:14     199:8 205:25         sine 69:13               156:3 205:25
        273:23 275:16          142:14                 258:22 263:24        single 86:7 98:1,2     smart 228:5
      sentiment 280:25       settling 49:19,19        264:4 265:15            98:18 194:4 202:1   smarter 184:8
      separate 8:14 9:2        50:6,11 67:10          266:6 272:5,8           218:8 243:15        smoke 313:8
        43:21 82:24            68:13                  275:10 285:9            253:15              smoking 300:16
        101:12 126:6         seven 39:21,22 81:4    showing 22:9 42:9      sir 64:22 76:2         Sneha 2:22 5:3
        174:10 225:1           89:21 90:10 215:2      43:1 45:13 46:19        314:19              sold 133:6 134:2
        238:6,7 243:16       seventh 58:9             46:23 58:25 63:10    sit 36:5 51:16 52:11   solely 18:4 108:4
        303:3                severely 197:20          83:7 84:7,9 90:5        57:25 59:23           302:12
      separately 174:11      shame 270:3              108:1,5 117:7           305:13 310:23       solidly 292:21
      September 81:2         shape 72:19 270:1        135:23 155:16        sitting 33:7 59:1      solved 206:3
      sequential 118:7       shaped 268:23            161:10 194:3            63:3 69:21 199:4    somebody 17:16
        119:2 267:12         shed 96:6                223:15 224:3,21         257:21                26:24 49:8 62:9
      series 49:23           sheet 67:25 117:1,9      228:11 234:3         situation 67:7 228:9     73:7 116:13
      serve 27:1               117:13,25 118:3,3      240:11 248:13,14     six 6:6 40:5,15 90:8     126:14 149:9
      served 53:19 79:13       119:7,11,14,15,21      259:16,18,19            106:24 150:25         158:12 171:22
      serves 37:5 136:10       120:1 266:6,8,9        271:24 272:1            214:23 301:16         176:1 191:19,21
      services 82:22 86:6      267:1,4,5,15,23        287:1                size 318:7               192:1,2 243:5
        90:1 93:11 158:22      268:7,12 269:16      shown 55:13 83:9       sized 24:20              249:11,14 278:21
        159:2 162:7,17         271:2,6 289:18         86:2 186:22          skip 23:9 49:12          281:25 292:5
        219:19 247:19          290:4                  189:20 280:5            166:1               somebody's 35:17
        249:20 251:5         sheets 117:1 267:18    shows 7:4 140:19       slash 6:10 17:4 82:8     181:16 259:24
        255:12,18            shelf 258:8              224:20 249:11,14     sleeves 71:11          someplace 73:9
      serving 85:18 93:3     shelve 258:21            272:3 301:25         slice 78:10 125:17     somewhat 208:19
      set 52:22 60:1         shielded 83:6          shy 14:13 39:11        slices 280:21            224:16
        111:10 150:22        ship 75:1              side 34:10 47:23       slicing 125:20         son 136:21 300:25
        218:12 224:17        shocked 311:12           63:18 64:23 70:12    slide 115:15 116:21    soon 18:16 73:16
        227:6 240:10         short 17:24 33:5         74:6 99:3 138:14        117:6 127:24          79:5 115:5 203:1
        319:8                  82:3 107:5 204:7       155:8 163:5             128:2 167:5           203:5
      Seton 203:11             288:11 291:8           205:19 208:24           169:21,23 170:8     sooner 12:17
      sets 83:1 258:16         315:3                  209:1 239:4             186:20,21 204:17    sophisticated 11:3
      setting 19:6 60:6      short-circuit 12:1       270:24 293:17           215:1,5,16 216:9      116:19 127:6,10
        262:9                short-term 53:23       signed 294:21 299:8       216:13 218:19         289:20
      settle 32:15 49:9        54:4                 significance 135:20       220:15 265:19       sorry 5:17 8:19 20:9
        57:3,4,9 58:5 59:6   shorten 65:4           significant 10:13         266:19 268:11         23:8 37:7 54:6
        59:20 61:16,17       shorter 18:1 287:22      11:6,14 107:2           271:11 272:23         72:8,9 90:10
        264:8                shorthand 79:18          115:2 120:23            273:1,14 275:4,9      95:12 98:25 99:20
      settled 29:1 49:20     shortly 81:10            126:10 140:2            277:22 278:3          99:24 101:24
        50:15 156:25         shot 186:15              143:2,8,21 158:10    slides 204:16,18         117:23 133:15
        157:19 160:19        show 57:16 96:14         211:24 213:10           205:11,24 206:2       156:9 169:21
        165:22 257:16          103:1,9 123:19         217:13 271:22           209:11 214:23         170:4,6 171:5
        258:5                  142:5 145:16           291:15 295:2            215:2 220:9           176:16 185:5
      settlement 42:4,16       165:15 166:2           299:1                   224:15 240:25         192:7 233:24,25
        43:8 44:6,11,20        190:3 222:10         Significantly 135:13      261:19 262:14         234:16 244:5
        44:24 47:9 50:5        233:16 241:3           135:18                  265:14 279:5          275:5 286:15
        51:14 57:12,19,22      255:11 259:1         similar 38:13 42:6        281:11 283:3,4        288:1,12 292:17
        57:22 58:21,24         264:6 267:15           44:6 92:20 150:20       284:1 285:9           296:9 306:1,5
        61:19 63:1,5           269:7 271:12,18        293:7                   286:23,25 287:4,8     308:3,20 314:10
        64:14 65:7,15          285:9 295:13         simple 70:24 134:4        315:18,25           sort 264:9 307:3
        78:18 137:13           301:22 303:14          200:17 231:21        slightly 67:7            313:7
        138:23 157:21          306:15 307:1         simply 22:18 81:14     Sloane 59:22 90:11     sorts 239:20 241:10
        188:20,24,24           312:1                  85:18 90:8 112:23       166:5,13 188:3        274:22 280:11
        189:9                showed 136:24            141:20 163:10           292:15              sought 7:7 75:25


     (856) 983-8484                                 Tate & Tate, Inc.                                   (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 351 of 358 PageID:
                                    49128
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 350

        82:22 83:6 88:20      77:2,6,19 78:1,4       153:7,11,20,23         223:11 225:4,10       307:11,17,25
        93:11,23 215:19       78:10,24 81:4,9        154:9,13,17,22         226:4,11 227:8,16     308:5,11,18,23
      sound 94:2 109:1        81:23,25 82:6          155:1,4,7,16           227:18 228:2,5,15     309:1 310:2,5,11
      sounds 208:19           85:18 87:7,13          156:1,11,22 157:8      228:22,24 230:1,4     310:15,17,18,20
      source 83:12            92:25 93:3,14,17       157:13,16,24           230:21 231:1,6,9      311:1,6,12 312:16
      Southern 3:10           93:21,24 94:1,5,7      158:3,6,12 159:4       231:11,17,21          312:20 313:1,24
      Spahr 1:11,14           94:10,19 95:12,17      159:7,12,15,19,21      232:1,8,12 233:7      314:4,9,20 315:19
      spanning 245:13         95:25 96:11 97:9       159:24 160:1,12        234:8,12,16,21        315:21 316:2,6,10
      speak 4:10 7:19         97:25 98:6,16,22       160:15,23 161:6        235:1,7,12,14         316:23 317:5,10
        28:11 29:15 31:6      98:25 99:8,13,17       161:23 162:4,12        236:4,8,11,15,23      317:16,21,24
        47:23 64:24           99:22,25 100:11        162:15,23 163:5        237:14,17,21          318:3,12,14,18,20
        149:13 160:25         100:17,20,21,23        163:11,19 164:3,8      238:1,5,8,12,15     specific 53:25 83:18
        203:3,18 206:7        101:9,15,24            164:22 166:5,9,12      238:19 239:14,17      89:16 90:2 239:12
        262:14 286:14         102:12 103:3,11        166:17 167:7,23        239:19 240:15       specifically 19:14
        316:21                103:15 104:5,8,21      168:1,6,9,19           241:11,19,22          42:8 43:20 45:19
      speaking 24:8 34:18     104:25 105:1,9,13      169:2,6,22 170:7       243:1,16 245:1        86:18 90:24 92:22
        47:22 262:17          105:24 106:4,7,13      170:11,14,17,21        246:7,11,22           219:15
        264:22                106:18 107:4,9,12      170:25 171:4,6,10      247:13 248:17       speculation 260:13
      special 1:10,17 4:1,9   107:21 108:14,17       171:22 172:4,25        249:24 251:17       speed 269:7
        5:12,22,25 7:22       108:22 109:2,19        173:4 174:19           252:8,12,17 253:2   speeded 269:10
        8:6,10,19,22 9:17     109:24 110:6           176:6 177:2,6,9        253:9,24 254:8,19   spend 11:7 111:24
        11:25 12:3,6,11       112:12,15 113:13       177:12,16,21           256:7,23 257:3        167:2 174:10
        12:22 13:5,9,15       113:17,20 114:9        178:8,12,15,19         258:1 260:14          198:6 281:16
        13:25 14:8,21         114:15 115:7,9,14      179:6,10,18,21,25      261:13,21,24          284:4 300:24
        16:7,18,21,24         115:17,20 116:1,5      180:3,8,12,14,22       262:1,4,11 263:5      301:7 307:10
        18:10,17,25 21:19     117:17,22 118:14       180:24 181:2,5,18      264:9,25 265:5,24   spent 30:13 111:12
        22:7,11,14 24:13      118:18,24 119:3,9      181:21 182:6,17        266:4,7,12,15,17      207:16 259:9
        24:17 25:6,19,25      119:18 120:3,7         182:23 183:11,15       266:22,25 267:10      286:2 299:18
        26:13,18,21 27:14     121:8,18 122:23        183:20 184:6,24        267:20 269:9,14     spoliated 113:14
        27:25 28:2,23         123:8,12,15 124:8      185:3,6,18,21,24       269:22 270:2,5,9      114:3
        29:18 30:2,5,12       124:12,22,25           186:4,14,17,21,24      270:13 272:15       spoliation 13:2 16:4
        30:20,24 31:7,14      125:5,16,19 126:3      187:3,12 188:2,5       273:15,20 274:8       85:2,4 86:9 88:6
        31:18,21 32:1,5       126:18 127:13          188:10,15 189:3        274:13 275:1,7,23     88:21 90:25
        32:25 33:5,10         128:3,8,13,16          189:25 190:5,11        276:3 277:11,19       111:22 112:24
        34:3,9,16 35:1,6      129:18,23 130:1,4      190:13,19,21,25        277:23 279:18,21      113:1,2,10,18
        36:8,18 37:1,7,11     130:7,21,24 131:3      191:5,8,10,15,22       280:15 281:3,13       157:14 167:4
        37:16,18,22,25        131:8,11,14,20,24      192:6,19,23            282:10,13,23          226:14,24 227:5
        38:20 39:17 40:10     132:3 133:11,15        193:13,17 194:7        283:6,12,15,18        227:10 229:2,4,15
        40:24 41:15,21        133:18,20,22           194:14,19 195:9        284:8,11,15,25        229:18,20 231:16
        47:18,24 48:2,10      134:1,4,9,13,17        195:22 196:6,9         285:15 286:10,13      231:22 232:21
        48:25 49:4,14         134:21,23 135:1,5      197:4 198:9            286:18,22 287:5,7     233:1,3,21 234:1
        50:1,9,13,24 51:5     135:7,15 136:1,8       200:11,17 201:9        287:11,20,22          239:3 280:20
        51:23 52:12,19        136:14,18,20           201:18,24 202:2,7      288:1,7,11,15,23      281:2,4 302:2
        54:8 55:5 56:11       137:3,9,16,18,22       202:24 203:3,6,10      289:3,25 290:13       303:5,6,8,18
        56:19 57:1,11,16      138:10,21,25           203:14,17 204:6,9      290:19,22 291:2       304:1 314:21
        58:14,18 60:5,16      139:4,11,21 140:4      205:3,7,10,13,17       291:10,16 292:22    sporadic 124:3
        60:19 61:2,14,25      140:7,11 141:1,16      205:22 206:4,18        293:4,7,21 294:1    sprawling 245:15
        62:3,15 63:7 64:4     143:3,10 144:4,7       207:4,10,25 209:5      294:7 295:24        Spray 97:3
        64:20,23 65:5,8       144:11 145:7,19        210:8,20 211:13        296:10 298:4        spry 132:1
        66:5,11,14 67:12      146:24 147:2,8,12      211:20,25 212:3        299:20 300:5,15     squabble 9:4
        69:3,13,20 70:23      147:14,19 148:7        212:22 213:12,15       300:25 301:5        Square 2:3,15
        71:3,5,18,23 72:2     148:12,19,24           214:25 215:3           302:1 303:10,22     squarely 70:9
        72:5,8 73:2 74:16     149:2,6,12,18,22       216:4,6 217:16,19      303:25 304:5,8      stack 318:7
        74:18 75:4,8,10       149:25 150:3,10        218:4 220:17,20        305:2,18,21,24      stage 72:18 76:18
        75:12,18 76:4,10      150:14,24 152:1        220:24 221:1,6         306:5,8,19,24         89:16 100:9


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 352 of 358 PageID:
                                    49129
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                             Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                               February 23, 2018
                                                                                                            Page 351

        225:22 282:8           86:14 152:19          207:16,17              143:4,5 186:22         165:5 167:5
        315:15                 206:20 244:4        story 105:14 145:22      200:18 274:20          174:13 290:8
      stand 294:8 314:10       249:15 255:13,21      171:1 251:7            314:12               sun 78:13
      standard 19:3 24:6       263:20 265:12         259:15               submitting 88:17       Sunshine 216:14
        84:14,21 86:4          271:21,22 277:2,9   straight 270:13          274:14                 219:2 222:12
        87:2 91:5 92:8         280:11 299:17       straightforward        subpoena 18:14,20      super-dense 250:25
        93:6 98:23 99:4     states 1:1 48:18         250:18                 215:17 216:7         Superbowl 4:2
        99:10 100:5,6,9        73:13 82:20         stranger 36:1          substance 28:20        Superior 91:16
        100:12,16 101:4        150:18 155:15       strategy 53:23           32:7 80:4,5 87:14      103:25 105:3
        103:20 153:14,15       218:14 272:14,18      72:22 289:15           141:7                supervisory 291:4
        210:15 212:22       stating 297:19         street 1:11 2:3,9,20   substantially          supplement 6:19,23
        213:2,4,23 214:1    status 90:25 149:2       257:13                 282:25                 7:14 13:23 14:5
        214:8,11 215:22        149:22              Streets 2:15           substantive 54:2         14:24 17:11 18:3
        216:18 217:13       statute 44:15,17       strenuously 214:10       57:17 66:17 69:24      169:15 269:24
        218:1,3 219:3,5        45:16 56:4,6 62:2   strikes 80:23 226:1      69:25 73:6,9,13      supplemental 7:25
        219:23,25 220:2        62:4 93:7 95:22       229:17                 73:24 92:13,14,22      8:2
        221:10 222:5           95:24 102:3,4       strongly 284:3           287:18 316:19        supplementation
        223:6,7,10,13          198:15 213:18       struggling 194:9       subterfuge 88:15         15:18 16:12
        240:13 241:3           215:9 216:7,11      studies 312:18         success 29:25          supplemented 15:2
        299:24 306:16          220:21 221:8,13     study 127:19 169:10      175:18                 17:12
        309:12,16           statutes 51:1,4,5        186:8,8,10           successful 58:6        supplementing 16:8
      standards 45:12          63:23 70:4 82:17    stuff 11:20 23:3       successfully 260:3     supply 152:17
        86:12 210:10,10     statutorily 93:12        39:16 81:11          successor 254:13       support 44:2 84:24
        211:11 212:20       statutory 89:2           125:25 129:15,18     sudden 55:19             110:10 190:17
        214:2,15 223:2      stay 49:14,15 291:3      175:25 187:15          141:19                 252:21 257:2
        296:2,5 306:12         291:9                 242:1 283:21,23      sued 68:15,15            311:18 312:7
      standstill 42:4       stayed 149:10,16,19      287:1 301:24           170:20 171:9,15      supported 271:4
      start 6:18 15:24         149:21,23 251:7       302:1                  171:16                 280:5,6
        19:6 41:23 71:6        290:16 291:7        stunned 170:25         sues 276:5             Suppose 300:13
        73:3 90:3,5 92:4    Stein 85:17            subject 20:15 23:10    suffices 208:11        supposed 104:12
        115:3 120:23        Stein's 182:2            28:9,16 30:9         sufficient 12:8 69:9     105:5 185:21
        207:5,15 247:11     Steinmetz 172:10         62:20 194:21           222:19 224:3           211:21 212:9
        267:13                 172:12 176:11         201:11 239:13        suggest 7:13 34:6        219:8 256:10
      started 79:25 115:5   Steinmetz's 9:13         241:2 242:4            53:2,3 77:14 90:8      262:15 268:8
        141:22 198:12       stenographic 1:10      subjected 109:13         217:7 236:3,24       supposedly 117:19
        251:21,25 273:5        319:6               submission 177:3         255:5 273:25           266:8
      starting 4:6 20:10    step 63:13 98:1,2        178:4,6 183:8        suggested 209:3        supposing 300:9
        49:23 50:3 53:19       107:22 110:6,7        197:16 212:18          284:16               supposition 260:12
        63:17                  200:5 224:7           222:22 226:9         suggesting 15:14       suppress 7:9
      starts 75:15 142:16      282:15,17,17          260:8 264:21         suggestion 163:9       suppressed 7:18
      state 42:21 46:16        300:2 305:15          274:15,17              218:23 273:8         Supreme 82:25 91:8
        53:18 84:20 85:16      309:5,10,19         submissions 157:11     suggestions 53:4         91:22 104:1,10
        86:16 87:1,4        stewardship 207:23       198:16 227:14        suggests 54:5 91:3       182:7 199:25
        91:20 147:4         stick 98:6               276:22                 236:18 258:19          215:5 216:10
        152:20,21,22        stipulation 139:22     submit 87:12 92:13     suit 69:1                220:3 293:14
        156:19 182:25       Stokes 1:23              97:16 111:8 153:9    Suite 1:15,23 2:3      sur-reply 91:2
        222:3,17,25         stood 8:23               153:15,16,17         Sullivan 191:8           229:7 231:23,25
      stated 177:1 215:20   stop 13:7,10 31:22       165:21 197:2           193:20,24              234:7,11,15 237:7
      statement 98:10,19       54:8,8 117:17         200:4 206:5          summarily 91:15          304:2 314:10,21
        123:19 151:23          140:7 161:23          217:18 234:10        summarized 25:1        sure 18:10 30:3 34:3
        152:8 183:5            169:2 190:5           264:2 274:10         summary 112:3            37:19,24 42:24
        208:15 249:22          203:22 299:15         281:10 298:1           148:15,16,20           43:18 66:22 76:24
        268:16 269:1        stopped 169:4            301:21,22 305:10       151:10,11,13           94:21 99:18 100:1
        276:13,13           stopping 309:2         submitted 85:22          158:22 159:2           107:11 115:16
      statements 13:1       storage 193:21           87:7,11 88:19          161:17 162:6,16        120:8 127:6,9


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 353 of 358 PageID:
                                    49130
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 352

        134:25 136:9          146:7,8 147:11         311:3 316:7            237:2 242:2            123:1 143:23
        149:6 151:7           167:3 202:11         talked 31:18,22          253:14 267:3           144:2,5,16,18
        164:17 172:7          204:7,15,24 211:6      38:16 93:9 126:9       268:19 274:24          145:17 148:5
        190:2 194:18          212:6 213:12           186:24 207:12          280:8 281:14           152:25 172:22
        196:6,8,10 203:24     220:18 224:25          311:21                 284:25 293:17          173:6 174:7
        209:13 213:14         231:2 259:24         talking 15:25 23:22      304:16 310:11,15       175:11,13 199:2
        216:5 220:19          287:19,23 288:16       68:8 73:24 81:1        311:14 314:24          265:8 277:12
        231:14 235:7,9        293:3 294:12           103:13 129:6,6         315:14                 278:6 297:23
        267:2 283:1           304:25 305:4           141:2 189:2          telling 21:10 30:5,6     298:9 299:3
        287:14 291:6        taken 1:11 8:17          191:13 193:3           36:4 71:8 115:12     testing 10:15 121:1
        310:1 317:23          9:19 38:15 74:21       194:2 220:11           116:10 120:14          123:19 126:22
      surface 152:11          96:2 98:2 130:22       226:8 227:3 228:9      141:5 181:19           129:20,22 132:6,7
      surfaced 156:25         130:25 154:23          235:4 241:23           241:12 278:14          136:24 138:2,15
      surfaces 139:25         156:19 159:21          247:5 249:12           288:16 315:2           146:5,13 167:11
      surprised 112:12        192:2,4 194:2          273:5 277:14         tells 33:8 39:8 59:4     168:14,17 176:11
      surrounded 184:16       262:1 297:18           278:9 279:16           60:19 250:16           176:18,19 177:24
      survives 111:23         298:21 311:24,25       282:7 299:24           269:18                 179:2 263:17
      suspect 84:15 89:19     319:7                  302:9,10 312:10      tempted 88:22            265:11 269:3,4
        92:9 108:12         takes 147:23 216:23      316:13               tend 286:1               271:4 272:3,8,9
        195:20 198:13         224:7 315:16         talks 83:20 93:22      tender 206:5             273:2 276:18
      sustain 197:11        talc 7:3 53:21 89:8      146:2 187:24         term 97:9 102:9          278:25,25 279:12
        223:3 250:23          90:17 110:24           189:22,23 191:3        141:6 214:18           279:13 294:22
      Swanson 128:22          115:13 116:11,17       196:18                 270:2 303:6            295:23 296:18
        129:5 130:10          116:18,19 117:4      tangent 101:25         terms 20:7 29:7          297:5
      swear 195:7             120:18 123:23        target 185:20            103:5 104:4          tests 123:7 125:23
      swearing 176:21         124:6,7 126:1        task 265:1               113:10 122:21          132:12,15 135:23
        181:14                127:11 129:4,7,9     TATE 1:22,22             140:2 160:16           136:25 144:24
      sweet 288:11            129:10,14,21         Tech 11:1 122:6          179:21 207:13          151:22,24 152:2,3
      swore 166:21,25         133:5,10,12 134:1      127:8,9 128:11         217:19 233:22          175:6,6 198:19,21
        191:20 193:10         135:24 148:4,17      technical 117:1          274:23 280:1,22        264:23 265:9
        199:3                 151:5 156:21           118:2,3,5 119:7        283:25 284:1           268:22 270:17,17
      sworn 78:5 144:2        158:18 160:6,7         119:10,15,21         terribly 103:18          271:18,18 272:11
        147:25 175:11         178:1 198:20           204:22 266:5,7         313:12                 276:14,16 289:21
        297:23 298:9          199:5,11,12,15         267:1,5,22 268:6     test 83:1 86:22          295:13
        299:17                244:9,12 248:8         268:12 269:16          127:6 135:24         Texas 122:6
      syncs 57:10             249:5 256:19           271:1,6 289:17         222:24 271:25        thank 7:22 13:13
      system 39:7             257:10 258:12          290:3                  272:2 273:24           16:20 18:24 34:10
                              268:18 270:24,24     technicals 303:7         275:21,24 293:24       39:14 41:19,20
                T             272:19 273:11        Tee 246:22               295:25,25 296:3        48:4 71:5,25 72:4
      t 3:4 235:2             275:13 276:11,19     TELEPHONIC 3:1           297:21                 74:19 77:5 78:23
      Tab 118:2,3,4           276:20 277:7         tell 10:6 21:20 23:3   tested 279:5             78:24 81:21,24,25
         266:17 267:2         278:23 279:2,5,7       48:25 56:11 59:5     testified 122:1          92:3 99:2 107:12
         269:5,5 270:18       289:8 290:9,9          59:24 64:1,4           130:19 132:21          128:7 151:8 161:8
         273:18,20            294:3 295:7 297:9      94:12 100:22           145:1 148:5            206:9 211:14
      table 61:13 62:11       297:20 300:11          103:16 105:13          156:21 172:12,25       212:16 235:13,24
         226:16             talk 9:10 11:15          106:1 113:7            173:3,9 198:23         262:2,9 280:14,18
      tactics 53:23           31:13,14,16 41:22      115:21 118:8           256:5                  301:3 305:17,18
      take 25:4 33:17         44:18 50:2 65:10       119:9 121:25         testifies 135:22         306:1,2 314:19,20
         40:18,22 55:3        87:23 102:19           123:15 127:18          142:11                 315:22 318:20
         59:16,25 64:10       103:10 114:25          137:22 149:6,8       testify 138:15         theirs 61:3
         68:11 77:15 82:3     140:1 185:14           197:14 200:21          156:15,23 175:7      theory 250:22,23
         87:23 89:11 96:7     188:17 189:6           203:20 207:4,25        297:8,12               263:1,2
         112:10,10,11         233:13 235:22          208:1 214:9          testifying 137:7       thereof 44:2
         117:24 118:19,21     237:1 242:8 253:9      226:11 232:12        testimony 7:8 32:8     thesauruses 222:10
         118:22 134:9         272:23 289:6,17        234:12 236:16          43:15 110:25         thin 259:11


     (856) 983-8484                                 Tate & Tate, Inc.                                  (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 354 of 358 PageID:
                                    49131
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                           Page 353

      thing 93:18,20 97:3     135:3 144:12           318:16              tie 95:8 174:19           87:1 161:24 162:8
        98:15 114:20          149:15 153:15        thinking 16:19        tiered 282:13             162:10 163:13
        121:15,15 135:1       154:24 156:4           127:20 179:18,21    ties 56:23             titled 161:17
        139:15 150:13         158:1,2,8 161:5        261:8               time 7:16 9:6 11:7     today 17:21 38:23
        157:1 163:24          176:25 179:15        thinks 6:4,6 272:14      14:18 17:16,24         78:11 80:16 81:14
        177:5 186:1           180:7 181:18           272:18 283:20          18:1 21:14 23:4,4      81:16 111:15
        215:15 216:12         186:21 187:5,6       third 7:1,6 18:20        24:12,19 30:14         164:4 167:10
        222:11 223:7          188:1,8 195:3          20:21 36:3 45:17       33:16,18 36:16         184:25 185:10
        235:14 249:17         196:1,12,13            45:24 55:12 58:23      55:3 57:7 58:7,22      186:22 187:7
        259:12 261:20         197:15,18,19,21        67:20 68:2,3,12        60:4 62:22,24,24       197:8,9,15 198:17
        265:25 272:16         199:22 201:6,11        68:21 74:20,25         62:24,24 66:1,23       206:17 209:8
        292:9 299:16          201:21 202:5           75:7 77:9,16           69:9 71:17 76:17       211:18 212:19
        316:25                204:15,19 206:2        84:25 93:4 103:22      94:17 95:7 97:21       214:7 219:10
      things 9:8 12:20        207:2,13,22 208:8      118:5 215:14,17        97:23 98:11,12         222:15,17 226:10
        26:17 32:17 38:11     208:23 209:1,11        221:4 229:24           101:10 106:6           230:17 232:4
        39:6 43:21 52:4       209:17,18,24           248:16 268:20          111:24 113:24          239:8 250:20
        56:15 78:14 81:5      210:6 213:4,10         269:17 270:18          114:1 116:9 120:2      253:13 259:16
        102:24 111:8          214:6,24 218:2         295:3,10,11            125:25 127:21          269:4 276:18
        122:2 124:14          219:3,21 220:4,23      311:17 312:5           135:14,18,19           283:19 286:3
        142:17,20 143:13      221:4 222:6,7,10     Thomas 3:8               139:8 140:12           299:25 305:13
        156:14 174:1          222:15 224:11,11     Thorn 2:21 5:10          142:8,15 152:10        306:17 307:20
        182:5 184:10          224:15 225:3,16      thorough 10:16           154:22 157:6           316:24 318:15
        192:15 197:2          226:6,9,15 227:5     thought 10:5 16:15       159:18 163:17       today's 259:7
        206:22 226:7          227:12 228:8,18        24:15 25:11 116:1      167:15 174:10       told 17:2 26:5,10
        229:12 239:21         228:22,25,25           124:25 132:12          175:24 179:3           33:15 50:15 54:19
        241:24 249:13         229:12 230:7,11        136:4,18 145:9         185:2,25 186:2,9       54:20 55:20 60:8
        269:7 274:22          230:14,19 231:14       149:10 161:18          186:12 187:9,17        97:20 111:5
        275:21,22 277:5       231:15 233:21          163:1 170:5 218:3      189:2,3,15 191:2       116:15,21,24
        281:20 286:16         237:24 238:17          257:10,14 262:5        196:14 198:6,7         129:15 130:13
        293:18 306:3          239:15 241:7           263:12 306:10          209:22 214:13          140:5 149:9
      think 8:4 14:21,22      242:14 245:2,11      thousand 228:7           216:3,19 219:18        152:13 153:5
        15:3 16:2,8 18:18     247:4,7,9,15,16      thousands 9:25           241:10 246:15          160:6,8 164:4
        22:8 24:20 25:2       248:13 251:1,2         143:6                  247:4,9,22 248:14      165:8 175:12
        25:12 29:4,11,24      253:12,22 254:15     threaten 258:14          249:20 251:5           182:1 198:24
        30:19 31:8 32:23      255:3,7,25 260:12    threatened 147:6         254:17 258:16          199:11 203:21
        33:3,22 34:20         260:14 261:6,11      three 19:4 88:19         260:23 261:18          206:25 209:22
        36:20 37:25 38:5      261:16,19 262:23       89:24 123:21           262:25 265:22          258:10 260:16
        38:6 39:15 40:2,4     263:1,4,7 264:13       125:24 126:6           267:15 268:16          268:15 271:2
        40:5,6,16,21,25       265:10,16 267:14       132:11 133:10          280:13 281:16          275:5,11 288:19
        41:8,14 55:5,6,15     268:1,6 269:10         134:12,15 137:7        284:21 286:3           291:25 294:18
        57:12 58:19,19        272:20 274:11          147:22 165:5           287:23 288:15,16       299:15 301:19
        60:12 61:8 63:9       276:2,23 278:21        167:11,21 168:2        291:8,15 292:16        302:25 304:13
        65:3,13 66:10         281:6,8,25 282:18      177:21 180:15          293:22 300:24          315:5 317:19
        68:18 69:5 70:20      283:15,22,24           196:22 200:21          301:6,8 305:17      Tom 5:19
        70:25 71:10,16        284:6,11 285:7,18      202:3,4 206:11         307:10 314:24       Tompkins 69:23
        73:22 74:3 76:20      285:19 286:13          214:14 216:22          319:7               tongue 153:11
        77:11 78:13,21        288:23,24 291:8        234:14,17 235:10    timelines 280:24       top 81:1 215:6
        80:15 81:1,11         292:6 296:10           297:7 311:9         timely 67:15 81:20     topic 17:14 31:10
        98:14 100:6,15        303:5 304:4,12       three-part 83:1       times 153:8 209:8      tort 67:15 68:5
        101:4,9 103:24        306:21 307:9         thresholds 79:6          228:7 270:19           75:25
        106:9 107:5           308:11,16 309:4      threw 293:24          timing 158:4 219:17    Tortfeasor 43:23
        108:20 109:13         309:14,25 313:4,9    throw 41:4 208:17        235:6                  47:7 70:2
        110:14 112:1          313:19,22 314:4        304:22              tip 103:15             Tortfeasors 51:2
        113:7,9 115:2         315:18 316:6,25      throwing 178:16       tired 6:14             Tortorella 3:9 5:21
        118:19 119:19         317:4,12,14          thrown 264:19         title 47:20 83:20      torts 43:25


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 355 of 358 PageID:
                                    49132
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                            Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                              February 23, 2018
                                                                                                          Page 354

      total 133:24             263:5 264:8            29:15 315:20,21       26:7,12 27:4          15:2
      totality 94:17 95:21     273:25 278:13,15     Tunis 3:7 5:17,18       32:12,15 112:20     untethered 39:7
        97:11 199:16         trigger 62:7 153:21    turn 19:5 138:20,22     232:18 233:17       untrue 85:6 163:10
        200:1,3                179:5 242:24           138:22 204:12         250:16                206:25
      totally 280:22           255:15                 205:6 206:10        underneath 166:14     unusual 137:16,17
      touch 306:11           triggered 71:14          210:13 211:7,10     underscore 264:18       137:18,19,24
      touched 192:25         triggers 61:24 62:1      215:16 231:3          286:5                 138:6
      touchstone 59:14       Triglia 9:10 137:1       273:12 299:3,5      underscores 262:24    use 69:22 79:17
      town 155:24              299:4                turned 137:14,20      understand 14:2         89:25 93:12 125:8
      trace 116:18 117:3     Trivial 78:5             138:1,1 139:19        16:9,24 30:3 36:6     127:9 147:19
        120:11 121:4,22      trouble 64:5 80:6        157:22 229:16         36:9 41:17 52:19      204:23 221:8,18
        122:18,19,21,22        265:25 312:6           311:8                 69:3 74:9 76:12       222:13 225:16
        123:1,6 126:2        troubled 35:20         turns 98:12 130:17      76:19 77:2 94:19      270:23 308:2,6,9
        132:23,24 133:2,3    troublesome 304:15       270:23 284:20         95:13 103:19        uses 278:3
        133:21 135:23          304:17               Twain's 17:22           105:8 141:8,24      usual 139:14
        136:24 144:25        trucks 278:22          twice 8:24              144:11 153:22       uttered 97:22
        198:25 268:13        true 54:9 68:6,24      two 2:3,15 8:14 9:2     154:20 164:16
        273:8,11 274:21        76:15 96:10,18         10:22 14:6,23         180:19 182:3,16               V
        276:15 277:6           98:11 123:18           26:1 32:17 41:21      182:19 183:4        vacate 148:20
      tracks 156:7             125:15 127:2           41:21 51:1 65:14      185:23 188:15       vacuum 104:7
      trample 293:14           142:4,5,6,24           70:4 72:25 79:6       195:15 200:14         112:17
      transcript 1:10 6:24     145:14 148:6           82:1,14 83:13         202:22 210:15       Van 274:20 275:6
        7:15 8:20,21,23        151:23 152:8,11        88:12,19 89:23        227:4,4 230:9         276:21
        9:15,16 11:16,18       183:9 199:20           95:8 97:5 105:16      232:8 269:24        vanilla 208:15
        13:4 15:6 16:2         247:25 249:9           107:22 110:7          287:24 290:17       various 259:25
        19:9,24 28:6           255:25 260:20          112:25 124:6          296:16 301:11       vastly 65:23
        128:10 132:15          278:19 280:13          125:24 133:9,19       304:3,9 305:5,9     venerable 100:25
        144:10 190:14          292:6 297:14           133:20 143:9        understanding 8:1       101:13,17 193:3
        319:6                  303:1 308:8 319:6      168:13 175:6          215:12 265:11       Venn 128:14
      transcripts 9:9        truncated 28:3           182:5 193:5         understands 38:9      venued 73:4
      transfer 290:22        trusted 284:1            197:17 198:10         41:12               verbatim 163:12
      transition 291:11      truth 95:3,6,9 96:24     200:22 206:11       understood 50:23      verdict 50:18 67:25
      transmission 289:22      97:5,14 100:15,18      214:2 222:9           56:14 76:6 208:22   verified 198:21,22
        294:3                  219:11                 233:18 235:18       Unh-unh 55:22           294:2
      transom 304:23         truthful 144:22          239:10,21 258:16    uninformed 237:2      verifies 137:1
      transpire 236:21         145:18                 258:18,20 259:9     unique 221:8            173:25
      transpired 158:24      truthfully 256:5         260:6 267:7         United 1:1 150:17     verify 167:18
      traveled 10:17         try 23:4 34:17 41:18     302:11 303:3          155:15 272:14,18    Vermont 142:24
      treating 96:5 216:11     51:16 55:12 58:5       306:2 311:5,6       universe 183:1        version 224:16
      tree 310:9,9,10,10       60:5 103:8 111:17      312:9                 211:2 221:18        versus 44:3,3 46:20
      trees 310:4,7,9          140:9 161:12         two-step 84:4           240:1 243:10          48:16 49:7,11,15
      tremolite 120:19         241:2 247:1          type 121:13 271:7       291:19                49:16 50:2,4 51:1
      Trenton 133:6            288:13 313:8         typically 107:21      unnecessary 285:20      51:8 53:8 58:16
      trial 42:15 43:10,25   trying 9:22 41:13                            unquote 20:8 21:8       60:3 67:4,12
        44:9 46:1 47:6         53:16 90:21 153:3             U              43:12,16 44:9         69:23 86:16
        58:4 59:11,24          169:13 185:13,16     ultimate 108:11         82:23 86:23 88:4      162:18 186:13
        60:2,7,11,12,25        192:10 198:2,2,5     ultimately 72:17        89:10 91:4 123:10     235:10 313:18
        65:21 66:2,7 67:2      208:9 244:22           104:23 301:12       unrebutted 207:1      vest 71:11
        67:3 68:11 69:10       250:7 251:6,15       uncertain 72:19,20    unreliable 124:2      videotape 132:1,18
        69:11,18 70:6,18       262:25 264:5,17      unclear 292:23          132:10 144:24       view 14:7 25:23
        72:19,21 79:4          265:17 273:7           293:2,9               175:15 271:18         29:13 31:3 34:25
        83:9 86:21 111:23      279:23 280:23        uncover 207:15          272:2,12,14,18        89:11 101:3
        260:2 295:6            298:3,5 305:22       uncovered 206:17        294:13                197:20 223:5
      trials 51:12             307:15 309:4         undercut 264:5        unsettleable 61:6       225:15 233:18
      tried 121:25 154:3     Tuesday 28:12          underlying 20:15      unsupplemented          260:16,17 261:16


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 356 of 358 PageID:
                                    49133
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                          Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                            February 23, 2018
                                                                                                         Page 355

        282:10 308:15        182:2,9,10 184:1      watch 140:4            147:17 149:24          20:6,20 22:19,22
      viewed 101:17          184:9 187:8 190:2     watching 281:6         150:8 177:20           23:18 30:8 38:12
      Village 1:23           190:4 192:7           waving 290:1           181:6 182:4 189:2      39:2
      Villanova 203:11       197:21,23 200:12      way 22:8 29:7,22       202:9 204:1,22       Wengerd's 21:13
      Vince 5:4              201:15 202:11,12       40:17 41:3 54:14      211:21 223:24          25:3 33:17
      VINCENT 2:23           202:14 204:3           56:16 63:23 64:12     226:8 227:3 228:9    went 10:21 11:1,20
      violate 293:14         207:21 212:8,19        64:12 66:16 70:12     230:19 234:1           41:1 48:13 54:18
      violated 302:7         221:24 222:14          74:13 79:23 82:14     235:4,9 236:19         55:21 101:25
      violates 61:23         230:23 233:23,25       100:21 102:18         242:2 247:4            105:4 127:2,8
      violating 184:2        235:9,25 236:15        108:8 114:21          250:14 262:6           132:5,7,13,15,16
      violation 92:11        237:22 238:9,23        116:5 125:18          279:11,12,13,16        138:9,12 142:11
        198:14 200:8         239:5,10,25 240:1      141:3,25 144:23       280:20 282:23          153:2 155:12
        298:17               245:12 259:24          144:25 168:22         283:24 292:24          156:16 161:12
      virtually 147:4        261:15,17,18           177:9 185:16,17       298:2,3,5 299:24       164:13 169:16
        153:5 313:20         267:1,12 273:20        188:20 196:5          300:20 308:16          171:21 172:9,15
      vitiate 79:21          276:4 280:15           220:8 227:19          309:4 310:13           176:10 184:10
      vitiated 260:23        281:14 283:24          244:16 245:7          312:10 315:18          186:2 190:6
      voicemail 39:5,8       284:4,23 285:6,19      248:3,4 260:16,17     316:19,21 317:15       196:22 207:19
      volunteer 47:25        286:4,14 287:5,7       261:7 268:4          we've 9:21,23 30:15     231:19 256:11
      vs 1:5                 288:3 289:8            289:18 291:6          33:3,22 38:16          258:14 295:3,10
                             293:14 304:5,8,17      292:1,2,12 294:4      40:4 65:11 79:25       302:17 318:8
               W             304:20,20 314:24       301:16 302:21,21      81:25 109:22         weren't 125:10
      wait 74:7 94:5         314:25 315:4,24        304:24 307:14         110:21 151:22          164:21 165:1
       189:22               wanted 10:19 33:21     ways 26:2 101:13       153:5 154:3            249:4 278:10
      waiting 47:24          72:25 99:17 127:5      260:10                163:20 181:23          295:8
      waive 57:7 197:5       145:8 178:5 183:7     we'll 11:7,14 16:19    182:1 188:21         Westfall 9:2 11:17
      waived 27:24 29:3      187:3 209:24           36:17 74:12,23        189:19 198:17          11:20 123:22
       35:12 47:11 75:24     210:7 229:14           81:19 112:3           200:2,5 214:12         135:11 137:8,11
       76:1,18 77:4,8,10     237:12 262:13,21       116:12 126:11         232:4,14,16            138:10,19 139:20
       83:25 90:15           264:15 265:4,15        140:1 141:25          233:21 234:2           143:24 144:1,2,10
      waiver 26:4 45:14      266:3 267:19           142:5 152:17          239:3 262:24           144:17 155:23
       46:12 83:2            268:2 271:12           155:25 204:24         264:17 273:16          156:10,11 157:3,5
      waiving 233:25         272:6,23 275:8         205:3 206:22          286:2 292:1            162:18 165:14,17
      walk 248:1 261:18      306:11,14              209:19 231:7          300:21 306:12,15       165:19 169:8
       265:16 276:24        wanting 17:20           234:6 259:6           306:21 309:17          188:19,23,24
       278:13,16            wants 57:5 90:25        281:11 286:21         312:5 316:16           189:23 191:4,14
      walked 133:24          91:24 115:25           300:4,8 305:5,15     Wednesday 203:9         191:16,19 193:22
       134:7                 249:14                 315:23 317:1          203:10 236:5           247:22 251:11
      want 6:9 12:19        warrant 85:10          we're 13:25 15:17      301:2,5 314:13         256:1,2,9,17,20
       15:24 17:9,15        Warren 3:7              17:14 20:10 35:4     weekend 22:25           257:9,16,21 261:5
       21:19 33:12 34:19    warts 254:11            39:7 40:6,9 41:8      284:14 306:3,6         261:6,8 292:15
       40:1,2 54:24 57:3    Washington 2:10         41:13,14 44:18       weekends 25:10        wet 300:4
       57:4 62:12 69:5      wasn't 54:23 56:1       48:5,5,6,15 52:17     299:19               whatever's 300:23
       70:6 74:2 76:24       64:13 125:22           55:20,23 57:15       weeks 15:21 234:14    whatsoever 267:22
       77:14 78:17 88:8      131:5,8 138:21         60:2 61:13,14,14      234:18 235:10,18     Whittaker 162:18
       99:25 100:2           139:7 145:14           64:16 69:18 70:21     312:9                whoa 122:7 257:3,3
       106:21 107:5          160:10 165:1           70:21 72:15,17       weigh 58:1            Whoops 256:11
       115:12 116:11,12      171:2 184:12           73:24 76:13 78:3     weighs 118:20         wife 17:19 101:10
       117:24 120:8          246:3 249:3            78:9,13,16,21        weight 12:12 13:6       131:13,22 147:9
       128:17 136:8          268:25 269:1           79:23 81:1 82:1       16:5 88:24 168:10      147:10,20
       141:3 142:19          295:7,8 296:6          92:12,15 98:14       Weiner 150:15         wife's 131:17
       146:22,24 152:16      306:4,7 311:7          99:4,12,18 101:9      151:4                WILLIAM 1:17
       152:17 159:16        waste 120:16 138:14     102:17 103:20,21     welcome 4:2 118:18    Williams 1:3 20:14
       164:17 167:3          284:21                 114:25 118:16         310:20                 24:25 25:16 28:12
       171:11 174:10,12     wasted 33:16,17         122:16 136:9,20      Wengerd 19:9,12,23      28:24 29:16 31:19


     (856) 983-8484                                 Tate & Tate, Inc.                                (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 357 of 358 PageID:
                                    49134
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                           Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                             February 23, 2018
                                                                                                          Page 356

        32:11 33:15         world 10:2,3 34:20       89:7 101:7,11         51:22 53:17            194:13,16,17
      win 103:21             133:2,4 244:11          112:9 133:10        120 213:25 301:8         278:6 302:4
      wind 60:2             worst 285:12             134:12,15 139:25    12th 19:25             1984 130:1 187:22
      wise 65:5 197:18      worth 40:16 106:10       147:23 165:5        13076 269:13           1988 191:17 193:10
        308:19 316:10        247:6 291:23            169:6 194:2,20      133 169:21             1989 190:9,23
      wit 250:4              298:23                  196:22 213:25       14 52:2 65:9             193:10
      withdraw 24:2         worthwhile 99:19         215:11 216:22       14th 20:3              1992 114:2
        229:2,18 231:22     wouldn't 68:22           246:15 251:8        15 8:12 20:22 88:9     19th 3:3
      withdrawing 304:1      145:7 284:4,23          255:2 275:19          198:10 313:16
      withdrawn 148:18       285:16                years' 247:6 291:23   150 177:10 213:25               2
      withheld 15:15        wrap 77:20             yellow 188:6          15th 209:18            2 20:16 55:11
        47:16 107:19        writ 255:17            yesterday 6:3,12      16 6:23 8:24 20:9,23     103:12,13,13,18
        122:21 175:22       write 17:24 18:1       yield 28:22             85:20 87:5             197:24 207:2
        181:9 183:14         105:18,19 149:7       yon 60:23             169 185:9                220:9,12 224:7
        184:17 197:1         281:18                York 2:20 148:8       16th 21:3                264:7 269:5
        202:4 301:15        writing 33:18 65:9       149:21              17 2:20 77:15 87:10      270:18 282:17
      withhold 113:12,13     105:16 315:25         Young 44:3 46:20        190:9,18,23            309:5 312:12
        179:16 298:10        316:3                   48:16 49:6,10,15    171 186:16               313:13
      withholding 178:1     written 56:4 165:7       49:16,22,23 50:2    1735 1:11              2/13/79 274:5
        179:1 297:20        wrong 10:6,7 56:20       50:4 51:1,8 53:8    176 209:20             2:11-cv-01754-JL...
      witness 32:2 36:22     94:12 148:8 150:6       58:16 60:3 68:19    17B 190:19               1:2
        36:23,25 96:4,7,8    176:3 178:10,13         77:21               17th 8:4 10:3 15:11    20 20:25 21:25
        122:5                221:11 226:4,7        younger 237:22          21:9                   139:25 291:23
      witnesses 34:1         249:16 285:10                               18 20:1,6 40:14 41:1   200 1:15
        151:15 169:17        298:16                         Z            182 209:20             20005-5793 2:10
        171:19 256:5        wrongdoing 258:22      zeros 269:13          18th 2:15              2000s 245:14
      won 297:17            wrongful 213:9                               19 117:16                263:20
      wonder 157:16          245:4 247:18                    0           19103 2:4,16           2001 2:3
      wondering 98:17        249:7,22 254:22       0.3 274:6,11          1960 215:9 218:12      2004 155:20
      Woodland 1:15          254:24 260:9          01 274:3              1967 115:10            2005 191:13,18
      word 61:24 72:3,5,6   wrote 64:6 151:3       07059 3:7             1970 251:25              193:11,16 194:1
        218:21 244:23        199:9,10              07102 3:3             1970s 115:8,11           194:19 195:5
        278:3 286:5         www.tate-tate.com      07929 3:10              249:4,12 251:21      2005-2006 165:18
      words 23:7 84:7        1:25                  08002 1:16              255:10 263:18        2006 114:17,18
        93:13 97:7 112:25                          08055 1:24              271:21 272:4           155:20 158:7,8
        134:23 163:13                X                                     275:12 279:6           160:3 165:4
        187:8 204:12        X 121:14 163:13                 1            1972 120:13,19           207:20 253:2,3
        221:8,14,16         x-ray 289:20           1 20:16 24:4 28:5       271:3,25 272:8         290:5,14 291:4,17
        274:21 286:6        XI01040 319:19           210:22 215:16         275:19,22            2008 255:1
      work 22:8 29:25       XRD 294:4                239:21 263:8        1973 115:19,22         2009 114:21 147:5
        38:11,24,25 39:16                            264:6 281:12          120:16                 147:22 159:20
        41:3 70:12 84:18             Y               282:8,17            1977 120:17,21           206:17 207:8
        89:4 102:18         Yankees 261:9          1,000,800 133:9         272:9                  245:8 251:21,24
        139:17,19 158:20    yeah 30:4 31:15        1,800 134:12          1978 266:24              255:2 290:5
        160:10 164:15         37:19 67:6 129:3     1.8 277:14            1979 10:13,14 83:1     2010 207:11
        179:13 216:18         130:6 132:5 135:7    10 19:15 30:16          126:5 127:2          2011 40:23 160:13
        221:24 245:21,25      170:23 173:22          80:13 169:19          170:12,18 186:8        160:15 208:2
        317:13                228:1,23 231:13        171:20 240:25         273:2 274:2          2012 86:17 278:6
      worked 32:24 33:22      232:10 234:6           280:21 281:10         275:15,20,24         2014 215:17
        128:23 152:14         261:25 284:10          286:23 287:19         276:14 278:22        2017 14:11 19:7,19
        154:24 176:21         317:12                 311:8               1980s 53:19 115:11       19:25 20:9 42:1
      working 21:10         year 39:6 46:4         10:05 1:13              141:19 248:25          49:24 51:10 82:9
        169:3 249:5 317:2     134:15 277:16        10005 2:20            1982 135:13 207:19       263:4
      works 154:15,19,20      278:20               11 8:24 17:19           248:9                2018 1:8 6:21 7:12
        219:13              years 39:21,22 64:7    12 20:25 28:6 46:24   1983 6:23 193:15         20:10,11,18 21:8


     (856) 983-8484                                 Tate & Tate, Inc.                                 (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
Case 2:11-cv-01754-BRM-AME Document 621-30 Filed 07/23/20 Page 358 of 358 PageID:
                                    49135
     USDC, District of NJ           Williams, et al. v. BASF Catalysts, LLC, et al.                      Friday
     C.A. No. 2:11-cv-01754-JLL-JAD          Special Master Conference                        February 23, 2018
                                                                                                    Page 357

        21:13 39:6 42:12     316 75:15 77:15       5 20:19 24:4 28:6     80s 130:22 131:1
        45:2,6 46:14         316-317 75:11           45:6 46:14            169:5 248:12
        85:20 87:5,10,18     317 74:24 75:9,14     5/17/79 128:1           263:20
        90:19 91:8,8         33 204:17 265:19      5:45 318:23           83 135:22
        319:19                 268:11              50 173:21             856 1:24
      208 86:17              34(b)(2)(C) 47:13     502 32:21,22
      20th 6:21 23:16        35 88:12 209:11       502(d) 23:24                   9
      21 7:12 20:25 21:13      234:22 304:20       504(2)(a) 82:19       9 20:18 21:21 24:4
        21:16,23 23:25         311:8               50s 143:19 218:14       91:8 117:21,23
        190:13,16            350 74:24             51 169:17               118:2,4 266:3
      210 1:15               365 42:1,21           519 86:17               267:2
      21B 190:7              368 19:8              520 1:23              90s 49:24 263:20
      21st 21:6 22:4 29:24   37 83:23              538 86:23             983-8484 1:24
        81:8 236:3,4,5       37.1 45:4 47:1        56 277:25             9th 19:18 20:11
        238:2 314:23         370 82:10                                     22:5
      22 20:16 24:4 83:23    38 101:6                        6
        194:2                                      6 91:7
      22nd 5:16 24:22                  4           60 234:15,17,20
        25:2 273:2 274:1     4 20:16 136:6,11,11     237:13,14 238:9
        316:12                 136:14 215:5          238:11,13 282:22
      23 1:8 20:25 21:7        216:9 273:17          282:24 314:22
        28:6 194:19          4:7-5(c) 46:2         600,000 134:16,18
      232 83:1               40 271:13 272:7         134:19 278:19
      24 19:20 20:1 40:13    408 85:21               279:9
        41:1 42:12 45:2      409 87:5              61 88:1 200:20
        88:6                 40s 143:19              201:2 210:17,21
      247 90:19              410 87:11               211:5
      25 3:6 101:11          414 42:12             636-8283 1:24
        209:11               415 45:2              655 2:9
      26 319:19              42 274:4              66 245:12 255:1
      26th 263:4             424 45:6              6th 38:16
      27 19:7 42:1           425 46:15
      28 87:24               426 87:19                       7
      28th 203:11 314:13     43 88:7               7 20:16 90:19
      29 82:25 273:18,20     430 46:24               117:19 130:1
      2900 2:3               434 20:4                187:22
      2A:84A-20(2) 92:11     437 3:10              7.1(i) 24:7
      2A:84A-20(2)(a)        44 88:5,20 90:24      7/13/2009 196:17
        82:18                  157:13 229:10,14    7/22/2005 191:2
      2A:84A-20(2)(c)          233:7,24 234:19     7/23/2005 189:22
        44:15                  304:22              70 215:11
      2nd 14:11 82:9         442 20:12             70s 168:22 245:7,14
        87:18                443 6:22                247:22 248:11,11
                             444 23:25               248:22 251:10,10
                3            445 7:13                255:21
      3 136:5,19 177:2       45 228:12 272:24      75 300:22
        220:10 269:5           273:1               79 128:20 171:4
        270:18 273:17,19     450 270:19            79J-4 274:4
      3:30 140:8 203:22      47 128:5,6 275:4
      30 64:7 89:7 169:6     48 275:6                       8
        247:6 251:8          48th 1:11             8 20:25 90:14
      30(b)(6) 154:14        49 274:19               117:19,21,23
        155:5                4E 273:16               118:1
      300,000 133:17                               80 2:20 215:11
      3000 2:15                       5            800 1:24


     (856) 983-8484                                 Tate & Tate, Inc.                           (800) 636-8283
                                      520 Stokes Road, Suite C-1, Medford, NJ 08055
